Exhibit 10.1

EXECUTION VERSION

FIRST AMENDMENT TO CREDIT AGREEMENT

AND GUARANTY AGREEMENT

FIRST AMENDMENT TO CREDIT AGREEMENT and GUARANTY AGREEMENT, dated as of July 23,
2013 (this “Amendment”), to the Credit Agreement referred to below, among
BARCLAYS BANK PLC (“Barclays”), and SUNTRUST BANK (“SunTrust”; together with
Barclays, the “Lead Arrangers”), Barclays, as Administrative Agent (in such
capacity, the “Administrative Agent”), each existing Lender that delivers a
consent in the form of Exhibit B hereto, each New Lender (as defined below) that
delivers a joinder in the form of Exhibit C hereto, TRINITY ACQUISITION PLC, a
public limited company organized under the laws of England and Wales and having
company number 03588435 (the “Borrower”), WILLIS GROUP HOLDINGS PUBLIC LIMITED
COMPANY, a company organized under the laws of the Republic of Ireland having
company number 475616 (the “Parent”) and the other Guarantors party hereto.

RECITALS:

WHEREAS, reference is made to the Credit Agreement, dated as of December 16,
2011 (as amended, restated, supplemented or otherwise modified from time to
time, the “Credit Agreement”), among, inter alios, the Borrower and the Parent,
the lenders from time to time parties thereto (the “Lenders”), the
Administrative Agent and the L/C Issuer, pursuant to which the Lenders have
agreed to make, and have made, certain loans and other extensions of credit to
the Borrower;

WHEREAS, the Guarantors have guaranteed the Obligations (as defined in the
Guaranty Agreement (as defined in the Credit Agreement)) of the Borrower under
the Credit Agreement and in connection with this Amendment wish to reaffirm all
obligations owing by them thereunder and under any Loan Document to which any of
them is a party, and to amend the Guaranty Agreement as described in Section 2
of this Amendment pursuant to and in accordance with Section 4.02 of the
Guaranty Agreement and Section 10.01 of the Credit Agreement;

WHEREAS, the Borrower has requested, among other things, (i) that the Lenders
effect certain amendments and modifications to the Credit Agreement as described
herein, (ii) an incremental Revolving Credit Facility of $300,000,000 pursuant
to the terms of Section 2.14 of the Credit Agreement (the “Incremental Revolving
Credit Facility”), and (iii) an extension of the maturity for the Term Loan
Facility and the Revolving Credit Facility;

WHEREAS, such amendments and modifications shall include the addition of a new
tranche to the Term Loan Facility having a maturity date of July 23, 2018 (the
“2013 Term Loan Facility”; the loans thereunder, the “2013 Term Loans”; the Term
Lenders thereunder, the “2013 Term Lenders”);

WHEREAS, the Term Loans of any existing Term Lender that does not become a 2013
Term Lender as contemplated hereby (such Term Lender, a “2011 Term Lender”)
henceforth shall be referred to in the Credit Agreement as “2011 Term Loans” but
shall have the same terms and conditions as such Term Lender’s existing Term
Loans;

 

1



--------------------------------------------------------------------------------

WHEREAS, such amendments and modifications shall include the addition of a new
tranche to the Revolving Credit Facility having a maturity date of July 23, 2018
(the “2013 Revolving Credit Facility”; the commitments thereunder, the “2013
Revolving Credit Commitments”; and the loans thereunder, the “2013 Committed
Loans”);

WHEREAS, the Committed Loans and Revolving Credit Commitments of any existing
Revolving Credit Lender that does not become a 2013 Revolving Credit Lender as
contemplated hereby (such Revolving Credit Lender, a “2011 Revolving Credit
Lender”) henceforth shall be referred to in the Credit Agreement as the “2011
Committed Loans” and the “2011 Revolving Credit Commitments” respectively but
shall have the same terms and conditions as such Revolving Credit Lender’s
existing Committed Loans and Revolving Credit Commitments respectively;

WHEREAS, (i) the aggregate of the 2011 Term Loans and the 2013 Term Loans shall
replace the outstanding Term Loans under the Term Loan Facility; (ii) the
aggregate of the 2011 Committed Loans and the 2013 Committed Loans shall replace
the outstanding Committed Loans under the Revolving Credit Facility and
(iii) the aggregate of the 2011 Revolving Credit Commitments and the 2013
Revolving Credit Commitments shall replace the outstanding Revolving Credit
Commitments under the Revolving Credit Facility;

WHEREAS, in each case except as otherwise set forth herein and in the Credit
Agreement as amended by this Amendment, the 2013 Term Loans will have the same
terms, other than with respect to maturity, as the Loans currently outstanding
under the Term Loan Facility;

WHEREAS, in each case except as otherwise set forth herein and in the Credit
Agreement as amended by this Amendment, (i) the 2013 Committed Loans will have
the same terms, other than with respect to maturity, as the Loans currently
outstanding under the Revolving Credit Facility, (ii) the Loans under the
Incremental Revolving Credit Facility will have the same terms as the 2013
Committed Loans; (iii) the 2013 Revolving Commitments will have the same terms,
other than with respect to maturity, as the Revolving Credit Commitments
currently outstanding under the Revolving Credit Facility, and (iv) the
commitments for the Incremental Revolving Credit Facility will have the same
terms as the 2013 Revolving Credit Commitments;

WHEREAS, each existing Term Loan Lender that executes and delivers a signature
page to this Amendment in the form of Exhibit B hereto (a “2013 Lender
Addendum”) in the capacity of an existing “Term Lender” will be deemed upon the
Effective Date (as defined below) to have irrevocably agreed to the terms of
this Amendment and the Credit Agreement as amended by this Amendment, and each
existing Revolving Credit Lender that executes and delivers a 2013 Lender
Addendum in the capacity of an existing “Revolving Credit Lender” will be deemed
upon the Effective Date (as defined below) to have irrevocably agreed to the
terms of this Amendment and the Credit Agreement as amended by this Amendment.

WHEREAS, each existing Revolving Credit Lender that elects to become a 2013
Revolving Credit Lender and executes and delivers a 2013 Lender Addendum and in
connection therewith agrees (a) to continue all of its then existing Committed
Loans as 2013 Committed

 

2



--------------------------------------------------------------------------------

Loans and (b) to continue all of its then existing Revolving Credit Commitments
as 2013 Revolving Credit Commitments will thereby agree (i) to the terms of this
Amendment, (ii) to continue all of its then existing Committed Loans outstanding
on the Effective Date (as defined in Section 6 below) as 2013 Committed Loans in
a principal amount equal to the aggregate principal amount of such existing
Committed Loans so continued and (iii) to continue all of its existing Revolving
Credit Commitments outstanding on the Effective Date as 2013 Revolving Credit
Commitments in a principal amount equal to the aggregate principal amount of
such existing Revolving Credit Commitments so continued;

WHEREAS, each existing Term Loan Lender that elects to become a 2013 Term Loan
Lender and executes and delivers a 2013 Lender Addendum and in connection
therewith agrees to continue all of its then existing Term Loans as 2013 Term
Loans will thereby agree (i) to the terms of this Amendment and (ii) to continue
all of its then existing Term Loans outstanding on the Effective Date as 2013
Term Loans in a principal amount equal to the aggregate principal amount of such
existing Term Loans so continued; and

WHEREAS, the Borrower, the Parent, the other Guarantors, the Required Lenders,
the 2013 Revolving Credit Lenders, the 2013 Term Loan Lenders and the
Administrative Agent are willing to agree to this Amendment on the terms set
forth herein.

NOW, THEREFORE, in consideration of the premises and agreements, provisions and
covenants herein contained, the parties hereto agree as follows:

Section 1. Definitions. Unless otherwise defined herein, capitalized terms used
but not defined herein shall have the meanings provided in the Credit Agreement
as in effect immediately prior to the Effective Date (as defined below).

Section 2. Amendments.

(a) The Credit Agreement is hereby amended, effective as of the Effective Date,
in accordance with Exhibit A hereto: (a) by deleting each term thereof which is
reflected in strike-through font and (b) by inserting each term thereof which is
reflected in double underlined font, in each case in the place where such term
appears therein. Any term or provision of the Credit Agreement which is
different from that set forth in the copy of the Credit Agreement attached
hereto as Exhibit A shall be replaced and superseded in all respects by the
terms and provisions as shown on the copy of the Credit Agreement attached
hereto as Exhibit A.

(b) Subject to the satisfaction of the conditions to effectiveness set forth in
Section 7 hereof, effective as of the Effective Date (as defined below) and in
accordance with Section 4.02 of the Guaranty Agreement and Section 10.01 of the
Credit Agreement:

(1) Section 1.02 of the Guaranty Agreement is hereby amended to include the
following defined terms:

“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et
seq.), as amended from time to time, and any successor statute.

 

3



--------------------------------------------------------------------------------

“Excluded Swap Obligation” means, with respect to any Guarantor, as it relates
to all or a portion of the Guarantee of such Guarantor, any Swap Obligation if,
and to the extent that, such Swap Obligation (or any Guarantee thereof) is or
becomes illegal or unlawful under the Commodity Exchange Act or any rule,
regulation or order of the Commodity Futures Trading Commission (or the
application or official interpretation of any thereof) by virtue of such
Guarantor’s failure for any reason to constitute an “eligible contract
participant” as defined in the Commodity Exchange Act and the regulations
thereunder at the time the Guarantee of such Guarantor would otherwise have
become effective with respect to such Swap Obligation but for such Guarantor’s
failure to constitute an “eligible contract participant” at such time. If a Swap
Obligation arises under a master agreement governing more than one swap, such
exclusion shall apply only to the portion of such Swap Obligation that is
attributable to swaps for which such Guarantee is or becomes illegal or unlawful
under the Commodity Exchange Act or any rule, regulation or order of the
Commodity Futures Trading Commission (or the application or official
interpretation of any thereof).

“Qualified ECP Guarantor” means, in respect of any Swap Obligation, each
Guarantor that has total assets exceeding $10,000,000 at the time the relevant
Guarantee becomes effective with respect to such Swap Obligation or such other
person as constitutes an “eligible contract participant” under the Commodity
Exchange Act or any regulations promulgated thereunder and can cause another
person to qualify as an “eligible contract participant” at such time by entering
into a keepwell under Section 1a(18)(A)(v)(II) of the Commodity Exchange Act.

“Swap Obligation” means, with respect to any Guarantor, any obligation to pay or
perform under any agreement, contract or transaction that constitutes a “swap”
within the meaning of section 1a(47) of the Commodity Exchange Act.

(2) The definition of “Obligations” in Section 1.02 of the Guaranty Agreement is
hereby amended to add the following proviso after the end of clause (b):

; provided that the Obligations of any Guarantor shall not include any Excluded
Swap Obligations.

(3) Section 2.08 of the Guaranty Agreement is hereby added to read as follows:

SECTION 2.08 Keepwell. Each Qualified ECP Guarantor hereby jointly and severally
absolutely, unconditionally and irrevocably undertakes to provide such funds or
other support as may be needed from time to time by each other Guarantor to
honor all of its obligations under this Guarantee in respect of Swap Obligations
(provided, however, that each Qualified ECP Guarantor shall only be liable under
this Section 2.08 for the maximum amount of such liability that can be hereby
incurred without rendering its obligations under this Section 2.08,

 

4



--------------------------------------------------------------------------------

or otherwise under this Guaranty Agreement, as it relates to such Guarantor,
voidable under applicable law relating to fraudulent conveyance or fraudulent
transfer, and not for any greater amount). The obligations of each Qualified ECP
Guarantor under this Section 2.08 shall remain in full force and effect until
the Obligations under the Loan Documents are paid in full, the Commitments are
terminated and no Letter of Credit remains outstanding. Each Qualified ECP
Guarantor intends that this Section 2.08 constitute, and this Section 2.08 shall
be deemed to constitute, a “keepwell, support, or other agreement” for the
benefit of each other Guarantor for all purposes of Section 1a(18)(A)(v)(II) of
the Commodity Exchange Act.

Section 3. Incremental Revolving Credit Facility. Subject to the terms and
conditions set forth herein and in Section 2.14 of the Credit Agreement, each
Lender and new Lender that delivers a Joinder in substantially the form of
Exhibit C attached hereto agrees, from time to time on and after the Effective
Date and prior to the Extended Revolving Credit Maturity Date, to make 2013
Committed Loans to the Borrower in an amount up to its 2013 Revolving Credit
Commitment.

Section 4. New 2013 Term Loans.

(a) Subject to the terms and conditions set forth herein each 2013 Term Loan
Lender agrees, on the Effective Date, to continue all of its then existing Term
Loans as 2013 Term Loans in a principal amount equal to its then existing Term
Loans. For the avoidance of doubt, the existing Term Loans of a 2013 Term Lender
must be continued in whole and may not be continued in part.

(b) The obligation of each 2013 Term Loan Lender to continue its existing Term
Loans on the Effective Date is subject to the satisfaction of the conditions set
forth in Section 7 of this Amendment.

(c) The parties hereto acknowledge and agree that the 2013 Term Loans are being
created as part of a transaction that is separate and distinct from the
extension provisions of Section 2.17 of the Credit Agreement, that the
provisions of such Section 2.17 do not apply to the transaction contemplated by
this Amendment and that the provisions of such Section 2.17 will continue in
effect following the Effective Date.

Section 5. New 2013 Revolving Credit Loans.

(a) Subject to the terms and conditions set forth herein each 2013 Revolving
Credit Lender agrees, on the Effective Date, (i) to continue all of its then
existing Revolving Credit Commitments as 2013 Revolving Credit Commitments in a
principal amount equal to its then existing Revolving Credit Commitments and
(ii) to continue all of its then existing Committed Loans as 2013 Committed
Loans in a principal amount equal to its then existing Committed Loans. For the
avoidance of doubt, the existing Revolving Credit Commitments and Committed
Loans of a 2013 Revolving Credit Lender must be continued in whole and may not
be continued in part.

 

5



--------------------------------------------------------------------------------

(b) The obligation of each 2013 Revolving Credit Lender to continue its existing
Revolving Credit Commitments and Committed Loans on the Effective Date is
subject to the satisfaction of the conditions set forth in Section 7 of this
Amendment.

(c) The parties hereto acknowledge and agree that the 2013 Revolving Credit
Commitments and the 2013 Committed Loans are being created as part of a
transaction that is separate and distinct from the extension provisions of
Section 2.17 of the Credit Agreement, that the provisions of such Section 2.17
do not apply to the transaction contemplated by this Amendment and that the
provisions of such Section 2.17 will continue in effect following the Effective
Date.

Section 6. New Schedule 2.01. Subject to the terms and conditions set forth
herein and in Sections 2.04 and 2.06 of the Credit Agreement, the Credit
Agreement is hereby amended by deleting the current Schedule 2.01 to the Credit
Agreement and replacing it with the new Schedule 2.01 attached as Exhibit D
hereto.

Section 7. Effectiveness. This Amendment shall become effective on the date (the
“Effective Date”) upon which:

(a) the Administrative Agent (or its counsel) shall have received (i) duly
executed and completed counterparts of this Amendment (in the form provided and
specified by the Administrative Agent) that, when taken together, bear the
signatures of each Loan Party and the Administrative Agent, (ii) signature pages
from the 2013 Term Loan Lenders and the 2013 Revolving Credit Lenders which, in
the aggregate, constitute the Required Lenders and (iii) the signature page of
the L/C Issuer;

(b) the Administrative Agent shall have received all fees and expenses required
to be paid on or before the Effective Date;

(c) on the Effective Date and after giving effect to this First Amendment, all
representations and warranties contained in the Credit Agreement and in the
other Loan Documents shall be true and correct in all material respects (or, if
such representation or warranty is itself modified by materiality or Material
Adverse Effect, it shall be true and correct in all respects) on and as of the
Effective Date, except to the extent that such representations and warranties
specifically refer to an earlier date, in which case they shall be true and
correct as of such earlier date;

(d) the Administrative Agent shall have received from the Borrower a certificate
executed by a Responsible Officer of the Borrower, certifying (1) compliance
with the requirements of preceding clause (c), (2) pro forma compliance with the
financial covenants set forth in Section 7.08 of the Credit Agreement as of the
Effective Date after giving effect to all Loans to be made on the Effective Date
and for the most recently ended fiscal quarter and (3) the conditions to
effectiveness of the Incremental Revolving Credit Facility set forth in
Section 2.14(b) of the Credit Agreement have been satisfied;

(e) the Administrative Agent shall have received such documents and certificates
as are usual and customary for similar amendment transactions relating to the
organization, existence and good standing of each Loan Party and the
authorization of the transactions contemplated by this Amendment, all in form
and substance reasonably satisfactory to the Administrative Agent;

 

6



--------------------------------------------------------------------------------

(f) the Borrower shall deliver a customary opinion of counsel, in substantially
the same form and substance as the opinion of counsel delivered on the Closing
Date, including as to (i) the enforceability of this Amendment and the Credit
Agreement as amended hereby and (ii) the reaffirmation of the Guaranty
Agreement; and

(g) if any Borrowing is to be made on the Effective Date, the Administrative
Agent and, if applicable, Swing Line Lender and/or each L/C Issuer shall have
received a Borrowing Request in accordance with the requirements of the Credit
Agreement.

Section 8. Costs and Expenses. The Borrower hereby reconfirms its obligations
pursuant to Section 10.04 of the Credit Agreement to pay and reimburse the
Administrative Agent for all reasonable out-of-pocket costs and expenses
(including, without limitation, reasonable fees of counsel) incurred in
connection with the negotiation, preparation, execution and delivery of this
Amendment and all other documents and instruments delivered in connection
herewith.

Section 9. Representations and Warranties. The Parent and the Borrower represent
and warrant to each of the Lenders and the Administrative Agent that as of the
Effective Date:

(a) This Amendment has been duly authorized, executed and delivered by it and
this Amendment and the Credit Agreement, as amended hereby, constitutes its
valid and binding obligation, enforceable against it in accordance with its
terms, subject to applicable bankruptcy, insolvency, reorganization, moratorium
or other laws affecting creditors’ rights generally and subject to general
principles of equity, regardless of whether considered in a proceeding in equity
or at law.

(b) Each of the representations and warranties set forth in Article V of the
Credit Agreement are true and correct in all material respects on and as of the
Effective Date with the same effect as though made on and as of the Effective
Date; provided that (i) to the extent that such representations and warranties
specifically refer to an earlier date, they shall be true and correct in all
material respects as of such earlier date, and (ii) any representation and
warranty that is qualified as to materiality or “Material Adverse Effect” or
similar language shall be true and correct in all respects on such respective
dates.

Section 10. Acknowledgment and Consent.

(a) Each Loan Party hereby acknowledges that it has reviewed the terms and
provisions of the Credit Agreement and this Amendment and consents to the
amendments of the Credit Agreement and Guaranty Agreement effected pursuant to
this Amendment. Each Loan Party hereby confirms that each Loan Document to which
it is a party or otherwise bound will continue in full force and effect and will
continue to guarantee to the fullest extent possible in accordance with the Loan
Documents the payment and performance of all Obligations (as defined in the
Guaranty Agreement), and that the Obligations include, among other things and
without limitation, the prompt and complete payment and performance by the
Borrower when

 

7



--------------------------------------------------------------------------------

due and payable (whether at the stated maturity, by acceleration or otherwise)
of principal and interest on, and premium (if any) on, the 2011 Term Loans, the
2013 Term Loans, the 2011 Revolving Credit Commitments, the 2011 Committed
Loans, the 2013 Revolving Credit Commitments and the 2013 Committed Loans under
the Credit Agreement.

(b) Each Loan Party acknowledges and agrees that any of the Loan Documents to
which it is a party or otherwise bound shall continue in full force and effect
and that all of its obligations thereunder shall be valid and enforceable and
shall not be impaired or limited by the execution or effectiveness of this
Amendment.

(c) Each Loan Party acknowledges and agrees that (i) notwithstanding the
conditions to effectiveness set forth in this Amendment, such Loan Party is not
required by the terms of the Credit Agreement or any other Loan Document to
consent to the amendments to the Credit Agreement and Guaranty Agreement
effected pursuant to this Amendment and (ii) nothing in the Credit Agreement,
this Amendment or any other Loan Document shall be deemed to require the consent
of such Loan Party to any future amendments to the Credit Agreement.

Section 11. Effect of Amendment.

(a) Except as expressly set forth herein, this Amendment shall not by
implication or otherwise limit, impair, constitute a waiver of or otherwise
affect the rights and remedies of the Lenders or the Administrative Agent under
the Credit Agreement or any other Loan Document, and shall not alter, modify,
amend or in any way affect any of the terms, conditions, obligations, covenants
or agreements contained in the Credit Agreement or any other provision of the
Credit Agreement or of any other Loan Document, all of which are ratified and
affirmed in all respects and shall continue in full force and effect. Nothing
herein shall be deemed to entitle any Loan Party to a consent to, or a waiver,
amendment, modification or other change of, any of the terms, conditions,
obligations, covenants or agreements contained in the Credit Agreement or any
other Loan Document in similar or different circumstances.

(b) On and after the Effective Date, each reference in the Credit Agreement to
“this Agreement”, “hereunder”, “hereof”, “herein”, or words of like import, and
each reference to the Credit Agreement in any other Loan Document shall be
deemed a reference to the Credit Agreement as amended hereby. This Amendment
shall constitute a “Loan Document” for all purposes of the Credit Agreement and
the other Loan Documents.

Section 12. General.

(a) GOVERNING LAW. THIS AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK WITHOUT REGARD TO PRINCIPLES
OF CONFLICTS OF LAW THAT WOULD RESULT IN THE APPLICATION OF ANY LAW OTHER THAN
THE LAW OF THE STATE OF NEW YORK.

(b) SUBMISSION TO JURISDICTION. EACH OF THE PARTIES HERETO IRREVOCABLY AND
UNCONDITIONALLY SUBMITS, FOR ITSELF AND ITS PROPERTY, TO THE EXCLUSIVE
JURISDICTION OF THE COURTS OF THE STATE OF NEW YORK SITTING IN NEW YORK COUNTY
AND OF THE UNITED STATES

 

8



--------------------------------------------------------------------------------

DISTRICT COURT OF THE SOUTHERN DISTRICT OF NEW YORK, AND ANY APPELLATE COURT
FROM ANY THEREOF, IN ANY ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THIS
AMENDMENT OR ANY OTHER LOAN DOCUMENT, OR FOR RECOGNITION OR ENFORCEMENT OF ANY
JUDGMENT, AND EACH OF THE PARTIES HERETO IRREVOCABLY AND UNCONDITIONALLY AGREES
THAT ALL CLAIMS IN RESPECT OF ANY SUCH ACTION OR PROCEEDING MAY BE HEARD AND
DETERMINED IN SUCH NEW YORK STATE COURT OR, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, IN SUCH FEDERAL COURT. EACH OF THE PARTIES HERETO AGREES THAT A
FINAL JUDGMENT IN ANY SUCH ACTION OR PROCEEDING SHALL BE CONCLUSIVE AND MAY BE
ENFORCED IN OTHER JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER
PROVIDED BY LAW.

(c) WAIVER OF VENUE. EACH OF THE PARTIES HERETO IRREVOCABLY AND UNCONDITIONALLY
WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY OBJECTION THAT IT
MAY NOW OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY ACTION OR PROCEEDING
ARISING OUT OF OR RELATING TO THIS AMENDMENT OR ANY OTHER LOAN DOCUMENT IN ANY
COURT REFERRED TO IN PARAGRAPH (b) OF THIS SECTION. EACH OF THE PARTIES HERETO
HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW,
THE DEFENSE OF AN INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH ACTION OR
PROCEEDING IN ANY SUCH COURT.

(d) SERVICE OF PROCESS. EACH PARTY HERETO IRREVOCABLY CONSENTS TO SERVICE OF
PROCESS IN THE MANNER PROVIDED FOR NOTICES IN SECTION 10.02 OF THE CREDIT
AGREEMENT. NOTHING IN THIS AMENDMENT WILL AFFECT THE RIGHT OF ANY PARTY HERETO
TO SERVE PROCESS IN ANY OTHER MANNER PERMITTED BY APPLICABLE LAW.

(e) Waiver of Jury Trial. EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS AMENDMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED
HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH
PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY
OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PERSON
WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND
(B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER
INTO THIS AMENDMENT AND THE OTHER LOAN DOCUMENTS BY, AMONG OTHER THINGS, THE
MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.

(f) Counterparts. This Amendment may be executed by one or more of the parties
to this Amendment on any number of separate counterparts, and all of said
counterparts

 

9



--------------------------------------------------------------------------------

taken together shall be deemed to constitute one and the same instrument.
Delivery of an executed signature page of this Amendment by email or facsimile
transmission shall be effective as delivery of a manually executed counterpart
hereof.

(g) Headings. The headings of this Amendment are used for convenience of
reference only, are not part of this Amendment and shall not affect the
construction of, or be taken into consideration in interpreting, this Amendment.

[SIGNATURE PAGES FOLLOW]

 

10



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the undersigned has caused its duly authorized
officer to execute and deliver this First Amendment as of the date first above
written.

 

TRINITY ACQUISITION PLC, as the Borrower By:  

/s/ Stephen Wood

  Name:   Stephen Wood   Title:   Director

Signature Page to Willis First Amendment to Credit Agreement and Guaranty
Agreement



--------------------------------------------------------------------------------

SIGNED AND DELIVERED for and on behalf of and as the deed of

WILLIS GROUP HOLDINGS PUBLIC LIMITED COMPANY, as the Parent by its lawfully
appointed attorneys in the presence of:

    By:  

/s/ Adam L. Rosman

    Name:  

Adam L. Rosman

    Title:   Group General Counsel    

 

By:

 

/s/ Michael K. Neborak

    Name:   Michael K. Neborak     Title:   Group Chief Financial Officer

/s/ Lauren B. Lipson

      (witness signature)       One World Financial Center, 200 Liberty Street  
   

New York, NY 10281

      (witness address)      

Attorney

      (witness occupation)      

Signature Page to Willis First Amendment to Credit Agreement and Guaranty
Agreement



--------------------------------------------------------------------------------

NON-PARENT GUARANTORS (acknowledged and agreed for purposes of Section 2(b) and
Sections 9 through 11 (inclusive) only): TA I LIMITED, as Guarantor By:  

/s/ Stephen Wood

  Name:   Stephen Wood   Title:   Director WILLIS GROUP LIMITED, as Guarantor
By:  

/s/ Stephen Wood

  Name:   Stephen Wood   Title:   Director WILLIS INVESTMENT UK HOLDINGS
LIMITED, as Guarantor By:  

/s/ Stephen Wood

  Name:   Stephen Wood   Title:   Director

Signature Page to Willis First Amendment to Credit Agreement and Guaranty
Agreement



--------------------------------------------------------------------------------

WILLIS NORTH AMERICA INC. By:  

/s/ Adam Rosman

  Name:   Adam Rosman   Title:   Secretary

Signature Page to Willis First Amendment to Credit Agreement and Guaranty
Agreement



--------------------------------------------------------------------------------

WILLIS NETHERLANDS HOLDINGS B.V. By:  

/s/ Adriaan Cornelis Konijnendijk

  Name:   Adriaan Cornelis Konijnendijk   Title:   Managing Director A

Signature Page to Willis First Amendment to Credit Agreement and Guaranty
Agreement



--------------------------------------------------------------------------------

BARCLAYS BANK PLC, as Administrative Agent and as a Lead Arranger By:  

/s/ Samuel Coward

Name:   Samuel Coward Title:   Vice President, Debt Finance

SUNTRUST BANK,

as a Lead Arranger

By:  

/s/ Peter Wesemeier

Name:   Peter Wesemeier Title:   Vice President

Signature Page to Willis First Amendment to Credit Agreement and Guaranty
Agreement



--------------------------------------------------------------------------------

LENDER CONSENT TO AMENDMENT AND

REVOLVING LENDER COMMITMENT UNDER THE

INCREMENTAL REVOLVING CREDIT FACILITY

LENDER CONSENT (this “Lender Consent”) to the First Amendment to Credit
Agreement dated as of July 23, 2013 (the “Amendment”) among, inter alios,
TRINITY ACQUISITION PLC, a public limited company organized under the laws of
England and Wales and having company number 03588435 (the “Borrower”), and
WILLIS GROUP HOLDINGS PUBLIC LIMITED COMPANY, a company organized under the laws
of the Republic of Ireland having company number 475616 (the “Parent”), BARCLAYS
BANK PLC (“Barclays”), and SUNTRUST BANK (“SunTrust”; together with Barclays,
the “Lead Arrangers”), and Barclays, as Administrative Agent (the
“Administrative Agent”), to the Credit Agreement dated as of December 16, 2011
(as amended, restated, supplemented or otherwise modified from time to time, the
“Credit Agreement”), among the Borrower, the Parent, and the Administrative
Agent. All capitalized terms used but not defined herein shall have the meaning
ascribed thereto in the Credit Agreement or the Amendment, as applicable.

Term Lenders

 

  ¨ The undersigned Term Lender hereby irrevocably and unconditionally approves
of and consents to the Amendment.

 

  x The undersigned Term Lender hereby irrevocably and unconditionally approves
of and consents to the Amendment and consents to convert 100% of the outstanding
principal amount of the Term Loans held by such Lender into a 2013 Term Loan in
a like principal amount.

Revolving Credit Lenders

 

  ¨ The undersigned Revolving Credit Lender hereby irrevocably and
unconditionally approves of and consents to the Amendment.

 

  x The undersigned Revolving Credit Lender hereby irrevocably and
unconditionally approves of and consents to the Amendment and consents to
convert 100% of the outstanding principal amount of the Revolving Credit
Commitments and Committed Loans held by such Lender into a 2013 Revolving Credit
Commitment and a 2013 Committed Loan, respectively, in a like principal amount.

 

  x The undersigned Revolving Credit Lender hereby requests to purchase
Revolving Credit Commitments under the Incremental Revolving Credit Facility up
to an aggregate principal amount no greater than $27,000,000.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has caused this Lender Consent to be duly
executed and delivered by its proper and duly authorized officer(s).

 

Barclays Bank PLC By:  

/s/ Samuel Coward

Name:   Samuel Coward Title:   Vice President



--------------------------------------------------------------------------------

LENDER CONSENT TO AMENDMENT AND

REVOLVING LENDER COMMITMENT UNDER THE

INCREMENTAL REVOLVING CREDIT FACILITY

LENDER CONSENT (this “Lender Consent”) to the First Amendment to Credit
Agreement dated as of July 23, 2013 (the “Amendment”) among, inter alios,
TRINITY ACQUISITION PLC, a public limited company organized under the laws of
England and Wales and having company number 03588435 (the “Borrower”), and
WILLIS GROUP HOLDINGS PUBLIC LIMITED COMPANY, a company organized under the laws
of the Republic of Ireland having company number 475616 (the “Parent”), BARCLAYS
BANK PLC (“Barclays”), and SUNTRUST BANK (“SunTrust”; together with Barclays,
the “Lead Arrangers”), and Barclays, as Administrative Agent (the
“Administrative Agent”), to the Credit Agreement dated as of December 16, 2011
(as amended, restated, supplemented or otherwise modified from time to time, the
“Credit Agreement”), among the Borrower, the Parent, and the Administrative
Agent. All capitalized terms used but not defined herein shall have the meaning
ascribed thereto in the Credit Agreement or the Amendment, as applicable.

Term Lenders

 

  ¨ The undersigned Term Lender hereby irrevocably and unconditionally approves
of and consents to the Amendment.

 

  x The undersigned Term Lender hereby irrevocably and unconditionally approves
of and consents to the Amendment and consents to convert 100% of the outstanding
principal amount of the Term Loans held by such Lender into a 2013 Term Loan in
a like principal amount.

Revolving Credit Lenders

 

  ¨ The undersigned Revolving Credit Lender hereby irrevocably and
unconditionally approves of and consents to the Amendment.

 

  x The undersigned Revolving Credit Lender hereby irrevocably and
unconditionally approves of and consents to the Amendment and consents to
convert 100% of the outstanding principal amount of the Revolving Credit
Commitments and Committed Loans held by such Lender into a 2013 Revolving Credit
Commitment and a 2013 Committed Loan, respectively, in a like principal amount.

 

  x The undersigned Revolving Credit Lender hereby requests to purchase
Revolving Credit Commitments under the Incremental Revolving Credit Facility up
to an aggregate principal amount no greater than $27,515,312.50.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has caused this Lender Consent to be duly
executed and delivered by its proper and duly authorized officer(s).

 

SUNTRUST BANK By:  

/s/ Peter Wesemeier

Name:   Peter Wesemeier Title:   Vice President



--------------------------------------------------------------------------------

LENDER CONSENT TO AMENDMENT AND

REVOLVING LENDER COMMITMENT UNDER THE

INCREMENTAL REVOLVING CREDIT FACILITY

LENDER CONSENT (this “Lender Consent”) to the First Amendment to Credit
Agreement dated as of July 23, 2013 (the “Amendment”) among, inter alios,
TRINITY ACQUISITION PLC, a public limited company organized under the laws of
England and Wales and having company number 03588435 (the “Borrower”), and
WILLIS GROUP HOLDINGS PUBLIC LIMITED COMPANY, a company organized under the laws
of the Republic of Ireland having company number 475616 (the “Parent”), BARCLAYS
BANK PLC (“Barclays”), and SUNTRUST BANK (“SunTrust”; together with Barclays,
the “Lead Arrangers”), and Barclays, as Administrative Agent (the
“Administrative Agent”), to the Credit Agreement dated as of December 16, 2011
(as amended, restated, supplemented or otherwise modified from time to time, the
“Credit Agreement”), among the Borrower, the Parent, and the Administrative
Agent. All capitalized terms used but not defined herein shall have the meaning
ascribed thereto in the Credit Agreement or the Amendment, as applicable.

Term Lenders

 

  ¨ The undersigned Term Lender hereby irrevocably and unconditionally approves
of and consents to the Amendment.

 

  x The undersigned Term Lender hereby irrevocably and unconditionally approves
of and consents to the Amendment and consents to convert 100% of the outstanding
principal amount of the Term Loans held by such Lender into a 2013 Term Loan in
a like principal amount.

Revolving Credit Lenders

 

  ¨ The undersigned Revolving Credit Lender hereby irrevocably and
unconditionally approves of and consents to the Amendment.

 

  x The undersigned Revolving Credit Lender hereby irrevocably and
unconditionally approves of and consents to the Amendment and consents to
convert 100% of the outstanding principal amount of the Revolving Credit
Commitments and Committed Loans held by such Lender into a 2013 Revolving Credit
Commitment and a 2013 Committed Loan, respectively, in a like principal amount.

 

  x The undersigned Revolving Credit Lender hereby requests to purchase
Revolving Credit Commitments under the Incremental Revolving Credit Facility up
to an aggregate principal amount no greater than $27,515,312.50.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has caused this Lender Consent to be duly
executed and delivered by its proper and duly authorized officer(s).

 

J.P. Morgan Chase Bank N.A. By:  

/s/ Kristen M. Murphy

Name:   Kristen M. Murphy Title:   Vice President



--------------------------------------------------------------------------------

LENDER CONSENT TO AMENDMENT AND

REVOLVING LENDER COMMITMENT UNDER THE

INCREMENTAL REVOLVING CREDIT FACILITY

LENDER CONSENT (this “Lender Consent”) to the First Amendment to Credit
Agreement dated as of July 23, 2013 (the “Amendment”) among, inter alios,
TRINITY ACQUISITION PLC, a public limited company organized under the laws of
England and Wales and having company number 03588435 (the “Borrower”), and
WILLIS GROUP HOLDINGS PUBLIC LIMITED COMPANY, a company organized under the laws
of the Republic of Ireland having company number 475616 (the “Parent”), BARCLAYS
BANK PLC (“Barclays”), and SUNTRUST BANK (“SunTrust”; together with Barclays,
the “Lead Arrangers”), and Barclays, as Administrative Agent (the
“Administrative Agent”), to the Credit Agreement dated as of December 16, 2011
(as amended, restated, supplemented or otherwise modified from time to time, the
“Credit Agreement”), among the Borrower, the Parent, and the Administrative
Agent. All capitalized terms used but not defined herein shall have the meaning
ascribed thereto in the Credit Agreement or the Amendment, as applicable.

Term Lenders

 

  ¨ The undersigned Term Lender hereby irrevocably and unconditionally approves
of and consents to the Amendment.

 

  x The undersigned Term Lender hereby irrevocably and unconditionally approves
of and consents to the Amendment and consents to convert 100% of the outstanding
principal amount of the Term Loans held by such Lender into a 2013 Term Loan in
a like principal amount.

Revolving Credit Lenders

 

  ¨ The undersigned Revolving Credit Lender hereby irrevocably and
unconditionally approves of and consents to the Amendment.

 

  x The undersigned Revolving Credit Lender hereby irrevocably and
unconditionally approves of and consents to the Amendment and consents to
convert 100% of the outstanding principal amount of the Revolving Credit
Commitments and Committed Loans held by such Lender into a 2013 Revolving Credit
Commitment and a 2013 Committed Loan, respectively, in a like principal amount.

 

  x The undersigned Revolving Credit Lender hereby requests to purchase
Revolving Credit Commitments under the Incremental Revolving Credit Facility up
to an aggregate principal amount no greater than $27,515,312.50.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has caused this Lender Consent to be duly
executed and delivered by its proper and duly authorized officer(s).

 

Lloyds TSB Bank plc By:  

/s/ Stephen Giacolone

Name:   Stephen Giacolone Title:   Assistant Vice President – G011 If a second
signature is necessary: By:  

/s/ Dennis McClellan

Name:   Dennis McClellan Title:   Assistant Vice President – M040



--------------------------------------------------------------------------------

LENDER CONSENT TO AMENDMENT AND

REVOLVING LENDER COMMITMENT UNDER THE

INCREMENTAL REVOLVING CREDIT FACILITY

LENDER CONSENT (this “Lender Consent”) to the First Amendment to Credit
Agreement dated as of July 23, 2013 (the “Amendment”) among, inter alios,
TRINITY ACQUISITION PLC, a public limited company organized under the laws of
England and Wales and having company number 03588435 (the “Borrower”), and
WILLIS GROUP HOLDINGS PUBLIC LIMITED COMPANY, a company organized under the laws
of the Republic of Ireland having company number 475616 (the “Parent”), BARCLAYS
BANK PLC (“Barclays”), and SUNTRUST BANK (“SunTrust”; together with Barclays,
the “Lead Arrangers”), and Barclays, as Administrative Agent (the
“Administrative Agent”), to the Credit Agreement dated as of December 16, 2011
(as amended, restated, supplemented or otherwise modified from time to time, the
“Credit Agreement”), among the Borrower, the Parent, and the Administrative
Agent. All capitalized terms used but not defined herein shall have the meaning
ascribed thereto in the Credit Agreement or the Amendment, as applicable.

Term Lenders

 

  ¨ The undersigned Term Lender hereby irrevocably and unconditionally approves
of and consents to the Amendment.

 

  x The undersigned Term Lender hereby irrevocably and unconditionally approves
of and consents to the Amendment and consents to convert 100% of the outstanding
principal amount of the Term Loans held by such Lender into a 2013 Term Loan in
a like principal amount.

Revolving Credit Lenders

 

  ¨ The undersigned Revolving Credit Lender hereby irrevocably and
unconditionally approves of and consents to the Amendment.

 

  x The undersigned Revolving Credit Lender hereby irrevocably and
unconditionally approves of and consents to the Amendment and consents to
convert 100% of the outstanding principal amount of the Revolving Credit
Commitments and Committed Loans held by such Lender into a 2013 Revolving Credit
Commitment and a 2013 Committed Loan, respectively, in a like principal amount.

 

  x The undersigned Revolving Credit Lender hereby requests to purchase
Revolving Credit Commitments under the Incremental Revolving Credit Facility up
to an aggregate principal amount no greater than $27,515,312.50.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has caused this Lender Consent to be duly
executed and delivered by its proper and duly authorized officer(s).

 

Wells Fargo Bank, N.A.. By:  

/s/ Michelle S. Dagenhart

Name:   Michelle S. Dagenhart Title:   V.P. Portfolio Manager



--------------------------------------------------------------------------------

LENDER CONSENT TO AMENDMENT AND

REVOLVING LENDER COMMITMENT UNDER THE

INCREMENTAL REVOLVING CREDIT FACILITY

LENDER CONSENT (this “Lender Consent”) to the First Amendment to Credit
Agreement dated as of July 23, 2013 (the “Amendment”) among, inter alios,
TRINITY ACQUISITION PLC, a public limited company organized under the laws of
England and Wales and having company number 03588435 (the “Borrower”), and
WILLIS GROUP HOLDINGS PUBLIC LIMITED COMPANY, a company organized under the laws
of the Republic of Ireland having company number 475616 (the “Parent”), BARCLAYS
BANK PLC (“Barclays”), and SUNTRUST BANK (“SunTrust”; together with Barclays,
the “Lead Arrangers”), and Barclays, as Administrative Agent (the
“Administrative Agent”), to the Credit Agreement dated as of December 16, 2011
(as amended, restated, supplemented or otherwise modified from time to time, the
“Credit Agreement”), among the Borrower, the Parent, and the Administrative
Agent. All capitalized terms used but not defined herein shall have the meaning
ascribed thereto in the Credit Agreement or the Amendment, as applicable.

Term Lenders

 

  ¨ The undersigned Term Lender hereby irrevocably and unconditionally approves
of and consents to the Amendment.

 

  x The undersigned Term Lender hereby irrevocably and unconditionally approves
of and consents to the Amendment and consents to convert 100% of the outstanding
principal amount of the Term Loans held by such Lender into a 2013 Term Loan in
a like principal amount.

Revolving Credit Lenders

 

  ¨ The undersigned Revolving Credit Lender hereby irrevocably and
unconditionally approves of and consents to the Amendment.

 

  x The undersigned Revolving Credit Lender hereby irrevocably and
unconditionally approves of and consents to the Amendment and consents to
convert 100% of the outstanding principal amount of the Revolving Credit
Commitments and Committed Loans held by such Lender into a 2013 Revolving Credit
Commitment and a 2013 Committed Loan, respectively, in a like principal amount.

 

  x The undersigned Revolving Credit Lender hereby requests to purchase
Revolving Credit Commitments under the Incremental Revolving Credit Facility up
to an aggregate principal amount no greater than $19,082,031.25.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has caused this Lender Consent to be duly
executed and delivered by its proper and duly authorized officer(s).

 

THE BANK OF TOKYO-MISTUBISHI UFJ, LTD. By:  

/s/ Glenn Schuermann

Name:   Glenn Schuermann Title:   Director



--------------------------------------------------------------------------------

LENDER CONSENT TO AMENDMENT AND

REVOLVING LENDER COMMITMENT UNDER THE

INCREMENTAL REVOLVING CREDIT FACILITY

LENDER CONSENT (this “Lender Consent”) to the First Amendment to Credit
Agreement dated as of July 23, 2013 (the “Amendment”) among, inter alios,
TRINITY ACQUISITION PLC, a public limited company organized under the laws of
England and Wales and having company number 03588435 (the “Borrower”), and
WILLIS GROUP HOLDINGS PUBLIC LIMITED COMPANY, a company organized under the laws
of the Republic of Ireland having company number 475616 (the “Parent”), BARCLAYS
BANK PLC (“Barclays”), and SUNTRUST BANK (“SunTrust”; together with Barclays,
the “Lead Arrangers”), and Barclays, as Administrative Agent (the
“Administrative Agent”), to the Credit Agreement dated as of December 16, 2011
(as amended, restated, supplemented or otherwise modified from time to time, the
“Credit Agreement”), among the Borrower, the Parent, and the Administrative
Agent. All capitalized terms used but not defined herein shall have the meaning
ascribed thereto in the Credit Agreement or the Amendment, as applicable.

Term Lenders

 

  ¨ The undersigned Term Lender hereby irrevocably and unconditionally approves
of and consents to the Amendment.

 

  x The undersigned Term Lender hereby irrevocably and unconditionally approves
of and consents to the Amendment and consents to convert 100% of the outstanding
principal amount of the Term Loans held by such Lender into a 2013 Term Loan in
a like principal amount.

Revolving Credit Lenders

 

  ¨ The undersigned Revolving Credit Lender hereby irrevocably and
unconditionally approves of and consents to the Amendment.

 

  x The undersigned Revolving Credit Lender hereby irrevocably and
unconditionally approves of and consents to the Amendment and consents to
convert 100% of the outstanding principal amount of the Revolving Credit
Commitments and Committed Loans held by such Lender into a 2013 Revolving Credit
Commitment and a 2013 Committed Loan, respectively, in a like principal amount.

 

  x The undersigned Revolving Credit Lender hereby requests to purchase
Revolving Credit Commitments under the Incremental Revolving Credit Facility up
to an aggregate principal amount no greater than $36,171,875.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has caused this Lender Consent to be duly
executed and delivered by its proper and duly authorized officer(s).

 

PNC Bank, National Association By:  

/s/ Gustavus A. Bahr

Name:   Gustavus A. Bahr Title:   Senior Vice President



--------------------------------------------------------------------------------

LENDER CONSENT TO AMENDMENT AND

REVOLVING LENDER COMMITMENT UNDER THE

INCREMENTAL REVOLVING CREDIT FACILITY

LENDER CONSENT (this “Lender Consent”) to the First Amendment to Credit
Agreement dated as of July 23, 2013 (the “Amendment”) among, inter alios,
TRINITY ACQUISITION PLC, a public limited company organized under the laws of
England and Wales and having company number 03588435 (the “Borrower”), and
WILLIS GROUP HOLDINGS PUBLIC LIMITED COMPANY, a company organized under the laws
of the Republic of Ireland having company number 475616 (the “Parent”), BARCLAYS
BANK PLC (“Barclays”), and SUNTRUST BANK (“SunTrust”; together with Barclays,
the “Lead Arrangers”), and Barclays, as Administrative Agent (the
“Administrative Agent”), to the Credit Agreement dated as of December 16, 2011
(as amended, restated, supplemented or otherwise modified from time to time, the
“Credit Agreement”), among the Borrower, the Parent, and the Administrative
Agent. All capitalized terms used but not defined herein shall have the meaning
ascribed thereto in the Credit Agreement or the Amendment, as applicable.

Term Lenders

 

  ¨ The undersigned Term Lender hereby irrevocably and unconditionally approves
of and consents to the Amendment.

 

  x The undersigned Term Lender hereby irrevocably and unconditionally approves
of and consents to the Amendment and consents to convert 100% of the outstanding
principal amount of the Term Loans held by such Lender into a 2013 Term Loan in
a like principal amount.

Revolving Credit Lenders

 

  ¨ The undersigned Revolving Credit Lender hereby irrevocably and
unconditionally approves of and consents to the Amendment.

 

  x The undersigned Revolving Credit Lender hereby irrevocably and
unconditionally approves of and consents to the Amendment and consents to
convert 100% of the outstanding principal amount of the Revolving Credit
Commitments and Committed Loans held by such Lender into a 2013 Revolving Credit
Commitment and a 2013 Committed Loan, respectively, in a like principal amount.

 

  ¨ The undersigned Revolving Credit Lender hereby requests to purchase
Revolving Credit Commitments under the Incremental Revolving Credit Facility up
to an aggregate principal amount no greater than $        .



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has caused this Lender Consent to be duly
executed and delivered by its proper and duly authorized officer(s).

 

Citibank, N.A. By:  

/s/ Maureen Maroney

Name:   Maureen Maroney Title:   Authorized Signatory



--------------------------------------------------------------------------------

LENDER CONSENT TO AMENDMENT AND

REVOLVING LENDER COMMITMENT UNDER THE

INCREMENTAL REVOLVING CREDIT FACILITY

LENDER CONSENT (this “Lender Consent”) to the First Amendment to Credit
Agreement dated as of July 23, 2013 (the “Amendment”) among, inter alios,
TRINITY ACQUISITION PLC, a public limited company organized under the laws of
England and Wales and having company number 03588435 (the “Borrower”), and
WILLIS GROUP HOLDINGS PUBLIC LIMITED COMPANY, a company organized under the laws
of the Republic of Ireland having company number 475616 (the “Parent”), BARCLAYS
BANK PLC (“Barclays”), and SUNTRUST BANK (“SunTrust”; together with Barclays,
the “Lead Arrangers”), and Barclays, as Administrative Agent (the
“Administrative Agent”), to the Credit Agreement dated as of December 16, 2011
(as amended, restated, supplemented or otherwise modified from time to time, the
“Credit Agreement”), among the Borrower, the Parent, and the Administrative
Agent. All capitalized terms used but not defined herein shall have the meaning
ascribed thereto in the Credit Agreement or the Amendment, as applicable.

Term Lenders

 

  ¨ The undersigned Term Lender hereby irrevocably and unconditionally approves
of and consents to the Amendment.

 

  x The undersigned Term Lender hereby irrevocably and unconditionally approves
of and consents to the Amendment and consents to convert 100% of the outstanding
principal amount of the Term Loans held by such Lender into a 2013 Term Loan in
a like principal amount.

Revolving Credit Lenders

 

  ¨ The undersigned Revolving Credit Lender hereby irrevocably and
unconditionally approves of and consents to the Amendment.

 

  x The undersigned Revolving Credit Lender hereby irrevocably and
unconditionally approves of and consents to the Amendment and consents to
convert 100% of the outstanding principal amount of the Revolving Credit
Commitments and Committed Loans held by such Lender into a 2013 Revolving Credit
Commitment and a 2013 Committed Loan, respectively, in a like principal amount.

 

  x The undersigned Revolving Credit Lender hereby requests to purchase
Revolving Credit Commitments under the Incremental Revolving Credit Facility up
to an aggregate principal amount no greater than $18,496,093.75.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has caused this Lender Consent to be duly
executed and delivered by its proper and duly authorized officer(s).

 

MANUFACTURERS AND TRADERS TRUST COMPANY By:  

/s/ Ramal L. Moreland

Name:   Ramal L. Moreland Title:   Assistant Vice President



--------------------------------------------------------------------------------

LENDER CONSENT TO AMENDMENT AND

REVOLVING LENDER COMMITMENT UNDER THE

INCREMENTAL REVOLVING CREDIT FACILITY

LENDER CONSENT (this “Lender Consent”) to the First Amendment to Credit
Agreement dated as of July 23, 2013 (the “Amendment”) among, inter alios,
TRINITY ACQUISITION PLC, a public limited company organized under the laws of
England and Wales and having company number 03588435 (the “Borrower”), and
WILLIS GROUP HOLDINGS PUBLIC LIMITED COMPANY, a company organized under the laws
of the Republic of Ireland having company number 475616 (the “Parent”), BARCLAYS
BANK PLC (“Barclays”), and SUNTRUST BANK (“SunTrust”; together with Barclays,
the “Lead Arrangers”), and Barclays, as Administrative Agent (the
“Administrative Agent”), to the Credit Agreement dated as of December 16, 2011
(as amended, restated, supplemented or otherwise modified from time to time, the
“Credit Agreement”), among the Borrower, the Parent, and the Administrative
Agent. All capitalized terms used but not defined herein shall have the meaning
ascribed thereto in the Credit Agreement or the Amendment, as applicable.

Term Lenders

 

  ¨ The undersigned Term Lender hereby irrevocably and unconditionally approves
of and consents to the Amendment.

 

  x The undersigned Term Lender hereby irrevocably and unconditionally approves
of and consents to the Amendment and consents to convert 100% of the outstanding
principal amount of the Term Loans held by such Lender into a 2013 Term Loan in
a like principal amount.

Revolving Credit Lenders

 

  ¨ The undersigned Revolving Credit Lender hereby irrevocably and
unconditionally approves of and consents to the Amendment.

 

  x The undersigned Revolving Credit Lender hereby irrevocably and
unconditionally approves of and consents to the Amendment and consents to
convert 100% of the outstanding principal amount of the Revolving Credit
Commitments and Committed Loans held by such Lender into a 2013 Revolving Credit
Commitment and a 2013 Committed Loan, respectively, in a like principal amount.

 

  x The undersigned Revolving Credit Lender hereby requests to purchase
Revolving Credit Commitments under the Incremental Revolving Credit Facility up
to an aggregate principal amount no greater than $35,058,593.75. The incremental
amount of the revolver is $8,496,093.75



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has caused this Lender Consent to be duly
executed and delivered by its proper and duly authorized officer(s).

 

Comerica Bank By:  

/s/ Aurora Battaglia

Name:   Aurora Battaglia Title:   Vice President



--------------------------------------------------------------------------------

LENDER CONSENT TO AMENDMENT AND

REVOLVING LENDER COMMITMENT UNDER THE

INCREMENTAL REVOLVING CREDIT FACILITY

LENDER CONSENT (this “Lender Consent”) to the First Amendment to Credit
Agreement dated as of July 23, 2013 (the “Amendment”) among, inter alios,
TRINITY ACQUISITION PLC, a public limited company organized under the laws of
England and Wales and having company number 03588435 (the “Borrower”), and
WILLIS GROUP HOLDINGS PUBLIC LIMITED COMPANY, a company organized under the laws
of the Republic of Ireland having company number 475616 (the “Parent”), BARCLAYS
BANK PLC (“Barclays”), and SUNTRUST BANK (“SunTrust”; together with Barclays,
the “Lead Arrangers”), and Barclays, as Administrative Agent (the
“Administrative Agent”), to the Credit Agreement dated as of December 16, 2011
(as amended, restated, supplemented or otherwise modified from time to time, the
“Credit Agreement”), among the Borrower, the Parent, and the Administrative
Agent. All capitalized terms used but not defined herein shall have the meaning
ascribed thereto in the Credit Agreement or the Amendment, as applicable.

Term Lenders

 

  ¨ The undersigned Term Lender hereby irrevocably and unconditionally approves
of and consents to the Amendment.

 

  x The undersigned Term Lender hereby irrevocably and unconditionally approves
of and consents to the Amendment and consents to convert 100% of the outstanding
principal amount of the Term Loans held by such Lender into a 2013 Term Loan in
a like principal amount.

Revolving Credit Lenders

 

  ¨ The undersigned Revolving Credit Lender hereby irrevocably and
unconditionally approves of and consents to the Amendment.

 

  x The undersigned Revolving Credit Lender hereby irrevocably and
unconditionally approves of and consents to the Amendment and consents to
convert 100% of the outstanding principal amount of the Revolving Credit
Commitments and Committed Loans held by such Lender into a 2013 Revolving Credit
Commitment and a 2013 Committed Loan, respectively, in a like principal amount.

 

  x The undersigned Revolving Credit Lender hereby requests to purchase
Revolving Credit Commitments under the Incremental Revolving Credit Facility up
to an aggregate principal amount no greater than $5,585,937.50.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has caused this Lender Consent to be duly
executed and delivered by its proper and duly authorized officer(s).

 

Bank of America, N.A. By:  

/s/ Jason Cassity

Name:   Jason Cassity Title:   Director



--------------------------------------------------------------------------------

LENDER CONSENT TO AMENDMENT AND

REVOLVING LENDER COMMITMENT UNDER THE

INCREMENTAL REVOLVING CREDIT FACILITY

LENDER CONSENT (this “Lender Consent”) to the First Amendment to Credit
Agreement dated as of July 23, 2013 (the “Amendment”) among, inter alios,
TRINITY ACQUISITION PLC, a public limited company organized under the laws of
England and Wales and having company number 03588435 (the “Borrower”), and
WILLIS GROUP HOLDINGS PUBLIC LIMITED COMPANY, a company organized under the laws
of the Republic of Ireland having company number 475616 (the “Parent”), BARCLAYS
BANK PLC (“Barclays”), and SUNTRUST BANK (“SunTrust”; together with Barclays,
the “Lead Arrangers”), and Barclays, as Administrative Agent (the
“Administrative Agent”), to the Credit Agreement dated as of December 16, 2011
(as amended, restated, supplemented or otherwise modified from time to time, the
“Credit Agreement”), among the Borrower, the Parent, and the Administrative
Agent. All capitalized terms used but not defined herein shall have the meaning
ascribed thereto in the Credit Agreement or the Amendment, as applicable.

Term Lenders

 

  ¨ The undersigned Term Lender hereby irrevocably and unconditionally approves
of and consents to the Amendment.

 

  x The undersigned Term Lender hereby irrevocably and unconditionally approves
of and consents to the Amendment and consents to convert 100% of the outstanding
principal amount of the Term Loans held by such Lender into a 2013 Term Loan in
a like principal amount.

Revolving Credit Lenders

 

  ¨ The undersigned Revolving Credit Lender hereby irrevocably and
unconditionally approves of and consents to the Amendment.

 

  x The undersigned Revolving Credit Lender hereby irrevocably and
unconditionally approves of and consents to the Amendment and consents to
convert 100% of the outstanding principal amount of the Revolving Credit
Commitments and Committed Loans held by such Lender into a 2013 Revolving Credit
Commitment and a 2013 Committed Loan, respectively, in a like principal amount.

 

  x The undersigned Revolving Credit Lender hereby requests to purchase
Revolving Credit Commitments under the Incremental Revolving Credit Facility up
to an aggregate principal amount no greater than $25,585,937.50.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has caused this Lender Consent to be duly
executed and delivered by its proper and duly authorized officer(s).

 

MORGAN STANLEY BANK, N.A. By:  

/s/ Michael King

Name:   Michael King Title:   Authorized Signatory



--------------------------------------------------------------------------------

LENDER CONSENT TO AMENDMENT AND

REVOLVING LENDER COMMITMENT UNDER THE

INCREMENTAL REVOLVING CREDIT FACILITY

LENDER CONSENT (this “Lender Consent”) to the First Amendment to Credit
Agreement dated as of July 23, 2013 (the “Amendment”) among, inter alios,
TRINITY ACQUISITION PLC, a public limited company organized under the laws of
England and Wales and having company number 03588435 (the “Borrower”), and
WILLIS GROUP HOLDINGS PUBLIC LIMITED COMPANY, a company organized under the laws
of the Republic of Ireland having company number 475616 (the “Parent”), BARCLAYS
BANK PLC (“Barclays”), and SUNTRUST BANK (“SunTrust”; together with Barclays,
the “Lead Arrangers”), and Barclays, as Administrative Agent (the
“Administrative Agent”), to the Credit Agreement dated as of December 16, 2011
(as amended, restated, supplemented or otherwise modified from time to time, the
“Credit Agreement”), among the Borrower, the Parent, and the Administrative
Agent. All capitalized terms used but not defined herein shall have the meaning
ascribed thereto in the Credit Agreement or the Amendment, as applicable.

Term Lenders

 

  ¨ The undersigned Term Lender hereby irrevocably and unconditionally approves
of and consents to the Amendment.

 

  x The undersigned Term Lender hereby irrevocably and unconditionally approves
of and consents to the Amendment and consents to convert 100% of the outstanding
principal amount of the Term Loans held by such Lender into a 2013 Term Loan in
a like principal amount.

Revolving Credit Lenders

 

  ¨ The undersigned Revolving Credit Lender hereby irrevocably and
unconditionally approves of and consents to the Amendment.

 

  ¨ The undersigned Revolving Credit Lender hereby irrevocably and
unconditionally approves of and consents to the Amendment and consents to
convert 100% of the outstanding principal amount of the Revolving Credit
Commitments and Committed Loans held by such Lender into a 2013 Revolving Credit
Commitment and a 2013 Committed Loan, respectively, in a like principal amount.

 

  ¨ The undersigned Revolving Credit Lender hereby requests to purchase
Revolving Credit Commitments under the Incremental Revolving Credit Facility up
to an aggregate principal amount no greater than $        .



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has caused this Lender Consent to be duly
executed and delivered by its proper and duly authorized officer(s).

 

Scotiabank (Ireland) Limited By:  

/s/ Clive Sinnamon

Name:   Clive Sinnamon Title:   Director Corporate Banking If a second signature
is necessary: By:  

/s/ David Muldoon

Name:   David Muldoon Title:   Managing Director



--------------------------------------------------------------------------------

LENDER CONSENT TO AMENDMENT AND

REVOLVING LENDER COMMITMENT UNDER THE

INCREMENTAL REVOLVING CREDIT FACILITY

LENDER CONSENT (this “Lender Consent”) to the First Amendment to Credit
Agreement dated as of July 23, 2013 (the “Amendment”) among, inter alios,
TRINITY ACQUISITION PLC, a public limited company organized under the laws of
England and Wales and having company number 03588435 (the “Borrower”), and
WILLIS GROUP HOLDINGS PUBLIC LIMITED COMPANY, a company organized under the laws
of the Republic of Ireland having company number 475616 (the “Parent”), BARCLAYS
BANK PLC (“Barclays”), and SUNTRUST BANK (“SunTrust”; together with Barclays,
the “Lead Arrangers”), and Barclays, as Administrative Agent (the
“Administrative Agent”), to the Credit Agreement dated as of December 16, 2011
(as amended, restated, supplemented or otherwise modified from time to time, the
“Credit Agreement”), among the Borrower, the Parent, and the Administrative
Agent. All capitalized terms used but not defined herein shall have the meaning
ascribed thereto in the Credit Agreement or the Amendment, as applicable.

Term Lenders

 

  ¨ The undersigned Term Lender hereby irrevocably and unconditionally approves
of and consents to the Amendment.

 

  x The undersigned Term Lender hereby irrevocably and unconditionally approves
of and consents to the Amendment and consents to convert 100% of the outstanding
principal amount of the Term Loans held by such Lender into a 2013 Term Loan in
a like principal amount.

Revolving Credit Lenders

 

  ¨ The undersigned Revolving Credit Lender hereby irrevocably and
unconditionally approves of and consents to the Amendment.

 

  x The undersigned Revolving Credit Lender hereby irrevocably and
unconditionally approves of and consents to the Amendment and consents to
convert 100% of the outstanding principal amount of the Revolving Credit
Commitments and Committed Loans held by such Lender into a 2013 Revolving Credit
Commitment and a 2013 Committed Loan, respectively, in a like principal amount.

 

  ¨ The undersigned Revolving Credit Lender hereby requests to purchase
Revolving Credit Commitments under the Incremental Revolving Credit Facility up
to an aggregate principal amount no greater than $        .



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has caused this Lender Consent to be duly
executed and delivered by its proper and duly authorized officer(s).

 

The Northern Trust Company By:  

/s/ Chris McKean

Name:   Chris McKean Title:   Sr. Vice President



--------------------------------------------------------------------------------

Exhibit A

Redline/Marked Version of the

Amended Credit Agreement

[attached]



--------------------------------------------------------------------------------

EXECUTION VERSION

EXHIBIT A

 

 

CREDIT AGREEMENT

Dated as of December 16, 2011

(as amended on July 23, 2013)

among

TRINITY ACQUISITION PLC,

as Borrower,

WILLIS GROUP HOLDINGS PUBLIC LIMITED COMPANY,

as Parent,

BARCLAYS BANK PLC,

as Administrative Agent, Swing Line Lender and as an L/C Issuer

and

The Other Lenders Party Hereto

SUNTRUST BANK,

as Syndication Agent and as Swing Line Lender

BARCLAYS CAPITALBANK PLC, SUNTRUST ROBINSON HUMPHREY, INC., J.P.

MORGAN SECURITIES LLC, LLOYDS SECURITIES INC. and WELLS FARGO

SECURITIES, LLC

as Joint Lead Arrangers and Joint Bookrunners

and

J.P. MORGAN SECURITIES LLC, LLOYDS SECURITIES INC.

and WELLS FARGO BANK, N.A.

as Documentation Agents

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

             Page  

ArticleARTICLE I. DEFINITIONS AND ACCOUNTING TERMS

     1    

1.01

 

Defined Terms

     1    

1.02

 

Other Interpretive Provisions

     2836    

1.03

 

Accounting Terms

     2937    

1.04

 

Rounding

     3038    

1.05

 

Exchange Rates; Currency Equivalents

     3038    

1.06

 

Additional Alternative Currencies

     3038    

1.07

 

Change of Currency

     3139    

1.08

 

Times of Day

     3140    

1.09

 

Letter of Credit Amounts

     3140  

ArticleARTICLE II. THE COMMITMENTS AND BORROWINGS

     3140    

2.01

 

The Loans

     3140    

2.02

 

Borrowings, Conversions and Continuations of Loans

     3242    

2.03

 

Letters of Credit

     3444    

2.04

 

Swing Line Loans

     4355    

2.05

 

Prepayments

     4558    

2.06

 

Termination or Reduction of Revolving Credit Commitments

     4659    

2.07

 

Repayment of Loans

     4760    

2.08

 

Interest

     4862    

2.09

 

Fees

     4862    

2.10

 

Computation of Interest and Fees

     4963    

2.11

 

Evidence of Debt

     4963    

2.12

 

Payments Generally; Administrative Agent’s Clawback

     5064    

2.13

 

Sharing of Payments by Lenders

     5166    

2.14

 

Increase in Commitments

     5267    

2.15

 

Cash Collateral

     5470    

2.16

 

Defaulting Lenders

     5571    

2.17

 

Extensions of Term Loans and Revolving Credit Commitments

     5773  

ArticleARTICLE III. TAXES, YIELD PROTECTION AND ILLEGALITY

     6077    

3.01

 

Taxes

     6077    

3.02

 

Illegality

     6584    

3.03

 

Inability to Determine Rates

     6684    

3.04

 

Increased Costs; Reserves on Eurocurrency Rate Loans

     6685    

3.05

 

Compensation for Losses

     6887    

3.06

 

Mitigation Obligations; Replacement of Lenders

     6988    

3.07

 

Survival

     6988  

 

2



--------------------------------------------------------------------------------

ArticleARTICLE IV. CONDITIONS PRECEDENT TO BORROWINGS

     6989    

4.01

 

Conditions of Initial Credit Extension

     6989    

4.02

 

Conditions to all Borrowings

     7191  

ArticleARTICLE V. REPRESENTATIONS AND WARRANTIES

     7292    

5.01

 

Organization; Powers

     7292    

5.02

 

Authorization; Enforceability

     7292    

5.03

 

Governmental Approvals; No Conflicts

     7292    

5.04

 

Financial Condition; No Material Adverse Change

     7392    

5.05

 

Properties

     7393    

5.06

 

Litigation and Environmental Matters

     7393    

5.07

 

Compliance with Laws; Absence of Default

     7393    

5.08

 

Investment Company Status

     7393    

5.09

 

Taxes

     7493    

5.10

 

ERISA

     7494    

5.11

 

Disclosure

     7494    

5.12

 

Subsidiaries

     7595    

5.13

 

Solvency

     7595    

5.14

 

Use of Proceeds

     7595    

5.15

 

Pari Passu

     7595    

5.16

 

Deduction of Tax

     7595  

ArticleARTICLE VI. AFFIRMATIVE COVENANTS

     7596    

6.01

 

Financial Statements; Ratings Change and Other Information

     7596    

6.02

 

Notices of Material Events

     7899    

6.03

 

Existence; Conduct of Business

     7899    

6.04

 

Payment of Taxes

     7899    

6.05

 

Maintenance of Properties; Insurance

     78100    

6.06

 

Books and Records; Inspection Rights

     79100    

6.07

 

Compliance with Laws

     79100    

6.08

 

Use of Proceeds

     79100    

6.09

 

Cash Collateralization of Extended Letters of Credit

     79100  

ArticleARTICLE VII. NEGATIVE COVENANTS

     79101    

7.01

 

Subsidiary Indebtedness

     79101    

7.02

 

Liens

     80102    

7.03

 

Investments

     81103    

7.04

 

Fundamental Changes

     81103    

7.05

 

Asset Sales

     82104    

7.06

 

Sale and Leaseback Transactions

     83105    

7.07

 

Restricted Payments

     83106    

7.08

 

Financial Covenants

     84106  

 

3



--------------------------------------------------------------------------------

ArticleARTICLE VIII. EVENTS OF DEFAULT AND REMEDIES

     84107    

8.01

 

Events of Default

     84107    

8.02

 

Remedies Upon Event of Default

     86109    

8.03

 

Application of Funds

     86109  

ArticleARTICLE IX. ADMINISTRATIVE AGENT

     87110    

9.01

 

Appointment and Authorization of Agents

     87110    

9.02

 

Rights as a Lender

     87111    

9.03

 

Exculpatory Provisions

     87111    

9.04

 

Reliance by Administrative Agent

     88112    

9.05

 

Delegation of Duties

     88112    

9.06

 

Resignation of Administrative Agent

     89113    

9.07

 

Non-Reliance on Administrative Agent and Other Lenders

     90114    

9.08

 

Duties of Other Agents

     90114    

9.09

 

Administrative Agent May File Proofs of Claim

     90114    

9.10

 

Withholding

     90115    

9.11

 

Guaranty Matters

     91115    

9.12

 

Survival

     115  

ArticleARTICLE X. MISCELLANEOUS

     91116    

10.01

 

Amendments, Etc.

     91116    

10.02

 

Notices; Effectiveness; Electronic Communications

     93118    

10.03

 

No Waiver; Cumulative Remedies; Enforcement

     95120    

10.04

 

Expenses; Indemnity; Damage Waiver

     95121    

10.05

 

Payments Set Aside

     97123    

10.06

 

Successors and Assigns

     98124    

10.07

 

Treatment of Certain Information; Confidentiality

     103130    

10.08

 

Right of Setoff

     103131    

10.09

 

Interest Rate Limitation

     104131    

10.10

 

Counterparts; Integration; Effectiveness

     104132    

10.11

 

Survival of Representations and Warranties

     104132    

10.12

 

Severability

     105132    

10.13

 

Replacement of Lenders

     105133    

10.14

 

Governing Law; Jurisdiction; Etc.

     106134    

10.15

 

Waiver of Jury Trial

     107135    

10.16

 

No Advisory or Fiduciary Responsibility

     107135    

10.17

 

Electronic Execution of Assignments and Certain Other Documents

     107136    

10.18

 

USA PATRIOT Act

     107136    

10.19

 

Judgment Currency

     108136  

SIGNATURES

     S-1   

 

4



--------------------------------------------------------------------------------

SCHEDULES

1.01(a)

   Mandatory Cost Formulae

1.01(b)

   Guarantors

2.01

   Revolving Credit Commitments, L/C Commitments, Swing Line Commitments and
Applicable Percentages

3.01

   Status of Lenders

3.01(i)

   HMRC DT Treaty Passport Scheme Lenders

3.01(j)

   UK Non-Bank Lenders

5.06

   Disclosed Matters

5.12

   Subsidiaries

7.02

   Existing Liens

7.06

   Specified Properties

10.02

   Administrative Agent’s Office; Certain Addresses for Notices

EXHIBITS

Form of

 

A-1

   Committed Loan Borrowing Request

A-2

   Swing Line Loan Borrowing Request

A-3

   Term Loan Borrowing Request

B-1

   Revolving Credit Note

B-2

   Term Loan Note

C

   Compliance Certificate

D-1

   Assignment and Assumption

D-2

   Administrative Questionnaire

E

   Guaranty Agreement

F

   Prepayment Notice

G

   Joinder Agreement

H-1

   Opinion of Weil, Gotshal & Manges LLP

H-2

   Opinion of Matheson Ormsby Prentice

H-3

   Opinion of Weil, Gotshal & Manges

H-4

   Opinion of Baker & McKenzie Amsterdam N.V.

 

5



--------------------------------------------------------------------------------

CREDIT AGREEMENT

This CREDIT AGREEMENT (this “Agreement”) is entered into as of December 16, 2011
(as amended by the First Amendment (as defined below) on July 23, 2013), among
TRINITY ACQUISITION PLC, a company formed under the laws of England and Wales
having company number 03588435 (the “Borrower”), WILLIS GROUP HOLDINGS PUBLIC
LIMITED COMPANY, a company incorporated under the laws of Ireland having company
number 475616 (the “Parent”), each lender from time to time party hereto
(collectively, the “Lenders” and individually, a “Lender”), and BARCLAYS BANK
PLC, as Administrative Agent, Swing Line Lender and as an L/C Issuer.

PRELIMINARY STATEMENTS:

The Parent and the Borrower have requested that the Lenders extend credit to the
Borrower in the form of (a) Term Loans to be made on the Closing Date in an
aggregate principal amount not in excess of $300,000,000 and (b) Committed Loans
to be made at any time on or after the Closing Date and from time to time prior
to the latest Applicable Maturity Date in an aggregate principal amount at any
time outstanding not in excess of $500,000,000. The Parent and the Borrower have
requested that (a) the L/C Issuers issue Letters of Credit in an aggregate face
amount at any time outstanding not in excess of $100,000,000 for all L/C Issuers
collectively to support payment obligations incurred in the ordinary course of
business by the Borrower and its Subsidiaries and (b) the Swing Line Lender make
Swing Line Loans in an aggregate principal amount at any time outstanding not in
excess of $100,000,000. The proceeds of the Facilities are to be used solely
(i) to repay all Indebtedness and other amounts due under the Existing Credit
Agreements, (ii) to pay the costs and expenses incurred by the Borrower in
connection with the transactions contemplated by this Agreement and (iii) for
working capital, capital expenditures, other permitted acquisitions and other
lawful corporate purposes of the Borrower and its Subsidiaries.

The Parent and the Borrower have further requested that the Lenders (i) amend
and extend the Original Term Loan Maturity Date for the Term Loans that were
made on the Closing Date, (ii) extend the Original Revolving Credit Maturity
Date for Committed Loans that have been made since the Closing Date and will be
made following the First Amendment Effective Date, (iii) increase the Aggregate
Revolving Credit Commitments and (iv) effect certain other amendments and
modifications to this Agreement.

In furtherance of the foregoing, the Lenders are willing to make available the
Facilities on the terms and subject to the conditions set forth herein. In
consideration of the mutual covenants and agreements herein contained, the
parties hereto covenant and agree as follows:

ARTICLE I.

DEFINITIONS AND ACCOUNTING TERMS

1.01 Defined Terms. As used in this Agreement, the following terms shall have
the meanings set forth below:

“2011 Committed Loan” means a Committed Loan made by a 2011 Revolving Credit
Lender pursuant to its 2011 Revolving Credit Commitment.



--------------------------------------------------------------------------------

“2011 Revolving Credit Commitment” means, as to each Revolving Credit Lender at
any given time, its obligation to (a) make 2011 Committed Loans to the Borrower
and (b) purchase participations in L/C Obligations and Swing Line Loans, in an
aggregate principal amount at any one time outstanding not to exceed the Dollar
amount set forth under the heading “2011 Revolving Credit Commitment” opposite
such Lender’s name on Schedule 2.01 or in the Assignment and Assumption pursuant
to which such Lender becomes a party hereto, as applicable, as such amount may
be adjusted from time to time in accordance with this Agreement.

“2011 Revolving Credit Facility” means, at any time, the aggregate 2011
Revolving Credit Commitment at such time and the provisions herein related to
the 2011 Revolving Credit Commitments.

“2011 Revolving Credit Lender” means, at any time, any Lender that either
(a) has a 2011 Revolving Credit Commitment or (b) holds a 2011 Committed Loan or
a participation in a Swing Line Loan or an L/C Obligation at such time.

“2011 Term Lender” means any Lender that holds 2011 Term Loans.

“2011 Term Loan” has the meaning specified in Section 2.01(a)(i).

“2011 Term Loan Commitment” means, as to each Term Lender, its obligation to
make Term Loans to the Borrower in an aggregate principal amount not to exceed
the Dollar amount set forth under the heading “2011 Term Loan Commitment”
opposite such Term Lender’s name on Schedule 2.01 under the caption “Term Loan
Commitment” or opposite the caption describing the applicable Class of Term Loan
Commitments in the Assignment and Assumption pursuant to which such Term Loan
Lender becomes a party hereto or, with respect to New Term Loans, in the
applicable Joinder Agreement. The aggregate principal amount of the 2011 Term
Loan Commitments on the Closing Date was $300,000,000.

“2011 Term Loan Facility” means the Outstanding Amount of the 2011 Term Loans of
all 2011 Term Lenders and the provisions herein related to the 2011 Term Loans.

“2013 Committed Loan” means a Committed Loan made by a 2013 Revolving Credit
Lender pursuant to its 2013 Revolving Credit Commitment.

“2013 Revolving Credit Commitment” means, as to each Revolving Credit Lender at
any given time, its obligation to (a) make 2013 Committed Loans to the Borrower
and (b) purchase participations in L/C Obligations and Swing Line Loans, in an
aggregate principal amount at any one time outstanding not to exceed the Dollar
amount set forth under the heading “2013 Revolving Credit Commitment” opposite
such Lender’s name on Schedule 2.01 or in the Assignment and Assumption pursuant
to which such Lender becomes a party hereto, as applicable, as such amount may
be adjusted from time to time in accordance with this Agreement.

 

2



--------------------------------------------------------------------------------

“2013 Revolving Credit Facility” means, at any time, the aggregate 2013
Revolving Credit Commitment at such time and the provisions herein related to
the 2013 Revolving Credit Commitments.

“2013 Revolving Credit Lender” means, at any time, any Lender that either
(a) has a 2013 Revolving Credit Commitment or (b) holds a 2013 Committed Loan or
a participation in a Swing Line Loan or an L/C Obligation at such time.

“2013 Term Lender” means any Lender that holds 2013 Term Loans.

“2013 Term Loan” has the meaning specified in Section 2.01(a)(ii) and also
includes, to the extent applicable, any New Term Loans, Non-Extended Term Loans
and Extended Term Loans.

“2013 Term Loan Commitment” means, as to each Term Lender, its obligation to
make Term Loans to the Borrower in an aggregate principal amount not to exceed
the Dollar amount set forth under the heading “2013 Term Loan Commitment”
opposite such Term Lender’s name on Schedule 2.01 under the caption “Term Loan
Commitment” or opposite the caption describing the applicable Class of Term Loan
Commitments in the Assignment and Assumption pursuant to which such Term Loan
Lender becomes a party hereto or, with respect to New Term Loans, in the
applicable Joinder Agreement. The aggregate principal amount of the 2013 Term
Loan Commitments on the First Amendment Effective Date was $281,250,000.

“2013 Term Loan Facility” means the Outstanding Amount of the 2013 Term Loans of
all 2013 Term Lenders and the provisions herein related to the 2013 Term Loans.

“Acquired EBITDA” means, with respect to any Acquired Entity or Business or any
Sold Entity or Business (any of the foregoing, a “Pro Forma Entity”) for any
period, the portion of Consolidated Net Income for such period attributable to
such Pro Forma Entity plus (a) without duplication and to the extent deducted in
determining such portion of Consolidated Net Income for such Pro Forma Entity,
the sum of (i) consolidated interest expense for such period, (ii) consolidated
income tax expense for such period, (iii) all amounts attributable to
depreciation and amortization for such period, (iv) any extraordinary losses and
non-recurring charges for such period, (v) any non-cash charges (including the
non-cash portion of pension expense) for such period, (vi) losses on asset sales
outside the ordinary course of business for such period, (vii) restructuring
charges or provisions for such period, (viii) any expenses or charges incurred
in connection with any issuance of debt or equity securities for such period and
(ix) any deduction for minority interest expense for such period with respect to
a Subsidiary that is not wholly owned by the Parent (provided that (A) the
amount added to Consolidated Net Income pursuant to this subclause (ix) for any
period shall not exceed 5% of the amount of Consolidated EBITDA computed in
accordance with this definition for such period and (B) the Indebtedness and
interest expense of such Subsidiary are included in the calculation of
Indebtedness and Consolidated Cash Interest Expense to the same extent as would
be required if such Subsidiary were wholly owned by the Parent), and minus
(b) without duplication and to the extent included in determining such portion
of Consolidated Net Income (i) any extraordinary gains and non-recurring gains
for such period, (ii) any non-cash gains for such period and (iii) any gains on
asset sales outside the ordinary course of business for such period, all
determined on a consolidated basis for such Pro Forma Entity in accordance with
GAAP.

 

3



--------------------------------------------------------------------------------

“Acquired Entity or Business” has the meaning assigned to such term in the
definition of “Consolidated EBITDA”.

“Administrative Agent” means Barclays Bank in its capacity as administrative
agent under any of the Loan Documents, or any successor thereof in such
capacity.

“Administrative Agent’s Office” means, with respect to any currency, the
Administrative Agent’s address and, as appropriate, account as set forth on
Schedule 10.02 with respect to such currency, or such other address or account
with respect to such currency as the Administrative Agent may from time to time
notify to the Borrower and the Lenders.

“Administrative Questionnaire” means an Administrative Questionnaire in
substantially the form of Exhibit D-2 or any other form approved by the
Administrative Agent.

“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.
Notwithstanding the foregoing, in relation to The Royal Bank of Scotland plc,
the term “Affiliate” shall not include (a) the UK government or any member or
instrumentality thereof, including Her Majesty’s Treasury and UK Financial
Investments Limited (or any directors, officers, employees or entities thereof)
or (b) any persons or entities controlled by or under common control with the UK
government or any member or instrumentality thereof (including Her Majesty’s
Treasury and UK Financial Investments Limited) and which are not part of The
Royal Bank of Scotland Group plc and its subsidiaries or subsidiary
undertakings.

“Agency Fee Letter” means the agency fee letter agreement dated as of
November 8, 2011, among the Parent, the Borrower and Barclays Bank.

“Agent-Related Persons” means each Agent together with its Related Persons.

“Agents” means, collectively, the Administrative Agent, each Arranger, each
Bookrunner, the Syndication Agent and the Documentation Agents.

“Aggregate Commitments” means the aggregate amount of the Commitments of all the
Lenders.

“Aggregate Revolving Credit Commitment” means the aggregate amount of the
Revolving Credit Commitments of the Revolving Credit Lenders at any given time.
The Aggregate Revolving Credit Commitment on the Closing Date is(being the
aggregate 2011 Revolving Credit Commitments) was $500,000,000; the Aggregate
Revolving Credit Commitment on the First Amendment Effective Date (being,
collectively, the aggregate 2011 Revolving Credit Commitments and the 2013
Revolving Credit Commitments) is $800,000,000.

 

4



--------------------------------------------------------------------------------

“Agreement” means this Credit Agreement.

“Agreement Currency” has the meaning specified in Section 10.19.

“Alternative Currency” means each of Euro, Sterling and each other currency
(other than Dollars) that is approved in accordance with Section 1.06.

“Alternative Currency Equivalent” means, at any time, with respect to any amount
denominated in Dollars, the equivalent amount thereof in the applicable
Alternative Currency as determined by the Administrative Agent or the applicable
L/C Issuer, as the case may be, at such time on the basis of the Spot Rate
(determined in respect of the most recent Revaluation Date) for the purchase of
such Alternative Currency with Dollars.

“Applicable Maturity Date” means (a) at any time, in the case of the Revolving
Credit Commitments (including with respect to Committed Loans, Swing Line Loans
and Letters of Credit made or issued thereunder), (i) if no Extended Commitments
have been made in accordance with Section 2.17, the Original Revolving Credit
Maturity Date or (ii) if Extended Commitments have been made in accordance with
Section 2.17, (A) the Original Revolving Credit Maturity Date with respect to
the Non-Extended Commitments and (B) the Extended Revolving Credit Maturity Date
with respect to the Extended Commitments and (b) at any time, in the case of the
Term Loans, (i) if no Extended Term Loans have been made in accordance with
Section 2.17, the Original Term Loan Maturity Date or (ii) if Extended Term
Loans have been made in accordance with Section 2.17, (A) the Original Term Loan
Maturity Date with respect to the Non-Extended Term Loans and (B) the Extended
Term Loan Maturity Date with respect to the Extended Term Loans; provided that
with respect to (I) any Letter of Credit outstanding on the Original Revolving
Credit Maturity Date, “Applicable Maturity Date” shall mean the Original
Revolving Credit Maturity Date unless (1) Extended Commitments have been made in
accordance with Section 2.17 and (2) as of such date, (w) the Total Revolving
Credit Outstandings would not exceed the Aggregate Revolving Credit Commitment,
(x) the aggregate Outstanding Amount of the Committed Loans of any Revolving
Credit Lender with Extended Commitments plus such Revolving Credit Lender’s
Applicable Percentage of the Outstanding Amount of all L/C Obligations plus such
Revolving Credit Lender’s Applicable Percentage of the Outstanding Amount of all
Swing Line Loans would not exceed such Revolving Credit Lender’s Revolving
Credit Commitment, (y) the Outstanding Amount of the L/C Obligations with
respect to Letters of Credit issued by any L/C Issuer with Extended L/C
Commitments would not exceed the Extended L/C Commitment of such L/C Issuer and
(z) the Outstanding Amount of the L/C Obligations would not exceed the Letter of
Credit Sublimit, in which case “Applicable Maturity Date” with respect to such
Letter of Credit shall mean the Extended Revolving Credit Maturity Date, (II)
any Letter of Credit issued after the Original Revolving Credit Maturity Date,
“Applicable Maturity Date” shall mean the Extended Revolving Credit Maturity
Date and (III) each L/C Commitment, “Applicable Maturity Date” shall mean the
Original Revolving Credit Maturity Date unless such L/C Commitment has been
extended by the applicable L/C Issuer in accordance with Section 2.17, in which
case “Applicable Maturity Date” with respect to such L/C Commitment shall mean
the Extended Revolving Credit Maturity Date.

“Applicable Percentage” means (a) with respect to any Term Lender at any time,
the percentage (carried out to the ninth decimal place) of the Term Loan
Facility represented by (i) at

 

5



--------------------------------------------------------------------------------

any time prior to the initial Borrowing of the Term Loans on the Closing Date,
such Term Lender’s Term Loan Commitment at such time and (ii) thereafter, the
principal amount of Term Loans held by such Term Lender at such time (or, with
respect to a Class of Term Loans, such percentage of such Class) and (b) with
respect to any Revolving Credit Lender at any time, the percentage (carried out
to the ninth decimal place) of the Revolving Credit Facility represented by the
Aggregate Revolving Credit Commitment held by such Lender at such time, in each
case, subject to adjustment as provided in Section 2.16. If the commitment of
each Lender to make Committed Loans and the obligation of each L/C Issuer to
make L/C Credit Extensions have been terminated pursuant to Section 8.02 or if
the Aggregate Revolving Credit Commitment has expired, then the Applicable
Percentage of each Revolving Credit Lender shall be determined based on the
Applicable Percentage of such Lender most recently in effect, giving effect to
any subsequent assignments. The initial Applicable Percentage of each Lender for
each Class of Loans is set forth opposite the name of such Lender on Schedule
2.01 or in the Assignment and Assumption pursuant to which such Lender becomes a
party hereto, as applicable.

“Applicable Rate” means, from time to time, the following percentages per annum,
based upon the Debt Rating as set forth below:

 

Applicable Rate

 

Pricing Level

  

Debt Ratings

S&P/Moody’s

   Commitment
Fee     Eurocurrency
Rate+ /
Letters of
Credit     Base
Rate+  

1

   BBB+/Baa1 or better      0.200 %      1.250 %      0.250 % 

2

   BBB/Baa2      0.225 %      1.375 %      0.375 % 

3

   BBB-/Baa3      0.250 %      1.500 %      0.500 % 

4

  

BBB-/Ba1

or

BB+/Baa3

     0.300 %      1.750 %      0.750 % 

5

   BB+/Ba1 or worse      0.350 %      2.000 %      1.000 % 

“Debt Rating” means, as of any date of determination, the rating as determined
by either S&P or Moody’s (collectively, the “Debt Ratings”), as applicable, of
the Parent’s guaranteed, senior unsecured long-term debt; provided that (a) if
the respective Debt Ratings issued by foregoing rating agencies differ by one
level, other than as expressly provided in Pricing Level 4 above, then the
Pricing Level for the higher of such Debt Ratings shall apply (with the Debt
Rating for Pricing Level 1 being the highest and the Debt Rating for Pricing
Level 5 being the lowest); (b) if there is a split in Debt Ratings of more than
one level, then the Pricing Level that is one level lower than the Pricing Level
of the higher Debt Rating shall apply; (c) if the Parent has only one Debt
Rating, the Pricing Level for such Debt Rating shall apply; (d) if the Parent
does not have any Debt Rating (other than as a result of both S&P and Moody’s
ceasing to be engaged in the business of rating debt, in which case the
provisions of the next sentence shall apply), then Pricing Level 5 will apply.
If either the rating system of S&P or Moody’s shall change in a manner that
directly and materially impacts the pricing grid set forth above, or if

 

6



--------------------------------------------------------------------------------

both S&P and Moody’s shall cease to be engaged in the business of rating debt,
then in either such case the Parent, the Borrower and the Lenders shall
negotiate in good faith to amend the references to Debt Ratings in the table
above to reflect such changed rating system or to replace such rating system
with an alternative measurement scheme, as applicable, and pending the
effectiveness of any such amendment, the ratings of such rating agency (or both
rating agencies, if applicable) most recently in effect prior to such change or
cessation shall be employed in determining the Applicable Rate.

Initially, the Applicable Rate shall be determined based upon the Debt Rating
specified in Borrowing Notice delivered in connection with the Initial Credit
Extension pursuant to Section 4.01. Thereafter, each change in the Applicable
Rate resulting from a publicly announced change in the Debt Rating (other than
as a result of a change in the rating system of S&P or Moody’s) shall be
effective during the period commencing on the date of the public announcement
thereof, irrespective of when notice of such change shall have been furnished by
the Parent or Borrower to the Administrative Agent and the Lenders pursuant to
Section 6.01(f) or otherwise, and ending on the date immediately preceding the
effective date of the next such change.

“Applicable Time” means, with respect to any borrowings and payments in any
Alternative Currency, the local time in the place of settlement for such
Alternative Currency as may be determined by the Administrative Agent or the
applicable L/C Issuer, as the case may be, to be necessary for timely settlement
on the relevant date in accordance with normal banking procedures in the place
of payment.

“Approved Fund” means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.

“Arranger Fee Letter” means the arranger fee letter agreement dated as of
November 8, 2011, among the Parent, the Borrower, Barclays Bank, STRH and
SunTrust.

“Arrangers” means Barclays Capital, STRH, JPM, WFS and Lloyds, each in its
capacity as a joint lead arranger of the Facilities.

“Assignee Group” means two or more Eligible Assignees that are Affiliates of one
another or two or more Approved Funds managed by the same investment advisor.

“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an assignee (with the consent of any party whose consent is required
by Section 10.06(b)), and accepted by the Administrative Agent, in substantially
the form of Exhibit D-1 or any other form approved by the Administrative Agent.

“Attributable Indebtedness” in respect of a sale and leaseback transaction
means, as of the time of determination, the present value (discounted at the
implicit interest rate for such sale and leaseback transaction, compounded
annually) of the total obligations of the lessee for rental payments during the
remaining term of the lease included in such sale and leaseback transaction
(including any period for which such lease has been extended).

 

7



--------------------------------------------------------------------------------

“Audited Financial Statements” means the audited consolidated balance sheet of
the Parent and its Subsidiaries for the fiscal year ended December 31, 2010, and
the related consolidated statements of income or operations, shareholders’
equity and cash flows for such fiscal year of the Parent and its Subsidiaries,
including the notes thereto.

“Availability Period” means, with respect to the Revolving Credit Facility, the
period from and including the Closing Date to the earliest of (a) the Applicable
Maturity Date; (b) the date of termination of the Aggregate Revolving Credit
Commitment pursuant to Section 2.06; and (c) the date of termination of the
commitment of each Lender to make Loans and of the obligation of each L/C Issuer
to make L/C Credit Extensions pursuant to Section 8.02.

“Barclays Bank” means Barclays Bank PLC and its successors.

“Barclays Capital” means Barclays Capital, the investment banking division of
Barclays Bank PLC, and its successors.

“Base Rate” means for any day a fluctuating rate per annum equal to the highest
of (a) the Federal Funds Rate plus 1/2 of 1%; (b) the rate of interest in effect
for such day as publicly announced from time to time by Barclays Bank as its
“prime rate”; and (c) the Eurocurrency Rate for an Interest Period of one month
plus 1.00%. The “prime rate” is a rate set by Barclays Bank based upon various
factors including Barclays Bank’s’ costs and desired return, general economic
conditions and other factors, and is used as a reference point for pricing some
loans, which may be priced at, above, or below such announced rate. Any change
in such prime rate announced by Barclays Bank shall take effect at the opening
of business on the day specified in the public announcement of such change.

“Base Rate Committed Loan” means a Committed Loan that is a Base Rate Loan.

“Base Rate Loan” means a Loan that bears interest based on the Base Rate. All
Base Rate Loans shall be denominated in Dollars.

“Bookrunners” means Barclays Capital, STRH, JPM, WFS and Lloyds, each in its
capacity as a joint bookrunner.

“Borrower” has the meaning specified in the introductory paragraph hereto.

“Borrowing” means, as the context may require, a Committed Borrowing, a Term
Loan Borrowing or a Swing Line Borrowing.

“Borrowing Request” means, as the context may require, a Term Loan Borrowing
Request, a Swing Line Loan Borrowing Request, a Committed Loan Borrowing Request
or a Letter of Credit Application.

“Business Day” means (i) any day excluding Saturday, Sunday or any other day
which is a legal holiday under the laws of the State of New York or is a day on
which banking institutions located in such state are authorized or required by
Law to close, (ii) with respect to all notices, determinations, fundings and
payments in connection with the Eurocurrency Rate or any

 

8



--------------------------------------------------------------------------------

Eurocurrency Rate Loans denominated in Dollars, the term “Business Day” shall
mean any day which is a Business Day described in clause (i) and which is also a
day for trading by and between banks in Dollar deposits in the London interbank
market, (iii) with respect to all notices, determinations, fundings and payments
in connection with any Eurocurrency Rate Loans denominated in Euro, the term
“Business Day” shall mean any day which is a Business Day described in clause
(i) and which is also a TARGET Day and (iv) with respect to all notices,
determinations, fundings and payments in connection with any Eurocurrency Rate
Loans denominated in a currency other than Dollars or Euro, the term “Business
Day” shall mean any day which is a Business Day described in clause (i) and
which is also a day on which dealings in deposits in the relevant currency are
conducted by and between banks in the London or other applicable offshore
interbank market for such currency.

“Capital Lease Obligations” of any Person means, subject to Section 1.03(b), the
obligations of such Person to pay rent or other amounts under any lease of (or
other arrangement conveying the right to use) real or personal property, or a
combination thereof, which obligations are required to be classified and
accounted for as capital or finance leases on a balance sheet of such Person
under GAAP, and the amount of such obligations shall be the capitalized amount
thereof determined in accordance with GAAP.

“Cash Collateralize” means to pledge and deposit with or deliver to the
Administrative Agent, for the benefit of the Administrative Agent or an L/C
Issuer (as applicable) and the Lenders, as collateral for L/C Obligations or
obligations of Lenders to fund participations in respect thereof (as the context
may require), cash or deposit account balances or, if the L/C Issuer benefitting
from such collateral shall agree in its sole discretion, other credit support,
in each case pursuant to documentation in form and substance reasonably
satisfactory to the Administrative Agent and such L/C Issuer. “Cash Collateral”
shall have a meaning correlative to the foregoing and shall include the proceeds
of such cash collateral and other credit support.

“Change in Control” means (a) the acquisition of ownership, directly or
indirectly, beneficially or of record, by any Person or group (within the
meaning of the Securities Exchange Act of 1934 and the rules of the Securities
and Exchange Commission thereunder as in effect on the date hereof) of Equity
Interests representing more than 50% of the aggregate ordinary voting power
represented by the issued and outstanding Equity Interests of the Parent;
(b) occupation of a majority of the seats (other than vacant seats) on the board
of directors of the Parent by Persons who were neither (i) nominated by the
board of directors of the Borrower or the Parent nor (ii) appointed by directors
so nominated; (c) the failure of the Parent to own, directly or indirectly, at
least 80% of the outstanding Equity Interests of WNA; (d) the failure of the
Parent to own, directly or indirectly, at least 80% of the outstanding Equity
Interests of the Borrower; or (e) the failure of the Parent to own, directly or
indirectly, at least 80% of the outstanding Equity Interests of WGL.

“Change in Law” means the occurrence, after the date of this Agreement, of any
of the following: (a) the adoption or taking effect of any law, rule, regulation
or treaty; (b) any change in any law, rule, regulation or treaty or in the
administration, interpretation or application thereof by any Governmental
Authority; or (c) the making or issuance of any request, guideline or directive
(whether or not having the force of law) by any Governmental Authority; provided
that

 

9



--------------------------------------------------------------------------------

notwithstanding anything herein to the contrary, (x) the Dodd-Frank Wall Street
Reform and Consumer Protection Act and all requests, rules, guidelines or
directives thereunder or issued in connection therewith and (y) all requests,
rules, guidelines or directives promulgated by the Bank for International
Settlements, the Basel Committee on Banking Supervision (or any successor or
similar authority) or United States or foreign regulatory authorities, in each
case pursuant to Basel III, shall in each case be deemed to be a “Change in
Law”, regardless of the date enacted, adopted or issued.

“Class”, when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are Committed Loans (including
2011 Committed Loans and 2013 Committed Loans), Term Loans (including 2011 Term
Loans and 2013 Term Loans) or, following the occurrence of an Increase Effective
Date, New Term Loans; provided that upon the occurrence of the Extension Date,
Non-Extended Term Loans and Extended Term Loans shall constitute separate
Classes of Loans. For the avoidance of doubt, all New Committed Loans,
Non-Extended Committed Loans and Extended Committed Loans shall be a single
Class of Committed Loans.

“Closing Date” means the first date all the conditions precedent in Section 4.01
are satisfied or waived in accordance with Section 10.01.

“Code” means the Internal Revenue Code of 1986.

“Commitment” means, as to each Lender at any given time, its obligation
hereunder to make Loans to the Borrower and, in the case of each Revolving
Credit Lender, its obligation hereunder to purchase participations in Letters of
Credit and Swing Line Loans.

“Committed Borrowing” means a borrowingBorrowing consisting of simultaneous
Committed Loans of the same Type, in the same currency and, in the case of
Eurocurrency Rate Loans, having the same Interest Period made by each of the
Revolving Credit Lenders pursuant to Section 2.01(b).

“Committed Loan” has the meaning specified in Section 2.01(b)means the 2011
Committed Loans and the 2013 Committed Loans, as case may be or as the context
requires, and also includes, to the extent applicable, any New Committed Loans,
Non-Extended Committed Loans and Extended Committed Loans.

“Committed Loan Borrowing Request” means a notice of (a) a Committed Borrowing,
(b) a Conversion of Committed Loans pursuant to Section 2.01(b), (c) a
conversion of Committed Loans from one Type to the other or (cd) a continuation
of Committed Loans that are Eurocurrency Rate Loans pursuant to Section 2.02(a)
which, if in writing, shall be substantially in the form of Exhibit A-1.

“Compliance Certificate” means a certificate substantially in the form of
Exhibit C.

“Consolidated Cash Interest Coverage Ratio” means, on any date, the ratio of
(a) Consolidated EBITDA for the period of four consecutive fiscal quarters of
the Parent ended on such date to (b) Consolidated Cash Interest Expense for such
period.

 

10



--------------------------------------------------------------------------------

“Consolidated Cash Interest Expense” means, for any period, for the Parent and
its Subsidiaries, on a consolidated basis, all cash interest, premium payments,
debt discount, fees, charges and related cash expenses of the Parent and its
Subsidiaries in connection with borrowed money or in connection with the
deferred purchase price of assets and net cash costs under Swap Contracts in
respect of interest rates to the extent that such net cash costs are allocable
to such period, in each case to the extent treated as interest in accordance
with GAAP, minus cash interest income of the Parent and its Subsidiaries on a
consolidated basis for such period (including all net cash gains under Swap
Contracts in respect of interest rates to the extent that such net cash gains
are allocable to such period).

“Consolidated EBITDA” means, for any period, Consolidated Net Income for such
period plus (a) without duplication and to the extent deducted in determining
Consolidated Net Income, the sum of (i) consolidated interest expense for such
period, (ii) consolidated income tax expense for such period, (iii) all amounts
attributable to depreciation and amortization for such period, (iv) any
extraordinary losses and nonrecurring charges for such period, (v) any non-cash
charges (including the non-cash portion of pension expense) for such period,
(vi) losses on asset sales outside the ordinary course of business for such
period, (vii) restructuring charges or provisions for such period, (viii) any
costs incurred in connection with acquisitions (including in connection with
closure and/or consolidation of facilities) in an aggregate amount with respect
to any such acquisition not to exceed 5% of the aggregate consideration for such
acquisition, (ix) any expenses or charges incurred in connection with any
issuance of debt or equity securities for such period and (x) any deduction for
minority interest expense for such period with respect to a Subsidiary that is
not wholly owned by the Parent (provided that (A) the amount added to
Consolidated Net Income pursuant to this subclause (x) for any period shall not
exceed 5% of the amount of Consolidated EBITDA computed in accordance with this
definition for such period and (B) the Indebtedness and interest expense of such
Subsidiary are included in the calculation of Indebtedness and Consolidated Cash
Interest Expense to the same extent as would be required if such Subsidiary were
wholly owned by the Parent) and minus (b) without duplication and to the extent
included in determining such Consolidated Net Income, (i) any extraordinary
gains and non-recurring gains for such period, (ii) any non-cash gains for such
period and (iii) any gains on asset sales outside the ordinary course of
business for such period, all determined on a consolidated basis in accordance
with GAAP; provided that for purposes of determining the Consolidated Leverage
Ratio only, (A) there shall be included in determining the Consolidated EBITDA
for any period the Acquired EBITDA of any Person, property, business or asset
acquired outside the ordinary course of business during such period by the
Parent or a Subsidiary, to the extent not subsequently sold, transferred or
otherwise disposed of by the Parent or a Subsidiary during such period (each
such Person, property, business or asset acquired and not subsequently so
disposed of, an “Acquired Entity or Business”), based on the actual Acquired
EBITDA of such Acquired Entity or Business for such period (including the
portion thereof occurring prior to such acquisition) and (B) there shall be
excluded in determining Consolidated EBITDA for any period the Acquired EBITDA
of any Person, property, business or asset sold, transferred or otherwise
disposed of outside the ordinary course of business by the Parent or any
Subsidiary during such period (each such Person, property, business or asset so
sold or disposed of, a “Sold Entity or Business”) based on the actual Acquired
EBITDA of such Sold Entity or Business for such period (including the portion
thereof occurring prior to such sale, transfer or disposition).

 

11



--------------------------------------------------------------------------------

“Consolidated Funded Indebtedness” means, as of any date of determination, the
sum of (a) the aggregate principal amount of Indebtedness of the Parent and its
Subsidiaries outstanding as of such date, in the amount that would be reflected
on the balance sheet of the Parent and its Subsidiaries prepared as of such date
on a consolidated basis in accordance with GAAP, excluding the principal amount
of any Existing Senior Notes following the issuance of any New Senior Notes, the
proceeds of which are to be used to redeem, repurchase or otherwise retire any
such Existing Senior Notes, plus (b) the aggregate principal amount of
obligations for borrowed money that are outstanding as of such date of Persons
other than the Parent and its Subsidiaries, to the extent Guaranteed by the
Parent or any of its Subsidiaries.

“Consolidated Leverage Ratio” means, as of any date of determination, the ratio
of (a) Consolidated Funded Indebtedness as of such date to (b) Consolidated
EBITDA for the period of the four fiscal quarters most recently ended.

“Consolidated Net Income” means, for any period, the net income or loss of the
Parent and its Subsidiaries for such period determined on a consolidated basis
in accordance with GAAP; provided that (i) there shall be excluded from such net
income or loss the income or loss of any Person accrued prior to the date it
becomes a Subsidiary or is merged into or consolidated with the Parent or any
Subsidiary or the date that such Person’s assets are acquired by the Parent or
any Subsidiary. and (ii) there shall be included in such net income or loss the
net income of any Person that is not a Subsidiary of the Parent and its
Subsidiaries (including, for the avoidance of doubt, joint venture and other
minority Investments (including the minority Investment in Gras Savoye)) to the
extent of the amount of dividends or distributions or other payments (including
any ordinary course dividends, distributions or other payments) actually paid to
the Parent or any Subsidiary by such Person in respect of such period.

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.

“Conversion” has the meaning specified in Section 2.01(a)(ii).

“Cost of Funds Rate” means, as of any day, the rate of interest determined by
the Administrative Agent to be representative of its or the applicable Lenders’
cost of funds, as applicable, to extend or maintain credit under this Agreement
on such day.

“Covenant Reset Request” has the meaning specified in Section 7.08(b).

“Covenant Reset Period” means the four fiscal quarter period following a
Covenant Reset Request by the Borrower (including, for the avoidance of doubt,
the first fiscal quarter for which the Covenant Reset Request was made);
provided, however, that if the Gras Savoye Acquisition occurs during any
Covenant Reset Period, such Covenant Reset Period shall be extended an
additional four fiscal quarters from the commencement of such Covenant Reset
Period, for an aggregate period of eight fiscal quarters.

 

12



--------------------------------------------------------------------------------

“Credit Extension” means any of the following: (a) the Term Loan Borrowing on
the Closing Date or the First Amendment Effective Date, as the case may be;
(b) a Committed Borrowing; (c) an L/C Credit Extension; or (d) a Swing Line
Borrowing.

“CTA” means the United Kingdom Corporation Tax Act 2009.

“Debt Rating” has the meaning specified in the definition of “Applicable Rate.”

“Debtor Relief Laws” means the Bankruptcy Code of the United States, and all
other liquidation, administration, conservatorship, bankruptcy, assignment for
the benefit of creditors, moratorium, rearrangement, receivership, insolvency,
reorganization, or similar debtor relief Laws of the United States or other
applicable jurisdictions from time to time in effect and affecting the rights of
creditors generally.

“Declining Lender” has the meaning specified in Section 2.17(c).

“Default” means any event or condition that constitutes an Event of Default or
that, with the giving of any notice, the passage of time, or both, would, unless
cured or waived, become an Event of Default.

“Default Rate” means (a) when used with respect to Obligations other than Letter
of Credit Fees, an interest rate equal to (i) the Base Rate plus (ii) the
Applicable Rate, if any, applicable to Base Rate Loans plus (iii) 2% per annum;
provided that with respect to a Eurocurrency Rate Loan (or a Loan bearing
interest at the Cost of Funds Rate), the Default Rate shall be an interest rate
equal to the interest rate (including any Applicable Rate and any Mandatory
Cost) otherwise applicable to such Loan plus 2% per annum, and (b) when used
with respect to Letter of Credit Fees, a rate equal to the Applicable Rate plus
2% per annum.

“Defaulting Lender” means, subject to Section 2.16(b), any Lender that (a) has
failed to (i) fund all or any portion of its Loans within two Business Days of
the date such Loans were required to be funded hereunder unless such Lender
notifies the Administrative Agent and the Borrower in writing that such failure
is the result of such Lender’s determination that one or more conditions
precedent to funding (each of which conditions precedent, together with any
applicable default, shall be specifically identified in such writing) has not
been satisfied or (ii) pay to the Administrative Agent, any L/C Issuer, the
Swing Line Lender or any other Lender any other amount required to be paid by it
hereunder (including in respect of its participation in Letters of Credit or
Swing Line Loans) within two Business Days of the date when due; (b) has
notified the Borrower, the Administrative Agent, any L/C Issuer or the Swing
Line Lender in writing that it does not intend to comply with such Lender’s
funding obligations hereunder, or has made a public statement to that effect
(unless such writing or public statement relates to such Lenders’ obligation to
fund a Loan hereunder and states that such position is based on such Lender’s
determination that a condition precedent to funding (which condition precedent,
together with any applicable default, shall be specifically identified in such
writing or public statement) cannot be satisfied); (c) has failed, within two
Business Days after written request by the Administrative Agent or the Borrower,
to confirm in writing to the Administrative Agent and the Borrower that it will
comply with its prospective funding obligations hereunder (provided that such
Lender shall cease to be a Defaulting Lender pursuant to this clause (c) upon
receipt of

 

13



--------------------------------------------------------------------------------

such written confirmation by the Administrative Agent and the Borrower); or
(d) has, or has a direct or indirect parent company that has, (i) become the
subject of a proceeding under any Debtor Relief Law or (ii) had appointed for it
a receiver, custodian, conservator, trustee, administrator, assignee for the
benefit of creditors or similar Person charged with reorganization or
liquidation of its business or assets, including the Federal Deposit Insurance
Corporation or any other Federal or state regulatory authority acting in such a
capacity; provided that a Lender shall not be a Defaulting Lender solely by
virtue of the ownership or acquisition of any equity interest in such Lender or
any direct or indirect parent company thereof by a Governmental Authority so
long as such ownership interest does not result in or provide such Lender with
immunity from the jurisdiction of courts within the United States or from the
enforcement of judgments or writs of attachment on its assets or permit such
Lender (or such Governmental Authority) to reject, repudiate, disavow or
disaffirm any contracts or agreements made with such Lender. Any determination
by the Administrative Agent that a Lender is a Defaulting Lender under clauses
(a) through (d) above shall be conclusive absent manifest error, and such Lender
shall be deemed to be a Defaulting Lender (subject to Section 2.16(b)) upon
delivery of written notice of such determination to the Borrower, each L/C
Issuer, the Swing Line Lender and each Lender.

“Direction” has the meaning specified in Section 3.01(h).

“Disclosed Matters” means the actions, suits and proceedings and the
environmental matters disclosed in Schedule 5.06.

“Disposition” or “Dispose” means the sale, transfer, license, lease or other
disposition (including any sale and leaseback transaction) of any property by
any Person, including any sale, assignment, transfer or other disposal, with or
without recourse, of any notes or accounts receivable or any rights and claims
associated therewith.

“Documentation Agents” means, collectively, JPM, Wells and Lloyds, each in its
capacity as co-documentation agent.

“Dollar” and “$” mean lawful money of the United States.

“Dollar Equivalent” means, at any time, (a) with respect to any amount
denominated in Dollars, such amount, and (b) with respect to any amount
denominated in any Alternative Currency, the equivalent amount thereof in
Dollars as determined by the Administrative Agent at such time on the basis of
the Spot Rate (determined in respect of the most recent Revaluation Date) for
the purchase of Dollars with such Alternative Currency.

“Eligible Assignee” means any Person that meets the requirements to be an
assignee under Section 10.06(b)(iii), (v) and (vi) (subject to such consents, if
any, as may be required under Section 10.06(b)(iii)).

“EMU” means the economic and monetary union in accordance with the Treaty of
Rome 1957, as amended by the Single European Act 1986, the Maastricht Treaty of
1992 and the Amsterdam Treaty of 1998.

 

14



--------------------------------------------------------------------------------

“EMU Legislation” means the legislative measures of the European Council for the
introduction of, changeover to or operation of a single or unified European
currency.

“Environmental Laws” means any and all Federal, state, local, and foreign
statutes, laws, regulations, ordinances, rules, judgments, orders, decrees,
permits, concessions, grants, franchises, licenses, agreements or governmental
restrictions relating to pollution and the protection of the environment or the
release of any materials into the environment, including those related to
Hazardous Materials, substances or wastes, air emissions and discharges to waste
or public systems.

“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of the Parent, any other Loan Party or any of their
respective Subsidiaries directly or indirectly resulting from or based upon
(a) violation of any Environmental Law, (b) the generation, use, handling,
transportation, storage, treatment or disposal of any Hazardous Materials,
(c) exposure to any Hazardous Materials, (d) the release or threatened release
of any Hazardous Materials into the environment or (e) any contract, agreement
or other consensual arrangement pursuant to which liability is assumed or
imposed with respect to any of the foregoing.

“Equity Interests” means, with respect to any Person, all of the shares of
capital stock of (or other ownership or profit interests in) such Person, all of
the warrants, options or other rights for the purchase or acquisition from such
Person of shares of capital stock of (or other ownership or profit interests in)
such Person, all of the securities convertible into or exchangeable for shares
of capital stock of (or other ownership or profit interests in) such Person or
warrants, rights or options for the purchase or acquisition from such Person of
such shares (or such other interests), and all of the other ownership or profit
interests in such Person (including partnership, member or trust interests
therein), whether voting or nonvoting, and whether or not such shares, warrants,
options, rights or other interests are outstanding on any date of determination.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time.

“ERISA Affiliate” means any trade or business (whether or not incorporated)
that, together with the Parent, is treated as a single employer under
Section 414(b) or (c) of the Code (and Sections 414(m) and (o) of the Code for
purposes of provisions relating to Section 412 of the Code).

“ERISA Event” means (a) a Reportable Event with respect to a Pension Plan;
(b) the failure to meet the minimum funding standard of Sections 412 and 430 of
the Code or Sections 302 and 303 of ERISA, in each case, whether or not waived;
(c) a withdrawal by the Parent or any ERISA Affiliate from a Pension Plan
subject to Section 4063 of ERISA during a plan year in which it was a
substantial employer (as defined in Section 4001(a)(2) of ERISA) or a cessation
of operations that is treated as such a withdrawal under Section 4062(e) of
ERISA; (d) a complete or partial withdrawal by the Parent or any ERISA Affiliate
from a Multiemployer Plan or notification that a Multiemployer Plan is in
reorganization; (e) the filing of a notice of intent to terminate, the treatment
of a Pension Plan amendment as a termination under Section 4041 or 4041A of
ERISA, or the commencement of proceedings by the PBGC to terminate a

 

15



--------------------------------------------------------------------------------

Pension Plan or Multiemployer Plan; (f) an event or condition which constitutes
grounds under Section 4042 of ERISA for the termination of, or the appointment
of a trustee to administer, any Pension Plan or Multiemployer Plan; or (g) the
imposition of any liability under Title IV of ERISA, other than for PBGC
premiums due but not delinquent under Section 4007 of ERISA, upon the Parent or
any ERISA Affiliate.

“Euro” and “EUR” mean the lawful currency of the Participating Member States
introduced in accordance with the EMU Legislation.

“Eurocurrency Rate” means, for any Interest Period as to any Eurocurrency Rate
Loan, (i) the offered rate per annum which appears on the page of the Reuters
Screen which displays an average British Bankers Association Interest Settlement
Rate (such page currently being LIBOR01 page) or the successor thereto if the
British Bankers Association is no longer announcing an Interest Settlement Rate
(the “BBA Rate”) for deposits (for delivery on the first day of such Interest
Period) with a term equivalent to such Interest Period in Dollars, determined as
of approximately 11:00 a.m. (London, England time), two Business Days prior to
the commencement of such Interest Period, (ii) in the event the rate referenced
in the preceding clause (i) does not appear on such page or service or if such
page or service shall cease to be available, the rate determined by the
Administrative Agent to be the offered rate on such other page or other service
which displays the BBA Rate for deposits (for delivery on the first day of such
Interest Period) with a term equivalent to such Interest Period in Dollars,
determined as of approximately 11:00 a.m. (London, England time) two Business
Days prior to the commencement of such Interest Period or (iii) in the event the
rates referenced in the preceding clauses (i) and (ii) are not available, the
offered quotation rate to first class banks in the London interbank market by
Barclays Bank for deposits (for delivery on the first day of the relevant
period) in Dollars of amounts in Same Day Funds comparable to the principal
amount of the applicable Loan of Barclays Bank, in its capacity as a Lender (or,
if it is not a Lender of such Loan, in such amount determined by the
Administrative Agent) for which the Eurocurrency Rate is then being determined
with maturities comparable to such Interest Period as of approximately
11:00 a.m. (London, England time) two Business Days prior to the commencement of
such Interest Period.

“Eurocurrency Rate Loan” means a Loan that bears interest at a rate based on the
Eurocurrency Rate. Eurocurrency Rate Loans may be denominated in Dollars or in
an Alternative Currency. All Loans denominated in an Alternative Currency must
be Eurocurrency Rate Loans.

“Event of Default” has the meaning specified in Section 8.01.

“Excluded Swap Obligation” has the meaning assigned to such term in the Guaranty
Agreement.

“Excluded Taxes” means, with respect to the Administrative Agent, any Lender,
the L/C Issuer or any other recipient of any payment to be made by or on account
of any obligation of the Borrower hereunder, (a) Taxes imposed on or measured by
its overall net income (however denominated), and franchise taxes imposed on it
(in lieu of net income taxes), by the jurisdiction (or any political subdivision
thereof) under the Laws of which such recipient is organized or, if

 

16



--------------------------------------------------------------------------------

different, the jurisdiction(s) in which that recipient is treated as resident
for tax purposes or in which its principal office is located or, in the case of
any Lender, in which its applicable Lending Office is located, (b) any branch
profits taxes imposed by the United States or any similar tax imposed by any
other jurisdiction in which the Borrower is located, (c) any backup withholding
tax that is required by the Code to be withheld from amounts payable to a Lender
that has failed to comply with Section 3.01(e)(iv), (d) any United States
federal Taxes imposed under FATCA and (e) in the case of a Lender (other than an
assignee pursuant to a request by the Borrower under Section 10.13), any United
States withholding tax that (i) is required to be imposed on amounts payable to
such Lender pursuant to the Laws in force at the time such Lender becomes a
party hereto (or designates a new Lending Office) or (ii) is attributable to
such Lender’s failure or inability (other than as a result of a Change in Law)
to comply with Section 3.01(e)(iv), except in each case to the extent that such
Lender (or its assignor, if any) was entitled, at the time of designation of a
new Lending Office (or assignment), to receive additional amounts from the
Borrower with respect to such withholding tax pursuant to Section 3.01.
Notwithstanding anything to the contrary contained in this definition, “Excluded
Taxes” shall not include any Tax Deduction on account of Taxes imposed by the
United Kingdom.

“Existing Credit Agreements” means (a) that certain Credit Agreement dated as of
October 1, 2008 among the Parent, WNA, Bank of America, N.A., as administrative
agent, and a syndicate of lenders, as amended, supplemented or otherwise
modified prior to the Closing Date and (b) that certain Credit Agreement dated
as of August 9, 2010 among the Parent, WNA, Bank of America, N.A., as
administrative agent, and a syndicate of lenders, as amended, supplemented or
otherwise modified prior to the Closing Date.

“Existing Senior Notes” means any or all of (a) the 5.625% senior notes due 2015
issued by the Parent, (b) the 4.125% senior notes due 2016 issued by the Parent,
(c) the 6.20% senior notes due 2017 issued by the Parent, (d) the 7.00% senior
notes due 2019 issued by the Parent and (e) the 5.75% senior notes due 2021
issued by the Parent.

“Extended Commitments” has the meaning specified in Section 2.17(d).

“Extended Committed Loans” has the meaning specified in Section 2.17(d).

“Extended L/C Commitments” has the meaning specified in Section 2.17(d).

“Extended Lender Obligations” has the meaning specified in Section 2.17(d).

“Extended Letter of Credit” means any Letter of Credit that for any reason at
any time, whether on the date of issuance, amendment, extension or renewal
thereof or otherwise, has an expiry date later than the date that is five
Business Days prior to the Applicable Maturity Date in respect thereof.

“Extended Revolving Credit Maturity Date” means the earliest of (i) the
sixthfifth anniversary of the ClosingFirst Amendment Effective Date, (ii) the
date of termination of all of the 2013 Revolving Credit Commitments pursuant to
the terms hereof and (iii) the date on which the Extended Committed Loans are
declared or become due and payable pursuant to the terms hereof; provided that
if such date is not a Business Day, the Extended Revolving Credit Maturity Date
shall be the next preceding Business Day.

 

17



--------------------------------------------------------------------------------

“Extended Term Loan Maturity Date” means the earlier of (i) the sixthfifth
anniversary of the ClosingFirst Amendment Effective Date , and (ii)  the date on
which the 2013 Extended Term Loans are declared or become due and payable
pursuant to the terms hereof; provided that if such date is not a Business Day,
the Extended Term Loan Maturity Date shall be the next preceding Business Day.

“Extended Term Loans” has the meaning specified in Section 2.17(d).

“Extending Lender” has the meaning specified in Section 2.17(c) and includes, to
the extent applicable, any New Extending Lender.

“Extension Amendment” has the meaning specified in Section 2.17(e).

“Extension Date” has the meaning specified in Section 2.17(f).

“Extension Election” has the meaning specified in Section 2.17(c).

“Extension Request” has the meaning specified in Section 2.17(a).

“Facility” means, individually or collectively as the context may indicate, the
Term Loan Facility or the Revolving Credit Facility.

“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with) and, any current or future
regulations or official interpretations thereof and any agreements entered into
pursuant to Section 1471(b)(1) of the Code.

“Federal Funds Rate” means, for any day, the rate per annum equal to the
weighted average (rounded upwards, if necessary, to the next 1/100 of 1%) of the
rates on overnight Federal funds transactions with members of the Federal
Reserve System arranged by Federal funds brokers on such day, as published by
the Federal Reserve Bank of New York on the Business Day next succeeding such
day; provided that (a) if such day is not a Business Day, the Federal Funds Rate
for such day shall be such rate on such transactions on the next preceding
Business Day as so published on the next succeeding Business Day; and (b) if no
such rate is so published on such next succeeding Business Day, the Federal
Funds Rate for such day shall be the average rate (rounded upward, if necessary,
to a whole multiple of 1/100 of 1%) charged to the Person acting as the
Administrative Agent on such day on such transactions as determined by the
Administrative Agent.

“Fee Letters” means (a) the Arranger Fee Letter, (b) the Agency Fee Letter and,
(c) the Joint Lead Arranger Fee Letters and (d) the First Amendment Fee Letter.

“Finance Party” has the meaning specified in Section 3.01(k).

 

18



--------------------------------------------------------------------------------

“Financial Officer” means, with respect to the Parent or the Borrower, the chief
executive officer, chief financial officer, principal accounting officer,
treasurer or controller thereof or any director thereof with similar
responsibilities, as applicable.

“Financial Services Authority” means the Financial Services Authority in the
United Kingdom.

“First Amendment” means the First Amendment to Credit Agreement dated as of
July 23, 2013, by and among, inter alios, Barclays and SunTrust as lead
arrangers, the Lenders party thereto, the Administrative Agent, the Borrower and
the Parent.

“First Amendment Effective Date” has the meaning given to the term “Effective
Date” in the First Amendment.

“First Amendment Fee Letter” means the fee letter agreement dated June 26, 2013
among the Borrower, the Parent, Barclays, STRH and SunTrust.

“FRB” means the Board of Governors of the Federal Reserve System of the United
States.

“Fronting Exposure” means, at any time there is a Defaulting Lender, (a) with
respect to any L/C Issuer, such Defaulting Lender’s Applicable Percentage of the
outstanding L/C Obligations with respect to Letters of Credit issued by such L/C
Issuer other than such L/C Obligations as to which such Defaulting Lender’s
participation obligation has been reallocated to other Lenders or Cash
Collateralized in accordance with the terms hereof and (b) with respect to the
Swing Line Lender, such Defaulting Lender’s Applicable Percentage of outstanding
Swing Line Loans made by the Swing Line Lender other than Swing Line Loans as to
which such Defaulting Lender’s participation obligation has been reallocated to
other Lenders or Cash Collateralized in accordance with the terms hereof.

“Fund” means any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its activities.

“GAAP” means generally accepted accounting principles in the United States set
forth in the opinions and pronouncements of the Accounting Principles Board and
the American Institute of Certified Public Accountants and statements and
pronouncements of the Financial Accounting Standards Board or such other
principles as may be in general use by a significant segment of the accounting
profession in the United States, that are applicable to the circumstances as of
the date of determination, consistently applied.

“Governmental Authority” means the government of the United Kingdom, United
States or any other nation, or of any political subdivision thereof, whether
state or local, and any agency, authority, organization, instrumentality,
regulatory body, department, court, central bank, governmental,
intergovernmental or supranational body or other entity exercising executive,
legislative, judicial, taxing, regulatory or administrative powers or functions
of or pertaining to government (including any supra-national bodies such as the
European Union or the European Central Bank).

 

19



--------------------------------------------------------------------------------

“Granting Lender” has the meaning specified in Section 10.06(h).

“Gras Savoye” means Gras Savoye & Cie, a French entity in which the Parent has
an indirect minority interest.

“Gras Savoye Acquisition” means the acquisition of the full ownership of Gras
Savoye by the Parent or one of its Subsidiaries pursuant to a call option under
the terms of a Shareholders’ Agreement among the shareholders of Gras Savoye.

“Gras Savoye Transactions” means the series of related transactions relating to
the Disposition by the Parent and any of its Subsidiaries of all of the Equity
Interests in Gras Savoye to Topco for consideration consisting of cash and notes
issued by Topco or an affiliate thereof, Equity Interests in Topco, or any
combination of the foregoing.

“Guarantee” means, as to any Person, (a) any obligation, contingent or
otherwise, of such Person guaranteeing or having the economic effect of
guaranteeing any Indebtedness or other obligation payable or performable by
another Person (the “primary obligor”) in any manner, whether directly or
indirectly, and including any obligation of such Person, direct or indirect,
(i) to purchase or pay (or advance or supply funds for the purchase or payment
of) such Indebtedness or other obligation, (ii) to purchase or lease property,
securities or services for the purpose of assuring the obligee in respect of
such Indebtedness or other obligation of the payment or performance of such
Indebtedness or other obligation, (iii) to maintain working capital, equity
capital or any other financial statement condition or liquidity or level of
income or cash flow of the primary obligor so as to enable the primary obligor
to pay such Indebtedness or other obligation or (iv) entered into for the
purpose of assuring in any other manner the obligee in respect of such
Indebtedness or other obligation of the payment or performance thereof or to
protect such obligee against loss in respect thereof (in whole or in part); or
(b) any Lien on any assets of such Person securing any Indebtedness or other
obligation of any other Person, whether or not such Indebtedness or other
obligation is assumed by such Person (or any right, contingent or otherwise, of
any holder of such Indebtedness to obtain any such Lien); provided that the term
“Guarantee” shall not include endorsements for collection or deposit in the
ordinary course of business. The amount of any Guarantee shall be deemed to be
an amount equal to the stated or determinable amount of the related primary
obligation, or portion thereof, in respect of which such Guarantee is made or,
if not stated or determinable, the maximum reasonably anticipated liability in
respect thereof as determined by the guaranteeing Person in good faith. The term
“Guarantee” as a verb has a corresponding meaning.

“Guarantors” means (a) the Parent, WNA and each other Subsidiary of the Parent
identified on Schedule 1.01(b) and (b) each other Person that, whether at the
option of the Parent, pursuant to Section 4.13 of the Guaranty Agreement or
otherwise, at any time becomes a party to the Guaranty Agreement as a Guarantor
thereunder.

“Guaranty Agreement” means the Guaranty Agreement, substantially in the form of
Exhibit E, among the Borrower, the Guarantors and the Administrative Agent, and
any other agreement entered into from time to time pursuant to which any Person
guarantees any of the Obligations.

 

20



--------------------------------------------------------------------------------

“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic materials, substances, wastes or other pollutants,
including petroleum or petroleum distillates, asbestos or asbestos-containing
materials, polychlorinated biphenyls, radon gas, infectious or medical wastes
and all other substances or wastes of any nature regulated pursuant to any
Environmental Law.

“HMRC” means United Kingdom H.M. Revenue & Customs.

“Increase Effective Date” has the meaning specified in Section 2.14(a).

“Indebtedness” of any Person means, without duplication, (a) all obligations of
such Person for borrowed money or with respect to deposits or advances of any
kind, (b) all obligations of such Person evidenced by bonds, debentures, notes
or similar instruments, (c) all obligations of such Person upon which interest
charges are customarily paid, (d) all obligations of such Person under
conditional sale or other title retention agreements relating to property
acquired by such Person, (e) all obligations of such Person in respect of the
deferred purchase price of property or services (excluding current accounts
payable incurred in the ordinary course of business), (f) all Indebtedness of
others secured by (or for which the holder of such Indebtedness has an existing
right, contingent or otherwise, to be secured by) any Lien on property owned or
acquired by such Person, whether or not the Indebtedness secured thereby has
been assumed (the amount of such Indebtedness shall be deemed to be an amount
equal to the stated or determinable amount of the related primary obligation, or
portion thereof, in respect of which such Lien is granted or, if not stated or
determinable, the maximum reasonably anticipated liability in respect thereof as
determined by the Person who granted such Lien in good faith), (g) all
Guarantees by such Person of Indebtedness of others, (h) all Capital Lease
Obligations of such Person, (i) all obligations, contingent or otherwise, of
such Person as an account party in respect of letters of credit and letters of
guaranty and (j) all obligations, contingent or otherwise, of such Person in
respect of bankers’ acceptances. For all purposes hereof, the Indebtedness of
any Person shall include the Indebtedness of any partnership or joint venture
(other than a joint venture that is itself a corporation or limited liability
company) in which such Person is a general partner or a joint venturer, unless
such Indebtedness is expressly made non-recourse to such Person. The amount of
any net obligation under any Swap Contract, to the extent otherwise constituting
Indebtedness, on any date shall be deemed to be the Swap Termination Value
thereof as of such date.

“Indemnified Taxes” means Taxes other than Excluded Taxes and Other Taxes.

“Indemnitees” has the meaning specified in Section 10.04(b).

“Information” has the meaning specified in Section 10.07.

“Initial Credit Extension” means the Credit Extension occurring following the
satisfaction of the conditions set forth in Section 4.01.

 

21



--------------------------------------------------------------------------------

“Interest Payment Date” means, (a) as to any Loan other than a Base Rate Loan,
the last day of each Interest Period applicable to such Loan and the Applicable
Maturity Date of such Loan; provided that if any Interest Period for a
Eurocurrency Rate Loan exceeds three months, the respective dates that fall
every three months after the beginning of such Interest Period shall also be
Interest Payment Dates; and (b) as to any Base Rate Loan (including any Swing
Line Loan), the last Business Day of each March, June, September and December
and the Applicable Maturity Date of any such Base Rate Loan; provided that,
notwithstanding anything to the contrary contained herein, the first Interest
Payment Date shall be March 31, 2012.

“Interest Period” means, as to each Eurocurrency Rate Loan, the period
commencing on the date such Eurocurrency Rate Loan is disbursed or converted to
or continued as a Eurocurrency Rate Loan and ending on the date one, two, three
or six months thereafter (or, if available to all of the Lenders under the
applicable Facility, nine or twelve months or, subject to the consent of the
Administrative Agent, and if available to all Lenders, any other longer or
shorter period that may be requested by the Borrower), as selected by the
Borrower in its Committed Loan Borrowing Request; provided that:

 

  (i) any Interest Period that would otherwise end on a day that is not a
Business Day shall be extended to the next succeeding Business Day, unless such
Business Day falls in another calendar month, in which case such Interest Period
shall end on the next preceding Business Day;

 

  (ii) any Interest Period that begins on the last Business Day of a calendar
month (or on a day for which there is no numerically corresponding day in the
calendar month at the end of such Interest Period) shall end on the last
Business Day of the calendar month at the end of such Interest Period; and

 

  (iii) no Interest Period shall extend beyond the Applicable Maturity Date.

“Investment” means, as to any Person, any direct or indirect acquisition or
investment by such Person, whether by means of (a) the purchase or other
acquisition of any Equity Interests of another Person; (b) a loan, advance or
capital contribution to, Guarantee or assumption of debt of, or purchase or
other acquisition of any other debt or equity participation or interest in,
another Person, including any partnership or joint venture interest in such
other Person and any arrangement pursuant to which the investor Guarantees the
Indebtedness of such other Person; or (c) the purchase or other acquisition (in
one transaction or a series of transactions) of assets of another Person that
constitute a business unit. For purposes of covenant compliance, the amount of
any Investment shall be the amount actually invested, without adjustment for
subsequent increases or decreases in the value of such Investment.

“IRS” means the United States Internal Revenue Service.

“ISP” means, with respect to any Letter of Credit, the “International Standby
Practices 1998” published by the Institute of International Banking Law &
Practice, Inc. (or such later version thereof as may be in effect at the time of
issuance).

 

22



--------------------------------------------------------------------------------

“Issuer Documents” means with respect to any Letter of Credit, the Letter of
Credit Application, and any other document, agreement and instrument entered
into by the applicable L/C Issuer and the Borrower (or any Subsidiary) or in
favor of such L/C Issuer and relating to such Letter of Credit.

“ITA” means the United Kingdom Income Tax Act 2007.

“Joinder Agreement” means a joinder or similar agreement entered into by any
Person (including any Lender) under Section 2.14(b) pursuant to which such
Person shall provide New Loans or a New Loan Commitment, as applicable,
hereunder and (if such Person is not then a Lender) shall become a Lender party
hereto.

“Joint Lead Arranger Fee Letters” means (a) the joint lead arranger fee letter
dated November 21, 2011, among the Parent, the Borrower and JPM, (b) the joint
lead arranger fee letter dated November 22, 2011, among the Parent, the Borrower
and Lloyds and (c) the joint lead arranger fee letter dated December 13, 2011,
among the Parent, the Borrower and WFS.

“JPM” means J.P. Morgan Securities LLC and its successors.

“Judgment Currency” has the meaning specified in Section 10.19.

“L/C Advance” means, with respect to each Lender, such Lender’s funding of its
participation in any L/C Borrowing in accordance with its Applicable Percentage.
All L/C Advances shall be denominated in Dollars.

“L/C Borrowing” means an extension of credit resulting from a drawing under any
Letter of Credit that has not been reimbursed on the date when made or
refinanced as a Committed Borrowing. All L/C Borrowings shall be denominated in
Dollars.

“L/C Commitment” means, as to any L/C Issuer, its commitment to issue Letters of
Credit, and to amend, renew or extend Letters of Credit previously issued by it,
pursuant to Section 2.03, in an aggregate face amount at any time outstanding
not to exceed (a) in the case of any L/C Issuer party hereto as of the Closing
Date, the amount set forth opposite such L/C Issuer’s name on Schedule 2.01
under the heading “L/C Commitments” and (b) in the case of any Revolving Credit
Lender that becomes an L/C Issuer hereunder thereafter, that amount which shall
be set forth in the written agreement by which such Revolving Credit Lender
shall become an L/C Issuer, in each case as the maximum Outstanding Amount of
Letters of Credit to be issued by such L/C Issuer, as such commitment may be
changed from time to time pursuant to the terms hereof or with the agreement in
writing of such Revolving Credit Lender, the Borrower and the Administrative
Agent. The aggregate L/C Commitments of all the L/C Issuers shall be less than
or equal to the Letter of Credit Sublimit at all times.

“L/C Credit Extension” means, with respect to any Letter of Credit, the issuance
thereof or extension of the expiry date thereof, or the increase of the amount
thereof.

“L/C Issuer” means either Barclays Bank or SunTrust, each in its capacity as an
issuer of Letters of Credit hereunder, or any successor issuer of Letters of
Credit hereunder.

 

23



--------------------------------------------------------------------------------

“L/C Obligations” means, as at any date of determination, the aggregate amount
available to be drawn under all outstanding Letters of Credit plus the aggregate
of all Unreimbursed Amounts, including all L/C Borrowings. For purposes of
computing the amount available to be drawn under any Letter of Credit, the
amount of such Letter of Credit shall be determined in accordance with
Section 1.09. For all purposes of this Agreement, if on any date of
determination a Letter of Credit has expired by its terms, but any amount may
still be drawn thereunder by reason of the operation of Rule 3.14 of the ISP,
such Letter of Credit shall be deemed to be “outstanding” in the amount so
remaining available to be drawn.

“Laws” means, collectively, all international, foreign, Federal, state and local
statutes, treaties, rules, guidelines, regulations, ordinances, codes and
administrative or judicial precedents or authorities, including the
interpretation or administration thereof by any Governmental Authority charged
with the enforcement, interpretation or administration thereof, and all
applicable administrative orders, directed duties, requests, licenses,
authorizations and permits of, and agreements with, any Governmental Authority,
in each case whether or not having the force of law.

“Lender” means the Persons listed on Schedule 2.01 and any other personPerson
that shall have become a Lender hereunder pursuant to an Assignment and
Assumption or a Joinder Agreement (other than any such Person that ceases to be
a party hereto pursuant to an Assignment and Assumption) and, as the context may
require, includes the L/C Issuers and the Swing Line Lender.

“Lending Office” means, as to any Lender, the office or offices of such Lender
described as such in such Lender’s Administrative Questionnaire, or such other
office or offices as a Lender may from time to time notify the Borrower and the
Administrative Agent.

“Letter of Credit” means any standby letter of credit issued hereunder. Letters
of Credit may only be issued in Dollars.

“Letter of Credit Application” means an application and agreement for the
issuance or amendment of a Letter of Credit in the form from time to time in use
by the applicable L/C Issuer.

“Letter of Credit Expiration Date” means, with respect to any Letter of Credit,
the day that is one year after the Applicable Maturity Date with respect to such
Letter of Credit.

“Letter of Credit Fee” has the meaning specified in Section 2.03(h).

“Letter of Credit Sublimit” means an amount equal to the least of (a) the
aggregate amount of the L/C Commitments of the L/C Issuers, (b) the Aggregate
Revolving Credit Commitment and (c) $100,000,000; provided that the Letter of
Credit Sublimit is subject to adjustment in accordance with Section 2.06. The
Letter of Credit Sublimit is part of, and not in addition to, the Aggregate
Revolving Credit Commitment.

“Lien” means any mortgage, pledge, hypothecation, assignment, deposit
arrangement, encumbrance, lien (statutory or other), charge, or preference,
priority or other security interest or

 

24



--------------------------------------------------------------------------------

preferential arrangement in the nature of a security interest of any kind or
nature whatsoever (including any conditional sale or other title retention
agreement, any easement, right of way or other encumbrance on title to real
property, and any financing lease having substantially the same economic effect
as any of the foregoing).

“Lloyds” means Lloyds Securities Inc. and its successors.

“Loan” means an extension of credit by a Lender to the Borrower under Article II
in the form of a Term Loan, a Committed Loan, a Swing Line Loan or a New Loan.

“Loan Documents” means this Agreement, each Note, each Issuer Document, the Fee
Letters, each Joinder Agreement and the Guaranty Agreement.

“Loan Parties” means, collectively, the Borrower and the Guarantors.

“Majority Class Lenders” means, with respect to any Class, the holders of more
than 50% of the aggregate unpaid principal amount of the outstanding Loans of
such Class (or in the case of the Revolving Credit Facility, (i) prior to the
termination of all of the Revolving Credit Commitments, the holders of more than
50% of the Revolving Credit Commitments and (ii) after any termination of all of
the Revolving Credit Commitments, the holders of more than 50% of all Committed
Loans, Swing Line Loans and L/C Obligations (with the aggregate amount of each
Revolving Credit Lender’s participations (including funded participations) in
L/C Obligations and Swing Line Loans being deemed “held” by such Lender for
purposes of this definition); provided that the portion of the Revolving Credit
Commitments, Committed Loans, Swing Line Loans and L/C Obligations, as
applicable, held or deemed held by a Defaulting Lender shall be excluded for
purposes of making a determination of Majority Class Lenders at any time).

“Mandatory Cost” means, with respect to any period, the percentage rate per
annum determined in accordance with Schedule 1.01(a).

“Marketing Information” means (a) the form 10-K of the Parent filed with the SEC
for the fiscal year ended December 31, 2010, (b) the form 10-Q of the Parent
filed with the SEC for the period ended September 30, 2011, and (c) the
Confidential Information Memorandum of the Borrower and the Parent dated
November 2011 and provided to the Lenders in connection with the syndication of
the Facilities.

“Material Acquisition” means an acquisition by the Parent or any of its
Subsidiaries of any Person, property, business or asset outside the ordinary
course of business for total consideration in excess of $50,000,000.

“Material Adverse Effect” means (a) a material adverse change in, or a material
adverse effect upon, the business, financial position, property or results of
operations of the Parent and its Subsidiaries taken as a whole; (b) a material
impairment of the ability of any Loan Party to perform its obligations under any
Loan Document to which it is a party; or (c) a material adverse effect upon the
legality, validity, binding effect or enforceability against any Loan Party of
any Loan Document to which it is a party.

 

25



--------------------------------------------------------------------------------

“Material Indebtedness” means any Indebtedness (other than the Loans) of any one
or more of the Parent and its Subsidiaries in an aggregate principal amount
exceeding $50,000,000.

“Material Swap Obligations” means obligations in respect of one or more Swap
Contracts with an aggregate Swap Termination Value exceeding $50,000,000.

“Minimum Extension Condition” means (i) with respect to the Revolving Credit
Facility, the holders of more than 50% of the Aggregate Revolving Credit
Commitments then in effect shall have delivered Extension Elections with respect
thereto on or prior to the date described in Section 2.17(c) and (ii) with
respect to the Term Loan Facility, the holders of more than 50% of the principal
amount of the Term Loans then outstanding shall have delivered Extension
Elections with respect thereto on or prior to the date described in
Section 2.17(c).

“Moody’s” means Moody’s Investors Service, Inc. and any successor thereto.

“Multiemployer Plan” means any employee benefit plan as defined in
Section 4001(a)(3) of ERISA, to which the Parent or any ERISA Affiliate makes or
is obligated to make contributions, or during the preceding five plan years, has
made or been obligated to make contributions (excluding any foreign plans of
Parent or any of its ERISA Affiliates).

“Net Worth” means, as of any date, (a) the amount of total assets of the Parent
and its Subsidiaries minus (b) the amount of total liabilities of the Parent and
its Subsidiaries, in each case, that would be reflected on a balance sheet of
the Parent and its Subsidiaries prepared as of such date on a consolidated basis
in accordance with GAAP.

“New Committed Loan” has the meaning specified in Section 2.14(b).

“New Extending Lender” has the meaning specified in Section 2.17(c).

“New Lender” has the meaning specified in Section 2.14(b).

“New Loan” has the meaning specified in Section 2.14(b).

“New Loan Commitment” has the meaning specified in Section 2.14(a).

“New Senior Notes” means any issuance of senior notes by the Parent after the
First Amendment Effective Date hereof, the proceeds of which are intended to be
used, in whole or in part, to redeem, repurchase or otherwise retire any
Existing Senior Notes.

“New Term Loan” has the meaning specified in Section 2.14(b).

“Non-Extended Commitments” has the meaning specified in Section 2.17(b).

“Non-Extended Committed Loans” has the meaning specified in Section 2.17(b).

 

26



--------------------------------------------------------------------------------

“Non-Extended L/C Commitments” has the meaning specified in Section 2.17(b).

“Non-Extended Lender Obligations” has the meaning specified in Section 2.17(b).

“Non-Extended Term Loans” has the meaning specified in Section 2.17(b).

“Note” means a Term Loan Note or a Revolving Credit Note, as the context may
require.

“Obligations” means all advances to, and debts, liabilities, obligations,
covenants and duties of, any Loan Party arising under any Loan Document or
otherwise with respect to any Loan or Letter of Credit, whether direct or
indirect (including those acquired by assumption), absolute or contingent, due
or to become due, now existing or hereafter arising and including interest and
fees with respect thereto that accrue after the commencement by or against any
Loan Party or any Affiliate thereof of any proceeding under any Debtor Relief
Laws naming such Person as the debtor in such proceeding, regardless of whether
such interest and fees are allowed claims in such proceeding; provided that the
Obligations of any Guarantor shall not include any Excluded Swap Obligations.

“Organization Documents” means, (a) with respect to any corporation, the
certificate or articles of incorporation and the bylaws (or equivalent or
comparable constitutive documents with respect to any non-U.S. jurisdiction);
(b) with respect to any limited liability company, the certificate or articles
of formation or organization and operating agreement; and (c) with respect to
any partnership, joint venture, trust or other form of business entity, the
partnership, joint venture or other applicable agreement of formation or
organization and any agreement, instrument, filing or notice with respect
thereto filed in connection with its formation or organization with the
applicable Governmental Authority in the jurisdiction of its formation or
organization and, if applicable, any certificate or articles of formation or
organization of such entity.

“Original Revolving Credit Maturity Date” means the earliest of (i) the fifth
anniversary of the Closing Date, (ii) the date of termination of all of the 2011
Revolving Credit Commitments pursuant to the terms hereof and (iii) the date on
which the Non-Extended Committed Loans are declared or become due and payable
pursuant to the terms hereof; provided that if such date is not a Business Day,
the Original Revolving Credit Maturity Date shall be the next preceding Business
Day.

“Original Term Loan Maturity Date” means the earlier of (i) the fifth
anniversary of the Closing Date and (ii) the date on which the 2011 Term Loans
are declared or become due and payable pursuant to the terms hereof; provided
that if such date is not a Business Day, the Original Term Loan Maturity Date
shall be the next preceding Business Day.

“Other Taxes” means all present or future stamp, registration or documentary
Taxes or duties or any other excise or property Taxes, charges or similar levies
arising from any payment made hereunder or under any other Loan Document or from
the execution, delivery or enforcement of, or otherwise with respect to, this
Agreement or any other Loan Document (but excluding any such Tax in respect of
the assignment or transfer (other than pursuant to a written request by or
notice from a Loan Party or any request or notice delivered pursuant to
Section 3.01(e)(ii) or Section 3.06(a)) by any Lender of any of its rights and
obligations under this Agreement or any other Loan Document).

 

27



--------------------------------------------------------------------------------

“Outstanding Amount” means (a) with respect to Term Loans, Committed Loans and
Swing Line Loans on any date, the Dollar Equivalent amount of the aggregate
outstanding principal amount thereof after giving effect to any borrowings and
prepayments or repayments of such Term Loans, Committed Loans and Swing Line
Loans, as the case may be, occurring on such date and (b) with respect to any
L/C Obligations on any date, the aggregate outstanding amount of such L/C
Obligations on such date after giving effect to any L/C Credit Extension
occurring on such date and any other changes in the aggregate amount of the L/C
Obligations as of such date, including as a result of any reimbursements by the
Borrower of Unreimbursed Amounts.

“Overnight Rate” means, for any day, (a) with respect to any amount denominated
in Dollars, the greater of (i) the Federal Funds Rate and (ii) an overnight rate
determined by the Administrative Agent or the applicable L/C Issuer, as the case
may be, in accordance with banking industry rules on interbank compensation; and
(b) with respect to any amount denominated in an Alternative Currency, the rate
of interest per annum at which overnight deposits in the applicable Alternative
Currency, in an amount approximately equal to the amount with respect to which
such rate is being determined, would be offered for such day by a branch or
Affiliate of Barclays Bank in the applicable offshore interbank market for such
currency to major banks in such interbank market.

“Parent” has the meaning specified in the introductory paragraph hereto.

“Parent and Borrower Materials” has the meaning specified in Section 6.01.

“Participant” has the meaning specified in Section 10.06(e).

“Participant Register” has the meaning specified in Section 10.06(e).

“Participating Member State” means each state so described in any EMU
Legislation.

“PBGC” means the Pension Benefit Guaranty Corporation referred to and defined in
ERISA and any successor entity performing similar functions.

“Pension Plan” means any “employee pension benefit plan” (as such term is
defined in Section 3(2) of ERISA), other than a Multiemployer Plan, that is
subject to Title IV of ERISA and is sponsored or maintained by the Parent or any
ERISA Affiliate or to which the Parent or any ERISA Affiliate contributes or has
an obligation to contribute, or in the case of a multiple employer or other plan
described in Section 4064(a) of ERISA, has made contributions at any time during
the immediately preceding five plan years (excluding any foreign pension plans
of Parent or any of its ERISA Affiliates).

 

28



--------------------------------------------------------------------------------

“Permitted Encumbrances” means:

(a) Liens imposed by law for taxes that are not yet due or are being contested
in compliance with Section 6.04;

(b) carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s and other
like Liens imposed by law, arising in the ordinary course of business;

(c) pledges and deposits made in the ordinary course of business in compliance
with workers’ compensation, unemployment insurance and other social security
laws or regulations;

(d) deposits and other Liens (limited solely to Liens on consideration owing
under the contracts and other like obligations the performance of which is
secured thereby) to secure the performance of bids, trade contracts, leases,
statutory obligations, surety and appeal bonds, performance bonds and other
obligations of a like nature, in each case in the ordinary course of business;

(e) judgment liens in respect of judgments that do not constitute an Event of
Default under Section 8.01(i); and

(f) easements, zoning restrictions, rights-of-way and similar encumbrances on
real property imposed by law or arising in the ordinary course of business that
do not secure any monetary obligations and do not materially detract from the
value of the affected property or interfere with the ordinary conduct of
business of the Parent or any Subsidiary;

provided that the term “Permitted Encumbrances” shall not include any Lien
securing Indebtedness.

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

“Platform” has the meaning specified in Section 6.01.

“Public Lender” has the meaning specified in Section 6.01.

“Recipient” has the meaning specified in Section 3.01(k).

“Register” has the meaning specified in Section 10.06(d).

“Reimbursement Date” has the meaning specified in Section 2.03(c)(i).

“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents, trustees and advisors
of such Person and of such Person’s Affiliates.

“Reportable Event” means any of the events set forth in Section 4043(c) of
ERISA, other than events for which the 30 day notice requirement has been waived
under the applicable regulations.

 

29



--------------------------------------------------------------------------------

“Required Lenders” means, as of any date of determination, but subject to
Section 2.16(a)(i), the holders of more than 50% of (a) until the Closing Date,
the Aggregate Commitments then in effect and (b) thereafter, (y) if the
Revolving Credit Commitments have not been terminated, the sum of (i) the
aggregate Outstanding Amount of all Term Loans and (ii) the Aggregate Revolving
Credit Commitment then in effect or (z) if the Revolving Credit Commitments have
been terminated, the Outstanding Amounts of all Committed Loans, Swing Line
Loans and L/C Obligations (with the aggregate amount of each Revolving Credit
Lender’s participations (including funded participations) in L/C Obligations and
Swing Line Loans being deemed “held” by such Lender for purposes of this
definition); provided that the portion of the Revolving Credit Commitments,
Committed Loans, Swing Line Loans and L/C Obligations, as applicable, held or
deemed held by a Defaulting Lender shall be excluded for purposes of making a
determination of Required Lenders at any time.

“Requisite Qualified Acquisition Threshold” means, as of any date, an
acquisition or series of acquisitions (whether related or not) during the
previous fifteen (15) month period by the Parent or any of its Subsidiaries of
any Persons, properties, businesses or assets outside the ordinary course of
business for aggregate consideration of $250,000,000 or more.

“Responsible Officer” means the chief executive officer, president, chief
financial officer, treasurer, assistant treasurer, controller or (to the extent
such Person is permitted to take any applicable action pursuant to the
Organization Documents of such Loan Party) director or other authorized
signatory of a Loan Party. Any document delivered hereunder that is signed by a
Responsible Officer of a Loan Party shall be conclusively presumed to have been
authorized by all necessary corporate, partnership and/or other action on the
part of such Loan Party and such Responsible Officer shall be conclusively
presumed to have acted on behalf of such Loan Party.

“Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other property) with respect to any capital stock or other Equity
Interest of the Parent or any Subsidiary, or any payment (whether in cash,
securities or other property), including any sinking fund or similar deposit, on
account of the purchase, redemption, retirement, acquisition, cancellation or
termination of any such capital stock or other Equity Interest, or on account of
any return of capital to the Parent’s or the Borrower’s stockholders, partners
or members (or the equivalent Person thereof).

“Revaluation Date” means, with respect to any Loan, each of the following:
(a) each date of a Committed Borrowing of a Eurocurrency Rate Loan denominated
in an Alternative Currency, (b) each date of a continuation of a Eurocurrency
Rate Loan denominated in an Alternative Currency pursuant to Section 2.02, and
(c) such other dates on which an Alternative Currency Equivalent is required to
be determined hereunder.

“Revolving Credit Commitment” means, as to each Revolving Credit Lender at any
given time, its obligation to (a) make Committed Loans to the Borrower and
(b) purchase participations in L/C Obligations and Swing Line Loans, in an
aggregate principal amount at any one time outstanding not to exceed the Dollar
amount set forth opposite such Lender’s name on Schedule 2.01 or in the
Assignment and Assumption pursuant to which such Lender becomes a party hereto,
as applicable, as such amount may be adjusted from time to time in accordance
with this

 

30



--------------------------------------------------------------------------------

Agreement. (a) the 2011 Revolving Credit Commitment and the 2013 Revolving
Credit Commitment together, or (b) the 2011 Revolving Credit Commitment or the
2013 Revolving Credit Commitment individually, as the context may require.

“Revolving Credit Facility” means, at any time, the Aggregate(a) the 2011
Revolving Credit Facility and the 2013 Revolving Credit Facility together, or
(b) the 2011 Revolving Credit Commitment at such time and the provisions herein
related to the or the 2013 Revolving Credit CommitmentsCommitment individually,
as the context may require.

“Revolving Credit Lender” means, at any time, any Lender that either (a) has a
2011 Revolving Credit CommitmentLender and a 2013 Revolving Credit Lender
together, or (b) holds a Committed Loan or a participation in a Swing Line Loan
or an L/C Obligation at such timea 2011 Revolving Credit Lender or a 2013
Revolving Credit Lender individually, as the context may require.

“Revolving Credit Note” means a promissory note made by a Borrower in favor of a
Revolving Credit Lender evidencing Committed Loans made by such Revolving Credit
Lender to such Borrower, substantially in the form of Exhibit B-1.

“S&P” means Standard & Poor’s RatingsFinancial Services, a division of The
McGraw-Hill Companies, Inc. LLC and any successor thereto.

“Same Day Funds” means (a) with respect to disbursements and payments in
Dollars, immediately available funds and (b) with respect to disbursements and
payments in an Alternative Currency, same day or other funds as may be
determined by the Administrative Agent to be customary in the place of
disbursement or payment for the settlement of international banking transactions
in the relevant Alternative Currency.

“SEC” means the Securities and Exchange Commission, or any Governmental
Authority succeeding to any of its principal functions.

“Sold Entity or Business” has the meaning assigned to such term in the
definition of “Consolidated EBITDA”.

“SPC” has the meaning specified in Section 10.06(h).

“Special Notice Currency” means at any time an Alternative Currency, other than
the currency of a country that is a member of the Organization for Economic
Cooperation and Development at such time located in North America or Europe.

“Spot Rate” for a currency means the rate determined by the Administrative Agent
to be the rate quoted by the Person acting in such capacity as the spot rate for
the purchase by such Person of such currency with another currency through its
principal foreign exchange trading office at approximately 11:00 a.m. on the
date two Business Days prior to the date as of which the foreign exchange
computation is made; provided that the Administrative Agent may obtain such spot
rate from another financial institution designated by the Administrative Agent
if the Person acting in such capacity does not have as of the date of
determination a spot buying rate for any such currency.

 

31



--------------------------------------------------------------------------------

“Sterling” and “£” mean the lawful currency of the United Kingdom.

“STRH” means SunTrust Robinson Humphrey, Inc. and its successors.

“Subject Party” has the meaning specified in Section 3.01(k).

“Subsidiary” of a Person means a corporation, partnership, joint venture,
limited liability company or other business entity of which a majority of the
Equity Interests having ordinary voting power for the election of directors or
other governing body (other than Equity Interests having such power only by
reason of the happening of a contingency) are at the time beneficially owned, or
the management of which is otherwise Controlled, directly, or indirectly through
one or more intermediaries, or both, by such Person. Unless otherwise specified,
all references herein to a “Subsidiary” or to “Subsidiaries” shall refer to a
Subsidiary or Subsidiaries of the Parent.

“SunTrust” means SunTrust Bank and its successors.

“Supplier” has the meaning specified in Section 3.01(k).

“Swap Contract” means (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, cap transactions, floor transactions,
collar transactions, currency swap transactions, cross-currency rate swap
transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement, and (b) any and all transactions
of any kind, and the related confirmations, which are subject to the terms and
conditions of, or governed by, any form of master agreement published by the
International Swaps and Derivatives Association, Inc., any International Foreign
Exchange Master Agreement, or any other master agreement (any such master
agreement, together with any related schedules, a “Master Agreement”), including
any such obligations or liabilities under any Master Agreement; provided that no
phantom stock or similar plan providing for payments only on account of services
provided by current or former directors, officers, employees or consultants of
the Parent of the Subsidiaries shall be a Swap Contract.

“Swap Termination Value” means, in respect of any one or more Swap Contracts,
after taking into account the effect of any legally enforceable netting
agreement relating to such Swap Contracts, (a) for any date on or after the date
such Swap Contracts have been closed out and termination value(s) determined in
accordance therewith, such termination value(s), and (b) for any date prior to
the date referenced in clause (a), the termination value(s) for such Swap
Contract, as determined in accordance therewith as if such Swap Contract had
been closed out on such date and each counterparty thereto were an “Affected
Party” (or similar term) thereunder.

 

32



--------------------------------------------------------------------------------

“Swing Line Borrowing” means a borrowingBorrowing of a Swing Line Loan pursuant
to Section 2.04.

“Swing Line Commitment” means, as to theeach Swing Line Lender, its commitment
to make any Swing Line Loans requested pursuant to Section 2.04 in an aggregate
principal amount at any time outstanding not to exceed (a) in the case of the
Swing Line Lender party hereto as of the Closing Date, the amount set forth
opposite such Lender’s name on Schedule 2.01 under the heading “Swing Line
Commitment” and (b) in the case of any Revolving Credit Lender that becomes the
Swing Line Lender hereunder thereafter, that amount which shall be set forth in
the written agreement by which such Revolving Credit Lender shall become the
Swing Line Lender, in each case as the maximum outstanding principal amount of
Swing Line Loans to be made by such Revolving Credit Lender, as such commitment
may be changed from time to time pursuant to the terms hereof or with the
agreement in writing of such Revolving Credit Lender, the Borrower and the
Administrative Agent. The aggregate Swing Line Commitment of the Swing Line
LenderLenders shall be less than or equal to the Swing Line Sublimit at all
times.

“Swing Line LenderLenders” means (a) Barclays Bank in its capacity as a provider
of Swing Line Loans and (b) SunTrust in its capacity as a provider of Swing Line
Loans, or (c) in either case, any successor swing line lender hereunder.

“Swing Line Loan” has the meaning specified in Section 2.04(a).

“Swing Line Loan Borrowing Request” means a request for a Swing Line Borrowing
pursuant to Section 2.04(b), which, if in writing, shall be substantially in the
form of Exhibit A-2.

“Swing Line Sublimit” means an amount equal to the least of (a) the aggregate
amount of the Swing Line CommitmentCommitments of the Swing Line LenderLenders,
(b) the Aggregate Revolving Credit Commitment and (c) $100,000,000; provided
that the Swing Line Sublimit is subject to adjustment in accordance with
Section 2.06. The Swing Line Sublimit is part of, and not in addition to, the
Aggregate Revolving Credit Commitment.

“Syndication Agent” means SunTrust in its capacity as syndication agent.

“TARGET Day” means any day on which TARGET2 is open for the settlement of
payments in Euro.

“TARGET2” means the Trans-European Automated Real-time Gross Settlement Express
Transfer payment system which utilizes a single shared platform and which was
launched on November 19, 2007.

“Tax Deduction” means a deduction or withholding for or on account of Taxes from
a payment hereunder or under any other Loan Document.

 

33



--------------------------------------------------------------------------------

“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.

“Term Lender” means any Lender that holds Term Loans(a) a 2011 Term Lender and a
2013 Term Lender together, or (b) a 2011 Term Lender or a 2013 Term Lender
individually, as the context may require.

“Term Loan” has the meaning specified in Section 2.01(a) and also includes, to
the extent applicable, any New Term Loans, Non-Extended Term Loans and Extended
Term Loans. means (a) a 2011 Term Loan and a 2013 Term Loan together, or (b) a
2011 Term Loan or a 2013 Term Loan individually, as the context may require.

“Term Loan Borrowing” means a borrowingBorrowing consisting of Term Loans.

“Term Loan Borrowing Request” means a request with respect to (a) the Term Loan
Borrowing to be made on the Closing Date, (b) a Conversion of Term Loans
pursuant to Section 2.01(a)(ii), (c) a conversion of Term Loans from one Type to
the other or (cd) a continuation of Eurocurrency Rate Loans, pursuant to
Section 2.02(a), which, if in writing, shall be substantially in the form of
Exhibit A-3.

“Term Loan Commitment” means, as to each Term Lender, its obligation to make
Term Loans to the Borrower in an aggregate principal amount not to exceed the
Dollar amount set forth opposite such Term Lender’s name on Schedule 2.01 under
the caption “at any time, (a) the 2011 Term Loan Commitment” or opposite the
caption describing the applicable Class of Term Loan Commitments in the
Assignment and Assumption pursuant to which such Term Loan Lender becomes a
party hereto or, with respect to New Term Loans, in the applicable Joinder
Agreement. The aggregate principal amount of the Term Loan Commitments on the
Closing Date is $300,000,000.and the 2013 Term Loan Commitment together, or
(b) the 2011 Term Loan Commitment or the 2013 Term Loan Commitment individually,
as the context may require.

“Term Loan Facility” means the Outstanding Amount of the Term Loans of all Term
Lenders and the provisions herein related to the Term Loans. , at any time,
(a) the 2011 Term Loan Facility and the 2013 Term Loan Facility together, or
(b) the 2011 Term Loan Facility or the 2013 Term Loan Facility individually, as
the context may require.

“Term Loan Note” means a promissory note made by the Borrower in favor of a Term
Lender evidencing Term Loans made by such Term Lender, substantially in the form
of Exhibit B-2.

“Topco” means the entity that, as of the Closing Date, is owned in part by the
Parent or any Subsidiary and holds, directly or indirectly, Equity Interests in
Gras Savoye.

“Total Revolving Credit Outstandings” means the aggregate Outstanding Amount of
all Committed Loans, Swing Line Loans and L/C Obligations.

 

34



--------------------------------------------------------------------------------

“Type” means, with respect to a Loan, its character as a Base Rate Loan or a
Eurocurrency Rate Loan.

“UK Non-Bank Lender” means (a) where a Lender becomes a party hereto on the day
on which this Agreement is entered into, a Lender listed in Schedule 3.01(j),
and (b) where a Lender becomes a party hereto after the day on which this
Agreement is entered into, a Lender which gives a UK Tax Confirmation in the
Assignment and Assumption and/or Joinder Agreement which it executes on becoming
a party hereto.

“UK Pension Plan” means the Willis Pension Scheme.

“UK Qualifying Lender” means (a) a Lender (other than a Lender within clause
(b) below) which is beneficially entitled to interest payable to that Lender in
respect of an advance hereunder or under any other Loan Document and is (i) a
Lender (A) which is a bank (as defined for the purpose of section 879 of the
ITA) making an advance hereunder or under any other Loan Document or (B) in
respect of an advance made hereunder or under any other Loan Document by a
personPerson that was a bank (as defined for the purpose of section 879 of the
ITA) at the time that that advance was made, and in each case which is within
the charge to United Kingdom corporation tax as respects any payments of
interest made in respect of that advance, (ii) a Lender which is (A) a company
resident in the United Kingdom for United Kingdom tax purposes, (B) a
partnership each member of which is (1) a company so resident in the United
Kingdom, or (2) a company not so resident in the United Kingdom which carries on
a trade in the United Kingdom through a permanent establishment and which brings
into account in computing its chargeable profits (within the meaning of section
19 of the CTA) the whole of any share of interest payable in respect of that
advance that falls to it by reason of Part 17 of the CTA or (C) a company not so
resident in the United Kingdom which carries on a trade in the United Kingdom
through a permanent establishment and which brings into account interest payable
in respect of that advance in computing the chargeable profits (within the
meaning of section 19 of the CTA) of that company or (iii) a UK Treaty Lender,
or (b) a building society (as defined for the purposes of section 880 of the
ITA) making an advance hereunder or under any other Loan Document.

“UK Tax Confirmation” means a confirmation by a Lender that the personPerson
beneficially entitled to interest payable to that Lender in respect of an
advance hereunder or under any other Loan Document is either (a) a company
resident in the United Kingdom for United Kingdom tax purposes, (b) a
partnership each member of which is (i) a company so resident in the United
Kingdom, or (ii) a company not so resident in the United Kingdom which carries
on a trade in the United Kingdom through a permanent establishment and which
brings into account in computing its chargeable profits (within the meaning of
section 19 of the CTA) the whole of any share of interest payable in respect of
that advance that falls to it by reason of Part 17 of the CTA, or (c) a company
not so resident in the United Kingdom which carries on a trade in the United
Kingdom through a permanent establishment and which brings into account interest
payable in respect of that advance in computing the chargeable profits (within
the meaning of section 19 of the CTA) of that company.

“UK Treaty” has the meaning given to it in the definition of “UK Treaty State”
below.

 

35



--------------------------------------------------------------------------------

“UK Treaty Lender” means a Lender which (a) is treated as a resident of a UK
Treaty State for the purposes of the UK Treaty, (b) does not carry on a business
in the United Kingdom through a permanent establishment with which that Lender’s
participation in the relevant Loan is effectively connected and (c) fulfills any
other condition that must be fulfilled under the relevant UK Treaty by residents
of the relevant UK Treaty State for such residents to be entitled to obtain
exemption from tax imposed by the United Kingdom on interest (subject to the
completion of procedural formalities and/or the granting of exemption by any
relevant taxing authority).

“UK Treaty State” means a jurisdiction having a double taxation agreement (a “UK
Treaty”) with the United Kingdom which makes provision for full exemption from
tax imposed by the United Kingdom on interest.

“Underwritten Securities” means debt, equity and/or equity-linked securities
that are underwritten and/or initially purchased for the purpose of placement
with or distribution to third parties.

“United States” and “U.S.” mean the United States of America.

“Unreimbursed Amount” has the meaning specified in Section 2.03(c)(i).

“VAT” means value added tax as provided for in the United Kingdom Value Added
Tax Act 1994 and any other Tax of a similar nature (whether in the United
Kingdom or otherwise).

“Wells” means Wells Fargo Bank, N.A. and its successors.

“WFS” means Wells Fargo Securities, LLC and its successors.

“WGL” means Willis Group Limited, a company formed under the laws of England and
Wales having company number 00621757.

“WNA” means Willis North America, Inc., a Delaware corporation and an indirect
Subsidiary of the Parent.

“WSI” means Willis Securities, Inc., a Delaware corporation and an indirect
Subsidiary of the Parent that is a licensed broker-dealer.

1.02 Other Interpretive Provisions. With reference to this Agreement and each
other Loan Document, unless otherwise specified herein or in such other Loan
Document:

(a) The definitions of terms herein shall apply equally to the singular and
plural forms of the terms defined. Whenever the context may require, any pronoun
shall include the corresponding masculine, feminine and neuter forms. The words
“include,” “includes” and “including” shall be deemed to be followed by the
phrase “without limitation.” The word “will” shall be construed to have the same
meaning and effect as the word “shall.” Unless the context requires otherwise,
(i) any definition of or reference to any agreement, instrument or other
document (including any Organization Document) shall be construed as referring
to such agreement, instrument or other document as from time to time amended,
supplemented or otherwise modified (subject to any restrictions on such
amendments, supplements or

 

36



--------------------------------------------------------------------------------

modifications set forth herein or in any other Loan Document), (ii) any
reference herein to any Person shall be construed to include such Person’s
successors and assigns, (iii) the words “herein,” “hereof” and “hereunder” and
words of similar import when used in any Loan Document shall be construed to
refer to such Loan Document in its entirety and not to any particular provision
thereof, (iv) all references in a Loan Document to Articles, Sections, Exhibits
and Schedules shall be construed to refer to Articles and Sections of, and
Exhibits and Schedules to, the Loan Document in which such references appear,
(v) any reference to any law shall include all statutory and regulatory
provisions consolidating, amending, replacing or interpreting such law and any
reference to any law or regulation shall, unless otherwise specified, refer to
such law or regulation as amended, modified or supplemented from time to time
and (vi) the words “asset” and “property” shall be construed to have the same
meaning and effect and to refer to any and all tangible and intangible assets
and properties, including cash, securities, accounts and contract rights.

(b) In the computation of periods of time from a specified date to a later
specified date, the word “from” means “from and including;” the words “to” and
“until” each mean “to but excluding;” and the word “through” means “to and
including”.

(c) Article and Section headings and the Table of Contents used herein and in
the other Loan Documents are included for convenience of reference only, are not
part of this Agreement or any other Loan Document and shall not affect the
construction or interpretation of this Agreement or any other Loan Document.

1.03 Accounting Terms.

(a) Generally. All accounting terms not specifically or completely defined
herein shall be construed in conformity with, and all financial data (including
financial ratios and other financial calculations) required to be submitted
pursuant to this Agreement shall be prepared in conformity with, GAAP applied on
a consistent basis, as in effect from time to time, applied in a manner
consistent with that used in preparing the Audited Financial Statements, except
as otherwise specifically prescribed herein. Notwithstanding any other provision
contained herein, all terms of an accounting or financial nature used herein
shall be construed, and all computations of amounts and ratios referred to
herein shall be made (i) without giving effect to any election under Accounting
Standards Codification 825-10-25 (or any other Accounting Standards Codification
or Financial Accounting Standard having a similar result or effect) to value any
Indebtedness or other liabilities of the Borrower or any Subsidiary at “fair
value”, as defined therein and (ii) without giving effect to any treatment of
Indebtedness in respect of convertible debt instruments under Accounting
Standards Codification 470-20 (or any other Accounting Standards Codification or
Financial Accounting Standard having a similar result or effect) to value any
such Indebtedness in a reduced or bifurcated manner as described therein, and
such Indebtedness shall at all times be valued at the full stated principal
amount thereof.

(b) Changes in GAAP. If at any time any change in GAAP would affect the
computation of any financial ratio or requirement set forth in any Loan
Document, and either the Borrower or the Required Lenders shall so request, the
Administrative Agent, the Lenders and the Borrower shall negotiate in good faith
to amend such ratio or requirement to preserve the original intent thereof in
light of such change in GAAP (subject to the approval of the

 

37



--------------------------------------------------------------------------------

Required Lenders); provided that until so amended, (i) such ratio or requirement
shall continue to be computed in accordance with GAAP prior to such change
therein and (ii) the Borrower and the Parent shall provide to the Administrative
Agent and the Lenders financial statements and other documents required under
this Agreement or as reasonably requested hereunder setting forth a
reconciliation between calculations of such ratio or requirement made before and
after giving effect to such change in GAAP. For the purposes of the definition
of Capital Lease Obligations, operating leases that are required to be
reclassified as capital leases as a result of any change in GAAP shall remain
classified as operating leases and shall not be included within the definition
of Capital Lease Obligations.

(c) Consolidation of Variable Interest Entities. All references herein to
consolidated financial statements of the Parent and its Subsidiaries or to the
determination of any amount for the Parent and its Subsidiaries on a
consolidated basis or any similar reference shall, in each case, be deemed to
include each variable interest entity that the Parent is required to consolidate
pursuant to FASB Interpretation No. 46 (revised December 2003) - Consolidation
of Variable Interest Entities: an interpretation of ARB No. 51 (January 2003) as
if such variable interest entity were a Subsidiary as defined herein.

1.04 Rounding. Any financial ratios required to be maintained by the Parent
pursuant to this Agreement shall be calculated by dividing the appropriate
component by the other component, carrying the result to one place more than the
number of places by which such ratio is expressed herein and rounding the result
up or down to the nearest number (with a rounding-up if there is no nearest
number).

1.05 Exchange Rates; Currency Equivalents.

(a) The Administrative Agent shall determine the Spot Rates as of each
Revaluation Date to be used for calculating Dollar Equivalent amounts of
Committed Borrowings and Outstanding Amounts denominated in Alternative
Currencies. Such Spot Rates shall become effective as of such Revaluation Date
and shall be the Spot Rates employed in converting any amounts between the
applicable currencies until the next Revaluation Date to occur. Except for
purposes of financial statements delivered by the Loan Parties hereunder and
calculating financial covenants hereunder, and, except as otherwise provided
herein, the applicable amount of any currency (other than Dollars) for purposes
of the Loan Documents shall be such Dollar Equivalent amount as so determined by
the Administrative Agent.

(b) Wherever in this Agreement in connection with a Committed Borrowing,
conversion, continuation or prepayment of a Eurocurrency Rate Loan, an amount,
such as a required minimum or multiple amount, is expressed in Dollars, but such
Borrowing or Eurocurrency Rate Loan is denominated in an Alternative Currency,
such amount shall be the relevant Alternative Currency Equivalent of such Dollar
amount (rounded to the nearest unit of such Alternative Currency, with 0.5 of a
unit being rounded upward), as determined by the Administrative Agent.

1.06 Additional Alternative Currencies.

 

38



--------------------------------------------------------------------------------

(a) The Borrower may from time to time request that Committed Borrowings of
Eurocurrency Rate Loans be made in a currency other than those specifically
listed in the definition of “Alternative Currency”; provided that such requested
currency is a lawful currency (other than Dollars) that is readily available and
freely transferable and convertible into Dollars. Any such request shall be
subject to the approval of the Administrative Agent and each Revolving Credit
Lender.

(b) Any such request shall be made to the Administrative Agent not later than
11:00 a.m., twenty (20) Business Days prior to the date of the desired Committed
Borrowing (or such other time or date as may be agreed by the Administrative
Agent in its sole discretion). In the case of any such request, the
Administrative Agent shall promptly notify each Revolving Credit Lender thereof.
Each Revolving Credit Lender shall notify the Administrative Agent, not later
than 11:00 a.m., ten (10) Business Days after receipt of such request whether it
consents, in its sole discretion, to the making of Eurocurrency Rate Loans in
such requested currency.

(c) Any failure by a Revolving Credit Lender to respond to such request within
the time period specified in the preceding sentence shall be deemed to be a
refusal by such Revolving Credit Lender to permit Eurocurrency Rate Loans to be
made in such requested currency. If the Administrative Agent and all the
Revolving Credit Lenders consent to making Eurocurrency Rate Loans in such
requested currency, the Administrative Agent shall so notify the Borrower and
such currency shall thereupon be deemed for all purposes to be an Alternative
Currency hereunder for purposes of any Committed Borrowings of Eurocurrency Rate
Loans. If the Administrative Agent shall fail to obtain consent to any request
for an additional currency under this Section 1.06, the Administrative Agent
shall promptly so notify the Borrower.

1.07 Change of Currency.

(a) Each obligation of the Borrower to make a payment denominated in the
national currency unit of any member state of the European Union that adopts the
Euro as its lawful currency after the date hereof shall be redenominated into
Euro at the time of such adoption (in accordance with the EMU Legislation). If,
in relation to the currency of any such member state, the basis of accrual of
interest expressed in this Agreement in respect of that currency shall be
inconsistent with any convention or practice in the London interbank market for
the basis of accrual of interest in respect of the Euro, such expressed basis
shall be replaced by such convention or practice with effect from the date on
which such member state adopts the Euro as its lawful currency; provided that if
any Committed Borrowing in the currency of such member state is outstanding
immediately prior to such date, such replacement shall take effect, with respect
to such Committed Borrowing, at the end of the then current Interest Period.

(b) Each provision of this Agreement shall be subject to such reasonable changes
of construction as the Administrative Agent may from time to time specify to be
appropriate to reflect the adoption of the Euro by any member state of the
European Union and any relevant market conventions or practices relating to the
Euro.

 

39



--------------------------------------------------------------------------------

(c) Each provision of this Agreement also shall be subject to such reasonable
changes of construction as the Administrative Agent may from time to time
specify to be appropriate to reflect a change in currency of any other country
and any relevant market conventions or practices relating to the change in
currency.

1.08 Times of Day. Unless otherwise specified, all references herein to times of
day shall be references to Eastern time (daylight or standard, as applicable).

1.09 Letter of Credit Amounts. Unless otherwise specified herein, the amount of
any Letter of Credit at any time shall be deemed to be the stated amount of such
Letter of Credit in effect at such time; provided that with respect to any
Letter of Credit that, by its terms or the terms of any Issuer Document related
thereto, provides for one or more automatic increases in the stated amount
thereof, the amount of such Letter of Credit shall be deemed to be the maximum
stated amount of such Letter of Credit after giving effect to all such
increases, whether or not such maximum stated amount is in effect at such time.

ARTICLE II.

THE COMMITMENTS AND BORROWINGS

2.01 The Loans.

(a) (i) Each Term Lender (as defined in this Agreement as in effect on the
Closing Date) made a single loan (the “2011 Term Loan”) to the Borrower on the
Closing Date in an aggregate amount equal to such Term Lender’s Term Loan
Commitment (as defined in this Agreement as in effect on the Closing Date).
Subject to the terms and conditions of the First Amendment, each Term Loan (as
defined in this Agreement as in effect on the Closing Date) outstanding on the
First Amendment Effective Date will remain outstanding as a 2011 Term Loan.

(ii) Subject to the terms and conditions set forth hereinin the First Amendment,
each 2013 Term Lender has severally agreesagreed to make a single loanLoan (the
“2013 Term Loan”) to the Borrower on the ClosingFirst Amendment Effective Date
in an aggregate amount notequal to exceed such 2013 Term Lender’s 2013 Term Loan
Commitment. Each 2013 Term Loans may only be made and maintained in DollarsLoan
shall be borrowed by the Borrower on the First Amendment Effective Date and
shall be funded by converting an equal principal amount of the then outstanding
2011 Term Loan of each 2013 Term Lender into a 2013 Term Loan (such conversion,
the “Conversion”). For the avoidance of doubt, the borrowings under this
Section 2.01(a)(ii) shall not be subject to the satisfaction of the conditions
precedent set forth in Sections 4.01 or 4.02.

(a) (iii) Amounts borrowed under this Section 2.01(a) and repaid or prepaid may
not be reborrowed. The Borrower may specify that Term Loans may be Eurocurrency
Rate Loans or Base Rate Loans pursuant to a Term Loan Borrowing Request
delivered in accordance with Section 2.02. To the extent not utilized, the Term
Loan Commitments shall automatically terminate at 5:00 p.m. (New York City time)
on the Closing Date and no Term Lender shall have any further obligation to make
Term Loans thereafter.

 

40



--------------------------------------------------------------------------------

(b) The Revolving Commitments under the Revolving Facility as in effect
immediately prior to the First Amendment Effective Date shall remain in effect
until the Conversion. Immediately following the Conversion on July 23, 2013, the
Revolving Commitments set forth in Schedule 2.01 under the heading “Following
the Conversion” shall take effect, and (i) all 2011 Committed Loans under the
2011 Revolving Credit Facility by Lenders without 2013 Revolving Commitments
shall continue as an equal principal amount of Committed Loans under the 2011
Revolving Credit Facility and (ii) all 2011 Committed Loans under the 2011
Revolving Credit Facility by Lenders with 2013 Revolving Commitments shall
automatically be converted into an equal principal amount of 2013 Committed
Loans under the 2013 Revolving Credit Facility. For the avoidance of doubt, the
conversions referred to in this Section 2.01(b) shall not be subject to the
satisfaction of the conditions precedent set forth in Sections 4.01 or 4.02.

(c) (b) (i) Subject to the terms and conditions set forth herein, each Revolving
Credit Lender severally agrees to make loans (each such loan, a “Committed
Loan”) to the Borrower in Dollars or in one or more Alternative Currencies from
time to time, on any Business Day during the applicable Availability Period, in
an aggregate amount not to exceed at any time outstanding the amount of such
Revolving Credit Lender’s Revolving Credit Commitment; provided that after
giving effect to any Committed Borrowing, (i) the Total Revolving Credit
Outstandings shall not exceed the Aggregate Revolving Credit Commitment and
(ii) the aggregate Outstanding Amount of the Committed Loans of any Revolving
Credit Lender plus such Revolving Credit Lender’s Applicable Percentage of the
Outstanding Amount of all L/C Obligations plus such Revolving Credit Lender’s
Applicable Percentage of the Outstanding Amount of all Swing Line Loans shall
not exceed such Revolving Credit Lender’s Revolving Credit Commitment. Within
the limits of each Revolving Credit Lender’s Revolving Credit Commitment, and
subject to the other terms and conditions hereof, the Borrower may borrow under
this Section 2.01(bc), prepay under Section 2.05, and reborrow under this
Section 2.01(bc). Committed Loans may be Base Rate Loans or Eurocurrency Rate
Loans.

(ii) Committed Loans will be made by all Revolving Lenders in accordance with
their respective Applicable Percentages until the Original Revolving Credit
Maturity Date and thereafter by the 2013 Revolving Lenders in accordance with
their respective Applicable Percentages (after giving effect to the termination
of the 2011 Revolving Commitments on the Original Revolving Credit Maturity
Date). During the Availability Period for Committed Loans, the Borrower may use
the Revolving Credit Commitments by borrowing, prepaying in whole or in part,
and reborrowing, all in accordance with the terms and conditions hereof.

(iii) Subject to Section 2.01(c)(iv), the Borrower shall repay all applicable
outstanding Committed Loans of the Revolving Lenders on the Applicable Maturity
Date.

(iv) If any Committed Loans are outstanding at any time during the three
Business Days prior to the Original Revolving Credit Maturity Date, the Borrower
shall, at its option, upon irrevocable notice delivered to the Administrative
Agent, (1)

 

41



--------------------------------------------------------------------------------

prepay all or any portion of any 2011 Committed Loans on or prior to the
Original Revolving Credit Maturity Date or (2) if any Committed Loans remain
outstanding on the Original Revolving Credit Maturity Date, cause each 2013
Revolving Lender to make available to the Administrative Agent such amounts in
immediately available funds as the Administrative Agent shall determine are
necessary in order to cause, after giving effect to the termination of the 2011
Revolving Credit Commitments and the application of such amounts to repay the
2011 Committed Loans of the 2011 Revolving Lenders, the Committed Loans to be
held ratably by all 2013 Revolving Lenders in accordance with their respective
Revolving Commitments then in effect under the 2013 Revolving Credit Facility;
provided that, after giving effect to the application of such amounts, (x) no
Lender’s Committed Loans shall exceed the amount of such Lender’s Revolving
Credit Commitments, and (y) the Total Revolving Credit Outstandings shall not
exceed the Aggregate Revolving Credit Commitments then in effect, with the
principal amount of any excess Committed Loans required to be repaid by the
Borrower on the Original Revolving Credit Maturity Date pursuant to Section
2.01(c)(iii).

2.02 Borrowings, Conversions and Continuations of Loans.

(a) The Term Loan Borrowing, each Committed Borrowing, each conversion of Loans
from one Type to the other, and each continuation of Eurocurrency Rate Loans
shall be made upon the Borrower’s irrevocable notice to the Administrative
Agent, which, other than the Initial Credit Extension, may be given by
telephone. Each such notice must be received by the Administrative Agent not
later than 11:00 a.m. (i) three Business Days prior to the requested date of
(A) any Borrowing of, conversion to or continuation of Eurocurrency Rate Loans
denominated in Dollars or (B) any conversion of Eurocurrency Rate Loans
denominated in Dollars to Base Rate Loans, (ii) four Business Days (or five
Business Days in the case of a Special Notice Currency) prior to the requested
date of any Committed Borrowing or continuation of Eurocurrency Rate Loans
denominated in Alternative Currencies and (iii) one Business Day prior to the
requested date of any Committed Borrowing of Base Rate Committed Loans in
Dollars. Each telephonic notice by the Borrower pursuant to this Section 2.02(a)
must be confirmed promptly by delivery to the Administrative Agent of a written
Borrowing Request, appropriately completed and signed by a Responsible Officer
of the Borrower. Each Borrowing of, conversion to or continuation of
Eurocurrency Rate Loans or Base Rate Loans shall be in a principal amount of
$5,000,000 or a whole multiple of $1,000,000 in excess thereof. Each Borrowing
Request (whether telephonic or written) shall specify (i) whether the Borrower
is requesting a Borrowing, a conversion of Loans from one Type to the other, or
a continuation of Eurocurrency Rate Loans, (ii) the requested date of the
Borrowing, conversion or continuation, as the case may be (which shall be a
Business Day), (iii) the principal amount of Loans to be borrowed, converted or
continued, (iv) the Type of Loans to be borrowed or to which existing Loans are
to be converted, (v) if applicable, the duration of the Interest Period with
respect thereto and (vi) the currency of the Loans to be borrowed. If the
Borrower fails to specify a currency in a Borrowing Request requesting a
Borrowing, then the Loans so requested shall be made in Dollars. If the Borrower
fails to specify a Type of Loan in a Borrowing Request or if the Borrower fails
to give a timely notice requesting a conversion or continuation, then (A) the
applicable Loans denominated in an

 

42



--------------------------------------------------------------------------------

Alternative Currency shall be made or continued, as applicable, as Eurocurrency
Rate Loans with an Interest Period of one month, and (B) the applicable
Committed Loans denominated in Dollars shall be made as, or converted to, Base
Rate Loans. Any automatic conversion to Base Rate Loans or continuation as
Eurocurrency Rate Loans shall be effective as of the last day of the Interest
Period then in effect with respect to the applicable Eurocurrency Rate Loans. If
the Borrower requests a Borrowing of, conversion to, or continuation of
Eurocurrency Rate Loans in any such Borrowing Request, but fails to specify an
Interest Period, it will be deemed to have specified an Interest Period of one
month. No Loan may be converted into or continued as a Loan denominated in a
different currency, but instead must be prepaid in the original currency of such
Loan and reborrowed in the other currency. A Swing Line Loan may not be borrowed
as or converted to a Eurocurrency Rate Loan.

(b) Following receipt of a Borrowing Request, the Administrative Agent shall
promptly notify each Lender of the amount (and currency) of its Applicable
Percentage of the applicable Loans, and if no timely notice of a conversion or
continuation is provided by the Borrower, the Administrative Agent shall notify
each Lender of the details of any automatic conversion to Base Rate Loans (in
the case of Loans denominated in Dollars) or continuation as Eurocurrency Rate
Loans with an Interest Period of one month (in the case of Loans denominated in
a currency other than Dollars), in each case as described in the preceding
subsection. Each Lender shall make the amount of its Loan available to the
Administrative Agent in Same Day Funds at the Administrative Agent’s Office for
the applicable currency not later than 1:00 p.m., in the case of any Loan
denominated in Dollars, and not later than the Applicable Time specified by the
Administrative Agent in the case of any Loan in an Alternative Currency, in each
case on the Business Day specified in the applicable Borrowing Request. Upon
satisfaction of the applicable conditions set forth in Section 4.02 (and, if
such Borrowing is the Initial Credit Extension, Section 4.01), the
Administrative Agent shall make all funds so received available to the Borrower
in like funds as received by the Administrative Agent either by (i) crediting
the account of the Borrower on the books of Barclays Bank with the amount of
such funds or (ii) wire transfer of such funds, in each case in accordance with
instructions provided to (and reasonably acceptable to) the Administrative Agent
by the Borrower; provided that if, on the date the Borrowing Request with
respect to such Borrowing denominated in Dollars is given by the Borrower, there
are L/C Borrowings outstanding, then the proceeds of such Borrowing, first,
shall be applied to the payment in full of any such L/C Borrowings, and, second,
shall be made available to the Borrower as provided above.

(c) Except as otherwise provided herein, a Eurocurrency Rate Loan may be
continued or converted only on the last day of an Interest Period for such
Eurocurrency Rate Loan. During the existence of a Default, no Loans may be
requested as, converted to or continued as Eurocurrency Rate Loans (whether in
Dollars or any Alternative Currency) without the consent of the Required
Lenders, and the Required Lenders may demand that any or all of the then
outstanding Eurocurrency Rate Loans, other than Eurocurrency Rate Loans
denominated in Dollars (which shall be automatically converted to Base Rate
Loans at the conclusion of the then-applicable Interest Period), be prepaid or
redenominated into Dollars in the amount of the Dollar Equivalent thereof and
converted to Base Rate Loans, on the last day of the then current Interest
Period with respect thereto.

 

43



--------------------------------------------------------------------------------

(d) The Administrative Agent shall promptly notify the Borrower and the Lenders
of the interest rate applicable to any Interest Period for Eurocurrency Rate
Loans upon determination of such interest rate. At any time that Base Rate Loans
are outstanding, the Administrative Agent shall notify the Borrower and the
Lenders of any change in Barclays Bank’s’ prime rate used in determining the
Base Rate promptly following the public announcement of such change.

(e) After giving effect to all Borrowings, all conversions of Loans from one
Type to the other, and all continuations of Loans as the same Type, there shall
not be more than fiveten (510) Interest Periods in effect at any time.

(f) Notwithstanding anything in this Section 2.02 to the contrary, in the event
the Borrower desires to obtain a Borrowing of Eurocurrency Rate Loans on the
Closing Date, the Borrower shall have delivered to the Administrative Agent for
the benefit of the Lenders at least three Business Days prior to the Closing
Date (or four Business Days in the event any portion of such initial Borrowing
to be made on the Closing Date is to be Loans denominated in an Alternative
Currency) a funding indemnity letter in form and substance reasonably
satisfactory to the Administrative Agent addressing matters substantially the
same as those set forth in Section 3.05.

2.03 Letters of Credit.

(a) The Letter of Credit Commitment.

(i) Subject to the terms and conditions set forth herein, (A) each L/C Issuer
agrees, in reliance upon the agreements of the Revolving Credit Lenders set
forth in this Section 2.03, (1) from time to time on any Business Day during the
period from the Closing Date until the date that is five Business Days prior to
the Applicable Maturity Date with respect to the L/C Commitment of such L/C
Issuer (or, if such date is not a Business Day, the next preceding Business
Day), to issue Letters of Credit denominated in Dollars for the account of the
Borrower or its Subsidiaries, and to amend or extend Letters of Credit
previously issued by it in accordance with subsection (b) below and (2) to honor
drawings under the Letters of Credit; and (B) the Revolving Credit Lenders
severally agree to participate in Letters of Credit and any drawings thereunder;
provided that after giving effect to any L/C Credit Extension with respect to
any Letter of Credit, (w) the Total Revolving Credit Outstandings shall not
exceed the Aggregate Revolving Credit Commitment, (x) the aggregate Outstanding
Amount of the Committed Loans of any Revolving Credit Lender plus such Revolving
Credit Lender’s Applicable Percentage of the Outstanding Amount of all L/C
Obligations plus such Revolving Credit Lender’s Applicable Percentage of the
Outstanding Amount of all Swing Line Loans shall not exceed such Lender’s
Revolving Credit Commitment, (y) the Outstanding Amount of the L/C Obligations
with respect to Letters of Credit issued by any L/C Issuer shall not exceed the
L/C Commitment of such L/C Issuer and (z) the Outstanding Amount of the L/C
Obligations shall not exceed the Letter of Credit Sublimit. Each request by the
Borrower for the issuance or amendment of a Letter of Credit shall be deemed to
be a representation by the Borrower that the L/C Credit Extension so requested
complies with the conditions set forth in the proviso to the preceding sentence.
Within the foregoing

 

44



--------------------------------------------------------------------------------

limits, and subject to the terms and conditions hereof, the Borrower’s ability
to obtain Letters of Credit shall be fully revolving, and accordingly the
Borrower may, during the foregoing period, obtain Letters of Credit to replace
Letters of Credit that have expired or that have been drawn upon and reimbursed.
The issuance of a Letter of Credit shall constitute utilization of the Revolving
Credit Commitments.

(ii) No L/C Issuer shall issue any Letter of Credit, if:

(A) subject to Section 2.03(b)(iii), the expiry date of the requested Letter of
Credit would occur more than twelve months after the date of issuance or last
extension, unless all the Revolving Credit Lenders who would have a
participation in such requested Letter of Credit have approved such expiry date;
or

(B) the expiry date of the requested Letter of Credit would occur after the
Letter of Credit Expiration Date, unless all the Revolving Credit Lenders who
would have a participation in such requested Letter of Credit have approved such
expiry date, provided that any Letter of Credit that is or at any time becomes
an Extended Letter of Credit shall be Cash Collateralized in accordance with
Section 6.09.

(iii) No L/C Issuer shall be under any obligation to issue any Letter of Credit
if:

(A) any order, judgment or decree of any Governmental Authority or arbitrator
shall by its terms purport to enjoin or restrain such L/C Issuer from issuing
such Letter of Credit, or any Law applicable to such L/C Issuer or any request
or directive (whether or not having the force of law) from any Governmental
Authority with jurisdiction over such L/C Issuer shall prohibit, or request that
such L/C Issuer refrain from, the issuance of letters of credit generally or
such Letter of Credit in particular or shall impose upon such L/C Issuer with
respect to such Letter of Credit any restriction, reserve or capital requirement
(for which such L/C Issuer is not otherwise compensated hereunder) not in effect
on the Closing Date, or shall impose upon such L/C Issuer any unreimbursed loss,
cost or expense that was not applicable on the Closing Date and that such L/C
Issuer in good faith deems material to it;

(B) the issuance of such Letter of Credit would violate one or more policies of
such L/C Issuer applicable to letters of credit generally;

(C) except as otherwise agreed by the Administrative Agent and such L/C Issuer,
such Letter of Credit is in an initial stated amount less than $100,000;

(D) such Letter of Credit is to be denominated in a currency other than Dollars;

(E) any Revolving Credit Lender who would have a participation in such Letter of
Credit is at that time a Defaulting Lender, unless such L/C Issuer

 

45



--------------------------------------------------------------------------------

has entered into arrangements reasonably satisfactory to such L/C Issuer,
including reallocation of such Lender’s Applicable Percentage of the Outstanding
Amount of all L/C Obligations pursuant to Section 2.16 or the delivery of Cash
Collateral satisfactory to such L/C Issuer, with the Borrower or such Lender to
eliminate such L/C Issuer’s actual or potential Fronting Exposure (after giving
effect to Section 2.16(a)(iv)) with respect to the Defaulting Lender arising
from either the Letter of Credit then proposed to be issued or that Letter of
Credit and all other L/C Obligations as to which such L/C Issuer has actual or
potential Fronting Exposure, as it may elect in its sole discretion; or

(F) the Letter of Credit contains any provisions for automatic reinstatement of
the stated amount after any drawing thereunder.

(iv) No L/C Issuer shall amend any Letter of Credit if such L/C Issuer would not
be permitted at such time to issue the Letter of Credit in its amended form
under the terms hereof.

(v) No L/C Issuer shall be under any obligation to amend any Letter of Credit if
(A) such L/C Issuer would have no obligation at such time to issue the Letter of
Credit in its amended form under the terms hereof, or (B) the beneficiary of the
Letter of Credit does not accept the proposed amendment to the Letter of Credit.

(vi) Each L/C Issuer shall act on behalf of the Lenders with respect to any
Letters of Credit issued by it and the documents associated therewith, and such
L/C Issuer shall have all of the benefits and immunities (A) provided to the
Administrative Agent in Article IX with respect to any acts taken or omissions
suffered by such L/C Issuer in connection with Letters of Credit issued by it or
proposed to be issued by it and Issuer Documents pertaining to such Letters of
Credit as fully as if the term “Administrative Agent” as used in Article IX
included such L/C Issuer with respect to such acts or omissions, and (B) as
additionally provided herein with respect to such L/C Issuer.

(b) Procedures for Issuance and Amendment of Letters of Credit; Auto-Extension
Letters of Credit.

(i) Each Letter of Credit shall be issued or amended, as the case may be, upon
the request of the Borrower delivered to the applicable L/C Issuer (with a copy
to the Administrative Agent) in the form of a Letter of Credit Application,
appropriately completed and signed by a Responsible Officer of the Borrower.
Such Letter of Credit Application must be received by the applicable L/C Issuer
and the Administrative Agent not later than 1:00 p.m. at least three Business
Days (or such later date and time as the Administrative Agent and such L/C
Issuer may agree in a particular instance in their sole discretion) prior to the
proposed issuance date or date of amendment, as the case may be. In the case of
a request for an initial issuance of a Letter of Credit, such Letter of Credit
Application shall specify in form and detail satisfactory to the applicable L/C
Issuer: (A) the proposed issuance date of the requested Letter of Credit (which
shall be a Business Day); (B) the amount thereof; (C) the expiry date thereof;
(D) the name and address of

 

46



--------------------------------------------------------------------------------

the beneficiary thereof; (E) the documents to be presented by such beneficiary
in case of any drawing thereunder; (F) the full text of any certificate to be
presented by such beneficiary in case of any drawing thereunder; (G) the purpose
and nature of the requested Letter of Credit; (H) the Person (Borrower or
Subsidiary) for whom such Letter of Credit is to be issued; and (I) such other
matters as the applicable L/C Issuer may reasonably require. In the case of a
request for an amendment of any outstanding Letter of Credit, such Letter of
Credit Application shall specify in form and detail satisfactory to the
applicable L/C Issuer (A) the Letter of Credit to be amended; (B) the proposed
date of amendment thereof (which shall be a Business Day); (C) the nature of the
proposed amendment; and (D) such other matters as the applicable L/C Issuer may
reasonably require. Additionally, the Borrower shall furnish to such L/C Issuer
and the Administrative Agent such other documents and information pertaining to
such requested Letter of Credit issuance or amendment, including any Issuer
Documents, as such L/C Issuer or the Administrative Agent may reasonably
require.

(ii) Promptly after receipt of any Letter of Credit Application, the applicable
L/C Issuer will confirm with the Administrative Agent (by telephone or in
writing) that the Administrative Agent has received a copy of such Letter of
Credit Application from the Borrower and, if not, such L/C Issuer will provide
the Administrative Agent with a copy thereof. Unless such L/C Issuer has
received written notice from any Revolving Credit Lender who would have a
participation in such requested Letter of Credit, the Administrative Agent or
any Loan Party, at least one Business Day prior to the requested date of
issuance or amendment of the applicable Letter of Credit, that one or more
applicable conditions contained in Article IV shall not be satisfied on such
date, then, subject to the terms and conditions hereof, such L/C Issuer shall,
on the requested date, issue a Letter of Credit for the account of the Borrower
(or the applicable Subsidiary) or enter into the applicable amendment, as the
case may be, in each case in accordance with such L/C Issuer’s usual and
customary business practices. Immediately upon the issuance of each Letter of
Credit, each Revolving Credit Lender shall be deemed to, and hereby irrevocably
and unconditionally agrees to, purchase from the applicable L/C Issuer a risk
participation in such Letter of Credit in an amount equal to the product of such
Lender’s Applicable Percentage times the amount of such Letter of Credit.

(iii) If the Borrower so requests in any applicable Letter of Credit
Application, the applicable L/C Issuer may, in its sole discretion, agree to
issue a Letter of Credit that has automatic extension provisions (each, an
“Auto-Extension Letter of Credit”); provided that (A) any such Auto-Extension
Letter of Credit must permit such L/C Issuer to prevent any such extension at
least once in each twelve-month period (commencing with the date of issuance of
such Letter of Credit) by giving prior written notice to the beneficiary thereof
not later than a specific day (the “Non-Extension Notice Date”) in each such
twelve-month period to be agreed upon at the time such Letter of Credit is
issued and (B) no Auto-Extension Letter of Credit shall permit the extension
thereof to occur on any date that is after the Applicable Maturity Date. Unless
otherwise directed by the applicable L/C Issuer, the Borrower shall not be
required to make a specific request to such L/C Issuer for any such extension.
Once an Auto-Extension Letter of Credit has been issued, the Revolving Credit
Lenders shall be deemed to have authorized

 

47



--------------------------------------------------------------------------------

(but may not require) the applicable L/C Issuer to permit the extension of such
Letter of Credit at any time to an expiry date not later than the Letter of
Credit Expiration Date; provided that if any such extension results in any such
Letter of Credit being or becoming an Extended Letter of Credit, the Borrower
shall provide Cash Collateral therefor in accordance with Section 6.09; provided
further that such L/C Issuer shall not permit any such extension if (A) such L/C
Issuer has determined that it would not be permitted, or would have no
obligation, at such time to issue such Letter of Credit in its revised form (as
extended) under the terms hereof (by reason of the provisions of clause (ii) or
(iii) of Section 2.03(a) or otherwise) or (B) it has received notice (which may
be by telephone or in writing) on or before the day that is seven Business Days
before the Non-Extension Notice Date (1) from the Administrative Agent that the
Majority Class Lenders of the Revolving Credit Facility have elected not to
permit such extension or (2) from the Administrative Agent, any Revolving Credit
Lender who has a participation in such Letter of Credit or the Borrower that one
or more of the applicable conditions specified in Section 4.02 is not then
satisfied, and in each such case directing such L/C Issuer not to permit such
extension.

(iv) Promptly after its delivery of any Letter of Credit or any amendment to a
Letter of Credit to the beneficiary thereof or an advising bank with respect
thereto, the applicable L/C Issuer will also deliver to the Borrower and the
Administrative Agent a true and complete copy of such Letter of Credit or
amendment.

(c) Drawings and Reimbursements; Funding of Participations.

(i) Upon receipt from the beneficiary of any Letter of Credit of any notice of a
drawing under such Letter of Credit, the applicable L/C Issuer shall notify the
Borrower and the Administrative Agent thereof. If such L/C Issuer notifies the
Borrower of any payment by such L/C Issuer under a Letter of Credit prior to
11:00 a.m. on the date of such payment, the Borrower shall reimburse such L/C
Issuer through the Administrative Agent in an amount equal to the amount of such
drawing on such day; provided that if such notice is not provided to the
Borrower prior to 11:00 a.m. on such payment date, then the Borrower shall
reimburse such L/C Issuer through the Administrative Agent in an amount equal to
the amount of such drawing not later than 3:00 p.m. on the next succeeding
Business Day, and such extension of time shall be reflected in computing fees in
respect of such Letter of Credit (each such date, a “Reimbursement Date”). If
the Borrower fails to so reimburse such L/C Issuer by such time, the
Administrative Agent shall promptly notify each Revolving Credit Lender who has
a participation in such Letter of Credit of the Reimbursement Date, the amount
of the unreimbursed drawing (the “Unreimbursed Amount”) and the amount of such
Lender’s Applicable Percentage thereof. In such event, the Borrower shall be
deemed to have requested a Committed Borrowing of Base Rate Loans to be
disbursed on the applicable Reimbursement Date in an amount equal to the
Unreimbursed Amount, without regard to the minimum and multiples specified in
Section 2.02 for the principal amount of Base Rate Loans, but subject to the
amount of the unutilized portion of the Aggregate Revolving Credit Commitment
and the conditions set forth in Section 4.02 (other than the delivery of a
Committed Loan Borrowing Request). Any notice given by an L/C Issuer or the

 

48



--------------------------------------------------------------------------------

Administrative Agent pursuant to this Section 2.03(c)(i) may be given by
telephone if immediately confirmed in writing; provided that the lack of such an
immediate confirmation shall not affect the conclusiveness or binding effect of
such notice.

(ii) Each Revolving Credit Lender (including each Revolving Credit Lender acting
as an L/C Issuer) who has a participation in such Letter of Credit shall, upon
receipt of any notice pursuant to Section 2.03(c)(i), make funds available (and
the Administrative Agent may apply Cash Collateral provided for this purpose)
for the account of the applicable L/C Issuer at the Administrative Agent’s
Office in an amount equal to its Applicable Percentage of the Unreimbursed
Amount not later than 3:00 p.m. on the Business Day specified in such notice by
the Administrative Agent, whereupon, subject to the provisions of
Section 2.03(c)(iii), each Revolving Credit Lender that so makes funds available
shall be deemed to have made a Base Rate Committed Loan to the Borrower in such
amount. The Administrative Agent shall remit the funds so received to the
applicable L/C Issuer.

(iii) With respect to any Unreimbursed Amount that is not fully refinanced by a
Committed Borrowing of Base Rate Loans because the conditions set forth in
Section 4.02 have not been satisfied or for any other reason (including the
prior occurrence of the Applicable Maturity Date or any other prior termination
of all or any portion of the Commitments of the Lenders to make Committed
Loans), the Borrower shall be deemed to have incurred from the applicable L/C
Issuer an L/C Borrowing in the amount of the Unreimbursed Amount that is not so
refinanced, which L/C Borrowing shall be due and payable on demand (together
with interest thereon) and shall bear interest at the Default Rate. In such
event, each Revolving Credit Lender’s payment to the Administrative Agent for
the account of the applicable L/C Issuer pursuant to Section 2.03(c)(ii) shall
be deemed payment in respect of its participation in such L/C Borrowing and
shall constitute an L/C Advance from such Lender in satisfaction of its
participation obligation under this Section 2.03.

(iv) Until each Revolving Credit Lender funds its Committed Loan or L/C Advance
pursuant to this Section 2.03(c) to reimburse the applicable L/C Issuer for any
amount drawn under any Letter of Credit, interest in respect of such Lender’s
Applicable Percentage of such amount shall be solely for the account of such L/C
Issuer.

(v) Each Revolving Credit Lender’s obligation to make Committed Loans or L/C
Advances to reimburse the applicable L/C Issuer for amounts drawn under Letters
of Credit, as contemplated by this Section 2.03(c), shall be absolute and
unconditional and shall not be affected by any circumstance, including (A) any
setoff, counterclaim, recoupment, defense or other right which such Lender may
have against such L/C Issuer, the Borrower, any Subsidiary or any other Person
for any reason whatsoever; (B) the occurrence or continuance of a Default; or
(C) any other occurrence, event or condition, whether or not similar to any of
the foregoing; provided that each Revolving Credit Lender’s obligation to make
Committed Loans pursuant to this Section 2.03(c) is subject to the conditions
set forth in Section 4.02 (other than delivery by the Borrower of a Committed
Loan Borrowing Request). No such making of an L/C Advance shall relieve

 

49



--------------------------------------------------------------------------------

or otherwise impair the obligation of the Borrower to reimburse the applicable
L/C Issuer for the amount of any payment made by such L/C Issuer under such
Letter of Credit, together with interest as provided herein.

(vi) If any Revolving Credit Lender fails to make available to the
Administrative Agent for the account of the applicable L/C Issuer any amount
required to be paid by such Lender pursuant to the foregoing provisions of this
Section 2.03(c) by the time specified in Section 2.03(c)(ii), then, without
limiting the other provisions of this Agreement, such L/C Issuer shall be
entitled to recover from such Lender (acting through the Administrative Agent),
on demand, such amount with interest thereon for the period from the date such
payment is required to the date on which such payment is immediately available
to such L/C Issuer at a rate per annum equal to the applicable Overnight Rate
from time to time in effect, plus any administrative, processing or similar fees
customarily charged by such L/C Issuer in connection with the foregoing. If such
Lender pays such amount (with interest and fees as aforesaid), the amount so
paid shall constitute such Lender’s Committed Loan included in the relevant
Committed Borrowing or L/C Advance in respect of the relevant L/C Borrowing, as
the case may be. A certificate of the applicable L/C Issuer submitted to any
Lender (through the Administrative Agent) with respect to any amounts owing
under this clause (vi) shall be conclusive absent manifest error.

(d) Repayment of Participations.

(i) At any time after any L/C Issuer has made a payment in respect of any
drawing under any Letter of Credit issued by it and has received from any Lender
such Lender’s L/C Advance in respect of such payment in accordance with
Section 2.03(c), if the Administrative Agent receives for the account of such
L/C Issuer any payment in respect of the related Unreimbursed Amount or interest
thereon (whether directly from the Borrower or otherwise, including proceeds of
Cash Collateral applied thereto by the Administrative Agent), the Administrative
Agent will distribute to such Lender its Applicable Percentage thereof in the
same funds as those received by the Administrative Agent.

(ii) If any payment received by the Administrative Agent for the account of an
L/C Issuer pursuant to Section 2.03(c)(i) is required to be returned under any
of the circumstances described in Section 10.05 (including pursuant to any
settlement entered into by such L/C Issuer in its discretion), each Revolving
Credit Lender shall pay to the Administrative Agent for the account of such L/C
Issuer its Applicable Percentage thereof on demand of the Administrative Agent,
plus interest thereon from the date of such demand to the date such amount is
returned by such Lender, at a rate per annum equal to the applicable Overnight
Rate from time to time in effect. The obligations of the Revolving Credit
Lenders under this clause shall survive the payment in full of the Obligations
and the termination of this Agreement.

(e) Obligations Absolute. The obligation of the Borrower to reimburse the
applicable L/C Issuer for each drawing under each Letter of Credit and to repay
each L/C Borrowing shall be absolute, unconditional and irrevocable, and shall
be paid strictly in accordance with the terms of this Agreement under all
circumstances, including the following:

(i) any lack of validity or enforceability of such Letter of Credit, this
Agreement, or any other Loan Document;

 

50



--------------------------------------------------------------------------------

(ii) the existence of any claim, counterclaim, setoff, defense or other right
that the Borrower or any other Person may have at any time against any
beneficiary or any transferee of such Letter of Credit (or any Person for whom
any such beneficiary or any such transferee may be acting), the applicable L/C
Issuer or any other Person, whether in connection with this Agreement, the
transactions contemplated hereby or by such Letter of Credit or any agreement or
instrument relating thereto, or any unrelated transaction;

(iii) any draft, demand, certificate or other document presented under such
Letter of Credit proving to be forged, fraudulent, invalid or insufficient in
any respect or any statement therein being untrue or inaccurate in any respect;
or any loss or delay in the transmission or otherwise of any document required
in order to make a drawing under such Letter of Credit;

(iv) any payment by the applicable L/C Issuer under such Letter of Credit
against presentation of a draft or certificate that does not strictly comply
with the terms of such Letter of Credit; or any payment made by the applicable
L/C Issuer under such Letter of Credit to any Person purporting to be a trustee
in bankruptcy, debtor-in-possession, assignee for the benefit of creditors,
liquidator, receiver or other representative of or successor to any beneficiary
or any transferee of such Letter of Credit, including any arising in connection
with any proceeding under any Debtor Relief Law;

(v) any release or amendment or waiver of or consent to departure from any
Guarantee for all or any of the Obligations of the Borrower in respect of such
Letter of Credit; or

(vi) any other circumstance or happening whatsoever, whether or not similar to
any of the foregoing, including any other circumstance that might otherwise
constitute a defense available to, or a discharge of, the Borrower or any other
Person.

The Borrower shall promptly examine a copy of each Letter of Credit and each
amendment thereto that is delivered to it and, in the event of any claim of
noncompliance with the Borrower’s instructions or other irregularity, the
Borrower will promptly, but no later than two Business Days following receipt of
such copy, notify the applicable L/C Issuer. The Borrower shall be conclusively
deemed to have waived any such claim against any L/C Issuer and its
correspondents unless such notice is given as aforesaid.

(f) Role of L/C Issuer. Each Revolving Credit Lender and the Borrower agree
that, in paying any drawing under a Letter of Credit, the applicable L/C Issuer
shall not have any responsibility to obtain any document (other than any sight
draft, certificates and documents expressly required by the Letter of Credit) or
to ascertain or inquire as to the validity or

 

51



--------------------------------------------------------------------------------

accuracy of any such document or the authority of the Person executing or
delivering any such document. None of the applicable L/C Issuer, the
Administrative Agent, any of their respective Related Parties nor any
correspondent, participant or assignee of any L/C Issuer shall be liable to any
Revolving Credit Lender for (i) any action taken or omitted in connection
herewith at the request or with the approval of the Majority Class Lenders with
respect to the Revolving Credit Facility; (ii) any action taken or omitted in
the absence of gross negligence or willful misconduct; or (iii) the due
execution, effectiveness, validity or enforceability of any document or
instrument related to any Letter of Credit or Issuer Document. The Borrower
hereby assumes all risks of the acts or omissions of any beneficiary or
transferee with respect to its use of any Letter of Credit; provided that this
assumption is not intended to, and shall not, preclude the Borrower’s pursuing
such rights and remedies as it may have against the beneficiary or transferee at
law or under any other agreement. None of the applicable L/C Issuer, the
Administrative Agent, any of their respective Related Parties nor any
correspondent, participant or assignee of any L/C Issuer shall be liable or
responsible for any of the matters described in clauses (i) through (vi) of
Section 2.03(e); provided that anything in such clauses to the contrary
notwithstanding, the Borrower may have a claim against such L/C Issuer, and such
L/C Issuer may be liable to the Borrower, to the extent, but only to the extent,
of any direct (as opposed to indirect, special, punitive, consequential or
exemplary) damages suffered by the Borrower which a court of competent
jurisdiction determines in a final nonappealable judgment were caused by such
L/C Issuer’s willful misconduct or gross negligence or such L/C Issuer’s willful
failure to pay under any Letter of Credit after the presentation to it by the
beneficiary of a sight draft and certificate(s) strictly complying with the
terms and conditions of a Letter of Credit. In furtherance and not in limitation
of the foregoing, the applicable L/C Issuer may accept documents that appear on
their face to be in order, without responsibility for further investigation,
regardless of any notice or information to the contrary, and such L/C Issuer
shall not be responsible for the validity or sufficiency of any instrument
transferring or assigning or purporting to transfer or assign a Letter of Credit
or the rights or benefits thereunder or proceeds thereof, in whole or in part,
which may prove to be invalid or ineffective for any reason.

(g) Applicability of ISP and UCP. Unless otherwise expressly agreed by the
applicable L/C Issuer and the Borrower when a Letter of Credit is issued, the
rules of the ISP shall apply to each Letter of Credit.

(h) Letter of Credit Fees. The Borrower shall pay to the Administrative Agent
for the account of each Revolving Credit Lender in accordance with its
Applicable Percentage a Letter of Credit fee (the “Letter of Credit Fee”) for
each outstanding Letter of Credit equal to the Applicable Rate times the daily
amount available to be drawn under such Letter of Credit; provided that any
Letter of Credit Fees otherwise payable for the account of a Defaulting Lender
with respect to any Letter of Credit as to which such Defaulting Lender has not
provided Cash Collateral satisfactory to the applicable L/C Issuer pursuant to
this Section 2.03 or Section 2.15(a) shall be payable, to the maximum extent
permitted by applicable Law, to the other Revolving Credit Lenders in accordance
with the upward adjustments in their respective Applicable Percentages allocable
to such Letter of Credit pursuant to Section 2.16(a)(iv), with the balance of
such fee, if any, payable to the applicable L/C Issuer for its own account. For
purposes of computing the daily amount available to be drawn under any Letter of
Credit, the

 

52



--------------------------------------------------------------------------------

amount of such Letter of Credit shall be determined in accordance with
Section 1.09. Letter of Credit Fees shall be (i) due and payable on the fifth
Business Day after the end of each March, June, September and December,
commencing with the first such date to occur after the issuance of such Letter
of Credit, on the Applicable Maturity Date, on the date of expiry of any
Extended Letter of Credit occurring after the Applicable Maturity Date, and
thereafter on demand, and (ii) computed on a quarterly basis in arrears. For the
avoidance of doubt, Letter of Credit Fees shall accrue, and be due and payable,
on any Extended Letter of Credit notwithstanding its expiry being after the
Applicable Maturity Date (and the Applicable Rate shall continue to be computed
for such purpose during such period). If there is any change in the Applicable
Rate during any quarter, the daily amount available to be drawn under each
Letter of Credit shall be computed and multiplied by the Applicable Rate
separately for each period during such quarter that such Applicable Rate was in
effect. Notwithstanding anything to the contrary contained herein, upon the
request of the Majority Class Lenders with respect to the Revolving Credit
Facility, while any Event of Default exists, all Letter of Credit Fees shall
accrue at the Default Rate.

(i) Fronting Fee and Documentary and Processing Charges Payable to L/C Issuer.
The Borrower shall pay directly to each L/C Issuer for its own account a
fronting fee with respect to each Letter of Credit, at the rate per annum
specified in the Arranger Fee Letter (or, with respect to any L/C Issuer other
than Barclays Bank or SunTrust, as shall be separately agreed by the Borrower
and such L/C Issuer), computed on the daily amount available to be drawn under
such Letter of Credit on a quarterly basis in arrears. Such fronting fee shall
be due and payable on the first Business Day after the end of each March, June,
September and December in respect of the most recently-ended quarterly period
(or portion thereof, in the case of the first payment), commencing with the
first such date to occur after the issuance of such Letter of Credit, on the
Applicable Maturity Date, on the date of expiry of any Extended Letter of Credit
occurring after the Applicable Maturity Date and thereafter on demand. For the
avoidance of doubt, the fronting fee shall accrue, and be due and payable, on
any Extended Letter of Credit notwithstanding its expiry being after the
Applicable Maturity Date. For purposes of computing the daily amount available
to be drawn under any Letter of Credit, the amount of such Letter of Credit
shall be determined in accordance with Section 1.09. In addition, the Borrower
shall pay directly to the applicable L/C Issuer for its own account the
customary issuance, presentation, amendment and other processing fees, and other
standard costs and charges, of such L/C Issuer relating to letters of credit as
from time to time in effect. Such customary fees and standard costs and charges
are due and payable on demand and are nonrefundable.

(j) Conflict with Issuer Documents. In the event of any conflict between the
terms hereof and the terms of any Issuer Document, the terms hereof shall
control.

(k) Letters of Credit Issued for Subsidiaries. Notwithstanding that a Letter of
Credit issued or outstanding hereunder is in support of any obligations of, or
is for the account of, a Subsidiary, the Borrower shall be obligated to
reimburse the L/C Issuer hereunder for any and all drawings under such Letter of
Credit. The Borrower hereby acknowledges that the issuance of Letters of Credit
for the account of Subsidiaries inures to the benefit of the Borrower, and that
the Borrower’s business derives substantial benefits from the businesses of such
Subsidiaries.

 

53



--------------------------------------------------------------------------------

(l) Extended Letters of Credit. If on the Applicable Maturity Date with respect
to any Letter of Credit such Letter of Credit remains outstanding, then
notwithstanding anything to the contrary herein, and notwithstanding the
occurrence of the Applicable Maturity Date with respect to such Letter of Credit
or the termination of the Commitments of the Lenders to make Committed Loans
hereunder for any other reason, the Administrative Agent, L/C Issuers, the
Borrower and the Revolving Credit Lenders agree that:

(i) the obligation of the L/C Issuers contained herein with respect to honoring
draws under such Letter of Credit shall continue with respect to such Letter of
Credit (in accordance with its terms) until the expiry of such Letter of Credit;

(ii) the obligations of the Borrower contained herein to reimburse the
Administrative Agent, the L/C Issuers or the Revolving Credit Lenders who have
participations in such Letter of Credit, with respect to any drawings or any
other L/C Obligations with respect to such Letter of Credit shall continue with
respect to such Letter of Credit (in accordance with its terms) until the expiry
of all Letters of Credit and the payment of all L/C Obligations;

(iii) if it has not done so already, the Borrower shall provide Cash Collateral
with respect to such Letter of Credit in accordance with Section 6.09;

(iv) the obligations of the Revolving Credit Lenders contained herein to make
available their respective Applicable Percentages of any Unreimbursed Amount, or
to otherwise purchase participations in or reimburse the applicable L/C Issuer
for any Unreimbursed Amounts, shall terminate with respect to such Letter of
Credit upon the Applicable Maturity Date with respect to such Letter of Credit
if and to the extent the Borrower has provided Cash Collateral with respect to
such Letter of Credit in accordance with Section 6.09; and

(v) except as otherwise provided in Section 2.03(l)(iv), all provisions
contained herein as are related to any Letter of Credit and any L/C Obligations
(including provisions related to Cash Collateral and Defaulting Lenders, the
occurrence of any Default, and the availability of all remedies and rights of
the Administrative Agent, the L/C Issuers and/or the Revolving Credit Lenders
with respect thereto) shall continue in full force and effect until the expiry
of all Letters of Credit and the repayment in full of all Obligations, without
regard to the occurrence of the Applicable Maturity Date with respect to such
Letter of Credit.

Notwithstanding the foregoing provisions of this Section 2.03(l), no L/C Issuer
shall, and no L/C Issuer shall have any obligation to, issue, amend, renew or
extend any Letter of Credit after the day that is five Business Days prior to
the Applicable Maturity Date with respect to such Letter of Credit, and no
Letter of Credit may have an expiry date that is later than the applicable
Letter of Credit Expiration Date.

 

54



--------------------------------------------------------------------------------

(m) Reporting. Not later than the third Business Day following the last day of
each month (or at such other intervals as the Administrative Agent and the
applicable L/C Issuer shall agree), each L/C Issuer shall provide to the
Administrative Agent a schedule of the Letters of Credit issued by it, in form
and substance reasonably satisfactory to the Administrative Agent, showing the
date of issuance of each Letter of Credit, the account party, the original face
amount (if any), the expiration date, and the reference number of any Letter of
Credit outstanding at any time during such month, and showing the aggregate
amount (if any) payable by the Borrower to such L/C Issuer during such month.

2.04 Swing Line Loans.

(a) Swing Line Loans.

(i) Subject to the terms and conditions set forth herein, theeach Swing Line
Lender agrees, in reliance upon the agreements of the other Revolving Credit
Lenders set forth in this Section 2.04, to make loans in Dollars (each such
loan, a “Swing Line Loan”) to the Borrower from time to time on any Business Day
during the Availability Period with respect to the Revolving Credit Facility in
an aggregate amount not to exceed at any time outstanding the amount of its pro
rata share of the Swing Line Sublimit, notwithstanding the fact that such Swing
Line Loans, when aggregated with the Applicable Percentage of the Outstanding
Amount of Committed Loans of the Revolving Credit LenderLenders acting as Swing
Line LenderLenders, may exceed the amount of such Revolving Credit Lender’s
Revolving Credit Commitment; provided that after giving effect to any Swing Line
Loan, (i) the Total Revolving Credit Outstandings shall not exceed the Aggregate
Revolving Credit Commitment and (ii) the aggregate Outstanding Amount of the
Committed Loans of any Revolving Credit Lender, plus such Revolving Credit
Lender’s Applicable Percentage of the Outstanding Amount of all Swing Line Loans
plus such Revolving Credit Lender’s Applicable Percentage of the Outstanding
Amount of all L/C Obligations shall not exceed such Revolving Credit Lender’s
Revolving Credit Commitment; and provided, further, that the Borrower shall not
use the proceeds of any Swing Line Loan to refinance any outstanding Swing Line
Loan.

(ii) Within the foregoing limits, and subject to the other terms and conditions
hereof, the Borrower may borrow under this Section 2.04, prepay under
Section 2.05, and reborrow under this Section 2.04.

(iii) Each Swing Line Loan shall be a Base Rate Loan made and maintained in
Dollars. Immediately upon the making of a Swing Line Loan, each Revolving Credit
Lender shall be deemed to, and hereby irrevocably and unconditionally agrees to,
purchase from the relevant Swing Line Lender a risk participation in such Swing
Line Loan in an amount equal to the product of such Revolving Credit Lender’s
Applicable Percentage in respect of the Revolving Credit Facility times the
amount of such Swing Line Loan.

(b) Borrowing Procedures. Each Swing Line Borrowing shall be made upon the
Borrower’s irrevocable notice to thea Swing Line Lender (as selected by the
Borrower in its

 

55



--------------------------------------------------------------------------------

sole discretion) and the Administrative Agent, which may be given by telephone.
Each such notice must be received by thesuch Swing Line Lender and the
Administrative Agent not later than 212:00 p.m. on the requested borrowing date
(or such other time as may be agreed by the Borrower and the applicable Swing
Line Lender), and shall specify (i) the amount to be borrowed, which shall be a
minimum of $1,000,000 or a larger multiple of $100,000, and (ii) the requested
borrowing date, which shall be a Business Day. Each such telephonic notice must
be confirmed promptly by delivery to the applicable Swing Line Lender and the
Administrative Agent of a written Swing Line Loan Borrowing Request,
appropriately completed and signed by a Responsible Officer of the Borrower.
Promptly after receipt by thea Swing Line Lender of any telephonic Swing Line
Loan Borrowing Request, thesuch Swing Line Lender will confirm with the
Administrative Agent (by telephone or in writing) that the Administrative Agent
has also received such Swing Line Loan Borrowing Request and, if not, thesuch
Swing Line Lender will notify the Administrative Agent (by telephone or in
writing) of the contents thereof. Unless thea Swing Line Lender has received
notice (by telephone or in writing) from the Administrative Agent (including at
the request of any Revolving Credit Lender who would have a participation in
such Swing Line Loan) prior to 3:00 p.m. on the date of the proposed Swing Line
Borrowing (A) directing thesuch Swing Line Lender not to make such Swing Line
Loan as a result of the limitations set forth in the first proviso to the first
sentence of Section 2.04(a)(i) or (B) that one or more of the applicable
conditions specified in Article IV is not then satisfied, then, subject to the
terms and conditions hereof, thesuch Swing Line Lender will, not later than 4:00
p.m. on the borrowing date specified in such Swing Line Loan Borrowing Request,
make the amount of its Swing Line Loan available to the Borrower either (x) at
its office by crediting the account of the Borrower on the books of thesuch
Swing Line Lender in immediately available funds. or (y) by wire transfer to
such other account as the Borrower, in either case, may request. Promptly
thereafter, such Swing Line Lender will provide confirmation to the
Administrative Agent that the Swing Line Loan has been made available.

(c) Refinancing of Swing Line Loans.

(i) TheEach Swing Line Lender at any time in its sole and absolute discretion
may request, on behalf of the Borrower (which hereby irrevocably authorizes
thesuch Swing Line Lender to so request on its behalf), that each Revolving
Credit Lender who has a participation in a Swing Line Loan make a Base Rate Loan
in Dollars under the Revolving Credit Facility in an amount equal to such
Revolving Credit Lender’s Applicable Percentage of the Revolving Credit Facility
of the amount of Swing Line Loans then outstanding. Such request shall be made
in writing (which written request shall be deemed to be a Committed Loan
Borrowing Request for purposes hereof) and in accordance with the requirements
of Section 2.02, without regard to the minimum and multiples specified therein
for the principal amount of Base Rate Loans, but subject to the unutilized
portion of the Aggregate Revolving Credit Commitment and the conditions set
forth in Section 4.02. TheEach Swing Line Lender shall furnish the Borrower with
a copy of the applicable Committed Loan Borrowing Request promptly after
delivering such notice to the Administrative Agent. Each Revolving Credit Lender
shall make an amount equal to its Applicable Percentage of the amount specified
in such Committed Loan Borrowing Request available to the Administrative Agent
in immediately available

 

56



--------------------------------------------------------------------------------

funds for the account of thesuch Swing Line Lender at the Administrative Agent’s
Office not later than 1:00 p.m. on the day specified in such Committed Loan
Borrowing Request, whereupon, subject to Section 2.04(c)(ii), each Revolving
Credit Lender that so makes funds available shall be deemed to have made a Base
Rate Loan in Dollars to the Borrower under the Revolving Credit Facility in such
amount. The Administrative Agent shall remit the funds so received to the
relevant Swing Line Lender.

(ii) If for any reason any Swing Line Loan cannot be refinanced by such a
Committed Borrowing in accordance with Section 2.04(c)(i), the request for Base
Rate Loans under the Revolving Credit Facility submitted by thea Swing Line
Lender as set forth herein shall be deemed to be a request by thesuch Swing Line
Lender that each of the Revolving Credit Lenders who have participations in such
Swing Line Loan fund its risk participation in the relevant Swing Line Loan and
such Revolving Credit Lender’s payment to the Administrative Agent for the
account of the relevant Swing Line Lender pursuant to Section 2.04(c)(i) shall
be deemed payment in respect of such participation.

(iii) If any Revolving Credit Lender fails to make available to the
Administrative Agent for the account of thea Swing Line Lender any amount
required to be paid by such Revolving Credit Lender pursuant to the foregoing
provisions of this Section 2.04(c) by the time specified in Section 2.04(c)(i),
thesuch Swing Line Lender shall be entitled to recover from such Revolving
Credit Lender (acting through the Administrative Agent), on demand, such amount
with interest thereon for the period from the date such payment is required to
the date on which such payment is immediately available to thesuch Swing Line
Lender at a rate per annum equal to the greater of the Federal Funds Rate and a
rate determined by thesuch Swing Line Lender in accordance with banking industry
rules on interbank compensation, plus any administrative, processing or similar
fees customarily charged by thesuch Swing Line Lender in connection with the
foregoing. If such Lender pays such amount (with interest and fees as
aforesaid), the amount so paid shall constitute such Lender’s Committed Loan
included in the relevant Committed Borrowing or funded participation in the
relevant Swing Line Loan, as the case may be. A certificate of the relevant
Swing Line Lender submitted to any Revolving Credit Lender (through the
Administrative Agent) with respect to any amounts owing under this clause
(iii) shall be conclusive absent manifest error.

(iv) Each Revolving Credit Lender’s obligation to make Committed Loans or to
purchase and fund risk participations in Swing Line Loans pursuant to this
Section 2.04(c) shall be absolute and unconditional and shall not be affected by
any circumstance, including (A) any setoff, counterclaim, recoupment, defense or
other right which such Revolving Credit Lender may have against the relevant
Swing Line Lender, the Borrower or any other Person for any reason whatsoever,
(B) the occurrence or continuance of a Default, or (C) any other occurrence,
event or condition, whether or not similar to any of the foregoing; provided
that each Revolving Credit Lender’s obligation to make Committed Loans pursuant
to this Section 2.04(c) is subject to the conditions set forth in Section 4.02.
No such funding of risk participations shall relieve or otherwise impair the
obligation of the Borrower to repay Swing Line Loans, together with interest as
provided herein.

 

57



--------------------------------------------------------------------------------

(d) Repayment of Participations.

(i) At any time after any Revolving Credit Lender has purchased and funded a
risk participation in a Swing Line Loan, if the relevant Swing Line Lender
receives any payment on account of such Swing Line Loan, thesuch Swing Line
Lender will distribute to such Revolving Credit Lender its Applicable Percentage
of the Revolving Credit Facility thereof in the same funds as those received by
thesuch Swing Line Lender.

(ii) If any payment received by thea Swing Line Lender in respect of principal
or interest on any Swing Line Loan is required to be returned by thesuch Swing
Line Lender under any of the circumstances described in Section 10.05 (including
pursuant to any settlement entered into by thesuch Swing Line Lender in its
discretion), each Revolving Credit Lender shall pay to thesuch Swing Line Lender
its Applicable Percentage of the Revolving Credit Facility thereof on demand of
the Administrative Agent, plus interest thereon from the date of such demand to
the date such amount is returned, at a rate per annum equal to the Federal Funds
Rate. The Administrative Agent will make such demand upon the request of thesuch
Swing Line Lender. The obligations of the Revolving Credit Lenders under this
clause shall survive the payment in full of the Obligations and the termination
of this Agreement.

(e) Interest for Account of Swing Line Lender. TheEach Swing Line Lender shall
be responsible for invoicing the Borrower for interest on the Swing Line Loans
made by it; provided that the failure of thea Swing Line Lender to so invoice
the Borrower shall not affect the Borrower’s obligations with respect to Swing
Line Loans to pay such interest. Until each Revolving Credit Lender funds its
Base Rate Loan or risk participation pursuant to this Section 2.04 to refinance
such Revolving Credit Lender’s Applicable Percentage of any Swing Line Loan,
interest in respect of such Applicable Percentage shall be solely for the
account of the relevant Swing Line Lender.

(f) Payments Directly to Swing Line Lender. The Borrower shall make all payments
of principal and interest in respect of the Swing Line Loans directly to the
relevant Swing Line Lender.

2.05 Prepayments.

(a) Optional Prepayments. The Borrower may, upon notice to the Administrative
Agent substantially in the form of Exhibit F hereto, at any time or from time to
time voluntarily prepay Loans in whole or in part without premium or penalty;
provided that (i) such notice must specify the Class or Classes thereof to be
prepaid and the respective principal amounts thereof and must be received by the
Administrative Agent not later than 11:00 a.m. (A) three Business Days prior to
any date of prepayment of Eurocurrency Rate Loans denominated in Dollars,
(B) four Business Days (or five Business Days, in the case of prepayment of
Committed Loans denominated in Special Notice Currencies) prior to any date of
prepayment of Eurocurrency Rate Loans denominated in Alternative Currencies and
(C) one Business Day

 

58



--------------------------------------------------------------------------------

prior to the date of prepayment of Base Rate Loans; and (ii) any prepayment of
Loans shall be in a principal amount of $5,000,000 or a whole multiple of
$1,000,000 in excess thereof or, in each case, if less, the entire principal
amount thereof then outstanding. Each such notice shall specify the date and
amount of such prepayment and the Type(s) of Loans to be prepaid and, if
Eurocurrency Rate Loans are to be prepaid, the Interest Period(s) of such Loans.
The Administrative Agent will promptly notify each applicable Lender of its
receipt of each such notice, and of the amount of such Lender’s ratable portion
of such prepayment (based on such Lender’s Applicable Percentage of the relevant
Class). If such notice is given by the Borrower, the Borrower shall make such
prepayment and the payment amount specified in such notice shall be due and
payable on the date specified therein. Any prepayment of a Eurocurrency Rate
Loan shall be accompanied by all accrued interest on the amount prepaid,
together with any additional amounts required pursuant to Section 3.05. Each
prepayment of any Class of Term Loans pursuant to this Section 2.05(a) shall be
applied to the principal repayment installments thereof as directed by the
Borrower in the notice of repayment delivered to the Administrative Agent, and
in the absence of such direction from the Borrower, in the direct order of
maturity thereof. Each prepayment of any Class of Term Loans pursuant to this
Section 2.05(a) shall be paid to the Term Lenders in accordance with the Term
Lenders’ respective Applicable Percentages of the relevant Classes.

(b) Mandatory Prepayments. If the Administrative Agent notifies the Borrower at
any time that the Total Revolving Credit Outstandings at such time exceed an
amount equal to 105% of the Aggregate Revolving Credit Commitment then in
effect, then, within two Business Days after receipt of such notice, the
Borrower shall prepay Committed Loans and/or Swing Line Loans and/or Cash
Collateralize the L/C Obligations in an aggregate amount sufficient to reduce
such Total Revolving Credit Outstandings as of such date of payment to an amount
not to exceed 100% of the Aggregate Revolving Credit Commitment then in effect;
provided that the Borrower shall not be required to Cash Collateralize the L/C
Obligations pursuant to this Section 2.05(b) unless after the prepayment in full
of the Committed Loans and Swing Line Loans the Total Revolving Credit
Outstandings exceed 100% of the Aggregate Revolving Credit Commitment then in
effect. The Administrative Agent may, at any time and from time to time after
the initial deposit of such Cash Collateral, (i) request that additional Cash
Collateral be provided in order to protect against the results of further
exchange rate fluctuations and (ii) release all or a portion of such Cash
Collateral so long as after giving effect to such release the Total Revolving
Credit Outstandings shall not exceed 100% of the Aggregate Revolving Credit
Commitment then in effect.

2.06 Termination or Reduction of Revolving Credit Commitments. The Borrower may,
at its option and upon notice to the Administrative Agent, terminate the
Revolving Credit Facility, or from time to time permanently reduce in part the
Aggregate Revolving Credit Commitment; provided that (i) any such notice shall
be received by the Administrative Agent not later than three Business Days prior
to the date of termination or reduction, (ii) any such partial reduction shall
be in an aggregate amount of $10,000,000 or any whole multiple of $1,000,000 in
excess thereof, (iii) the Borrower shall not terminate or reduce the Aggregate
Revolving Credit Commitment if, after giving effect thereto and to any
concurrent prepayments hereunder, the Total Revolving Credit Outstandings would
exceed the Aggregate Revolving Credit Commitment, (iv) if, after giving effect
to any reduction of the Aggregate Revolving Credit

 

59



--------------------------------------------------------------------------------

Commitment, the Swing Line Sublimit exceeds the amount of the Aggregate
Revolving Credit Commitment, such Swing Line Sublimit shall be automatically
reduced by the amount of such excess, (v) if, after giving effect to any
reduction of the Aggregate Revolving Credit Commitment, the Letter of Credit
Sublimit exceeds the amount of the Aggregate Revolving Credit Commitment, such
Letter of Credit Sublimit shall be automatically reduced by the amount of such
excess and (vi) if (A) the Aggregate Revolving Credit Commitment is reduced at
any time pursuant to this Section 2.06, (B) the amount thereof after giving
effect to such reduction is less than $200,000,000 and (C) at such time Extended
Commitments are outstanding, the aggregate amount of the Letter of Credit
Sublimit and the Swing Line Sublimit shall be concurrently decreased by an
amount equal to the difference between $200,000,000 and the Aggregate Revolving
Credit Commitment as so reduced; provided that such reduction shall be allocated
to the Letter of Credit Sublimit and the Swing Line Sublimit at the direction of
the Borrower or, in the absence of such direction, pro rata between the Letter
of Credit Sublimit and the Swing Line Sublimit; provided, further, that, upon
any such partial reduction of the Letter of Credit Sublimit or the Swing Line
Sublimit, unless the Borrower, the Administrative Agent and the applicable L/C
Issuers or the Swing Line Lender, as the case may be, otherwise agree, the
amount of the L/C Commitments of the L/C Issuers and the Swing Line Commitment
of the Swing Line Lender will be reduced proportionately by the amount of such
reduction. The Administrative Agent will promptly notify the applicable Lenders
of any such notice of termination or reduction of the Aggregate Revolving Credit
Commitment. Any reduction of the Aggregate Revolving Credit Commitment shall be
applied to the Commitments of each Revolving Credit Lender according to its
Applicable Percentage. All fees accrued until the effective date of any
termination of the Aggregate Revolving Credit Commitment shall be paid on the
effective date of such termination, notwithstanding any later payment date
provided for herein. In addition, all Non-Extended Commitments shall terminate
automatically and without any further action on the Original Revolving Credit
Maturity Date and all Extended Commitments shall terminate automatically and
without any further action on the Extended Revolving Credit Maturity Date.

2.07 Repayment of Loans.

(a) Committed Loans. The Borrower shall repay to the Administrative Agent for
the ratable account of the applicable Revolving Credit Lenders on the Applicable
Maturity Date the aggregate principal amount of any Committed Loans outstanding
on such date that mature on such date.

 

60



--------------------------------------------------------------------------------

(b) Term Loans. The Borrower shall repay to the Administrative Agent for the
ratable account of the Term Lenders the aggregate principal amount of all Term
Loans outstanding in consecutive installments on each date set forth below in
the aggregate principal amount set forth opposite such date (subject to
adjustment pursuant to the next sentence and pursuant to Section 2.17 in the
case of Extended Term Loans):

 

Date

   Principal Installment Amount ($)  

March 31, 2012

   $ 2,500,000   

June 30, 2012

   $ 2,500,000   

September 30, 2012

   $ 2,500,000   

December 31, 2012

   $ 3,750,000   

March 31, 2013

   $ 3,750,000   

June 30, 2013

   $ 3,750,000   

September 30, 2013

   $ 3,750,000   

December 31, 2013

   $ 3,750,000   

March 31, 2014

   $ 3,750,000   

June 30, 2014

   $ 3,750,000   

September 30, 2014

   $ 3,750,000   

December 31, 2014

   $ 3,750,000   

March 31, 2015

   $ 3,750,000   

June 30, 2015

   $ 3,750,000   

September 30, 2015

   $ 3,750,000   

December 31, 2015

   $ 5,625,000   

March 31, 2016

   $ 5,625,000   

June 30, 2016

   $ 5,625,000   

September 30, 2016

   $ 5,625,000   

Original Term Loan Maturity Date

    
 
  All Remaining AmountsThe then
outstanding principal balance of all
2011 Term Loans   
  
  

December 31, 2016

   $ 5,625,000   

March 31, 2017

   $ 5,625,000   

June 30, 2017

   $ 5,625,000   

September 30, 2017

   $ 5,625,000   

December 31, 2017

   $ 5,625,000   

March 31, 2018

   $ 5,625,000   

June 30, 2018

   $ 5,625,000   

Extended Term Loan Maturity Date

    
  The then outstanding principal
balance of all 2013 Term Loans   
  

Such principal installments will, to the extent applicable, be reduced as a
result of any prepayment of any Class of Term Loans pursuant to Section 2.05(a)
in accordance with the order of application specified therein or may be
increased as may be specified in the applicable Joinder Agreement in the case of
New Term Loans. To the extent not previously paid, (i) all 2011 Term Loans shall
be due and payable on the Original Term Loan Maturity Date; provided that,
notwithstanding the foregoing, all Extended and (ii) all 2013 Term Loans shall,
to the extent not previously paid, be due and payable on the Extended Term Loan
Maturity Date.

 

61



--------------------------------------------------------------------------------

2.08 Interest.

(a) Interest.

(a) Subject to the provisions of subsection (b) below, (i) each Eurocurrency
Rate Loan shall bear interest on the outstanding principal amount thereof for
each Interest Period at a rate per annum equal to the Eurocurrency Rate for such
Interest Period plus the Applicable Rate plus (in the case of a Eurocurrency
Rate Loan of any Lender which is lent from a Lending Office in the United
Kingdom or a Participating Member State) the Mandatory Cost; (ii) each Base Rate
Loan shall bear interest on the outstanding principal amount thereof from the
applicable borrowing date at a rate per annum equal to the Base Rate plus the
Applicable Rate; and (iii) each Swing Line Loan shall bear interest on the
outstanding principal amount thereof from the applicable borrowing date at a
rate per annum equal to the Base Rate plus the Applicable Rate.

(b) (i) If any amount payable by any Loan Party under any Loan Document is not
paid when due (without regard to any applicable grace periods), whether at
stated maturity, by acceleration or otherwise, such amount shall thereafter bear
interest at a fluctuating interest rate per annum at all times equal to the
Default Rate to the fullest extent permitted by applicable Laws.

(ii) Upon the request of the Required Lenders, while any Event of Default
exists, the Borrower shall pay interest on the principal amount of all
outstanding Obligations hereunder at a fluctuating interest rate per annum at
all times equal to the Default Rate to the fullest extent permitted by
applicable Laws.

(iii) Accrued and unpaid interest on past due amounts (including interest on
past due interest) shall be due and payable upon demand.

(c) Interest on each Loan shall be due and payable in arrears on each Interest
Payment Date applicable thereto and at such other times as may be specified
herein. Interest hereunder shall be due and payable in accordance with the terms
hereof before and after judgment, and before and after the commencement of any
proceeding under any Debtor Relief Law.

2.09 Fees.

(a) Commitment Fees. The Borrower shall pay to the Administrative Agent for the
account of each Revolving Credit Lender in accordance with its Applicable
Percentage of the Aggregate Revolving Credit Commitment, a commitment fee in
Dollars equal to the Applicable Rate times the actual daily amount by which the
Aggregate Revolving Credit Commitment exceeds the sum of (i) the Outstanding
Amount of Committed Loans (which for the purpose of this provision shall not
include Swing Line Loans) and (ii) the Outstanding Amount of L/C Obligations,
subject to adjustment as provided in Section 2.16. The commitment fees set forth
above shall accrue at all times during the Availability Period, including at any
time during which one or more of the conditions in Article IV is not met, and
shall be due and payable quarterly in arrears on the last Business Day of each
March, June, September and December, commencing with the first such date to
occur after the Closing Date,

 

62



--------------------------------------------------------------------------------

and on the last day of the Availability Period. The commitment fees set forth
above shall be calculated quarterly in arrears, and if there is any change in
the Applicable Rate during any quarter, the actual daily amount shall be
computed and multiplied by the Applicable Rate separately for each period during
such quarter that such Applicable Rate was in effect.

(b) Other Fees. The Borrower shall pay (A) to the Arrangers for their own
respective accounts, in Dollars, fees in the amounts and at the times specified
in the Arranger Fee Letter and the Joint Lead Arranger Fee Letters and (B) to
the Administrative Agent for its own account, in Dollars, fees in the amounts
and at the times specified in the Agency Fee Letter. Such fees shall be fully
earned when paid and shall not be refundable for any reason whatsoever, except,
with respect to the Agency Fee Letter, as specified therein.

(c) The Borrower shall pay to the Lenders, in Dollars, such fees as shall have
been separately agreed upon in writing in the amounts and at the times so
specified. Such fees shall be fully earned when paid and shall not be refundable
for any reason whatsoever.

2.10 Computation of Interest and Fees. All computations of interest for Base
Rate Loans based on the “prime rate” pursuant to clause (b) of the definition of
“Base Rate” shall be made on the basis of a year of 365 or 366 days, as the case
may be, and actual days elapsed. All other computations of fees and interest
shall be made on the basis of a 360-day year and actual days elapsed (which
results in more fees or interest, as applicable, being paid than if computed on
the basis of a 365-day year), or, in the case of interest in respect of
Committed Loans denominated in Alternative Currencies as to which market
practice differs from the foregoing, in accordance with such market practice.
Interest shall accrue on each Loan for the day on which the Loan is made, and
shall not accrue on a Loan, or any portion thereof, for the day on which the
Loan or such portion is paid; provided that any Loan that is repaid on the same
day on which it is made shall, subject to Section 2.12(a), bear interest for one
day. Each determination by the Administrative Agent of an interest rate or fee
hereunder shall be conclusive and binding for all purposes, absent manifest
error.

2.11 Evidence of Debt.

(a)

(a) The Credit Extensions made by each Lender shall be evidenced by one or more
accounts or records maintained by such Lender and by the Administrative Agent in
the ordinary course of business. The accounts or records maintained by the
Administrative Agent and each Lender shall be conclusive absent manifest error
of the amount of the Credit Extensions made by the Lenders to the Borrower and
the interest and payments thereon. Any failure so to record or any error in
doing so shall not, however, limit or otherwise affect the obligation of the
Borrower hereunder to pay any amount owing with respect to the Obligations. In
the event of any conflict between the accounts and records maintained by any
Lender and the accounts and records of the Administrative Agent in respect of
such matters, the accounts and records of the Administrative Agent shall control
in the absence of manifest error. Upon the request of any Lender made through
the Administrative Agent, the Borrower shall execute and deliver to such Lender
(through the Administrative Agent) a Note, which shall evidence

 

63



--------------------------------------------------------------------------------

such Lender’s Loans in addition to such accounts or records. Each Lender may
attach schedules to a Note and endorse thereon the date, Type (if applicable),
amount, currency and maturity of its Loans and payments with respect thereto.

(b) In addition to the accounts and records referred to in subsection (a), each
Revolving Credit Lender and the Administrative Agent shall maintain in
accordance with its usual practice accounts or records evidencing the purchases
and sales by such Revolving Credit Lender of participations in Swing Line Loans
and/or Letters of Credit, as applicable. In the event of any conflict between
the accounts and records maintained by the Administrative Agent and the accounts
and records of any Revolving Credit Lender in respect of such matters, the
accounts and records of the Administrative Agent shall control in the absence of
manifest error.

2.12 Payments Generally; Administrative Agent’s Clawback.

(a) General. All payments to be made by the Borrower shall be made without
condition or deduction for any counterclaim, defense, recoupment or setoff.
Except as otherwise expressly provided herein and except with respect to
principal of and interest on Committed Loans denominated in an Alternative
Currency, all payments by the Borrower hereunder shall be made to the
Administrative Agent, for the account of the respective Lenders to which such
payment is owed, at the applicable Administrative Agent’s Office in Dollars and
in Same Day Funds not later than 1:00 p.m. on the date specified herein. Except
as otherwise expressly provided herein, all payments by the Borrower hereunder
with respect to principal and interest on Committed Loans denominated in an
Alternative Currency shall be made to the Administrative Agent, for the account
of the respective Revolving Credit Lenders to which such payment is owed, at the
applicable Administrative Agent’s Office in such Alternative Currency and in
Same Day Funds not later than the Applicable Time specified by the
Administrative Agent on the dates specified herein. Without limiting the
generality of the foregoing, the Administrative Agent may require that any
payments due under this Agreement be made in the United States. If, for any
reason, the Borrower is prohibited by any Law from making any required payment
hereunder in an Alternative Currency, the Borrower shall make such payment in
Dollars in the Dollar Equivalent of the Alternative Currency payment amount. The
Administrative Agent will promptly distribute to each Lender its Applicable
Percentage of the relevant Class (or other applicable share as provided herein)
of such payment in like funds as received by wire transfer to such Lender’s
Lending Office. All payments received by the Administrative Agent (i) after 1:00
p.m., in the case of payments in Dollars, or (ii) after the Applicable Time
specified by the Administrative Agent in the case of payments in an Alternative
Currency, shall in each case be deemed received on the next succeeding Business
Day and any applicable interest or fee shall continue to accrue. If any payment
to be made by the Borrower shall come due on a day other than a Business Day,
payment shall be made on the next following Business Day, and such extension of
time shall be reflected in computing interest or fees, as the case may be.

(b) Funding by Lenders; Presumption by Administrative Agent. Unless the
Administrative Agent shall have received notice from a Lender prior to the
proposed date of

 

64



--------------------------------------------------------------------------------

any Borrowing of Eurocurrency Rate Loans (or, in the case of any Borrowing of
Base Rate Loans, prior to 12:00 noon on the date of such Borrowing) that such
Lender will not make available to the Administrative Agent such Lender’s share
of such Borrowing, the Administrative Agent may assume that such Lender has made
such share available on such date in accordance with Section 2.02 (or, in the
case of a Borrowing of Base Rate Loans, that such Lender has made such share
available in accordance with and at the time required by Section 2.02) and may,
in reliance upon such assumption, make available to the Borrower a corresponding
amount. In such event, if a Lender has not in fact made its share of the
applicable Borrowing available to the Administrative Agent, then the applicable
Lender and the Borrower severally agree to pay to the Administrative Agent
forthwith on demand such corresponding amount in Same Day Funds with interest
thereon, for each day from and including the date such amount is made available
to the Borrower to but excluding the date of payment to the Administrative
Agent, at (A) in the case of a payment to be made by such Lender, the Overnight
Rate, plus any administrative, processing or similar fees customarily charged by
the Administrative Agent in connection with the foregoing, and (B) in the case
of a payment to be made by the Borrower, the interest rate applicable to Base
Rate Loans (in the case of Loans denominated in Dollars) or the Cost of Funds
Rate plus the Applicable Rate for Eurocurrency Rate Loans (in all other cases).
If the Borrower and such Lender shall pay such interest to the Administrative
Agent for the same or an overlapping period, the Administrative Agent shall
promptly remit to the Borrower the amount of such interest paid by the Borrower
for such period. If such Lender pays its share of the applicable Borrowing to
the Administrative Agent, then the amount so paid shall constitute such Lender’s
Loan included in such Borrowing. Any payment by the Borrower shall be without
prejudice to any claim the Borrower may have against a Lender that shall have
failed to make such payment to the Administrative Agent. A notice of the
Administrative Agent to any Lender with respect to any amount owing under this
subsection (b) shall be conclusive, absent manifest error.

(c) Payments by Borrower; Presumptions by Administrative Agent. Unless the
Administrative Agent shall have received notice from the Borrower prior to the
date on which any payment is due to the Administrative Agent for the account of
the Lenders or any L/C Issuer hereunder that the Borrower will not make such
payment, the Administrative Agent may assume that the Borrower has made such
payment on such date in accordance herewith and may, in reliance upon such
assumption, distribute to the Lenders or any L/C Issuer, as the case may be, the
amount due. In such event, if the Borrower has not in fact made such payment,
then each Lender and each L/C Issuer, as the case may be, severally agrees to
repay to the Administrative Agent forthwith on demand the amount so distributed
to such Lender or any L/C Issuer, in Same Day Funds with interest thereon, for
each day from and including the date such amount is distributed to it to but
excluding the date of payment to the Administrative Agent, at the Overnight
Rate. A notice of the Administrative Agent to the Borrower with respect to any
amount owing under this subsection (c) shall be conclusive, absent manifest
error.

(d) Failure to Satisfy Conditions Precedent. If any Lender makes available to
the Administrative Agent funds for any Loan to be made by such Lender as
provided in the foregoing provisions of this Article II, and such funds are not
made available to the Borrower by the Administrative Agent because the
conditions to the applicable Credit Extension set forth

 

65



--------------------------------------------------------------------------------

in Article IV are not satisfied or waived in accordance with the terms hereof,
the Administrative Agent shall promptly return such funds (in like funds as
received from such Lender) to such Lender, without interest.

(e) Obligations of Lenders Several. The obligations of the Lenders hereunder to
make Term Loans and Committed Loans, to fund participations in Swing Line Loans
and Letters of Credit, and to make payments pursuant to Section 10.04(c), are
several and not joint. The failure of any Lender to make any Loan, to fund any
such participation or to make any payment under Section 10.04(c) on any date
required hereunder shall not relieve any other Lender of its corresponding
obligation to do so on such date, and no Lender shall be responsible for the
failure of any other Lender to so make its Loan, to purchase its participation
or to make its payment under Section 10.04(c).

(f) Funding Source. Nothing herein shall be deemed to obligate any Lender to
obtain the funds for any Loan in any particular place or manner or to constitute
a representation by any Lender that it has obtained or will obtain the funds for
any Loan in any particular place or manner.

2.13 Sharing of Payments by Lenders.

(a) If any Lender shall, by exercising any right of setoff or counterclaim or
otherwise, obtain payment in respect of (ai) Obligations due and payable to such
Lender hereunder and under the other Loan Documents at such time in excess of
its ratable share (according to the proportion of (ix) the amount of such
Obligations with respect to any Class due and payable to such Lender at such
time to (iiy) the aggregate amount of the Obligations due and payable to all
Lenders holding Loans of such Class hereunder and under the other Loan Documents
at such time) of payments on account of the Obligations due and payable to all
Lenders under the applicable Class hereunder and under the other Loan Documents
at such time obtained by all the Lenders under the applicable Class at such time
or (bii) Obligations owing (but not due and payable) to such Lender hereunder
and under the other Loan Documents at such time in excess of its ratable share
(according to the proportion of (ix) the amount of such Obligations with respect
to any Class owing (but not due and payable) to such Lender at such time to
(iiy) the aggregate amount of the Obligations owing (but not due and payable) to
all Lenders holding Loans of such Class hereunder and under the other Loan
Documents at such time) of payments on account of the Obligations owing (but not
due and payable) to all Lenders of the applicable Class hereunder and under the
other Loan Documents at such time obtained by all of the Lenders of the
applicable Class at such time, then the Lender receiving such greater proportion
shall (xA) notify the Administrative Agent of such fact, and (yB) purchase (for
cash at face value) participations in the applicable Class of Loans and
subparticipationssub-participations in Swing Line Loans and L/C Obligations of
the other Lenders of such Class, as applicable, or make such other adjustments
as shall be equitable, so that the benefit of all such payments shall be shared
by the Lenders ratably in accordance with the aggregate amount of Obligations
then due and payable to the Lenders of such Class or owing (but not due and
payable) to the Lenders, as the case may be; provided that:

(i) if any such participations or subparticipationssub-participations are
purchased and all or any portion of the payment giving rise thereto is
recovered, such participations or subparticipationssub-participations shall be
rescinded and the purchase price restored to the extent of such recovery,
without interest; and

 

66



--------------------------------------------------------------------------------

(ii) the provisions of this Section shall not be construed to apply to (A) any
payment made by or on behalf of the Borrower pursuant to and in accordance with
the express terms of this Agreement (including the application of funds arising
from the existence of a Defaulting Lender and including pursuant to any
amendment permitted pursuant to Section 2.14 or Section 2.17), (B) the
application of Cash Collateral provided for in Section 2.15, or (C) any payment
obtained by a Lender as consideration for the assignment of or sale of a
participation in any of its Loans or subparticipationssub-participations in
Swing Line Loans or L/C Obligations to any assignee or participant.

(b) The Borrower consents to the foregoing and agrees, to the extent it may
effectively do so under applicable Law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against the
Borrower rights of setoff and counterclaim with respect to such participation as
fully as if such Lender were a direct creditor of the Borrower in the amount of
such participation.

(c) For purposes of this Section 2.13, (i) the 2011 Term Facility and the 2013
Term Facility, taken together, shall be treated as a single Facility, and
(ii) the 2011 Revolving Credit Facility and the 2013 Revolving Credit Facility,
taken together, shall be treated as a single Facility.

2.14 Increase in Commitments.

(a) Provided there exists no Default, upon notice to the Administrative Agent
(which shall promptly notify the applicable Lenders), the Borrower may from time
to time request the establishment of one or more new term loan or revolving
commitments (a “New Loan Commitment”) hereunder, in an aggregate amount for all
such New Loan Commitments from and after the First Amendment Effective Date not
in excess of $500,000,000; provided that any New Loan Commitment shall be in a
minimum principal amount of $50,000,000 or a whole increment of $5,000,000 in
excess thereof. The Borrower (in consultation with the Administrative Agent)
shall specify in such notice (i) the principal amount of the requested New Loan
Commitment, (ii) the date (the “Increase Effective Date”) on which the Borrower
proposes that such New Loan Commitment shall be effective (which shall in no
event be less than fifteen Business Days from the date of delivery of such
notice to the Lenders) and (iii) whether such New Loan Commitment is to be for
Term Loans or Committed Loans. Each Lender shall notify the Administrative Agent
at least five Business Days prior to the Increase Effective Date whether or not
it agrees to provide a portion of the requested New Loan Commitment (and, if so,
the principal amount it proposes to provide). Notwithstanding anything herein to
the contrary, no Lender shall have any obligation to provide any portion of the
requested New Loan Commitment and any election to do so shall be in the sole
discretion of such Lender. Any Lender not responding by 5:00 p.m. (New York City
time) on the date five Business Days prior to the Increase Effective Date shall
be deemed to have declined to provide any portion of the requested New Loan
Commitment. The Administrative Agent shall notify the Borrower of the Lenders’
responses to the requested New Loan Commitment. To achieve the full amount of a
requested New Loan Commitment and

 

67



--------------------------------------------------------------------------------

subject to the consent of the Administrative Agent (and in the case of a New
Loan Commitment for Committed Loans, each L/C Issuer and the Swing Line Lender)
pursuant to Section 10.06, the Borrower may also invite additional Eligible
Assignees to become Lenders. The Administrative Agent and the Borrower shall
determine the final allocation of the requested New Loan Commitment; provided
that the Borrower shall not be required to allocate any portion of such New Loan
Commitment to existing Lenders. The Administrative Agent shall promptly notify
the applicable Lenders of the final allocation of the requested New Loan
Commitment.

(b) Each New Loan Commitment shall become effective as of the related Increase
Effective Date; provided that (i) no Default shall exist on such Increase
Effective Date before or after giving effect to such New Loan Commitment and to
the making of any loans (in the case of new loans under the Revolving Credit
Facility, the “New Committed Loans” or in the case of new loans under the Term
Loan Facility, “New Term Loans” as applicable, and collectively, the “New
Loans”) pursuant thereto; (ii) the conditions of Section 4.02 shall be met as of
such Increase Effective Date and the Administrative Agent shall have received a
certificate signed by a Responsible Officer of the Borrower to such effect;
(iii) the Administrative Agent shall have received such opinions, resolutions,
certificates and other documents and instruments related to such New Loan
Commitment as it shall reasonably request; (iv) the Borrower shall be in pro
forma compliance with the financial covenants set forth in Section 7.08 on the
Increase Effective Date after giving effect to all Loans to be made on the
Increase Effective Date and for the most recently ended fiscal quarter; (v) the
proceeds of all New Loans shall be used for purposes permitted under
Section 6.08; (vi) the maturity date of a New Loan Commitment for the Revolving
Credit Commitments shall not be earlier than the OriginalExtended Revolving
Credit Maturity Date and the maturity date of New Loans that are Term Loans
shall not be earlier than the OriginalExtended Term Loan Maturity Date; (vii) if
the New Loans are Term Loans, the weighted average life to maturity of such New
Loans shall not be shorter than the weighted average life to maturity of the
existing Term Loans maturing on the latest Applicable Maturity Date; (viii) such
New Loan Commitment shall be effected pursuant to a Joinder Agreement
substantially in the form of Exhibit G hereto executed by the Borrower, the
Administrative Agent and the lenders providing the New Loans (the “New
Lenders”); (ix) the New Loans shall rank pari passu in right of payment with all
other Loans and no New Loans shall be secured by or receive the benefit of any
collateral, credit support or security that does not secure or support the
existing Loans; (x) each New Loan Commitment relating to Committed Loans shall
be a Revolving Credit Commitment and part of the Revolving Credit Facility (and
not a separate facility or Class hereunder), each New Lender thereunder shall
be, and shall have all the rights of, a Revolving Credit Lender and the New
Committed Loans made by it shall be Committed Loans for all purposes of this
Agreement and the terms and provisions of such New Loan Commitment and the
related New Loans that are Committed Loans shall be identical to those of the
existing Revolving Credit Commitments and existing Committed Loans; (xi) each
New Loan Commitment relating to Term Loans shall be a Term Loan Commitment and
part of the Term Loan Facility (and not a separate facility hereunder), each New
Lender thereunder shall be, and shall have all the rights of, a Term Lender and
the New Term Loans made by it shall be Term Loans for all purposes of this
Agreement; provided that New Term Loans shall be a separate Class of Loans;
(xii) the interest rate, fees and related economic terms of the New Loans that
are Term Loans shall be as

 

68



--------------------------------------------------------------------------------

agreed between the Borrower and the New Lenders and shall be set forth in the
applicable Joinder Agreement but, except as permitted pursuant to clauses
(vi) and (xi) above, the terms and provisions of any New Loan Commitment
relating to Term Loans shall be otherwise identical to those of the existing
Term Loans and the New Lenders thereunder shall share ratably in any prepayments
of the Term Loans (unless the Borrower and such New Lenders agree in the
applicable Joinder Agreement that such New Lenders shall receive lesser amounts
of such prepayments); (xiii) all fees and expenses then due to the
Administrative Agent and the Lenders (other than any Defaulting Lender) shall
have been paid; and (xiv) the other terms and documentation in respect of any
New Loan Commitment, to the extent not consistent with this Agreement as in
effect prior to the Increase Effective Date, shall otherwise be reasonably
satisfactory to the Administrative Agent.

(c) On each Increase Effective Date, subject to the foregoing terms and
conditions, each New Lender participating in the related New Loan Commitment
shall become a Lender hereunder. To the extent not utilized, any New Loan
Commitment relating to Term Loans shall automatically terminate at 5:00 p.m.
(New York City time) on the applicable Increase Effective Date and each New
Lender providing such commitment shall have no further obligation to make New
Loans thereunder. Any New Term Loans that have terms and provisions that differ
from those of the Term Loans outstanding on such date shall be designated as a
separate Class of Term Loans for all purposes of this Agreement.

(d) In the case of New Committed Loans, the Borrower shall prepay any Committed
Loans outstanding on the applicable Increase Effective Date (and pay any
additional amounts required pursuant to Section 3.05) and borrow Committed Loans
from the New Lenders to the extent necessary to keep the outstanding Committed
Loans ratable with any revised Applicable Percentages arising from any
nonratable increase in the Revolving Credit Commitments under this Section and
if there are Swing Line Loans or Letters of Credit then outstanding, the
participations of the Revolving Credit Lenders in such Swing Line Loans or
Letters of Credit will be automatically adjusted to reflect the Applicable
Percentages of all the Revolving Credit Lenders after giving effect to the
related New Loan Commitment.

(e) Notwithstanding anything herein to the contrary, this Agreement and the
other Loan Documents may be amended or amended and restated to effect such
changes as may be necessary or appropriate, in the opinion of the Administrative
Agent, to effect the provisions of this Section 2.14 (including, as to any New
Term Loans, with respect to the final maturity and amortization schedule thereof
and the treatment thereof for purposes of prepayments), which amendment (which
may be incorporated in the applicable Joinder Agreement) shall be executed by
the Borrower, the Administrative Agent and the New Lenders (but shall not be
required to be executed by any other Lenders and, notwithstanding anything to
the contrary set forth in Section 10.01, shall not require the consent of any
Lender other than Lenders providing any New Loan Commitments established
thereby). Such amendment may provide for the inclusion, as appropriate, of
additional Lenders in any required vote or action of the Required Lenders or
Majority Class Lenders, as appropriate, and may provide Class protection for any
additional Classes of Loans in a manner consistent with those provided for
Classes of Loans pursuant to the provisions of Section 10.01 as originally in
effect. This Section shall supersede any provisions in Section 2.12 or
Section 10.01 to the contrary.

 

69



--------------------------------------------------------------------------------

2.15 Cash Collateral.

(a) Certain Credit Support Events.

(i) Upon the written request of the Administrative Agent or any L/C Issuer
(i) if such L/C Issuer has honored any full or partial drawing request under any
Letter of Credit and such drawing has resulted in an L/C Borrowing, or (ii) if,
as of the date five Business Days prior to the Applicable Maturity Date with
respect to a Letter of Credit, any L/C Obligation with respect to such Letter of
Credit for any reason remains outstanding, the Borrower shall, in each case,
promptly (and in any event within three Business Days from its receipt of such
request) Cash Collateralize the then Outstanding Amount of all L/C Obligations.
In addition, (x) Letters of Credit shall be Cash Collateralized to the extent
provided in Section 2.17, (y) Extended Letters of Credit shall be Cash
Collateralized in accordance with Section 6.09 and (z) at any time that there
shall exist a Defaulting Lender, promptly following receipt of a written request
from the Administrative Agent or any L/C Issuer (and in any event within three
Business Days from its receipt of such request), the Borrower shall deliver to
the Administrative Agent Cash Collateral in an amount sufficient to cover all
Fronting Exposure (after giving effect to Section 2.16(a)(iv) and any Cash
Collateral provided by the Defaulting Lender).

(ii) If, immediately prior to the Original Revolving Credit Maturity Date and
after giving effect to any prepayments made pursuant to Section 2.01(c) and
Section 2.04(d), the aggregate amount of the outstanding Committed Loans owing
to the 2011 Revolving Lenders attributable to L/C Obligations exceeds the 2013
Revolving Credit Commitments of the 2013 Revolving Credit Lenders minus the
aggregate amount of Committed Loans, L/C Obligations and Swing Line Commitments
(without duplication) owing to the 2013 Revolving Credit Lenders at such time,
then the Borrower shall Cash Collateralize the outstanding L/C Obligations in an
aggregate amount sufficient to eliminate such excess.

(b) Grant of Security Interest. All Cash Collateral (other than credit support
not constituting funds subject to deposit) shall be maintained in blocked,
non-interest bearing deposit accounts at Barclays Bank. The Borrower, and to the
extent provided by any Lender, such Lender, hereby grants to (and subjects to
the control of) the Administrative Agent, for the benefit of the Administrative
Agent, each L/C Issuer and the Lenders, and agrees to maintain, a first priority
security interest in all such cash, deposit accounts and all balances therein,
and all other property so provided as collateral pursuant hereto, and in all
proceeds of the foregoing, all as security for the obligations to which such
Cash Collateral may be applied pursuant to Section 2.15(c). If at any time the
Administrative Agent determines that Cash Collateral is subject to any right or
claim of any Person other than the Administrative Agent as herein provided, or
that the total amount of such Cash Collateral is less than the applicable
Fronting Exposure and other obligations secured thereby, the Borrower or the
relevant Defaulting Lender will, promptly upon demand by the Administrative
Agent (and in any event within three Business Days from its receipt of such
demand), pay or provide to the Administrative Agent additional Cash Collateral
in an amount sufficient to eliminate such deficiency.

 

70



--------------------------------------------------------------------------------

(c) Application. Notwithstanding anything to the contrary contained in this
Agreement, Cash Collateral provided under any of this Section 2.15 or Sections
2.03, 2.05, 2.16, 6.09 or 8.02 in respect of Letters of Credit shall be held and
applied to the satisfaction of the specific L/C Obligations, obligations to fund
participations with respect thereto (including, as to Cash Collateral provided
by a Defaulting Lender, any interest accrued on such obligation) and other
obligations for which the Cash Collateral was so provided, prior to any other
application of such property as may be provided for herein.

(d) Release. Cash Collateral (or the appropriate portion thereof) provided to
reduce Fronting Exposure or other obligations shall be released promptly
following (i) the elimination of the applicable Fronting Exposure or other
obligations giving rise thereto (including by the termination of Defaulting
Lender status of the applicable Lender (or, as appropriate, its assignee
following compliance with Section 10.06(b)(vi))) or (ii) the Administrative
Agent’s good faith determination that there exists excess Cash Collateral;
provided that (x) Cash Collateral furnished by or on behalf of a Loan Party
shall not be released during the continuance of a Default or Event of Default
(and following application as provided in this Section 2.15 may be otherwise
applied in accordance with Section 8.03), and (y) the Person providing Cash
Collateral and each L/C Issuer may agree that Cash Collateral shall not be
released but instead held to support future anticipated Fronting Exposure or
other obligations.

2.16 Defaulting Lenders.

(a) Adjustments. Notwithstanding anything to the contrary contained in this
Agreement, if any Lender becomes a Defaulting Lender, then, until such time as
such Lender is no longer a Defaulting Lender, to the extent permitted by
applicable Law:

(i) Waivers and Amendments. Such Defaulting Lender’s right to approve or
disapprove any amendment, waiver or consent with respect to this Agreement shall
be restricted as set forth in Section 10.01.

(ii) Reallocation of Payments. Any payment of principal, interest, fees or other
amounts received by the Administrative Agent with respect to this Agreement for
the account of such Defaulting Lender (whether voluntary or mandatory, at
maturity, pursuant to Article VIII or otherwise, and including any amounts made
available to or received by the Administrative Agent from such Defaulting Lender
pursuant to Section 10.08) shall be applied at such time or times as may be
determined by the Administrative Agent as follows: first, to the payment of any
amounts owing by such Defaulting Lender to the Administrative Agent hereunder;
second, to the payment on a pro rata basis of any amounts owing by such
Defaulting Lender to the applicable L/C Issuer(s) or the applicable Swing Line
Lender hereunder; third, to Cash Collateralize the L/C Issuers’ Fronting
Exposure with respect to such Defaulting Lender in accordance with Section 2.15;
fourth, as the Borrower may request (so long as no Default exists), to the
funding of any Loan in respect of which such Defaulting Lender has failed to
fund its portion thereof as required by this Agreement, as determined by the
Administrative Agent; fifth, if so determined by the Administrative Agent and
the Borrower, to be held in a deposit

 

71



--------------------------------------------------------------------------------

account and released pro rata in order to (x) satisfy such Defaulting Lender’s
potential future funding obligations with respect to Loans under this Agreement
and (y) Cash Collateralize the L/C Issuers’ future Fronting Exposure with
respect to such Defaulting Lender with respect to future Letters of Credit
issued under this Agreement, in accordance with Section 2.15; sixth, to the
payment of any amounts owing to the Lenders, the applicable L/C Issuers or the
applicable Swing Line Lender as a result of any judgment of a court of competent
jurisdiction obtained by any Lender, the applicable L/C Issuers or the
applicable Swing Line Lender against that Defaulting Lender as a result of that
Defaulting Lender’s breach of its obligations under this Agreement; seventh, so
long as no Default exists, to the payment of any amounts owing to the Borrower
as a result of any judgment of a court of competent jurisdiction obtained by the
Borrower against such Defaulting Lender as a result of that Defaulting Lender’s
breach of its obligations under this Agreement; and, eighth, to that Defaulting
Lender or as otherwise directed by a court of competent jurisdiction; provided
that if (x) such payment is a payment of the principal amount of any Loans or
L/C Borrowings in respect of which that Defaulting Lender has not fully funded
its appropriate share and (y) such Loans or L/C Borrowings were made at a time
when the conditions set forth in Section 4.02 were satisfied or waived, such
payment shall be applied solely to pay the Loans of, and the L/C Borrowings owed
to, all the non-Defaulting Lenders on a pro rata basis prior to being applied to
the payment of any Loans of, or L/C Borrowings owed to, that Defaulting Lender.
Any payments, prepayments or other amounts paid or payable to a Defaulting
Lender that are applied (or held) to pay amounts owed by a Defaulting Lender or
to post Cash Collateral pursuant to this clause (ii) shall be deemed paid to and
redirected by that Defaulting Lender, and each Lender irrevocably consents
hereto.

(iii) Certain Fees. (x) No Defaulting Lender shall be entitled to receive any
commitment fees payable under Section 2.09(a) for any period during which such
Lender is a Defaulting Lender (and the Borrower shall not be required to pay any
such fee that otherwise would have been required to have been paid to such
Defaulting Lender) and (y) each Defaulting Lender shall be limited in its right
to receive Letter of Credit Fees as provided in Section 2.03(h).

(iv) Reallocation of Applicable Percentages to Reduce Fronting Exposure. All or
any part of such Defaulting Lender’s participation in L/C Obligations and Swing
Line Loans shall be reallocated among the non-Defaulting Lenders in accordance
with their respective Applicable Percentages (calculated without regard to such
Defaulting Lender’s Revolving Credit Commitments) but only to the extent that
(x) the conditions set forth in Section 4.02 are satisfied at the time of such
reallocation (and, unless the Borrower shall have otherwise notified the
Administrative Agent at such time, the Borrower shall be deemed to have
represented and warranted that such conditions are satisfied at such time), and
(y) such reallocation does not cause the sum of the Applicable Percentage of the
Outstanding Amount of Committed Loans of any non-Defaulting Lender, plus such
Lender’s Applicable Percentage of the Outstanding Amount of all L/C Obligations,
plus such Lender’s Applicable Percentage of the Outstanding Amount of all Swing
Line Loans to exceed such Lender’s Revolving Credit Commitment. No reallocation
hereunder shall constitute a waiver or release of any claim of any party
hereunder against

 

72



--------------------------------------------------------------------------------

a Defaulting Lender arising from such Lender having become a Defaulting Lender,
including any claim of a non-Defaulting Lender as a result of such
non-Defaulting Lender’s increased exposure following such reallocation.

(b) Defaulting Lender Cure. If the Borrower, the Administrative Agent, each
Swing Line Lender and each L/C Issuer, each in its sole discretion, agree in
writing that a Lender is no longer a Defaulting Lender, the Administrative Agent
will so notify the parties hereto, whereupon as of the effective date specified
in such notice and subject to any conditions set forth therein (which may
include arrangements with respect to any Cash Collateral), such Lender will, to
the extent applicable, purchase at par that portion of outstanding Loans of the
other Lenders or take such other actions as the Administrative Agent may
determine to be necessary to cause the Loans of any Class and funded and
unfunded participations in Letters of Credit and Swing Line Loans to be held pro
rata by the Lenders in accordance with their Commitments with respect to such
Class (without giving effect to Section 2.16(a)(iv)), whereupon such Lender will
cease to be a Defaulting Lender; provided that no adjustments will be made
retroactively with respect to fees accrued or payments made by or on behalf of
the Borrower while such Lender was a Defaulting Lender; provided, further, that,
except to the extent otherwise expressly agreed by the affected parties, no
change hereunder from Defaulting Lender to Lender will constitute a waiver or
release of any claim of any party hereunder arising from such Lender’s having
been a Defaulting Lender.

(c) New Swing Line Loans and Letters of Credit. So long as any Revolving Credit
Lender is a Defaulting Lender, (i) theno Swing Line Lender shall not be required
to fund any Swing Line Loan unless it is satisfied that it will have no Fronting
Exposure after giving effect to such Swing Line Loan and (ii) no L/C Issuer
shall be required to issue, extend or amend any Letter of Credit unless it is
satisfied that it will have no Fronting Exposure after giving effect thereto.

2.17 Extensions of Term Loans and Revolving Credit Commitments.

(a) Notwithstanding anything to the contrary in this Agreement, the Borrower
may, on a single occasion during the term of this Agreement,after the First
Amendment Effective Date:

(i) request that the Revolving Credit Lenders extend the maturity of their
Revolving Credit Commitments and Committed Loans (and the related participations
in Swing Line Loans and Letters of Credit) and that the L/C Issuers extend the
maturity of their respective L/C Commitments, by one year; and/or

 

73



--------------------------------------------------------------------------------

(ii) request that the Term Lenders extend the maturity of their Term Loans by
one year. In order to exercise such right, the Borrower shall provide a notice
to the Administrative Agent (who shall provide a copy of such notice to each of
the Revolving Credit Lenders or Term Lenders, as applicable) (the “Extension
Request”).

(b) The Borrower may provide an Extension Request to the Administrative Agent no
more than one hundred-twenty (120 ) and no fewer than forty-five (45) days prior
to any anniversary of the Closing Date. The Extension Request shall set forth
the proposed terms of any Extended Lender Obligations to be established, which
terms shall be identical to those applicable to the Class from which they are to
be extended (such non-extended Revolving Credit Commitments, the “Non-Extended
Commitments”, such non-extended Committed Loans, the “Non-Extended Committed
Loans”, such non-extended L/C Commitments, the “Non-Extended L/C Commitments”,
and such non-extended Term Loans, the “Non-Extended Term Loans”, and
collectively, the “Non-Extended Lender Obligations”) except (x) the Applicable
Maturity Date of any Extended Lender Obligation shall be one year later than the
Applicable Maturity Date of the applicable Non-Extended Lender Obligations,
(y) (A) the interest margins with respect to the Extended Term Loans may be
higher or lower than the interest margins for the Non-Extended Term Loans
(provided that the interest margins with respect to the Extended Commitments and
Extended Committed Loans shall be the same as the interest margins with respect
to the Non-Extended Commitments and Non-Extended Committed Loans) and
(B) additional fees may be payable to the Lenders providing any Extended Lender
Obligations and (z) Extended Lender Obligations may be subject to covenants or
other provisions applicable only to periods after the Applicable Maturity Date
of the Non-Extended Lender Obligations; provided, that, notwithstanding anything
to the contrary in this Section 2.17 or otherwise in this Agreement, (1) no
Extended Lender Obligations may be established unless the Minimum Extension
Condition with respect thereto has been met; (2) no Extended Lender Obligations
shall be secured by or receive the benefit of any collateral, credit support or
security that does not secure or support the applicable Non-Extended Lender
Obligations; (3) the repayment (other than in connection with a permanent
repayment and, if applicable, termination of commitments), the mandatory
prepayment and the commitment reduction of any Loans, Commitments or L/C
Commitments applicable to any Extended Lender Obligation of any Class shall be
made on a pro rata basis with all other outstanding Loans, Commitments or L/C
Commitments (including all Extended Lender Obligations) of such Class (provided
that Extended Lender Obligations may, if the Extending Lenders making or
committing to any such Extended Lender Obligations so agree, participate on a
less than pro rata basis in any voluntary or mandatory repayment or prepayment
or commitment reduction hereunder); (4) no Extended Term Loans or Extended
Committed Loans may be optionally prepaid prior to the date on which the related
Non-Extended Term Loans or Non-Extended Committed Loans, as applicable, are
repaid unless such optional prepayment is accompanied by a pro rata optional
prepayment of the related Non-Extended Term Loans or Non-Extended Committed
Loans, as applicable; (5) each Lender holding Loans and/or Commitments of any

 

74



--------------------------------------------------------------------------------

Class shall be permitted to participate in the related Class of Extended Lender
Obligations in accordance with its pro rata share of the Loans and/or
Commitments of such Class; (6) no Default shall exist on the Extension Date
before or after giving effect to any Extended Lender Obligations; (7) Extended
Term Loans shall be treated as a separate Class from Non-Extended Term Loans
(provided that Extended Commitments, Extended Committed Loans, Non-Extended
Commitments and Non-Extended Committed Loans shall be treated as a single
Class). No Lender shall have any obligation to convert any Non-Extended Lender
Obligations held by it into Extended Lender Obligations pursuant to the
Extension Request.

(c) The Borrower shall provide the Extension Request at least ten Business Days
prior to the date on which Lenders under the applicable Class of Loans are
requested to respond. Any Lender or L/C Issuer (an “Extending Lender”) wishing
to have all or a portion of its Term Loans and/or Revolving Credit Commitments
and/or L/C Commitments converted into Extended Lender Obligations pursuant
thereto shall notify the Administrative Agent (an “Extension Election”) on or
prior to the date specified in such Extension Request of the amount of its
applicable Term Loans and/or Revolving Credit Commitments and/or L/C Commitments
that it has elected to convert into Extended Lender Obligations. In the event
that the aggregate amount of Term Loans and/or Revolving Credit Commitments
and/or L/C Commitments subject to Extension Elections exceeds the amount of
Extended Lender Obligations requested pursuant to the Extension Request, Term
Loans and/or Revolving Credit Commitments and/or L/C Commitments shall be
converted to Extended Lender Obligations on a pro rata basis. The Borrower shall
have the right to seek and accept Extended Lender Obligations from (i) Lenders
and/or (ii) third party financial institutions that are not then Lenders (each a
“New Extending Lender”), in each case in an amount equal to the amount of the
Term Loans and/or Revolving Credit Commitments and/or L/C Commitments of any
Lender or L/C Issuer that declines to become an Extending Lender (a “Declining
Lender”); provided that each Lender shall have the right to increase its Term
Loans and/or Revolving Credit Commitments and/or L/C Commitments up to the
amount of the Declining Lenders’ Term Loans and/or Revolving Credit Commitments
and/or L/C Commitments before the Borrower will be permitted to replace a New
Extending Lender for any Declining Lender. Each replacement of a New Extending
Lender for a Declining Lender shall be effected in accordance with
Section 10.13. Each New Extending Lender under the Term Loan Facility shall be
subject to the prior written approval of the Administrative Agent. Each
Extending Lender under the Revolving Credit Facility shall be subject to the
prior written approval of the Administrative Agent, each L/C Issuer and the
Swing Line Lender. Notwithstanding anything herein to the contrary, no Lender
shall have any obligation to extend any of its Commitments and any election to
do so shall be in the sole discretion of such Lender. Any Lender not responding
by 5:00 p.m. (New York City time) on the date five Business Days prior to the
Increase Effective Date shall be deemed to have declined to extend its
Commitments.

(d) Term Loans, Revolving Credit Commitments, Committed Loans and L/C
Commitments whose maturity is extended pursuant to this Section are referred to
as, in the case of Term Loans, “Extended Term Loans”, in the case of Revolving
Credit Commitments, “Extended Commitments”, in the case of Committed Loans,
“Extended Committed Loans”, and in the case of L/C Commitments, “Extended L/C
Commitments”, respectively, and collectively are referred to as “Extended Lender
Obligations”.

 

75



--------------------------------------------------------------------------------

(e) Extended Lender Obligations shall be established pursuant to an amendment
(the “Extension Amendment”) to this Agreement (which may include the amendments
to provisions related to maturity, interest margins, fees or prepayments
referenced in Section 2.17(b) and which, in the case of Extended Commitments and
Extended L/C Commitments, shall contain provisions for the pro rata treatment of
borrowings, payments, voting and other matters between the Non-Extended
Commitments, on the one hand, and the Extended Commitments, on the other hand,
for such period of time as Non-Extended Commitments and Non-Extended L/C
Commitments shall be in effect) executed by the Loan Parties, the Administrative
Agent, and the Extending Lenders. Notwithstanding anything to the contrary set
forth in Section 10.01, no Extension Amendment shall require the consent of any
Lender other than the Extending Lenders with respect to the Extended Lender
Obligations established thereby. In connection with the Extension Amendment, the
Guarantors shall reaffirm their respective obligations under the Guaranty
Agreement pursuant to an agreement reasonably satisfactory to the Administrative
Agent and the Borrower shall, if requested by the Administrative Agent, deliver
an opinion of counsel reasonably acceptable to the Administrative Agent as to
the enforceability of the Extension Amendment, this Agreement as amended
thereby, the reaffirmation of the Guaranty Agreement and such of the other Loan
Documents (if any) as may be amended thereby. In addition, the Extension
Amendment shall contain a representation and warranty by the Parent and the
Borrower that the representations and warranties of (i) the Parent and the
Borrower contained in Article V (other than the representation and warranty
contained in Section 5.04(b)) and (ii) each Loan Party contained in each other
Loan Document or in any document furnished at any time under or in connection
herewith or therewith are true and correct in all material respects (or, if such
representation or warranty is itself modified by materiality or Material Adverse
Effect, it shall be true and correct in all respects) on and as of the date of
such Extension Amendment, except (A) to the extent that such representations and
warranties specifically refer to an earlier date, in which case they shall be
true and correct as of such earlier date. This Section shall supersede any
provisions in Section 2.12 or Section 10.01 to the contrary. Following the
execution of the Extension Amendment, the Administrative Agent shall notify the
Lenders of the percentage of the Revolving Credit Facility or Term Loan Facility
that has been extended pursuant to this Section 2.17. Until the Original
Revolving Credit Maturity Date, all Committed Loans, Swing Line Loans and
Letters of Credit shall be made or participated in ratably by all Revolving
Credit Lenders and thereafter, all Committed Loans, Swing Line Loans and Letters
of Credit shall be made or participated in ratably by all Extending Lenders with
Extended Commitments and all other Revolving Credit Lenders to the extent
required by Section 2.03(l)(iv).

(f) Notwithstanding anything to the contrary contained in this Agreement, (A) on
any date on which any Class of Term Loans and/or the Revolving Credit
Commitments are converted to extend the scheduled maturity date in accordance
with this Section (the “Extension Date”), the aggregate principal amount of
Non-Extended Term Loans and/or Non-Extended Commitments of such Class of each
Extending Lender shall be deemed reduced by an amount equal to the aggregate
principal amount of Extended Lender Obligations relating to such Class so
converted by such Lender on such date and (B) if, on the Extension Date, any
Extending Lender has elected to extend the maturity date of some, but not all,
of its portion of the Revolving Credit Commitments, such Revolving Credit
Commitments (and such Lender’s respective Committed Loans, Swing Line Loans and
L/C Obligations thereunder) shall each be allocated in the same proportion
between the Non-Extended Commitments and the Extended Commitments.

 

76



--------------------------------------------------------------------------------

ARTICLE III.

TAXES, YIELD PROTECTION AND ILLEGALITY

3.01 Taxes.

(a) Payments Free of Taxes; Obligation to Withhold; Payments on Account of
Taxes. (i) Any and all payments by or on account of any obligation of the
Borrower or any Guarantor hereunder or under any other Loan Document shall to
the extent permitted by applicable Laws be made free and clear of and without
reduction, withholding or deduction for or on account of any Taxes. If, however,
any amount for or on account of Taxes is required to be withheld or deducted
under any applicable Law, such amount for or on account of Taxes shall be
withheld or deducted in accordance with such Laws. For purposes of this
Section 3.01, “applicable Law” includes FATCA.

(ii) If any amount for or on account of Taxes is required to be withheld or
deducted from any such payment under any applicable Law, then (A) the Borrower,
the Guarantor or the Administrative Agent, as required by such Laws, shall
withhold or make such deductions in the minimum amount required by such Laws,
(B) the Borrower, the Guarantor or the Administrative Agent, to the extent
required by such Laws, shall timely pay the full amount so withheld or deducted
by it to the relevant Governmental Authority in accordance with such Laws, and
(C) to the extent that the withholding or deduction is made for or on account of
Indemnified Taxes or Other Taxes, the sum payable by the Borrower or the
Guarantor, as applicable, shall (subject to Section 3.01(h)) be increased as
necessary so that after any required withholding or the making of all required
deductions (including withholdings or deductions applicable to additional sums
payable under this Section) the Administrative Agent or Lender, as the case may
be, receives an amount equal to the sum it would have received had no such
withholding or deduction been made.

(b) Payment of Other Taxes by the Borrower. Without limiting the provisions of
subsection (a) above, the Borrower shall timely pay any Other Taxes to the
relevant Governmental Authority in accordance with applicable Laws.

(c) Tax Indemnifications. (i)Without limiting the provisions of subsection
(a) or (b) above, but subject to subsection (c)(ii) below, the Borrower shall,
and does hereby, indemnify the Administrative Agent, each Lender and each L/C
Issuer, and shall make payment in respect thereof within ten days after written
demand therefor, for the full amount of any Indemnified Taxes or Other Taxes
(including Indemnified Taxes or Other Taxes imposed or asserted on or
attributable to amounts payable under this Section) withheld or deducted by the
Borrower or the Administrative Agent or paid by the Administrative Agent, such
Lender or such L/C Issuer, as the case may be, and any penalties, interest and
reasonable expenses arising therefrom or with respect thereto, whether or not
such Indemnified Taxes or Other Taxes were

 

77



--------------------------------------------------------------------------------

correctly or legally imposed or asserted by the relevant Governmental Authority.
The Borrower shall also, and does hereby, indemnify the Administrative Agent,
and shall make payment in respect thereof within ten days after written demand
therefor, for any amount which a Lender or an L/C Issuer for any reason fails to
pay indefeasibly to the Administrative Agent as required by Section 9.10. A
certificate as to the amount of any such payment or liability delivered to the
Borrower by a Lender or an L/C Issuer (with a copy to the Administrative Agent),
or by the Administrative Agent on its own behalf or on behalf of a Lender or an
L/C Issuer, shall be conclusive absent manifest error.

(i) Subsection (c)(i) above shall not apply to the extent that the amount of
such Indemnified Taxes or Other Taxes (A) is compensated for by an increased
payment under subsection (a)(ii)(C) above or (B) would have been compensated for
by an increased payment under subsection (a)(ii)(C) above, but was not so
compensated solely because one of the exclusions in Section 3.01(h) applied.

(d) Evidence of Payments. Within thirty days of making either a Tax Deduction or
any payment required in connection with that Tax Deduction, the Borrower shall
deliver to the Administrative Agent for the Lender or L/C Issuer entitled to the
relevant payment a statement under section 975 of the ITA or other evidence
reasonably satisfactory to such Lender or such L/C Issuer that the Tax Deduction
has been made or (as applicable) any appropriate payment paid to the relevant
Governmental Authority.

(e) Status of Lenders; Tax Documentation. (i) Each Lender shall indicate, in the
case of a Lender party hereto as of the date of this Agreement, on Schedule 3.01
hereto, or in the case of any Lender which becomes a party hereto after the date
of this Agreement, in the Assignment and Assumption and/or Joinder Agreement
which it executes on becoming a party hereto, and for the benefit of the
Administrative Agent and without liability to any Loan Party, which of the
following categories it falls in (A) not a UK Qualifying Lender, (B) a UK
Qualifying Lender (other than a UK Treaty Lender), or (C) a UK Treaty Lender. If
a Lender fails to indicate its status in accordance with this clause (e)(i) then
such Lender shall be treated for the purposes of this Agreement (including by
each Loan Party) as if it is not a UK Qualifying Lender until such time as it
notifies the Administrative Agent which category applies (and the Administrative
Agent, upon receipt of such notification, shall promptly inform the Borrower).
For the avoidance of doubt, this Agreement, an Assignment and Assumption and/or
a Joinder Agreement shall not be invalidated by any failure of a Lender to
comply with this clause (e)(i).

(ii) Each Lender shall promptly (A) notify the Borrower and the Administrative
Agent of any change in circumstances which does, or is reasonably likely to,
modify or render invalid any claimed exemption from or reduction of Tax
(including any exemption from Taxes required to be withheld or deducted from any
payments hereunder or under any other Loan Document), and (B) take such steps as
shall not be materially disadvantageous to it, in the reasonable judgment of
such Lender, and as may be reasonably necessary (including the re-designation of
its Lending Office) to avoid any requirement of applicable Laws that the
Borrower, any Guarantor or the Administrative Agent make any withholding or
deduction for or on account of Taxes imposed by the United Kingdom from amounts
payable to such Lender hereunder or under any other Loan Document.

 

78



--------------------------------------------------------------------------------

(iii) The Borrower shall promptly deliver to the Administrative Agent or any
Lender, as the Administrative Agent or such Lender shall reasonably request, on
or prior to the Closing Date, and in a timely fashion thereafter, such documents
and forms required by any relevant taxing authorities under the Laws of any
jurisdiction, duly executed and completed by the Borrower, as are required to be
furnished by such Lender or the Administrative Agent under such Laws in
connection with any payment by the Administrative Agent or any Lender of Taxes
or Other Taxes, or otherwise in connection with the Loan Documents, with respect
to such jurisdiction.

(iv) In addition, each Lender that is a “United States person” within the
meaning of Section 7701(a)(30) of the Code shall deliver to the Borrower and the
Administrative Agent (in such number as shall be requested by the recipient) on
or prior to the date on which such Lender becomes a Lender under this Agreement
(and from time to time thereafter upon the expiration of any previously
delivered form or upon the request of the Borrower or the Administrative Agent)
executed originals of Internal Revenue Service Form W-9 or such other
documentation or information prescribed by applicable Laws or reasonably
requested by the Borrower or the Administrative Agent as will enable the
Borrower or the Administrative Agent, as the case may be, to determine whether
or not such Lender is subject to backup withholding or information reporting
requirements. Each Lender that is not a “United States person” within the
meaning of Section 7701(a)(30) of the Code and that is entitled under the Code
or any applicable treaty to an exemption from or reduction of United States
federal withholding tax with respect to payments hereunder shall deliver to the
Borrower and the Administrative Agent (in such number as shall be requested by
the recipient) on or prior to the date on which such Lender becomes a Lender
under this Agreement (and from time to time thereafter upon the expiration of
any previously delivered form or upon the request of the Borrower or the
Administrative Agent, but only if such Lender is legally entitled to do so),
whichever of the following is applicable:

(A) executed originals of Internal Revenue Service Form W-8BEN claiming
eligibility for benefits of an income tax treaty to which the United States is a
party;

(B) executed originals of Internal Revenue Service Form W-8ECI;

(C) executed originals of Internal Revenue Service Form W-8IMY and all required
supporting documentation;

(D) in the case of a Lender claiming the benefits of the exemption for portfolio
interest under section 881(c) of the Code, (x) a certificate to the effect that
such Lender is not (I) a “bank” within the meaning of section 881(c)(3)(A) of
the Code, (II) a “10-percent shareholder” of WNA within the meaning of section
881(c)(3)(B) of the Code or (III) a “controlled foreign corporation” described
in section 881(c)(3)(C) of the Code and (y) executed originals of Internal
Revenue Service Form W-8BEN; or

 

79



--------------------------------------------------------------------------------

(E) executed originals of any other form prescribed by applicable Laws as a
basis for claiming exemption from or a reduction in United States federal
withholding tax together with such supplementary documentation as may be
prescribed by applicable Laws to permit the Borrower or the Administrative Agent
to determine the withholding or deduction required to be made.

(v) If a payment made to a Lender hereunder or under any other Loan Document
would be subject to United States federal withholding Tax imposed by FATCA if
such Lender were to fail to comply with the applicable reporting requirements of
FATCA (including those contained in Section 1471(b) or 1472(b) of the Code, as
applicable), such Lender shall deliver to the Borrower and the Administrative
Agent at the time or times prescribed by law and at such time or times
reasonably requested by the Borrower or the Administrative Agent such
documentation prescribed by applicable lawLaw (including as prescribed by
Section 1471(b)(3)(C)(i) of the Code) and such additional documentation
reasonably requested by the Borrower or the Administrative Agent as may be
necessary for the Borrower and the Administrative Agent to comply with their
obligations under FATCA and to determine that such Lender has complied with such
Lender’s obligations under FATCA or to determine the amount to deduct and
withhold from such payment. Solely for purposes of this subsection (e)(v),
“FATCA” shall include any amendments made to FATCA after the date of this
Agreement.

Each Lender shall promptly notify the Borrower and the Administrative Agent of
any change in circumstances which would modify or render invalid any claimed
exemption or reduction.

(f) Treatment of Certain Refunds. Unless required by applicable Laws, at no time
shall the Administrative Agent have any obligation to file for or otherwise
pursue on behalf of a Lender or an L/C Issuer, or have any obligation to pay to
any Lender or any L/C Issuer, any refund of Taxes withheld or deducted from
funds paid for the account of such Lender or such L/C Issuer, as the case may
be. If the Administrative Agent, any Lender or any L/C Issuer determines, in its
sole discretion acting in good faith, that it has received a refund or credit
(in lieu of such refund) of any Taxes or Other Taxes as to which it has been
indemnified by any Loan Party or with respect to which any Loan Party has paid
additional amounts pursuant to this Section, it shall pay to such Loan Party an
amount equal to such refund or credit (in lieu of such refund) (but only to the
extent of indemnity payments made, or additional amounts paid, by such Loan
Party under this Section with respect to the Taxes or Other Taxes giving rise to
such refund or credit (in lieu of such refund); provided that such payment to
the relevant Loan Party shall not leave the Administrative Agent, any Lender or
any L/C Issuer, as the case may be, in a worse after-Tax position than it would
have been in had the indemnity payment, or additional amount, not been required
to be paid), net of all out-of-pocket expenses and net of any loss or gain
realized in the conversion of such funds from or to another currency incurred by
the Administrative Agent, such Lender or such L/C Issuer, as the case may be,
and without interest (other than any interest paid by the relevant Governmental
Authority with respect to such refund); provided that the relevant Loan Party,
upon the request of the Administrative

 

80



--------------------------------------------------------------------------------

Agent, such Lender or such L/C Issuer, agrees to repay the amount paid over to
the relevant Loan Party (plus any penalties, interest or other charges imposed
by the relevant Governmental Authority) to the Administrative Agent, such Lender
or such L/C Issuer in the event the Administrative Agent, such Lender or such
L/C Issuer is required to repay such refund to such Governmental Authority. This
subsection shall not be construed to require the Administrative Agent, any
Lender or any L/C Issuer to make available its Tax returns (or any other
information relating to its Taxes that it deems confidential) to any Loan Party
or any other Person. Notwithstanding anything to the contrary in this paragraph
(f), in no event will the Administrative Agent or any Lender be required to pay
any amount to the Borrower pursuant to this paragraph (f) the payment of which
would place the Administrative Agent or such Lender in a less favorable net
after-Tax position than the Administrative Agent or such Lender would have been
in if the indemnification payments or additional amounts giving rise to such
refund had never been paid.

(g) Notification by Borrower. The Borrower shall promptly upon becoming aware
that it must make a Tax Deduction (or that there is any change in the rate or
the basis of a Tax Deduction) notify the Administrative Agent.

(h) UK Qualifying Lenders. A payment shall not be increased under subsection
(a) above by reason of a Tax Deduction on account of Tax imposed by the United
Kingdom, if on the date on which the payment falls due (i) the payment could
have been made to the relevant Lender without such a Tax Deduction if the Lender
had been a UK Qualifying Lender, but on that date that Lender is not or has
ceased to be a UK Qualifying Lender other than as a result of any change after
the date it became a Lender under this Agreement in (or in the interpretation,
administration, or application of) any law or UK Treaty or any published
practice or published concession of any relevant taxing authority, (ii) the
relevant Lender is a UK Qualifying Lender solely by virtue of clause (a)(ii) of
the definition of UK Qualifying Lender and (A) an officer of HMRC has given (and
not revoked) a direction (a “Direction”) under section 931 of the ITA which
relates to the payment and that Lender has received from the Borrower a
certified copy of that Direction, and (B) the payment could have been made to
the Lender without such a Tax Deduction if that Direction had not been made,
(iii) the relevant Lender is a UK Qualifying Lender solely by virtue of clause
(a)(ii) of the definition of UK Qualifying Lender and (A) the relevant Lender
has not given a UK Tax Confirmation to the Borrower, and (B) the payment could
have been made to the Lender without such a Tax Deduction if the Lender had
given a UK Tax Confirmation to the Borrower, on the basis that the UK Tax
Confirmation would have enabled the Borrower to have formed a reasonable belief
that the payment was an “excepted payment” for the purpose of section 930 of the
ITA or (iv) the relevant Lender is a UK Treaty Lender and the Loan Party making
the payment is able to demonstrate that the payment could have been made to the
Lender without such a Tax Deduction had that Lender complied with its
obligations under subsection (i)(i) below.

(i) UK Treaty Lenders. (i) Subject to clause (ii) below, a UK Treaty Lender and
each Loan Party which makes a payment to which that UK Treaty Lender is entitled
shall co-operate in completing any procedural formalities necessary for that
Loan Party to obtain authorization to make any payment to which such UK Treaty
Lender is entitled without a Tax Deduction on account of Tax imposed by the
United Kingdom.

 

81



--------------------------------------------------------------------------------

(ii) Nothing in clause (i) above shall require a UK Treaty Lender to
(A) register under the HMRC DT Treaty Passport scheme, (B) apply the HMRC DT
Treaty Passport scheme to any Commitment or Loan if it has so registered, or
(C) file UK Treaty forms if it has included an indication to the effect that it
wishes the HMRC DT Treaty Passport scheme to apply to this Agreement in
accordance with clause (iii) or (v) below and the Borrower has not complied with
its obligations under clause (iii) or (v) below.

(iii) (A) A UK Treaty Lender which becomes a party hereto on the day on which
this Agreement is entered into that holds a passport under the HMRC DT Treaty
Passport scheme, and which wishes that scheme to apply to this Agreement, shall
include an indication to that effect (for the benefit of the Administrative
Agent and without liability to any Loan Party) by including its scheme reference
number and its jurisdiction of tax residence opposite its name in Schedule
3.01(i).

(B) Where a Lender includes the indication described in clause (A) above in
Schedule 3.01(i), the Borrower shall, to the extent that that Lender is a Lender
under a Commitment or Loan made available to the Borrower pursuant to this
Agreement, file a duly completed form DTTP2 in respect of such Lender with HMRC
(1) within 30 days of the date of this Agreement or (2) in the case of any
Borrower which becomes a party hereto after the date of this Agreement, within
30 days of it becoming a Borrower, and, in each case, shall promptly provide the
Lender with a copy of such filing.

(iv) If a Lender has not included an indication to the effect that it wishes the
HMRC DT Treaty Passport Scheme to apply to this Agreement in accordance with
clause (iii) above or clause (v) below, no Loan Party shall file any form
relating to the HMRC DT Treaty Passport Scheme in respect of that Lender’s
Commitment or its participation in any Loans.

(v) (A) A Lender which becomes a party hereto after the date of this Agreement
that is a UK Treaty Lender that holds a passport under the HMRC DT Treaty
Passport scheme, and that wishes that scheme to apply to this Agreement, shall
include an indication to that effect (for the benefit of the Administrative
Agent and without liability to any Loan Party) in the Assignment and Assumption
and/or Joinder Agreement which it executes by including its scheme reference
number and its jurisdiction of tax residence in that Assignment and Assumption
and/or Joinder Agreement.

(B) Where a Lender which becomes a party hereto after the date of this Agreement
includes the indication described in clause (A) above in the relevant Assignment
and Assumption and/or Joinder Agreement, the Borrower shall, to the extent that
that Lender becomes a Lender under a Commitment or Loan which is made available
to the Borrower pursuant to this Agreement, file a duly completed form DTTP2 in
respect of such Lender with HMRC (1) within 30 days of the date on which that
Lender becomes a party hereto or (2) in the case of any Borrower which becomes a
party hereto after the date on which the Lender becomes a party hereto, within
30 days of it becoming a Borrower, and shall, in each case, promptly provide the
Lender with a copy of such filing.

 

82



--------------------------------------------------------------------------------

(j) UK Non-Bank Lenders. A UK Non-Bank Lender which becomes a party hereto on
the day on which this Agreement is entered into gives a UK Tax Confirmation to
each Loan Party by entering into this Agreement. A UK Non-Bank Lender shall
notify the Borrower and the Administrative Agent if there is any change in the
position from that set out in the UK Tax Confirmation.

(k) VAT. (i) All amounts set out or expressed in a Loan Document to be payable
by any party to the Administrative Agent, any L/C Issuer or any Lender (each, a
“Finance Party” for the purposes of this subsection (k)) which (in whole or in
part) constitute the consideration for a supply or supplies for VAT purposes
shall be deemed to be exclusive of any VAT which is chargeable on such supply or
supplies, and accordingly, subject to clause (ii) below, if VAT is or becomes
chargeable on any supply made by any Finance Party to any party hereto under
this Agreement or any other Loan Document, that party shall pay to the Finance
Party (in addition to and at the same time as paying any other consideration for
such supply) an amount equal to the amount of such VAT (and such Finance Party
shall promptly provide an appropriate VAT invoice to such party).

(ii) If VAT is or becomes chargeable on any supply made by any Finance Party
(the “Supplier”) to any other Finance Party (the “Recipient”) under this
Agreement or any other Loan Document, and any party hereto other than the
Recipient (the “Subject Party”) is required by the terms of this Agreement or
any other Loan Document to pay an amount equal to the consideration for such
supply to the Supplier (rather than being required to reimburse the Recipient in
respect of that consideration), the Subject Party shall also pay to the Supplier
(in addition to and at the same time as paying such amount) an amount equal to
the amount of such VAT. The Recipient will promptly pay to the Subject Party an
amount equal to any credit or repayment obtained by the Recipient from the
relevant tax authority which the Recipient reasonably determines is in respect
of such VAT.

(iii) Where this Agreement or any other Loan Document requires any party hereto
to reimburse or indemnify a Finance Party for any cost or expense, that party
shall reimburse or indemnify (as the case may be) such Finance Party for the
full amount of such cost or expense, including such part thereof as represents
VAT, save to the extent that such Finance Party reasonably determines that it is
entitled to credit or repayment in respect of such VAT from the relevant tax
authority.

(iv) Any reference in this subsection (k) to any personPerson shall, at any time
when such person is treated as a member of a group for VAT purposes, include
(where appropriate and unless the context otherwise requires) a reference to the
representative member of such group (the term “representative member” to have
the same meaning as in the United Kingdom Value Added Tax Act 1994), or any
substantially similar concept in the case of a group for non-United Kingdom VAT
purposes, at such time.

(l) Solely for United States income tax purposes, all parties to this Agreement
agree that payments by or on account of any obligation of the Borrower or any
Guarantor hereunder shall be treated as payments from sources within the United
States.

 

83



--------------------------------------------------------------------------------

3.02 Illegality. If any Lender determines that any Law has made it unlawful, or
that any Governmental Authority has asserted that it is unlawful, for any Lender
or its applicable Lending Office to make, maintain or fund Eurocurrency Rate
Loans (whether denominated in Dollars or an Alternative Currency), or to
determine or charge interest rates based upon the Eurocurrency Rate, or any
Governmental Authority has imposed material restrictions on the authority of
such Lender to purchase or sell, or to take deposits of, Dollars or any
Alternative Currency in the applicable interbank market, then, on notice thereof
by such Lender to the Borrower through the Administrative Agent, any obligation
of such Lender to make or continue Eurocurrency Rate Loans in the affected
currency or currencies or, in the case of Eurocurrency Rate Loans in Dollars, to
convert Base Rate Loans to Eurocurrency Rate Loans, shall be suspended until
such Lender notifies the Administrative Agent and the Borrower that the
circumstances giving rise to such determination no longer exist. Upon receipt of
such notice, the Borrower shall, upon demand from such Lender (with a copy to
the Administrative Agent), either prepay or convert all such Eurocurrency Rate
Loans of such Lender to Base Rate Loans (in the case of Loans denominated in
Dollars) or to Loans bearing interest at the Cost of Funds Rate plus the
Applicable Rate for Eurocurrency Rate Loans (in the case of any other Loan),
either on the last day of the Interest Period therefor, if such Lender may
lawfully continue to maintain such Eurocurrency Rate Loans to such day, or
immediately, if such Lender may not lawfully continue to maintain such
Eurocurrency Rate Loans. Upon any such prepayment or conversion, the Borrower
shall also pay accrued interest on the amount so prepaid or converted.

3.03 Inability to Determine Rates.  

(a) If prior to the commencement of the Interest Period for any proposed
Borrowing of Eurocurrency Rate Loans (x) the Administrative Agent determines
(which determination shall be conclusive absent manifest error) that adequate
and reasonable means do not exist for determining the Eurocurrency Rate for the
requested Interest Period with respect to a proposed Eurocurrency Rate Loan
(whether denominated in Dollars or an Alternative Currency) or (y) if such
Borrowing is of a particular Class of Loans, the Administrative Agent is advised
by the Majority Class Lenders with respect to such Class that the Eurocurrency
Rate for the requested Interest Period will not adequately and fairly reflect
the cost to such Lenders of making or maintaining their respective Loans
included in such Borrowing for such Interest Period, then the Administrative
Agent shall give notice thereof to the Borrower and the Lenders as promptly as
practicable thereafter and, until the Administrative Agent (in the case of
clause (y), upon the instruction of the Majority Class Lenders of the affected
Class of Loans) notifies the Borrower and the Lenders that the circumstances
giving rise to such notice no longer exist, the obligation of the Lenders to
make or maintain Eurocurrency Rate Loans in the affected currency or currencies
shall be suspended. Upon receipt of such notice, the Borrower may revoke any
pending request for a Borrowing of, conversion to or continuation of
Eurocurrency Rate Loans in the affected currency or currencies or, failing that,
will be deemed to have converted such request into a request (a) for a Borrowing
of (or conversion to) Base Rate Loans in the amount specified therein, in the
case of Loans denominated in Dollars, or (b) for a Borrowing of (or conversion
to) a Loan bearing interest at the Cost of Funds Rate plus the Applicable Rate
with respect to Eurocurrency Rate Loans, in the case of any other Loan.

 

84



--------------------------------------------------------------------------------

(b) If any event described in the first sentence of Section 3.03(a) occurs and
results in the application of the Cost of Funds Rate, then at the request of the
Administrative Agent, the Parent or the Borrower, the Administrative Agent, the
Parent and the Borrower shall enter into negotiations for a period of no more
than 30 days for the purpose of agreeing to a substitute basis for determining
the rate of interest to be applied to the applicable Borrowing (and, to the
extent required, any future Borrowings). Any substitute basis agreed upon shall
be, with the consent of all Lenders, binding on all of the parties to this
Agreement.

3.04 Increased Costs; Reserves on Eurocurrency Rate Loans.  

(a) Increased Costs Generally. If any Change in Law shall:

(i) impose, modify or deem applicable any reserve, special deposit, compulsory
loan, insurance charge or similar requirement against assets of, deposits with
or for the account of, or credit extended or participated in by, any Lender
(except (A) any reserve requirement contemplated by Section 3.04(e) and (B) the
requirements of the Bank of England and the Financial Services Authority or the
European Central Bank reflected in the Mandatory Cost, other than as set forth
below) or any L/C Issuer;

(ii) except as specifically provided in the last sentence of this
Section 3.04(a), subject any Lender or any L/C Issuer to any Tax of any kind
whatsoever with respect to this Agreement, any Letter of Credit, any
participation in a Letter of Credit or any Eurocurrency Rate Loan made by it, or
change the basis of Taxation of payments to such Lender or such L/C Issuer in
respect thereof (except for Indemnified Taxes or Other Taxes covered by
Section 3.01 and the imposition of, or any change in the rate of, any Excluded
Tax payable by such Lender or such L/C Issuer); or

(iii) result in the failure of the Mandatory Cost, as calculated hereunder, to
represent the cost to any Lender of complying with the requirements of the Bank
of England and/or the Financial Services Authority or the European Central Bank
in relation to its making, funding or maintaining Eurocurrency Rate Loans; or

(iii) (iv) impose on any Lender or any L/C Issuer or the London interbank market
any other condition, cost or expense affecting this Agreement or Eurocurrency
Rate Loans made by such Lender or any Letter of Credit or participation therein;

and the result of any of the foregoing shall be to increase the cost to such
Lender of making, converting to, continuing or maintaining any Eurocurrency Rate
Loan (or of maintaining its obligation to make any such Loan), or to increase
the cost to such Lender or such L/C Issuer of participating in, issuing or
maintaining any Letter of Credit (or of maintaining its obligation to
participate in or to issue any Letter of Credit), or to reduce the amount of any
sum received or receivable by such Lender or such L/C Issuer hereunder (whether
of principal, interest or any

 

85



--------------------------------------------------------------------------------

other amount) then, upon request of such Lender or such L/C Issuer, the Borrower
will pay to such Lender or such L/C Issuer, as the case may be, such additional
amount or amounts as will compensate such Lender or such L/C Issuer, as the case
may be, for such additional costs incurred or reduction suffered. For the
avoidance of doubt, subsections (i) through (iv) above shall not apply to the
extent any increased costs are (A) attributable to a Tax Deduction required by
law to be made by any Loan Party or (B)(1) compensated for by Section 3.01(c) or
(2) would have been compensated for by Section 3.01(c) but were not so
compensated solely because (a) the relevant Tax is an Excluded Tax, (b) the
loss, liability or cost is compensated for by an increased payment under
Section 3.01(a) or (c) the loss, liability or cost would have been compensated
for by an increased payment under Section 3.01(a) but was not so compensated
solely because one of the exclusions in Section 3.01(h) applied.

(b) Capital Requirements. If any Lender or any L/C Issuer determines that any
Change in Law affecting such Lender or such L/C Issuer or any Lending Office of
such Lender or such Lender’s or such L/C Issuer’s holding company, if any,
regarding capital or liquidity requirements has or would have the effect of
reducing the rate of return on such Lender’s or such L/C Issuer’s capital or on
the capital of such Lender’s or such L/C Issuer’s holding company, if any, as a
consequence of this Agreement, the Commitments of such Lender or the Loans made
by, or participations in Letters of Credit or Swing Line Loans held by, such
Lender, or the Letters of Credit issued by such L/C Issuer, to a level below
that which such Lender or such L/C Issuer or such Lender’s or such L/C Issuer’s
holding company could have achieved but for such Change in Law (taking into
consideration such Lender’s or such L/C Issuer’s policies and the policies of
such Lender’s or such L/C Issuer’s holding company with respect to capital
adequacy), then from time to time the Borrower will pay to such Lender or such
L/C Issuer, as the case may be, such additional amount or amounts as will
compensate such Lender or such L/C Issuer or such Lender’s or such L/C Issuer’s
holding company for any such reduction suffered.

(c) Certificates for Reimbursement. A certificate of a Lender or any L/C Issuer
setting forth the amount or amounts necessary to compensate such Lender or such
L/C Issuer or its holding company, as the case may be, as specified in
subsection (a) or (b) of this Section and delivered to the Borrower shall be
conclusive absent manifest error. The Borrower shall pay such Lender or such L/C
Issuer, as the case may be, the amount shown as due on any such certificate
within ten days after receipt thereof.

(d) Delay in Requests. Failure or delay on the part of any Lender or any L/C
Issuer to demand compensation pursuant to the foregoing provisions of this
Section shall not constitute a waiver of such Lender’s or such L/C Issuer’s
right to demand such compensation, provided that the Borrower shall not be
required to compensate a Lender or any L/C Issuer pursuant to the foregoing
provisions of this Section for any increased costs incurred or reductions
suffered more than nine months prior to the date that such Lender or such L/C
Issuer, as the case may be, notifies the Borrower of the Change in Law giving
rise to such increased costs or reductions and of such Lender’s or such L/C
Issuer’s intention to claim compensation therefor (except that, if the Change in
Law giving rise to such increased costs or reductions is retroactive, then the
nine-month period referred to above shall be extended to include the period of
retroactive effect thereof).

 

86



--------------------------------------------------------------------------------

(e) Additional Reserve Requirements. The Borrower shall pay to each Lender,
(i) as long as such Lender shall be required to maintain reserves with respect
to liabilities or assets consisting of or including Eurocurrency funds or
deposits (currently known as “Eurocurrency liabilities”), additional interest on
the unpaid principal amount of each Eurocurrency Rate Loan equal to the actual
costs of such reserves allocated to such Loan by such Lender (as determined by
such Lender in good faith, which determination shall be conclusive), and (ii) as
long as such Lender shall be required to comply with any reserve ratio
requirement or analogous requirement of any other central banking or financial
regulatory authority imposed in respect of the maintenance of the Commitments or
the funding of the Eurocurrency Rate Loans, such additional costs (expressed as
a percentage per annum and rounded upwards, if necessary, to the nearest five
decimal places) equal to the actual costs allocated to such Commitment or Loan
by such Lender (as determined by such Lender in good faith, which determination
shall be conclusive), which in each case shall be due and payable on each date
on which interest is payable on such Loan; provided the Borrower shall have
received at least ten days’ prior notice (with a copy to the Administrative
Agent) of such additional interest or costs from such Lender. If a Lender fails
to give notice ten days prior to the relevant Interest Payment Date, such
additional interest or costs shall be due and payable ten days from receipt of
such notice.

3.05 Compensation for Losses. Upon demand of any Lender (with a copy to the
Administrative Agent) from time to time, the Borrower shall promptly compensate
such Lender for and hold such Lender harmless from any loss, cost or expense
incurred by it as a result of:

(a) any continuation, conversion, payment or prepayment of any Loan other than a
Base Rate Loan on a day other than the last day of the Interest Period for such
Loan (whether voluntary, mandatory, automatic, by reason of acceleration, or
otherwise);

(b) any failure by the Borrower (for a reason other than the failure of such
Lender to make a Loan) to prepay, borrow, continue or convert any Loan other
than a Base Rate Loan on the date or in the amount notified by the Borrower;

(c) any failure by the Borrower to make payment of any Loan (or interest due
thereon) denominated in an Alternative Currency on its scheduled due date or any
payment thereof in a different currency; or

(d) any assignment of a Eurocurrency Rate Loan on a day other than the last day
of the Interest Period therefor as a result of a request by the Borrower
pursuant to Section 10.13;

including any foreign exchange losses and any loss or expense arising from the
liquidation or reemployment of funds obtained by it to maintain such Loan, from
fees payable to terminate the deposits from which such funds were obtained or
from the performance of any foreign exchange contract. The Borrower shall also
pay any customary administrative fees charged by such Lender in connection with
the foregoing.

For purposes of calculating amounts payable by the Borrower to the Lenders under
this Section 3.05, each Lender shall be deemed to have funded each Eurocurrency
Rate Loan made

 

87



--------------------------------------------------------------------------------

by it at the Eurocurrency Rate for such Loan by a matching deposit or other
borrowing in the offshore interbank market for such currency for a comparable
amount and for a comparable period, whether or not such Eurocurrency Rate Loan
was in fact so funded.

3.06 Mitigation Obligations; Replacement of Lenders.  

(a) Designation of a Different Lending Office. If any Lender requests
compensation under Section 3.04, or any Loan Party is required to pay any
additional amount to any Lender, any L/C Issuer, or any Governmental Authority
for the account of any Lender or any L/C Issuer pursuant to Section 3.01, or if
any Lender gives a notice pursuant to Section 3.02, then such Lender or such L/C
Issuer shall, as applicable, use reasonable efforts to designate a different
Lending Office for funding or booking its Loans hereunder or to assign its
rights and obligations hereunder to another of its offices, branches or
affiliates, if, in the judgment of such Lender or such L/C Issuer, such
designation or assignment (i) would eliminate or reduce amounts payable pursuant
to Section 3.01 or 3.04, as the case may be, in the future, or eliminate the
need for the notice pursuant to Section 3.02, as applicable, and (ii) in each
case, would not subject such Lender or such L/C Issuer, as the case may be, to
any unreimbursed cost or expense and would not otherwise be disadvantageous to
such Lender or such L/C Issuer, as the case may be. The Borrower hereby agrees
to pay all reasonable costs and expenses incurred by any Lender or any L/C
Issuer in connection with any such designation or assignment.

(b) Replacement of Lenders. If any Lender requests compensation under
Section 3.04, or if the Borrower is required to pay any additional amount to any
Lender or any Governmental Authority for the account of any Lender pursuant to
Section 3.01, or if any Lender is a Defaulting Lender, or if any Lender declines
to become an Extending Lender pursuant to Section 2.17, or if any circumstance
exists under the last paragraph of Section 10.01 that gives the Borrower the
right to replace a Lender as a party hereto, the Borrower may replace such
Lender in accordance with Section 10.13.

3.07 Survival. All of the Borrower’s obligations under this Article III shall
survive termination of the Aggregate Commitments, repayment of all other
Obligations hereunder, and resignation of the Administrative Agent.

 

88



--------------------------------------------------------------------------------

ARTICLE IV.

CONDITIONS PRECEDENT TO BORROWINGS

4.01 Conditions of Initial Credit Extension. The obligation of each L/C Issuer
and each Lender to make its Initial Credit Extension available to the Borrower
hereunder is subject to satisfaction of the following conditions precedent in
addition to those specified in Section 4.02:

(a) The Administrative Agent’s receipt of the following, each of which shall be
originals or telecopies or other electronic format (followed promptly by
originals) unless otherwise specified, each properly executed by a Responsible
Officer (or, with respect to any Loan Party other than the Borrower, by a
Secretary or other Person duly appointed as an attorney-in-fact by a power of
attorney granted by, or pursuant to an authorization of, the board of directors
or similar body of such Loan Party) of the signing Loan Party, each dated the
Closing Date (or, in the case of certificates of governmental officials, a
recent date before the Closing Date) and each in form and substance reasonably
satisfactory to the Administrative Agent and each of the Lenders:

(i) executed counterparts of this Agreement and the Guaranty Agreement,
sufficient in number for distribution to each Agent and the Borrower;

(ii) Notes executed by the Borrower in favor of each Lender that requested Notes
at least two Business Days prior to the Closing Date;

(iii) such certificates of resolutions or other action, incumbency certificates
and/or other certificates of Responsible Officers of each Loan Party as the
Administrative Agent may reasonably require evidencing the identity, authority
and capacity of each Responsible Officer thereof authorized to act as a
Responsible Officer in connection with this Agreement and the other Loan
Documents to which such Loan Party is a party or is to be a party;

(iv) such documents and certifications as the Administrative Agent or its
counsel may reasonably request to evidence that each Loan Party is duly
organized or formed, validly existing and in good standing in its jurisdiction
of organization;

(v) a favorable written opinion (addressed to the Administrative Agent and the
Lenders and dated the Closing Date) of (A) Weil, Gotshal & Manges LLP, New York
counsel to the Borrower and the other Loan Parties, substantially in the form of
Exhibit H-1, (B) Matheson Ormsby Prentice, local counsel to the Parent,
substantially in the form of Exhibit H-2, (C) Weil, Gotshal & Manges, local
counsel to the Loan Parties organized or existing under the laws of England and
Wales, substantially in the form of Exhibit H-3, and (D) Baker & McKenzie
Amsterdam N.V., local counsel to Willis Netherlands Holdings B.V., substantially
in the form of Exhibit H-4, and, in the case of each such opinion required by
this clause (v), covering such other matters relating to the Loan Parties, the
Loan Documents or the transactions contemplated hereby as the Required Lenders
shall reasonably request, and the Parent and the Borrower hereby request such
counsel to deliver such opinions;

(vi) if applicable, the funding indemnity letter referenced in Section 2.02(f),
which shall have been received within the time prior to the Closing Date as
required in such section; and

(vii) a certificate signed by a Responsible Officer of the Parent certifying
(A) that the conditions specified in Sections 4.02(a) and (b) have been
satisfied and (B) that since December 31, 2010 there shall not have occurred any
events or changes that, individually or in the aggregate, have had or could
reasonably be expected to have a Material Adverse Effect.

 

89



--------------------------------------------------------------------------------

(b) (i) All fees required to be paid to any Agent on or before the Closing Date
shall have been paid and (ii) all fees required to be paid to the Lenders on or
before the Closing Date shall have been paid.

(c) Unless waived by the Administrative Agent, the Borrower shall have paid all
reasonable fees, charges and disbursements of counsel to the Administrative
Agent (directly to such counsel, if requested by the Administrative Agent) to
the extent invoiced prior to the Closing Date, plus such additional amounts of
such fees, charges and disbursements as shall constitute its reasonable estimate
of such fees, charges and disbursements incurred or to be incurred by it through
the closing proceedings (provided that such estimate shall not thereafter
preclude a final settling of accounts between the Borrower and the
Administrative Agent).

(d) All indebtedness under the Existing Credit Agreements shall have been repaid
(or shall be repaid out of the initial Borrowing on the Closing Date), all
commitments thereunder shall have been terminated and all security interests or
guarantees in connection therewith shall have been terminated and released
simultaneously with the Closing Date and the Administrative Agent has received
reasonably satisfactory evidence of all of the foregoing.

(e) Upon the reasonable request of any Lender made at least five Business Days
prior to the Closing Date, the Borrower shall have provided to such Lender the
documentation and other information so requested in connection with applicable
“know your customer” and anti-money-laundering rules and regulations, including
the PATRIOT Act, in each case at least three Business Days prior to the Closing
Date.

(f) The Borrower shall have delivered to the Lenders the annual and quarterly
financial statements of the Parent and its Subsidiaries on a consolidated basis
referred to in Section 5.04(a).

(g) All requisite Governmental Authorities and third parties shall have approved
or consented to the transactions contemplated hereby to the extent required and
all such approvals and consents shall be in full force and effect.

(h) The Administrative Agent and, if applicable, the Swing Line Lender and/or
each L/C Issuer shall have received a written Term Loan Borrowing Request and,
if applicable, any additional Borrowing Requests in accordance with the
requirements hereof. Each Borrowing Request delivered pursuant to this clause
(h) shall be deemed to be a representation and warranty that each of the
conditions specified in Sections 4.01(b) through (g) have been or will be
satisfied on and as of the Closing Date.

Without limiting the generality of the provisions of Section 9.03(c), for
purposes of determining compliance with the conditions specified in this
Section 4.01, each Lender that has signed this Agreement shall be deemed to have
consented to, approved or accepted or to be satisfied with, each document or
other matter required thereunder to be consented to or approved by or acceptable
or satisfactory to a Lender, unless the Administrative Agent shall have received
notice from such Lender prior to the proposed Closing Date specifying its
objection thereto.

 

90



--------------------------------------------------------------------------------

4.02 Conditions to all Borrowings. The obligation of each Lender to honor any
Borrowing Request (other than a Committed Loan Borrowing Request requesting only
a conversion of Loans to the other Type, or a continuation of Eurocurrency Rate
Loans) is subject to the following conditions precedent:

(a) The representations and warranties of (i) the Parent and the Borrower
contained in Article V and (ii) each Loan Party contained in each other Loan
Document or in any document furnished at any time under or in connection
herewith or therewith shall be true and correct in all material respects (or, if
such representation or warranty is itself modified by materiality or Material
Adverse Effect, it shall be true and correct in all respects) on and as of the
date of such Credit Extension, except (A) to the extent that such
representations and warranties specifically refer to an earlier date, in which
case they shall be true and correct as of such earlier date, and (B) the making
of the representation and warranty contained in Section 5.04(b) shall only be
required as a condition precedent to the Closing Date and the effectiveness of
the Commitments on the Closing Date.

(b) No Default shall exist, or would result from such proposed Credit Extension
or the application of the proceeds thereof.

(c) The Administrative Agent and, if applicable, Swing Line Lender and/or each
L/C Issuer shall have received a Borrowing Request in accordance with the
requirements hereof.

(d) In the case of a Borrowing to be denominated in an Alternative Currency,
there shall not have occurred any change in national or international financial,
political or economic conditions or currency exchange rates or exchange controls
that in the reasonable opinion of the Administrative Agent or the Required
Lenders would make it impracticable for such Borrowing to be denominated in the
relevant Alternative Currency.

Each Borrowing Request (other than a Committed Loan Borrowing Request requesting
only a conversion of Loans to the other Type or a continuation of Eurocurrency
Rate Loans) submitted by the Borrower shall be deemed to be a representation and
warranty that the conditions specified in Sections 4.02(a) and (b) have been
satisfied on and as of the date of the applicable Credit Extension.

 

91



--------------------------------------------------------------------------------

ARTICLE V.

REPRESENTATIONS AND WARRANTIES

Each of the Parent and the Borrower represents and warrants to the
Administrative Agent and the Lenders that:

5.01 Organization; Powers. Each of the Parent and its Subsidiaries is duly
organized, validly existing and in good standing under the Laws of the
jurisdiction of its organization, has all requisite power and authority to carry
on its business as now conducted and, except where the failure to do so,
individually or in the aggregate, could not reasonably be expected to result in
a Material Adverse Effect, is qualified to do business in, and is in good
standing in, every jurisdiction where such qualification is required.

5.02 Authorization; Enforceability. The transactions contemplated hereby to be
entered into by each Loan Party are within such Loan Party’s corporate powers
and have been duly authorized by all necessary corporate and, if required,
stockholder action. This Agreement has been duly executed and delivered by the
Parent and the Borrower and constitutes, and each other Loan Document to which
any Loan Party is to be a party, when executed and delivered by such Loan Party,
will constitute, a legal, valid and binding obligation of the Parent, the
Borrower or such other Loan Party (as the case may be), enforceable in
accordance with its terms, subject to applicable bankruptcy, insolvency,
reorganization, moratorium or other laws affecting creditors’ rights generally
and subject to general principles of equity, regardless of whether considered in
a proceeding in equity or at law.

5.03 Governmental Approvals; No Conflicts. The transactions contemplated hereby
(a) do not require any consent or approval of, registration or filing with, or
any other action by, any Governmental Authority, except such as have been
obtained or made and are in full force and effect, (b) will not violate any
material applicable Law or the charter, by-laws or other Organization Documents
of the Parent or any Subsidiary or any order of any Governmental Authority,
(c) will not violate or result in a default under any material indenture,
agreement or other material instrument binding upon the Parent or any Subsidiary
or its assets, or give rise to a right thereunder to require any payment to be
made by the Parent or any Subsidiary and (d) will not result in the creation or
imposition of any Lien on any asset of the Parent or any Subsidiary pursuant to
the terms of such material indenture, agreement or other material instrument.

5.04 Financial Condition; No Material Adverse Change.

(a) The Parent has heretofore furnished to the Lenders its consolidated balance
sheet and statements of income, stockholders equity and cash flows (i) as of and
for the fiscal year ended December 31, 2010, reported on by Deloitte LLP,
independent public accountants, and (ii) as of and for the fiscal quarter and
the portion of the fiscal year ended September 30, 2011, certified by its chief
financial officer. Such financial statements present fairly, in all material
respects, the financial position and results of operations and cash flows of the
Parent and its consolidated Subsidiaries as of such dates and for such periods
in accordance with GAAP, subject to year-end audit adjustments and the absence
of footnotes in the case of the statements referred to in clause (ii) above.

(b) Since December 31, 2010, there has not occurred any event or change that,
individually or in the aggregate, has had or could reasonably be expected to
have a Material Adverse Effect.

 

92



--------------------------------------------------------------------------------

5.05 Properties.

(a) Each of the Parent and its Subsidiaries has good title to, or valid
leasehold interests in, all its real and personal property material to its
business, except for minor defects in title that do not interfere with its
ability to conduct its business as currently conducted or to utilize such
properties for their intended purposes and except where the failure to have such
good title or valid leasehold interests, individually or in the aggregate, would
not reasonably be expected to result in a Material Adverse Effect.

(b) Each of the Parent and its Subsidiaries owns, or is licensed to use, all
trademarks, tradenames, copyrights, patents and other intellectual property
material to its business, and the use thereof by the Parent and its Subsidiaries
does not infringe upon the rights of any other Person, except for any such
infringements that, individually or in the aggregate, would not reasonably be
expected to result in a Material Adverse Effect.

5.06 Litigation and Environmental Matters.

(a) There are no actions, suits or proceedings (including investigative
proceedings) by or before any arbitrator or Governmental Authority pending
against or, to the knowledge of the Parent or the Borrower, threatened against
or affecting the Parent or any Subsidiary, that would reasonably be expected,
individually or in the aggregate, to result in a Material Adverse Effect (other
than the Disclosed Matters).

(b) Except for the Disclosed Matters and except with respect to any other
matters that, individually or in the aggregate, would not reasonably be expected
to result in a Material Adverse Effect, neither the Parent nor any Subsidiary
(i) has failed to comply with any Environmental Law or to obtain, maintain or
comply with any permit, license or other approval required under any
Environmental Law, (ii) has become subject to any Environmental Liability or
(iii) has received notice of any claim with respect to any Environmental
Liability.

5.07 Compliance with Laws; Absence of Default. Each of the Parent and its
Subsidiaries is in compliance with all Laws applicable to it or its property,
except where the failure to do so, individually or in the aggregate, would not
reasonably be expected to result in a Material Adverse Effect. No Default has
occurred and is continuing.

5.08 Investment Company Status. Neither the Parent nor any Subsidiary is an
“investment company” as defined in, or subject to regulation under, the
Investment Company Act of 1940.

5.09 Taxes. Each of the Parent and its Subsidiaries has timely filed or caused
to be filed all Tax returns and reports required to have been filed and has paid
or caused to be paid all Taxes required to have been paid by it, except
(a) Taxes that are being contested in good faith by

 

93



--------------------------------------------------------------------------------

appropriate proceedings and for which the Parent or such Subsidiary, as
applicable, has set aside on its books adequate reserves or (b) to the extent
that the failure to do so would not reasonably be expected to result in a
Material Adverse Effect.

5.10 ERISA.

(a) No ERISA Event has occurred or is reasonably expected to occur that, when
taken together with all other such ERISA Events for which liability is
reasonably expected to occur, would reasonably be expected to result in a
Material Adverse Effect. The present value of all accumulated benefit
obligations under each Pension Plan (based on the assumptions used for purposes
of Statement of Financial Accounting Standards No. 87) did not, as of the date
of the most recent financial statements reflecting such amounts, exceed the fair
market value of the assets of such Pension Plan, and the present value of all
accumulated benefit obligations of all underfunded Pension Plans (based on the
assumptions used for purposes of Statement of Financial Accounting Standards
No. 87) did not, as of the date of the most recent financial statements
reflecting such amounts, exceed the fair market value of the assets of all such
underfunded Pension Plans, in each case, by an amount that has had, or would
reasonably be expected to have, a Material Adverse Effect.

(b) The present value of all accumulated benefit obligations under the UK
Pension Plan (based on the assumptions used for purposes of Statement of
Financial Accounting Standards No. 87) did not, as of the date of the most
recent financial statements reflecting such amounts, exceed the fair market
value of the assets of the UK Pension Plan, except where any underfunding of the
UK Pension Plan (based on the assumptions used for the purposes of Statement of
Financial Accounting Standards No. 87) as of the date of the most recent
financial statements would not reasonably be expected to have a Material Adverse
Effect.

(c) Except for the UK Pension Plan, as of the Closing Date neither Parent nor
any of its Subsidiaries is an employer (for the purposes of sections 38 to 51 of
the Pensions Act 2004) of a UK occupational pension scheme which is not a money
purchase scheme (both such terms as defined in the Pension Schemes Act 1993) or
is “connected” with or an “associate” of (as those terms are used in sections 38
and 43 of the Pensions Act 2004) such an employer, save where being an employer
or being connected with or an associate of such an employer would not reasonably
be expected to have a Material Adverse Effect.

(d) Neither the Parent nor any Subsidiary has been issued with a contribution
notice or financial support direction by the UK Pensions Regulator or received
any written communication from the UK Pensions Regulator that on its face is
preparatory to the issue of a contribution notice or financial support
direction.

5.11 Disclosure. Neither the Marketing Information nor any of the other reports,
financial statements, certificates or other information furnished by or on
behalf of the Parent or the Borrower to the Administrative Agent or any Lender
in connection with the negotiation of this Agreement or

 

94



--------------------------------------------------------------------------------

delivered on or prior to the Closing Date hereunder (as modified or supplemented
by other information so furnished) contains any material misstatement of fact or
omits to state any material fact necessary to make the statements therein, in
the light of the circumstances under which they were made, not misleading;
provided that, with respect to projected financial information, the Parent and
the Borrower represent only that such information was prepared in good faith
based upon assumptions believed to be reasonable at the time.

5.12 Subsidiaries. Schedule 5.12 sets forth the name and jurisdiction of
organization of, and the direct or indirect ownership interest of the Parent in,
each Subsidiary, and identifies each Subsidiary that is a Guarantor, in each
case as of the Closing Date.

5.13 Solvency. Immediately after the consummation of the transactions to occur
on the Closing Date, (a) the fair value of the assets of each Loan Party, at a
fair valuation, will exceed its debts and liabilities, subordinated, contingent
or otherwise; (b) the present fair saleable value of the property of each Loan
Party will be greater than the amount that will be required to pay the probable
liability of its debts and other liabilities, subordinated, contingent or
otherwise, as such debts and other liabilities become absolute and matured;
(c) each Loan Party will be able to pay its debts and liabilities, subordinated,
contingent or otherwise, as such debts and liabilities become absolute and
matured; (d) each Loan Party will not have unreasonably small capital with which
to conduct the business in which it is engaged as such business is now conducted
and is proposed to be conducted following the Closing Date; (e) no Loan Party,
by reason of actual or anticipated financial difficulties, has commenced or
intends to commence negotiations with one or more of its creditors with a view
to rescheduling any of its Indebtedness; and (f) no moratorium has been declared
and, in the opinion of the Parent and the Borrower, no moratorium is reasonably
likely to be declared in the foreseeable future, in each case, in respect of any
Indebtedness of any Loan Party.

5.14 Use of Proceeds. No Loan Party is engaged, and none of them will engage,
principally or as one of its important activities, in the business of purchasing
or carrying margin stock (within the meaning of Regulation U issued by the FRB),
or extending credit for the purpose of purchasing or carrying margin stock or to
refinance indebtedness originally incurred for such purpose.

5.15 Pari Passu. The Obligations rank at least pari passu with all other senior
unsecured Indebtedness of the Loan Parties.

5.16 Deduction of Tax. The Borrower is not required to make any Tax Deduction
from any payment to a Lender which is (a) a UK Qualifying Lender (i) falling
within clause (a)(i) of the definition of

 

95



--------------------------------------------------------------------------------

UK Qualifying Lender, (ii) except where a Direction has been given under section
931 of the ITA in relation to the payment concerned, falling within clause
(a)(ii) of the definition of UK Qualifying Lender, or (iii) falling within
clause (b) of the definition of UK Qualifying Lender, or (b) a UK Treaty Lender
and the payment is one specified in a direction given by the Commissioners of
Revenue & Customs under Regulation 2 of the United Kingdom Double Taxation
Relief (Taxes on Income) (General) Regulations 1970 (SI 1970/488).

ARTICLE VI.

AFFIRMATIVE COVENANTS

So long as any Lender shall have any Commitment hereunder or any Loan or other
Obligation hereunder shall remain unpaid or unsatisfied, or any Letter of Credit
shall remain outstanding, the Parent and the Borrower covenant and agree with
the Lenders that:

6.01 Financial Statements; Ratings Change and Other Information. The Parent will
furnish to the Administrative Agent and each Lender:

(a) as soon as available and in any event within 120 days (or, if earlier, the
date that is fifteen (15) days after the reporting date for such information
required by the SEC) after the end of each fiscal year of the Parent, its
audited consolidated balance sheet and related statements of operations,
stockholders’ equity and cash flows as of the end of and for such year, setting
forth in each case in comparative form the figures for the previous fiscal year,
all reported on by Deloitte LLP or other independent public accountants of
recognized national standing (without a “going concern” or like qualification or
exception and without any material qualification or exception as to the scope of
such audit) to the effect that such consolidated financial statements present
fairly in all material respects the financial condition and results of
operations of the Parent and its consolidated Subsidiaries on a consolidated
basis in accordance with GAAP consistently applied;

(b) as soon as available and in any event within 60 days (or, if earlier, the
date that is fifteen (15) days after the reporting date for such information
required by the SEC) after the end of each of the first three fiscal quarters of
each fiscal year of the Parent, its consolidated balance sheet and related
statements of operations, stockholders’ equity and cash flows as of the end of
and for such fiscal quarter and the then elapsed portion of the fiscal year,
setting forth in each case in comparative form the figures for the corresponding
period or periods of (or, in the case of the balance sheet, as of the end of)
the previous fiscal year, all certified by a Financial Officer of the Parent as
presenting fairly in all material respects the financial condition and results
of operations of the Parent and its consolidated Subsidiaries on a consolidated
basis in accordance with GAAP consistently applied, subject to normal year-end
audit adjustments and the absence of footnotes;

(c) concurrently with any delivery of financial statements under clause (a) or
(b) above, a Compliance Certificate executed by a Financial Officer of the
Parent (i) certifying as to whether a Default that has not been disclosed in any
prior Compliance Certificate (unless such Default exists anew or continues to
exist at such time, in which case it shall be included on such Compliance
Certificate) has occurred and, if such Default has occurred or exists,

 

96



--------------------------------------------------------------------------------

specifying the details thereof and any action taken or proposed to be taken with
respect thereto, (ii) setting forth reasonably detailed quarterly calculations
of the financial covenants set forth in, and demonstrating compliance with,
Sections 7.08(a) and (b), (iii) stating whether any Material Acquisition has
occurred during the period covered by such financial statements and, if so,
setting forth the changes to the amounts referred to in Section 7.05(d) as a
result of each such Material Acquisition, together with a reasonably detailed
explanation of the calculation of such changes and (iv) stating whether any
change in GAAP or in the application thereof that has not been disclosed in any
prior Compliance Certificate has occurred since the date of the Audited
Financial Statements referred to in Section 5.04 that would be relevant in the
calculation of any of the financial covenants set forth in Sections 7.08(a) and
(b) and, if any such change has occurred, specifying the effect of such change
on the financial statements accompanying such certificate;

(d) concurrently with any delivery of financial statements under clause
(a) above, a report from the accounting firm that reported on such financial
statements, stating that (i) the financial information in the certificate
prepared by a Financial Officer of the Parent pursuant to clause (c) above has
been accurately extracted from the sources identified therein and, where
applicable, agrees with the underlying accounting records, (ii) the calculations
of the financial covenants in Sections 7.08(a) and (b) set forth in such
certificate are arithmetically correct and (iii) the financial information set
forth in such certificate is, as to elements and composition, presented in
accordance with the relevant accounting definitions set forth in Section 1.01;

(e) promptly after the same become publicly available, copies of all periodic
and other reports, proxy statements and other materials filed by the Parent or
any Subsidiary with the SEC, or any Governmental Authority succeeding to any or
all of the functions of said Commission, or with any national securities
exchange, or distributed by the Parent to its shareholders generally, as the
case may be;

(f) promptly after S&P or Moody’s shall have announced a change in the Debt
Rating, written notice of such change;

(g) promptly following a request by any Lender, all documentation and other
information that such Lender reasonably requests in order to comply with its
ongoing obligations under applicable “know your customer” and anti-money
laundering rules and regulations, including the USA Patriot Act; and

(h) promptly following any request therefor, such other information regarding
the operations, business affairs and financial condition of the Parent or any
Subsidiary, or compliance with the terms of this Agreement, as the
Administrative Agent or any Lender may reasonably request.

Documents required to be delivered pursuant to Section 6.01(a), (b) or (e) (to
the extent any such documents are included in materials otherwise filed with the
SEC) may be delivered electronically and if so delivered, shall be deemed to
have been delivered on the date (i) on which the Parent or the Borrower posts
such documents, or provides a link thereto on the Parent’s or the Borrower’s
website on the Internet at the website address listed on Schedule 10.02; (ii) on
which such materials are publicly available as posted on the Electronic Data

 

97



--------------------------------------------------------------------------------

Gathering, Analysis and Retrieval system (EDGAR); or (iii) on which such
documents are posted on the Parent’s or the Borrower’s behalf on an Internet or
intranet website, if any, to which each Lender and the Administrative Agent have
access (whether a commercial, third-party website or whether sponsored by the
Administrative Agent); provided that: (i) the Parent or the Borrower, as
applicable, shall deliver paper copies of such documents to the Administrative
Agent or any Lender upon the written request of such Person and until a written
request to cease delivering paper copies is given by such Person and (ii) the
Parent or the Borrower, as applicable, shall notify the Administrative Agent and
each Lender (by telecopier or electronic mail) of the posting of any such
documents and provide to the Administrative Agent by electronic mail electronic
versions (i.e., soft copies) of such documents. Notwithstanding anything
contained herein, in every instance the Parent and the Borrower shall be
required to provide paper copies of the Compliance Certificates required by
Section 6.01(c) to the Administrative Agent. Except for such Compliance
Certificates, the Administrative Agent shall have no obligation to request the
delivery or to maintain copies of the documents referred to above, and in any
event shall have no responsibility to monitor compliance by the Parent or the
Borrower with any such request for delivery, and each Lender shall be solely
responsible for requesting delivery to it or maintaining its copies of such
documents.

Each of the Parent and the Borrower hereby acknowledges that (a) the
Administrative Agent and/or one or more of the Agents will make available to the
Lenders and each L/C Issuer materials and/or information provided by or on
behalf of the Parent or the Borrower, as applicable, hereunder and under the
other Loan Documents (collectively, the “Parent and Borrower Materials”) by
posting the Parent and Borrower Materials on Debt Domain, IntraLinks, Syndtrak
or another similar electronic system (the “Platform”) and (b) certain of the
Lenders (each, a “Public Lender”) may have personnel who do not wish to receive
material non-public information with respect to the Parent, the Borrower or
their respective Affiliates, or the respective securities of any of the
foregoing, and who may be engaged in investment and other market-related
activities with respect to such Persons’ securities. Each of the Parent and the
Borrower hereby agrees that (w) all Parent and Borrower Materials that are to be
made available to Public Lenders shall be clearly and conspicuously marked
“PUBLIC” which, at a minimum, shall mean that the word “PUBLIC” shall appear
prominently on the first page thereof; (x) by marking Parent and Borrower
Materials “PUBLIC,” the Parent and the Borrower shall be deemed to have
authorized the Agents, each L/C Issuer and the Lenders to treat such Parent and
Borrower Materials as not containing any material non-public information with
respect to the Parent, the Borrower or their respective securities for purposes
of United States Federal and state securities Laws (provided that to the extent
such Parent and Borrower Materials constitute Information, they shall be treated
as set forth in Section 10.07); (y) all Parent and Borrower Materials marked
“PUBLIC” are permitted to be made available through a portion of the Platform
designated “Public Side Information”; and (z) the Agents shall be entitled to
treat any Parent and Borrower Materials that are not marked “PUBLIC” as being
suitable only for posting on a portion of the Platform not designated “Public
Side Information”. Notwithstanding the foregoing, the Borrower shall not be
under any obligation to mark any Parent and Borrower Materials “PUBLIC”.

 

98



--------------------------------------------------------------------------------

6.02 Notices of Material Events. The Parent or the Borrower will furnish to the
Administrative Agent and each Lender prompt written notice of the following:

(a) the occurrence of any Default;

(b) the filing or commencement of any action, suit or proceeding by or before
any arbitrator or Governmental Authority against or affecting the Borrower or
any Affiliate thereof that would reasonably be expected to result in a Material
Adverse Effect;

(c) the occurrence of any ERISA Event or imposition of a contribution notice or
financial support direction on the parentParent or any of its Subsidiaries by
the UK Pensions Regulator that, alone or together with any other ERISA Events
that have occurred, would reasonably be expected to result in a Material Adverse
Effect; and

(d) any other development that results in, or could reasonably be expected to
result in, a Material Adverse Effect.

Each notice delivered under this Section shall be accompanied by a statement of
a Financial Officer or other Responsible Officer of the Parent or the Borrower
setting forth the details of the event or development requiring such notice and
any action taken or proposed to be taken with respect thereto.

6.03 Existence; Conduct of Business.

(a) The Parent and the Borrower will, and will cause each of the other Loan
Parties to, do or cause to be done all things necessary to preserve, renew and
keep in full force and effect its legal existence and the rights, licenses,
permits, privileges and franchises material to the conduct of its business;
provided that the foregoing shall not prohibit any merger, consolidation,
liquidation or dissolution permitted under Section 7.04.

(b) The Parent and the Borrower will, and will cause each of the other
Subsidiaries to, continue to engage (including after giving effect to any
acquisition) only in a business of the type that does not represent a
fundamental change in the character of the business of the Parent and its
Subsidiaries, taken as a whole, conducted by the Parent and its Subsidiaries on
the date of this Agreement, and businesses reasonably related thereto.

6.04 Payment of Taxes. The Parent and the Borrower will, and will cause each of
the other Subsidiaries to, pay its Tax liabilities before the same shall become
delinquent or in default, except where (a) the validity or amount thereof is
being contested in good faith by appropriate proceedings and for which the
Parent, the Borrower or such other Subsidiary, as applicable, has set aside on
its books adequate reserves with respect thereto in accordance with GAAP or
(b) the failure to make payment would not reasonably be expected to result in a
Material Adverse Effect.

 

99



--------------------------------------------------------------------------------

6.05 Maintenance of Properties; Insurance. The Parent and the Borrower will, and
will cause each of the other Subsidiaries to, (a) keep and maintain all property
material to the conduct of its business in good working order and condition,
ordinary wear and tear excepted, and (b) maintain in full force and effect, with
insurance companies that the Parent and the Borrower believe (in the good faith
judgment of the management of the Parent and the Borrower) are financially sound
and responsible at the time the relevant coverage is placed or renewed,
insurance in at least such amounts and against at least such risks (and with
such risk retentions) as are usually insured against in the same general area by
companies engaged in the same or a similar business.

6.06 Books and Records; Inspection Rights. The Parent and the Borrower will, and
will cause each of the other Subsidiaries to, keep proper books of record and
account in which full, true and correct entries are made in all material
respects of all dealings and transactions in relation to its business and
activities. The Parent will, and will cause each of its Subsidiaries to, permit
any representatives designated by the Administrative Agent or any Lender, upon
reasonable prior notice, to visit and inspect its properties, to examine and
make extracts from its books and records, and to discuss its affairs, finances
and condition with its officers and independent accountants, all at such
reasonable times and as often as reasonably requested.

6.07 Compliance with Laws. The Parent and the Borrower will, and will cause each
of the other Subsidiaries to, comply with all Laws, rules, regulations and
orders of any Governmental Authority applicable to it or its property, except
where the failure to do so, individually or in the aggregate, would not
reasonably be expected to result in a Material Adverse Effect.

6.08 Use of Proceeds. The proceeds of the Loans and any other Credit Extension
will be used solely (i) to repay all Indebtedness and other amounts due under
the Existing Credit Agreements, (ii) to pay the costs and expenses incurred by
the Borrower in connection with the transactions contemplated by this Agreement
and (iii) for working capital, capital expenditures, other permitted
acquisitions and other lawful corporate purposes of the Borrower.
Notwithstanding anything to the contrary in this Section or in any other Loan
Document, the Parent and the Borrower agree that they will ensure, and will
cause their Subsidiaries to ensure, that no part of the proceeds of any Loan
will be used, whether directly or indirectly, and whether immediately,
incidentally or ultimately, to purchase or carry margin stock (within the
meaning of Regulation U of the FRB) or to extend credit to others for the
purpose of purchasing or carrying margin stock or to refund indebtedness
originally incurred for such purpose.

6.09 Cash Collateralization of Extended Letters of Credit. The Borrower shall
provide Cash Collateral (in an amount equal to 105% of the maximum face amount
of each Extended Letter of Credit, calculated in accordance with Section 1.09)
to the applicable L/C Issuer with respect to each Extended Letter of Credit
issued by such L/C Issuer by a date that is no later than the earlier to occur
of the date any Letter of Credit

 

100



--------------------------------------------------------------------------------

constitutes an Extended Letter of Credit or the date that is five Business Days
prior to the Applicable Maturity Date with respect to each Extended Letter of
Credit; provided that if the Borrower fails to provide Cash Collateral with
respect to any such Extended Letter of Credit by such time, such event shall be
treated as a drawing under such Extended Letter of Credit (in an amount equal to
105% of the maximum face amount of each such Letter of Credit, calculated in
accordance with Section 1.09), which shall be reimbursed (or participations
therein funded) in accordance with Section 2.03(c), with the proceeds being
utilized to provide Cash Collateral for such Extended Letter of Credit.

ARTICLE VII.

NEGATIVE COVENANTS

So long as any Lender shall have any Commitment hereunder, any Loan or other
Obligation hereunder shall remain unpaid or unsatisfied, or any Letter of Credit
shall remain outstanding, the Parent and the Borrower covenant and agree with
the Lenders that:

7.01 Subsidiary Indebtedness. The Parent will not permit any Subsidiary that is
not a Loan Party to create, incur, assume or permit to exist any Indebtedness
(including pursuant to any Guarantee of Indebtedness of the Parent or another
Subsidiary), except:

(a) Indebtedness owing to the Parent or another Subsidiary;

(b) Guarantees of Indebtedness of another Subsidiary that is not a Loan Party,
to the extent such Indebtedness is permitted by this Section 7.01;

(c) Indebtedness of any Person that becomes a Subsidiary after the date hereof;
provided that (i) such Indebtedness exists at the time such Person becomes a
Subsidiary and is not created in contemplation of or in connection with such
Person becoming a Subsidiary and (ii) such Indebtedness shall not be Guaranteed
by the Parent or any other Subsidiary, except Indebtedness that, in the
aggregate, but without duplication, does not exceed $25,000,000 may be
Guaranteed;

(d) Indebtedness incurred to finance the acquisition, construction or
improvement of any fixed or capital assets, including Capital Lease Obligations
and any Indebtedness assumed in connection with the acquisition of any such
assets or secured by a Lien on any such assets prior to the acquisition thereof,
and extensions, renewals and replacements of any such Indebtedness that do not
increase the outstanding principal amount thereof; provided that (i) such
Indebtedness is incurred prior to or within 180 days after such acquisition or
the completion of such construction or improvement and (ii) the aggregate
principal amount of Indebtedness permitted by this clause (d) shall not exceed
$25,000,000 at any time outstanding;

(e) Indebtedness incurred in relation to arrangements made in the ordinary
course of business to facilitate the operation of bank accounts on a net balance
basis;

 

101



--------------------------------------------------------------------------------

(f) short term Indebtedness from banks incurred in the ordinary course of
business pursuant to a facility required in order to comply with rules and
regulations issued from time to time by regulatory authorities; provided that
such compliance is required for the applicable Subsidiary to remain licensed to
conduct its business;

(g) Indebtedness incurred by WSI the proceeds of which are used to make
Investments in any Underwritten Securities in the ordinary course of WSI’s
business in an aggregate principal amount not to exceed $400,000,000 at any time
outstanding minus the cost of Investments made pursuant to Section 7.03 that
were not made using the proceeds of Indebtedness;

(h) (g) other Indebtedness in an aggregate principal amount (for all such
Subsidiaries combined, but without duplication) not exceeding $200,000,000 at
any time outstanding; and

(i) (h) Indebtedness outstanding on the date hereof with respect to the Gras
Savoye Transactions.

7.02 Liens. The Parent and the Borrower will not, and will not permit any other
Subsidiary to, create, incur, assume or permit to exist any Lien on any property
or asset now owned or hereafter acquired by it, or assign or sell any income or
revenues (including accounts receivable) or rights in respect of any thereof,
except:

(a) Permitted Encumbrances;

(b) any Lien on any property or asset of the Parent or any Subsidiary existing
on the date hereof and set forth in Schedule 7.02; provided that (i) such Lien
shall not apply to any other property or asset of the Parent or any Subsidiary
and (ii) such Lien shall secure only those obligations which it secures on the
date hereof and extensions, renewals and replacements thereof that do not
increase the outstanding principal amount thereof;

(c) any Lien existing on any property or asset prior to the acquisition thereof
by the Parent or any Subsidiary after the date hereof or existing on any
property or asset of any Person that becomes a Subsidiary after the date hereof
prior to the time such Person becomes a Subsidiary; provided that (i) such Lien
is not created in contemplation of or in connection with such acquisition or
such Person becoming a Subsidiary, as the case may be, (ii) such Lien shall not
apply to any other property or assets of the Parent or any Subsidiary and
(iii) such Lien shall secure only those obligations which it secures on the date
of such acquisition or the date such Person becomes a Subsidiary, as the case
may be, and extensions, renewals and replacements thereof that do not increase
the outstanding principal amount thereof;

(d) Liens on fixed or capital assets acquired, constructed or improved by the
Parent or any Subsidiary; provided that (i) such security interests secure only
Indebtedness incurred to finance the acquisition, construction or improvement of
such fixed or capital assets (including Capital Lease Obligations and any
Indebtedness assumed in connection with the acquisition of

 

102



--------------------------------------------------------------------------------

such assets) and extensions, renewals and replacements thereof that do not
increase the outstanding principal amount thereof, (ii) such security interests
and the Indebtedness secured thereby are incurred prior to or within 180 days
after such acquisition or the completion of such construction or improvement,
(iii) the Indebtedness secured thereby does not exceed the cost of acquiring,
constructing or improving such fixed or capital assets and (iv) such security
interests shall not apply to any other property or assets of the Parent or any
Subsidiary;

(e) charges or Liens in favor of a regulatory authority or a third party, in
each case, as contemplated by the rules or regulations issued by a regulatory
authority and with which the applicable Subsidiary is required to comply in
order to remain licensed to conduct its business;

(f) Liens over credit balances created in favor of any bank in order to
facilitate the operation of bank accounts on a net balance basis or in
connection with any Bankers Automated Clearing Services facility used in the
ordinary course of business;

(g) Liens comprised by escrow arrangements entered into in connection with asset
sales, transfers or other dispositions permitted by Section 7.04; and

(h) other Liens; provided that the sum of the aggregate principal amount of
obligations secured by such Liens plus the aggregate amount of Attributable
Indebtedness in respect of sale and leaseback transactions permitted by
Section 7.05(c) shall not, at any time, exceed 10% of Net Worth.

7.03 Investments. The Parent and the Borrower will not permit WSI or any other
Subsidiary that is a licensed broker-dealer to make Investments in any
Underwritten Securities in the ordinary course of WSI’s or such Subsidiary’s
business in an aggregate amount exceeding $400,000,000 at any one time
outstanding $400,000,000 (including the Investments made with the proceeds of
Indebtedness incurred pursuant to Section 7.01(g)).

7.04 Fundamental Changes. The Parent and the Borrower will not, and will not
permit any other Loan Party to, either (x) merge into or consolidate with any
other Person, or permit any other Person to merge into or consolidate with it,
or (y) liquidate or dissolve, except that, if at the time thereof and
immediately after giving effect thereto no Default shall have occurred and be
continuing:

(a) any Subsidiary may merge with or into the Parent, the Borrower or any other
Loan Party in a transaction in which the Parent, the Borrower or such Loan
Party, as the case may be, is the surviving entity; provided that (i) the Parent
and the Borrower will not merge with or into each other and (ii) if the Parent
or the Borrower merges with any other Loan Party, the Parent or the Borrower, as
the case may be, must be the surviving entity; and

(b) any Person may merge or consolidate with or into the Parent, the Borrower or
any other Loan Party in a transaction in which the Parent, the Borrower or such
Loan Party, as the case may be, is not the surviving entity; provided that
(i)(A) in the case of a Person

 

103



--------------------------------------------------------------------------------

merging or consolidating with or into the Borrower, the Person formed by or
surviving any such merger or consolidation shall be a corporation organized or
existing under the laws of the jurisdiction in which the Borrower is organized
and (B) in the case of a Person merging or consolidating with or into the Parent
or any other Loan Party other than the Borrower, the Person formed by or
surviving any merger or consolidation shall be a corporation organized or
existing under the laws of the United States, any state thereof, the District of
Columbia or any territory thereof or, in the case of a merger or consolidation
involving the Parent, the laws of the jurisdiction in which the Parent is
organized (such Person being herein referred to as the “Successor Entity”),
(ii) the Successor Entity shall expressly assume all the obligations of the
Parent, the Borrower or the applicable Loan Party, as the case may be, under the
Loan Documents to which the Parent, the Borrower or such Loan Party, as
applicable, is a party, pursuant to a supplement hereto or thereto in form
reasonably satisfactory to the Administrative Agent, (iii) if such merger or
consolidation involves the Borrower, then each Guarantor, unless it is the other
party to such merger or consolidation, shall have (by a supplement to the
Guaranty Agreement) confirmed that its Guarantee shall apply to all of the
Successor Entity’s obligations under this Agreement, (iv) if requested by the
Administrative Agent, the Administrative Agent shall have received an opinion of
counsel reasonably satisfactory to the Administrative Agent to the effect that
the applicable Loan Documents are legal, valid, binding and enforceable
obligations of the Successor Entity and (v) this clause (b) shall not be
construed to permit the Borrower to merge with or into the Parent.

In the case of any such merger of the Parent or the Borrower in accordance with
clause (b) above, the Successor Entity shall be deemed to be the Parent or the
Borrower, as applicable, for all purposes of the Loan Documents. Notwithstanding
anything to the contrary herein, the Parent will not engage, and will not permit
the Borrower to engage, in any transaction that would reduce the percentage of
Equity Interests owned by the Parent in the Borrower, except for (x) sales,
transfers and other disposals of such Equity Interests to directors, officers or
employees of the Borrower pursuant to any employee stock ownership plan or
similar plan for the benefit of directors, officers or employees of the Borrower
and (y) the issuance of such Equity Interests as consideration for any
acquisition from a third party; provided that following any such issuance of
Equity Interests to a third party, no Change in Control shall have occurred and
the majority of the seats (other than vacant seats) on the board of directors of
the Borrower shall be occupied by Persons nominated by the board of directors of
the Borrower or the Parent or appointed by directors so nominated.

7.05 Asset Sales. The Parent and the Borrower will not, and will not permit any
other Subsidiary to, Dispose of any asset, including any Equity Interest owned
by it, except:

(a) Dispositions in the ordinary course of business;

(b) Dispositions to the Parent or a Subsidiary; provided that in the case of a
Disposition by a Loan Party to a Subsidiary that is not a Loan Party, such
Disposition shall be on fair and reasonable terms substantially as favorable to
the Loan Party and such Subsidiary as would be obtainable by the Loan Party and
such Subsidiary at the time in a comparable arm’s-length transaction with a
Person other than an Affiliate;

 

104



--------------------------------------------------------------------------------

(c) Dispositions pursuant to sale and leaseback transactions permitted by
Section 7.06(a);

(d) Dispositions of assets that are not permitted by any other clause of this
Section 7.05; provided that the aggregate fair market value of all assets sold,
transferred or otherwise disposed in reliance upon this clause (d) shall not
exceed $1,100,000,000 during any fiscal year and shall not exceed $2,750,000,000
during the period from and including the Closing Date to but excluding the
latest Applicable Maturity Date; provided, further that in the event, and on
each occasion, that any Material Acquisition is consummated after the Closing
Date, each of the two amounts set forth in the immediately preceding proviso
shall be increased by an amount equal to 25% of the value of the assets acquired
pursuant to such Material Acquisition (valued based upon the amount at which
such assets would be reflected on a balance sheet of the Parent and its
Subsidiaries prepared on a consolidated basis in accordance with GAAP after
giving effect to such Material Acquisition); and

(e) Dispositions of Equity Interests or other interests in Topco to members of
management of Topco under contractual arrangements existing on the Closing Date;

provided that all Dispositions permitted hereby (other than those permitted by
clause (a) or (b) above) shall be made for full fair value and on an arm’s
length basis, as reasonably determined in good faith by the Parent or the
Borrower, taking into account all relevant considerations. Any merger or
consolidation of a Subsidiary with or into any other Person that results in such
Subsidiary ceasing to be a Subsidiary or the Parent owning a reduced percentage
of the Equity Interests in such Subsidiary shall, in each case, be treated as a
Disposition of such Subsidiary (or the relevant portion thereof) for purposes of
this Section 7.05.

7.06 Sale and Leaseback Transactions. The Parent and the Borrower will not, and
will not permit any other Subsidiary to, enter into any arrangement, directly or
indirectly, whereby it shall sell or transfer any property, real or personal,
used or useful in its business, whether now owned or hereafter acquired, and
thereafter rent or lease such property or other property that it intends to use
for substantially the same purpose or purposes as the property sold or
transferred, except:

(a) any such sale of any fixed or capital assets that is made for cash
consideration in an amount not less than the cost of such fixed or capital asset
and is consummated within 180 days after the Parent or such Subsidiary acquires
or completes the construction of such fixed or capital asset;

(b) any such sale of the property listed on Schedule 7.06; and

(c) any other such sale if, after giving effect thereto, the Attributable
Indebtedness in respect of the applicable sale and leaseback transaction is
within the limits set forth in Section 7.02(h) (after giving effect to all such
sale and leaseback transactions and applicable Liens).

 

105



--------------------------------------------------------------------------------

7.07 Restricted Payments. The Parent and the Borrower will not, and will not
permit any other Subsidiary to, declare or make, directly or indirectly, any
Restricted Payment, or incur any obligation (contingent or otherwise) to do so,
except that, so long as no Default shall have occurred and be continuing at the
time of any action described below or would result therefrom:

(a) each Subsidiary may make Restricted Payments to the Parent or another
Subsidiary, and any other Person that owns an Equity Interest in such
Subsidiary, ratably according to their respective holdings of the type of Equity
Interest in respect of which such Restricted Payment is being made;

(b) the Parent and each Subsidiary may declare and make dividend payments or
other distributions payable solely in the common stock or other common Equity
Interests of such Person;

(c) the Parent and each Subsidiary may purchase, redeem or otherwise acquire
Equity Interests issued by it with the proceeds received from the substantially
concurrent issue of new shares of its common stock or other common Equity
Interests;

(d) the Parent may declare or pay ordinary (as opposed to special) cash
dividends to its stockholders in the ordinary course of business; and

(e) the Parent and its Subsidiaries may make other Restricted Payments that are
not otherwise permitted by any other clause of this Section 7.07 in an unlimited
amount so long as, both before and after giving effect to any such Restricted
Payment (and any Indebtedness incurred or repaid in connection therewith)
(a) the pro forma Consolidated Leverage Ratio is no greater than 3.00 to 1.00
and (b) the unused portion of the Aggregate Revolving Credit Commitment is
$100,000,000 or more.

7.08 Financial Covenants.

(a) Consolidated Cash Interest Coverage Ratio. The Parent and the Borrower will
not permit the Consolidated Cash Interest Coverage Ratio as of the end of any
fiscal quarter of the Parent to be less than 4.00 to 1.00.

(b) Consolidated Leverage Ratio. The Parent and the Borrower will not permit the
Consolidated Leverage Ratio as of the end of any fiscal quarter of the Parent to
be greater than 3.25 to 1.00.; provided that, upon the written request of the
Borrower (such request, which shall include a listing of the acquisitions so
made, a “Covenant Reset Request”), but without any action on the part of the
Administrative Agent or any Lender, at any time where during the prior fifteen
(15) month period the Borrower can demonstrate that it and/or any other
Subsidiaries of the Parent have made acquisitions whose aggregate consideration
equals or exceeds the Requisite Qualified Acquisition Threshold (without
duplication of any acquisition that was included in any previous Covenant Reset
Request), the maximum Consolidated Leverage Ratio permitted under this
Section 7.08(b) shall be automatically increased from 3.25 to 1.00 to 3.50 to
1.00 for the last day of each fiscal quarter of the Covenant Reset Period
related to such Covenant Reset Request; provided, further, that the Borrower
shall provide to the Administrative Agent such details

 

106



--------------------------------------------------------------------------------

with respect to such acquisitions as the Administrative Agent, in its reasonable
discretion, shall request; provided, further, that after the end of each
Covenant Reset Period, the Borrower shall deliver to the Administrative Agent an
executed Compliance Certificate that shall evidence the Borrower’s compliance
with a Consolidated Leverage Ratio of 3.25 to 1.00 for a full fiscal quarter
following the end of such Covenant Reset Period before becoming entitled to make
an additional Covenant Reset Request (which, for the avoidance of doubt, must
nonetheless comply with the other requirements of this Section 7.08(b)).

ARTICLE VIII.

EVENTS OF DEFAULT AND REMEDIES

8.01 Events of Default. Any of the following shall constitute an “Event of
Default”:

(a) Non-Payment. Either (i) the Borrower shall fail to pay any principal of any
Loan or any L/C Obligation when and as the same shall become due and payable,
whether at the due date thereof or at a date fixed for prepayment thereof or
otherwise (including with respect to Extended Letters of Credit after the
Applicable Maturity Date) or (ii) the Borrower shall fail to pay any interest on
any Loan or on any L/C Obligation, or any fee or any other amount (other than an
amount referred to in subclause (i) of this clause (a)) payable under this
Agreement, when and as the same shall become due and payable (including with
respect to Extended Letters of Credit after the Applicable Maturity Date), and
such failure shall continue unremedied for a period of three Business Days; or

(b) Specific Covenants. The Parent or the Borrower shall fail to observe or
perform any covenant, condition or agreement contained in Section 6.02, 6.03
(with respect to the existence of the Parent or the Borrower), 6.08 or 6.09 or
in Article VII; or

(c) Other Defaults. Any Loan Party shall fail to observe or perform any
covenant, condition or agreement contained in any Loan Document (other than
those specified in clause (a) or (b) of this Article), and, if such failure is
capable of remedy, such failure shall continue unremedied for a period of 30
days after notice thereof from the Administrative Agent to the Borrower (which
notice will be given at the request of any Lender); or

(d) Representations and Warranties. Any representation or warranty made or
deemed made by or on behalf of the Parent, the Borrower or any other Subsidiary
in or in connection with any Loan Document or any amendment or modification
thereof or waiver thereunder, or in any report, certificate, financial statement
or other document furnished pursuant to or in connection with any Loan Document
or any amendment or modification thereof or waiver thereunder, shall prove to
have been incorrect in any material respect (or, with respect to any
representation or warranty modified by materiality or Material Adverse Effect,
in any respect) when made or deemed made; or

(e) Cross-Default. Either (i) the Parent or any Subsidiary shall fail to make
any payment (whether of principal or interest and regardless of amount) in
respect of any Material

 

107



--------------------------------------------------------------------------------

Indebtedness or Material Swap Obligations, when and as the same shall become due
and payable or (ii) any event or condition occurs that results in any Material
Indebtedness becoming due prior to its scheduled maturity or that enables or
permits (with or without the giving of notice, the lapse of time or both) the
holder or holders of any Material Indebtedness or any trustee or agent on its or
their behalf to cause any Material Indebtedness to become due, or to require the
prepayment, repurchase, redemption or defeasance thereof, prior to its scheduled
maturity; provided that this clause (e) shall not apply to secured Indebtedness
that becomes due as a result of the voluntary sale or transfer of the property
or assets securing such Indebtedness; or

(f) Involuntary Insolvency Proceedings, Etc. An involuntary proceeding shall be
commenced or an involuntary petition shall be filed seeking (i) liquidation,
reorganization or other relief (including the suspension of payments or a
moratorium of any indebtedness) in respect of the Parent or any Subsidiary or
its debts, or of a substantial part of its assets, under any Federal, state or
foreign bankruptcy, insolvency, receivership or similar law now or hereafter in
effect or (ii) the appointment of a receiver, trustee, custodian, sequestrator,
administrator, conservator or similar official for the Parent or any Subsidiary
or for a substantial part of its assets, and, in any such case, if such
proceeding or petition has been commenced under Federal or state bankruptcy,
insolvency, receivership or similar law, such proceeding or petition shall
continue undismissed for 60 days or an order or decree approving or ordering any
of the foregoing shall be entered; or

(g) Voluntary Insolvency Proceedings, Etc. The Parent or any Subsidiary shall
(i) voluntarily commence any proceeding or file any petition seeking
liquidation, reorganization, administration or other relief under any Federal,
state or foreign bankruptcy, insolvency, receivership or similar law now or
hereafter in effect, (ii) consent to the institution of, or fail to contest in a
timely and appropriate manner, any proceeding or petition described in clause
(f) of this Article, (iii) apply for or consent to the appointment of a
receiver, trustee, custodian, sequestrator, conservator or similar official for
the Parent or any Subsidiary or for a substantial part of its assets, (iv) file
an answer admitting the material allegations of a petition filed against it in
any such proceeding, (v) make a general assignment for the benefit of creditors
or (vi) take any action for the purpose of effecting any of the foregoing; or

(h) Inability to Pay Debts. The Parent or any Subsidiary shall become unable,
admit in writing its inability or fail generally to pay its debts as they become
due; or

(i) Judgments. One or more judgments for the payment of money in an aggregate
amount in excess of $50,000,000 (to the extent not covered by insurance provided
by a carrier that is not disputing coverage) shall be rendered against the
Parent, any Subsidiary or any combination thereof and the same shall remain
unpaid or undischarged, in each case for a period of 60 consecutive days during
which period execution shall not be effectively stayed; or any formal legal
process has been commenced by a judgment creditor to attach or levy upon any
material assets of the Parent or any Subsidiary to enforce any such judgment; or

(j) ERISA. An ERISA Event shall have occurred that, in the opinion of the
Required Lenders, when taken together with all other ERISA Events that have
occurred, would reasonably be expected to result in a Material Adverse Effect;
or

 

108



--------------------------------------------------------------------------------

(k) Invalidity of Loan Documents. Any Loan Document, at any time after its
execution and delivery and for any reason other than as expressly permitted
hereunder or thereunder or satisfaction in full of all the Obligations, ceases
to be in full force and effect; or the Parent or any Subsidiary (including any
Loan Party) contests in any manner the validity or enforceability of any Loan
Document; or any Loan Party denies that it has any or further liability or
obligation under any Loan Document, or purports to revoke, terminate or rescind
any Loan Document; or

(l) Change in Control. There occurs any Change in Control.

8.02 Remedies Upon Event of Default. If any Event of Default occurs and is
continuing, the Administrative Agent shall, at the request of, or may, with the
consent of, the Required Lenders, take any or all of the following actions:

(a) declare the commitment of each Lender to make Loans and any obligation of
each L/C Issuer to make L/C Credit Extensions to be terminated, whereupon such
commitments and obligation shall be terminated;

(b) declare the unpaid principal amount of all outstanding Loans, all interest
accrued and unpaid thereon, and all other amounts owing or payable hereunder or
under any other Loan Document to be immediately due and payable, without
presentment, demand, protest or other notice of any kind, all of which are
hereby expressly waived by the Parent and the Borrower;

(c) require that the Borrower Cash Collateralize the L/C Obligations (in an
amount equal to the then Outstanding Amount thereof); and/or

(d) exercise on behalf of itself, the Lenders and the L/C Issuers all rights and
remedies available to it, the Lenders and the L/C Issuers under the Loan
Documents;

provided that upon the occurrence of an actual or deemed entry of an order for
relief with respect to the Borrower under the Bankruptcy Code of the United
States, the obligation of each Lender to make Loans and any obligation of each
L/C Issuer to make L/C Credit Extensions shall automatically terminate, and the
unpaid principal amount of all outstanding Loans and all interest and other
amounts as aforesaid shall automatically become due and payable, and the
obligation of the Borrower to Cash Collateralize the L/C Obligations as
aforesaid shall automatically become effective, in each case without further act
of the Administrative Agent or any Lender.

8.03 Application of Funds. After the exercise of remedies provided for in
Section 8.02 (or after the Loans have automatically become immediately due and
payable and the L/C Obligations have automatically been required to be Cash
Collateralized as set forth in the proviso to Section 8.02), any amounts
received on account of the Obligations shall, subject to the provisions of
Sections 2.15 and 2.16, be applied by the Administrative Agent in the following
order:

First, to payment of that portion of the Obligations constituting fees,
indemnities, expenses and other amounts (including fees, charges and
disbursements of counsel to the Administrative Agent and amounts payable under
Article III) payable to the Administrative Agent in its capacity as such;

 

109



--------------------------------------------------------------------------------

Second, to payment of that portion of the Obligations constituting fees,
indemnities and other amounts (other than principal and interest and Letter of
Credit Fees) payable to the Lenders and the L/C Issuers (including fees, charges
and disbursements of counsel to the respective Lenders and the respective L/C
Issuers arising under the Loan Documents and amounts payable under Article III),
ratably among them in proportion to the respective amounts described in this
clause Second payable to them;

Third, to payment of that portion of the Obligations constituting accrued and
unpaid Letter of Credit Fees, interest on the Loans, L/C Borrowings and other
Obligations, ratably among the Lenders and the L/C Issuers in proportion to the
respective amounts described in this clause Third payable to them;

Fourth, to payment of that portion of the Obligations constituting unpaid
principal of the Loans and L/C Borrowings, ratably among the Lenders and the L/C
Issuers in proportion to the respective amounts described in this clause Fourth
held by them;

Fifth, to the Administrative Agent for the account of the applicable L/C Issuers
to Cash Collateralize that portion of L/C Obligations composed of the aggregate
undrawn amount of outstanding Letters of Credit to the extent not otherwise Cash
Collateralized by the Borrower pursuant to Sections 2.03, 2.15 and/or 6.09; and

Last, the balance, if any, after all of the Obligations have been indefeasibly
paid in full, to the Borrower or as otherwise required by Law.

ARTICLE IX.

ADMINISTRATIVE AGENT

9.01 Appointment and Authorization of Agents. Each of the Lenders and each L/C
Issuer hereby irrevocably appoints Barclays Bank to act on its behalf as the
Administrative Agent hereunder and under the other Loan Documents and authorizes
the Administrative Agent to take such actions on its behalf and to exercise such
powers as are delegated to the Administrative Agent by the terms hereof or
thereof, together with such actions and powers as are reasonably incidental
thereto. The provisions of this Article are solely for the benefit of the Agents
and the Lenders (including the Swing Line Lender) and each L/C Issuer, and
neither the Borrower nor any other Loan Party shall have rights as a third-party
beneficiary of any of such provisions. It is understood and agreed that the use
of the term “agent” herein or in any other Loan Documents (or any other similar
term) with reference to any Agent is not intended to connote any fiduciary or
other implied (or express) obligations arising under agency doctrine of any
applicable Law. Instead such term is used as a matter of market custom and is
intended to create or reflect only an administrative relationship between
independent contracting parties.

 

110



--------------------------------------------------------------------------------

Each L/C Issuer shall act on behalf of the Revolving Credit Lenders with respect
to each Letter of Credit issued by it and the documents associated therewith,
and each L/C Issuer shall have all of the benefits and immunities (a) provided
to the Agents in this Article with respect to any acts taken or omissions
suffered by such L/C Issuer in connection with Letters of Credit issued by it or
proposed to be issued by it and Issuer Documents pertaining to such Letters of
Credit as fully as if the term “Agent” as used in this Article and the
definition of “Agent-Related Person” included such L/C Issuer with respect to
such acts or omissions, and (b) as additionally provided herein with respect to
such L/C Issuer.

9.02 Rights as a Lender. The Person serving as the Administrative Agent shall
have the same rights and powers in its capacity as a Lender as any other Lender
and may exercise the same as though it were not an Agent hereunder, and the term
“Lender” or “Lenders” shall, unless otherwise expressly indicated or unless the
context otherwise requires, include the Person serving as such Agent hereunder
in its individual capacity. Such Person and its Affiliates may accept deposits
from, lend money to, own securities of, act as the financial advisor or in any
other advisory capacity for, and generally engage in any kind of business with,
the Parent or any Subsidiary or other Affiliate thereof as if such Person were
not an Agent hereunder and without any duty to account therefor to the Lenders.

9.03 Exculpatory Provisions.

(a) No Agent shall have any duties or obligations except those expressly set
forth herein and in the other Loan Documents, and the duties of the
Administrative Agent hereunder shall be administrative in nature. Without
limiting the generality of the foregoing, no Agent shall: (i) be subject to any
fiduciary or other implied duties, regardless of whether a Default has occurred
and is continuing; (ii) have any duty to take any discretionary action or
exercise any discretionary powers, except (in the case of the Administrative
Agent) discretionary rights and powers expressly contemplated hereby or by the
other Loan Documents that the Administrative Agent is required to exercise as
directed in writing by the Required Lenders or, with respect to any matter that
affects only one Class, the Majority Class Lenders of that Class (or such other
number or percentage of the Lenders as shall be expressly provided for herein or
in the other Loan Documents); provided that the Administrative Agent shall not
be required to take any action that, in its opinion or the opinion of its
counsel, may expose the Administrative Agent to liability or that is contrary to
any Loan Document or applicable Law, including for the avoidance of doubt any
action that may be in violation of the automatic stay under any Debtor Relief
Law or that may effect a forfeiture, modification or termination of property of
a Defaulting Lender in violation of any Debtor Relief Law; and (iii) except as
expressly set forth herein and in the other Loan Documents, have any duty to
disclose, and shall not be liable for the failure to disclose, any information
relating to the Parent, the Borrower or any of their respective Affiliates that
is communicated to or obtained by such Agent or any of its Affiliates in any
capacity.

(b) The Administrative Agent shall not be liable for any action taken or not
taken by it (i) with the consent or at the request of the Required Lenders or,
with respect to any

 

111



--------------------------------------------------------------------------------

matter that affects only one Class, the Majority Class Lenders of that Class (or
such other number or percentage of the Lenders as shall be necessary, or as the
Administrative Agent shall believe in good faith shall be necessary, under the
circumstances as provided in Article VIII and Sections 10.01 and 10.03), or
(ii) in the absence of its own gross negligence or willful misconduct to the
extent that such determination is made by a final and non-appealable judgment of
a court of competent jurisdiction. The Administrative Agent shall not be deemed
to have knowledge or notice of the occurrence of any Default unless and until
the Administrative Agent shall have received written notice from a Lender, any
L/C Issuer or the Borrower referring to this Agreement, describing such Default
and stating that such notice is a “notice of default.”

(c) No Agent-Related Person shall be responsible for or have any duty to
ascertain or inquire into (i) any statement, warranty or representation made in
or in connection with this Agreement or any other Loan Document, (ii) the
contents of any certificate, report or other document delivered hereunder or
thereunder or in connection herewith or therewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth herein or therein or the occurrence of any Default, (iv) the validity,
enforceability, effectiveness or genuineness of this Agreement, any other Loan
Document or any other agreement, instrument or document or (v) the satisfaction
of any condition set forth in Article IV or elsewhere herein, other than (in the
case of the Administrative Agent) to confirm receipt of items expressly required
to be delivered to it

9.04 Reliance by Administrative Agent. Each Agent shall be entitled to rely
upon, and shall not incur any liability for relying upon, any notice, request,
certificate, consent, statement, instrument, document or other writing
(including any electronic message, Internet or intranet website posting or other
distribution) believed by it to be genuine and to have been signed, sent or
otherwise authenticated by the proper Person. Each Agent also may rely upon any
statement made to it orally or by telephone and believed by it to have been made
by the proper Person, and shall not incur any liability for relying thereon. In
determining compliance with any condition hereunder to any Credit Extension that
by its terms must be fulfilled to the satisfaction of a Lender or an L/C Issuer,
the Administrative Agent may presume that such condition is satisfactory to such
Lender or such L/C Issuer unless the Administrative Agent shall have received
notice to the contrary from such Lender or such L/C Issuer prior to any such
Credit Extension. The Administrative Agent may consult with legal counsel (who
may be counsel for the Borrower or the Parent), independent accountants and
other experts selected by it, and shall not be liable for any action taken or
not taken by it in accordance with the advice of any such counsel, accountants
or experts.

9.05 Delegation of Duties. The Administrative Agent may perform any and all of
its duties and exercise its rights and powers hereunder or under any other Loan
Document by or through any one or more sub-agents appointed by the
Administrative Agent. The Administrative Agent and any such sub-agent may
perform any and all of its duties and exercise its rights and powers by or
through their respective Related Parties. The exculpatory provisions of this
Article shall apply to any such sub-agent and to the Related Parties of the
Administrative Agent and any such sub-agent, and shall apply to their respective
activities in connection with the syndication of the Facilities as well as
activities as Administrative Agent.

 

112



--------------------------------------------------------------------------------

9.06 Resignation of Administrative Agent. The Administrative Agent may at any
time give notice of its resignation to the Lenders, the L/C Issuer and the
Borrower. Upon receipt of any such notice of resignation, the Required Lenders
shall have the right, in consultation with the Borrower, to appoint a successor,
which shall be a bank with an office in the United States, or an Affiliate of
any such bank with an office in the United States. If no such successor shall
have been so appointed by the Required Lenders and shall have accepted such
appointment within 30 days after the retiring Administrative Agent gives notice
of its resignation, then the retiring Administrative Agent may (but shall not be
obligated to) on behalf of the Lenders and the L/C Issuer, appoint, in
consultation with the Borrower, a successor Administrative Agent meeting the
qualifications set forth above; provided that if the Administrative Agent shall
notify the Borrower and the Lenders that no qualifying Person has accepted such
appointment, then such resignation shall nonetheless become effective in
accordance with such notice and (1) the retiring Administrative Agent shall be
discharged from its duties and obligations hereunder and under the other Loan
Documents (except that in the case of any Cash Collateral held by the
Administrative Agent on behalf of the Lenders or the L/C Issuers under any of
the Loan Documents, the retiring Administrative Agent may (but shall not be
obligated to) continue to hold such Cash Collateral until such time as a
successor Administrative Agent is appointed) and (2) all payments,
communications and determinations provided to be made by, to or through the
Administrative Agent shall instead be made by or to each Lender and the L/C
Issuer directly, until such time as the Required Lenders appoint a successor
Administrative Agent as provided for above in this Section. Upon the acceptance
of a successor’s appointment as Administrative Agent hereunder, such successor
shall succeed to and become vested with all of the rights, powers, privileges
and duties of the retiring (or retired) Administrative Agent, and the retiring
Administrative Agent shall be discharged from all of its duties and obligations
hereunder or under the other Loan Documents (if not already discharged therefrom
as provided above in this Section). The fees payable by the Borrower to a
successor Administrative Agent shall be the same as those payable to its
predecessor unless otherwise agreed between the Borrower and such successor.
After the retiring Administrative Agent’s resignation hereunder and under the
other Loan Documents, the provisions of this Article and Section 10.04 shall
continue in effect for the benefit of such retiring Administrative Agent, its
sub-agents and their respective Related Parties in respect of any actions taken
or omitted to be taken by any of them while the retiring Administrative Agent
was acting as Administrative Agent.

Any resignation by Barclays Bank as Administrative Agent pursuant to this
Section 9.06 shall also constitute its resignation as Swing Line Lender and as
an L/C Issuer. Upon the acceptance of a successor’s appointment as
Administrative Agent hereunder, (a) such successor shall succeed to and become
vested with all of the rights, powers, privileges and duties of the retiring
Swing Line Lender and/or L/C Issuer, (b) the retiring Swing Line Lender and/or
L/C Issuer shall be discharged from all of its duties and obligations hereunder
or under the other Loan Documents and (c) the successor L/C Issuer shall issue
Letters of Credit in substitution for the Letters of Credit, if any, outstanding
at the time of such succession and issued by Barclays Bank

 

113



--------------------------------------------------------------------------------

or make other arrangements satisfactory to the retiring L/C Issuer to
effectively assume the obligations of the retiring L/C Issuer with respect to
such Letters of Credit; provided that Barclays Bank shall retain all the rights,
powers, privileges and duties with respect to all Letters of Credit and all
Swing Line Loans outstanding as of the effective date of its resignation
pursuant to Section 10.06(i).

9.07 Non-Reliance on Administrative Agent and Other Lenders. Each Lender and
each L/C Issuer acknowledges that it has, independently and without reliance
upon any Agent-Related Person or any other Lender or any of their Related
Parties and based on such documents and information as it has deemed
appropriate, made its own credit analysis and decision to enter into this
Agreement. Each Lender and each L/C Issuer also acknowledges that it will,
independently and without reliance upon any Agent-Related Person or any other
Lender or any of their Related Parties and based on such documents and
information as it shall from time to time deem appropriate, continue to make its
own decisions in taking or not taking action under or based upon this Agreement,
any other Loan Document or any related agreement or any document furnished
hereunder or thereunder.

9.08 Duties of Other Agents. None of the Agents (other than the Administrative
Agent) shall have any rights, powers, obligations, liabilities, responsibilities
or duties under this Agreement or any of the other Loan Documents, except in its
capacity, as applicable, as a Lender, the Swing Line Lender or an L/C Issuer
hereunder (as applicable).

9.09 Administrative Agent May File Proofs of Claim. In case of the pendency of
any proceeding under any Debtor Relief Law or any other judicial proceeding
relative to any Loan Party, the Administrative Agent (irrespective of whether
the principal of any Loan or L/C Obligation shall then be due and payable as
herein expressed or by declaration or otherwise and irrespective of whether the
Administrative Agent shall have made any demand on the Borrower) shall be
entitled and empowered (but not obligated) by intervention in such proceeding or
otherwise:

(i) to file and prove a claim for the whole amount of the principal and interest
owing and unpaid in respect of the Loans, all L/C Obligations and all other
Obligations that are owing and unpaid and to file such other documents as may be
necessary or advisable in order to have the claims of the Lenders, each L/C
Issuer and the Administrative Agent (including any claim for the reasonable
compensation, expenses, disbursements and advances of the Lenders, the L/C
Issuers and the Administrative Agent and their respective agents and counsel and
all other amounts due to the Lenders, the L/C Issuers and the Administrative
Agent under Sections 2.03(h), 2.03(i), 2.09 and 10.04) allowed in such judicial
proceeding; and

(ii) to collect and receive any monies or other property payable or deliverable
on any such claims and to distribute the same;

 

114



--------------------------------------------------------------------------------

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender and each L/C Issuer to make such payments to the Administrative
Agent and, in the event that the Administrative Agent shall consent to the
making of such payments directly to the Lenders and the L/C Issuers, to pay to
the Administrative Agent any amount due for the reasonable compensation,
expenses, disbursements and advances of the Administrative Agent and its agents
and counsel, and any other amounts due the Administrative Agent under Sections
2.03(h), 2.03(i), 2.09 and 10.04.

Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender or the L/C
Issuer any plan of reorganization, arrangement, adjustment or composition
affecting the Obligations or the rights of any Lender or the L/C Issuer to
authorize the Administrative Agent to vote in respect of the claim of any Lender
or the L/C Issuer in any such proceeding.

9.10 Withholding. To the extent required by any applicable Law, the
Administrative Agent may withhold from any payment to any Lender an amount
equivalent to any Tax. If the IRS or any other Governmental Authority asserts a
claim that the Administrative Agent did not properly withhold Tax from amounts
paid to or for the account of any Lender because the appropriate form was not
delivered or was not properly executed or because such Lender failed to notify
the Administrative Agent of a change in circumstance which rendered the
exemption from, or reduction of, Tax ineffective or for any other reason, or if
the Administrative Agent reasonably determines that a payment was made to a
Lender pursuant to this Agreement without deduction of applicable withholding
tax from such payment, such Lender shall indemnify the Administrative Agent
fully for all amounts paid, directly or indirectly, by the Administrative Agent
as Tax or otherwise, including any penalties or interest and together with all
reasonable costs and out-of-pocket expenses (including reasonable fees and
expenses of counsel) incurred in connection therewith.

9.11 Guaranty Matters. The Lenders and L/C Issuers irrevocably authorize the
Administrative Agent, at its option and in its discretion, to release any
Guarantor from its obligations under the Guaranty Agreement if such Person
ceases to be a Subsidiary of the Parent as a result of a transaction permitted
hereunder. Upon request by the Administrative Agent at any time, the Required
Lenders will confirm in writing the Administrative Agent’s authority to release
any Guarantor from its obligations under the Guaranty Agreement pursuant to this
Section 9.11.

9.12 Survival. All provisions of this Article IX shall survive termination of
the Aggregate Commitments and the repayment, satisfaction or discharge of all
other Obligations hereunder.

 

115



--------------------------------------------------------------------------------

ARTICLE X.

MISCELLANEOUS

10.01 Amendments, Etc. Except or otherwise provided in Section 2.14 and
Section 2.17, no amendment or waiver of any provision of this Agreement or any
other Loan Document, and no consent to any departure by the Borrower or any
other Loan Party therefrom, shall be effective unless in writing signed by the
Required Lenders (or, with respect to any matter that affects only one Class,
the Majority Class Lenders of that Class) (or the Administrative Agent with the
consent of the Required Lenders (or, with respect to any matter that affects
only one Class, the Majority Class Lenders of that Class)) and the Borrower or
the applicable Loan Party, as the case may be, and acknowledged by the
Administrative Agent, and each such waiver or consent shall be effective only in
the specific instance and for the specific purpose for which given; provided
that no such amendment, waiver or consent shall:

(a) waive any condition set forth in Section 4.01 (other than Section 4.01(b)(i)
or (c), which may be waived solely by the Person to whom any such amounts are
due) without the written consent of each Lender;

(b) extend or increase the Commitment of any Lender (or reinstate any Commitment
terminated pursuant to Section 8.02) without the written consent of such Lender;

(c) postpone any date fixed by this Agreement or any other Loan Document for any
payment (excluding mandatory prepayments) of principal, interest, fees or other
amounts due to the Lenders (or any of them) hereunder or under any other Loan
Document without the written consent of each Lender directly affected thereby
(other than as contemplated by Section 2.17);

(d) reduce the principal of, or the rate of interest specified herein on, any
Loan or L/C Borrowing, or (subject to clause (v) of the second proviso to this
Section 10.01) any fees or other amounts payable hereunder or under any other
Loan Document without the written consent of each Lender directly affected
thereby; provided that only the consent of the Required Lenders shall be
necessary (i) to amend the definition of “Default Rate” or to waive any
obligation of the Borrower to pay interest at the Default Rate or (ii) to amend
any financial covenant hereunder (or any defined term used therein) even if the
effect of such amendment would be to reduce the rate of interest on any Loan or
L/C Borrowing or to reduce any fee payable hereunder; provided further that only
the consent of the Majority Class Lenders with respect to the Class encompassing
Committed Loans shall be necessary to waive any obligation of the Borrower to
pay Letter of Credit Fees at the Default Rate;

(e) change Section 2.13 or Section 8.03 in a manner that would alter the pro
rata sharing of payments required thereby without the written consent of each
Lender;

(f) amend Section 1.06 or the definition of “Alternative Currency” without the
written consent of each Revolving Credit Lender;

 

116



--------------------------------------------------------------------------------

(g) change any provision of this Section 10.01 or the definition of “Required
Lenders” or “Majority Class Lenders” or any other provision hereof specifying
the number or percentage of Lenders required to amend, waive or otherwise modify
any rights hereunder or make any determination or grant any consent hereunder
without the written consent of each Lender directly affected thereby;

(h) release all or substantially all of the value of the Guaranty Agreement
without the written consent of each Lender, except to the extent the release of
any Guarantor is permitted pursuant to Section 9.11 (in which case such release
may be made by the Administrative Agent acting alone);

(i) increase the Letter of Credit Sublimit or the Swing Line Sublimit without
the consent of each Lender directly affected thereby;

(j) allow the issuance of any Letter of Credit to have an expiry date more than
one year after the date of issuance without the consent of each Lender directly
affected thereby;

(k) impose any greater restriction on the ability of any Lender under a Class to
assign any of its rights or obligations hereunder without the written consent of
the Majority Class Lenders of such Class; or

(l) waive any condition set forth in Section 4.02 as to any Credit Extension
after the Initial Credit Extension without the written consent of the Majority
Class Lenders with respect to the Revolving Credit Facility;

and provided, further, that (i) no amendment, waiver or consent shall, unless in
writing and signed by the applicable L/C Issuer in addition to the Lenders
required above, affect the rights or duties of such L/C Issuer under this
Agreement or any Issuer Document relating to any Letter of Credit issued or to
be issued by it; (ii) no amendment, waiver or consent shall, unless in writing
and signed by the Swing Line Lender in addition to the Lenders required above,
affect the rights or duties of the Swing Line Lender under this Agreement;
(iii) no amendment, waiver or consent shall, unless in writing and signed by the
Administrative Agent in addition to the Lenders required above, affect the
rights or duties of the Administrative Agent under this Agreement or any other
Loan Document; (iv) Section 10.06(h) may not be amended, waived or otherwise
modified without the consent of each Granting Lender all or any part of whose
Loans are being funded by an SPC at the time of such amendment, waiver or other
modification; and (v) each Issuer Document (to the extent otherwise permitted by
the terms of this Agreement) and the Fee Letters may be amended, or rights or
privileges thereunder waived, in a writing executed only by the parties thereto.
Notwithstanding anything to the contrary herein, no Defaulting Lender shall have
any right to approve or disapprove any amendment, waiver or consent hereunder
(and any amendment, waiver or consent which by its terms requires the consent of
all Lenders or each affected Lender may be effected with the consent of the
applicable Lenders other than Defaulting Lenders), except that (x) the
Commitment of any Defaulting Lender may not be increased or extended, the
maturity of any of its Loans may not be extended, the rate of interest on any of
its Loans may not be reduced and the principal amount of any of its Loans may
not be forgiven, in each case, without the consent of such Lender and (y) any
waiver, amendment or modification requiring the consent of all Lenders or each
affected Lender that by its terms affects any Defaulting Lender more adversely
than other affected Lenders shall require the consent of such Defaulting Lender.

 

117



--------------------------------------------------------------------------------

If any Lender does not consent to a proposed amendment, waiver, consent or
release with respect to any Loan Document that requires the consent of each
similarly situated Lender or such Lender and that has been approved by the
Required Lenders or the Majority Class Lenders, as applicable, the Borrower may
replace such non-consenting Lender in accordance with Section 10.13; provided
that such amendment, waiver, consent or release can be effected as a result of
the assignment contemplated by such Section (together with all other such
assignments required by the Borrower to be made pursuant to this paragraph).

In addition, notwithstanding anything in this Section to the contrary, if the
Administrative Agent and the Borrower shall have jointly identified an obvious
error or any error or omission of a technical nature, in each case, in any
provision of any Loan Document, then the Administrative Agent and the Borrower
shall be permitted to amend such provision, and, in each case, such amendment
shall become effective without any further action or consent of any other party
to any Loan Document if the same is not objected to in writing by the Required
Lenders to the Administrative Agent within ten Business Days following receipt
of notice thereof.

10.02 Notices; Effectiveness; Electronic Communications.

(a) Notices Generally. Except in the case of notices and other communications
expressly permitted to be given by telephone (and except as provided in
subsection (b) below), all notices and other communications provided for herein
shall be in writing and shall be delivered by hand or overnight courier service,
mailed by certified or registered mail or sent by telecopier or (subject to
subsection (b) below) email as follows, and all notices and other communications
expressly permitted hereunder to be given by telephone shall be made to the
applicable telephone number, as follows:

(i) if to the Parent, the Borrower, the Administrative Agent, the Swing Line
Lender or any L/C Issuer, to the address, telecopier number, electronic mail
address or telephone number specified for such Person on Schedule 10.02; and

(ii) if to any other Lender, to the address, telecopier number, electronic mail
address or telephone number specified in its Administrative Questionnaire.

Notices and other communications sent by hand or overnight courier service, or
mailed by certified or registered mail, shall be deemed to have been given when
received; notices and other communications sent by telecopier shall be deemed to
have been given when sent (except that, if not given during normal business
hours for the recipient, shall be deemed to have been given at the opening of
business on the next Business Day for the recipient). Notices and other
communications delivered through electronic communications to the extent
provided in subsection (b) below, shall be effective as provided in such
subsection (b).

(b) Electronic Communications. Notices and other communications to the Lenders
and L/C Issuers hereunder may be delivered or furnished by electronic
communication (including e-mail and Internet or intranet websites) pursuant to
procedures approved by the

 

118



--------------------------------------------------------------------------------

Administrative Agent; provided that the foregoing shall not apply to notices to
any Lender or any L/C Issuer pursuant to Article II, if such Lender or such L/C
Issuer, as applicable, has notified the Administrative Agent that it is
incapable of receiving notices under such Article by electronic communication.
The Administrative Agent or the Borrower may, in its discretion, agree to accept
notices and other communications to it hereunder by electronic communications
pursuant to procedures approved by it; provided that approval of such procedures
may be limited to particular notices or communications.

Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement); provided that, if such notice or other communication
is not sent during the normal business hours of the recipient, such notice or
communication shall be deemed to have been sent at the opening of business on
the next Business Day for the recipient and (ii) notices or communications
posted to an Internet or intranet website shall be deemed received upon the
deemed receipt by the intended recipient at its e-mail address as described in
the foregoing clause (i) of notification that such notice or communication is
available and identifying the website address therefor.

(c) The Platform. THE PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE.” THE
AGENT-RELATED PERSONS DO NOT WARRANT THE ACCURACY OR COMPLETENESS OF THE PARENT
AND BORROWER MATERIALS OR THE ADEQUACY OF THE PLATFORM, AND EXPRESSLY DISCLAIM
LIABILITY FOR ERRORS IN OR OMISSIONS FROM THE PARENT AND BORROWER MATERIALS. NO
WARRANTY OF ANY KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING ANY WARRANTY OF
MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD
PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY ANY
AGENT-RELATED PERSON IN CONNECTION WITH THE PARENT AND BORROWER MATERIALS OR THE
PLATFORM. In no event shall any Agent-Related Person have any liability to the
Parent, the Borrower, any Lender, any L/C Issuer or any other Person for losses,
claims, damages, liabilities or expenses of any kind (whether in tort, contract
or otherwise) arising out of the Parent’s, the Borrower’s or the Administrative
Agent’s transmission of Parent and Borrower Materials through the Internet
(including the Platform), except to the extent that such losses, claims,
damages, liabilities or expenses are determined by a court of competent
jurisdiction by a final and nonappealable judgment to have resulted from the
gross negligence or willful misconduct of such Agent-Related Person; provided
that in no event shall any Agent-Related Person have any liability to the
Parent, the Borrower, any Lender, any L/C Issuer or any other Person for
indirect, special, incidental, consequential or punitive damages (as opposed to
direct or actual damages).

(d) Change of Address, Etc. Each of the Parent, the Borrower, the Administrative
Agent, the Swing Line Lender and each L/C Issuer may change its address,
telecopier, e-mail or telephone number for notices and other communications
hereunder by notice to the other parties hereto. Each other Lender may change
its address, telecopier, e-mail or telephone number for notices and other
communications hereunder by notice to the Borrower, the

 

119



--------------------------------------------------------------------------------

Administrative Agent, Swing Line Lender and the L/C Issuers. In addition, each
Lender agrees to notify the Administrative Agent from time to time to ensure
that the Administrative Agent has on record (i) an effective address, contact
name, telephone number, telecopier number and e-mail address to which notices
and other communications may be sent and (ii) accurate wire instructions for
such Lender. Furthermore, each Public Lender agrees to cause at least one
individual at or on behalf of such Public Lender to at all times have selected
the “Private Side Information” or similar designation on the content declaration
screen of the Platform in order to enable such Public Lender or its delegate, in
accordance with such Public Lender’s compliance procedures and applicable Law,
including United States Federal and state securities Laws, to make reference to
Parent and Borrower Materials that are not made available through the “Public
Side Information” portion of the Platform and that may contain material
non-public information with respect to the Parent or the Borrower or their
respective securities for purposes of United States Federal or state securities
laws.

(e) Reliance by Administrative Agent, L/C Issuers and Lenders. The
Administrative Agent, the L/C Issuers and the Lenders shall be entitled to rely
and act upon any notices (including telephonic Committed Loan Borrowing Requests
and Swing Line Loan Borrowing Requests) purportedly given by or on behalf of the
Parent or the Borrower even if (i) such notices were not made in a manner
specified herein, were incomplete or were not preceded or followed by any other
form of notice specified herein, or (ii) the terms thereof, as understood by the
recipient, varied from any confirmation thereof. The Parent and the Borrower
shall each indemnify the Administrative Agent, each L/C Issuer, each Lender and
the Related Parties of each of them from all losses, costs, expenses and
liabilities resulting from the reliance by such Person on each notice
purportedly given by or on behalf of the Parent or the Borrower. All telephonic
notices to and other telephonic communications with the Administrative Agent may
be recorded by the Administrative Agent, and each of the parties hereto hereby
consents to such recording.

10.03 No Waiver; Cumulative Remedies; Enforcement. No failure by any Lender, any
L/C Issuer or the Administrative Agent to exercise, and no delay by any such
Person in exercising, any right, remedy, power or privilege hereunder or under
any Loan Document shall operate as a waiver thereof; nor shall any single or
partial exercise of any right, remedy, power or privilege hereunder preclude any
other or further exercise thereof or the exercise of any other right, remedy,
power or privilege. The rights, remedies, powers and privileges herein provided,
and provided under each other Loan Document, are cumulative and not exclusive of
any rights, remedies, powers and privileges provided by law.

Notwithstanding anything to the contrary contained herein or in any other Loan
Document, the authority to enforce rights and remedies hereunder and under the
other Loan Documents against the Loan Parties or any of them shall be vested
exclusively in, and all actions and proceedings at law in connection with such
enforcement shall be instituted and maintained exclusively by, the
Administrative Agent in accordance with Section 8.02 for the benefit of all the
Lenders and all L/C Issuers; provided that the foregoing shall not prohibit
(a) the Administrative Agent from exercising on its own behalf the rights and
remedies that inure to its

 

120



--------------------------------------------------------------------------------

benefit (solely in its capacity as Administrative Agent) hereunder and under the
other Loan Documents, (b) the Swing Line Lender from exercising the rights and
remedies that inure to its benefit (solely in its capacity as Swing Line Lender)
hereunder and under the other Loan Documents, (c) any L/C Issuer from exercising
the rights and remedies that inure to its benefit (solely in its capacity as L/C
Issuer) hereunder and under the other Loan Documents, (d) any Lender from
exercising setoff rights in accordance with Section 10.08 (subject to the terms
of Section 2.13), or (e) any Lender from filing proofs of claim or appearing and
filing pleadings on its own behalf during the pendency of a proceeding relative
to any Loan Party under any Debtor Relief Law; and provided, further, that if at
any time there is no Person acting as Administrative Agent hereunder and under
the other Loan Documents, then (i) the Required Lenders shall have the rights
otherwise ascribed to the Administrative Agent pursuant to Section 8.02 and
(ii) in addition to the matters set forth in clauses (b), (c), (d) and (e) of
the preceding proviso and subject to Section 2.13, any Lender may, with the
consent of the Required Lenders, enforce any rights and remedies available to it
and as authorized by the Required Lenders.

10.04 Expenses; Indemnity; Damage Waiver.

(a) Costs and Expenses. The Borrower shall pay (i) all reasonable out-of-pocket
expenses incurred by the Agents and each of their respective Affiliates
(including the actual, reasonable and documented fees, charges and disbursements
of one counsel for the Agents, taken as a whole, and, solely in the case of a
conflict of interest, one additional counsel for each group of similarly
affected Persons taken as a whole (and, if reasonably necessary, of one local
counsel in any relevant material jurisdiction or one special counsel in any
relevant area of expertise for all such similarly affected Persons taken as a
whole)), in connection with the syndication of the Facilities provided for
herein, the preparation, negotiation, execution, delivery and administration of
this Agreement and the other Loan Documents or any amendments, modifications or
waivers of the provisions hereof or thereof (whether or not the transactions
contemplated hereby or thereby shall be consummated), (ii) all reasonable
out-of-pocket expenses incurred by any L/C Issuer in connection with the
issuance, amendment, renewal or extension of any Letter of Credit or any demand
for payment thereunder, and (iii) all out-of-pocket expenses incurred by the
Administrative Agent, any Lender or any L/C Issuer (including the fees, charges
and disbursements of any counsel for the Administrative Agent, any Lender or any
L/C Issuer), in connection with the enforcement or protection of its rights
(A) in connection with this Agreement and the other Loan Documents, including
its rights under this Section, or (B) in connection with the Loans made or
Letters of Credit issued hereunder, including all such out-of-pocket expenses
incurred during any workout, restructuring or negotiations in respect of such
Loans or Letters of Credit.

(b) Indemnification by the Borrower. Each of the Parent and the Borrower shall
indemnify the Administrative Agent (and any sub-agent thereof), each Lender, the
Swing Line Lender and each L/C Issuer, and each Related Party of any of the
foregoing Persons (each such Person being called an “Indemnitee”) against, and
hold each Indemnitee harmless from, any and all losses, claims, damages,
liabilities and related expenses (including the actual, reasonable and
documented fees, charges and disbursements of one counsel to the Indemnitees,
taken as a whole and, solely in the case of a conflict of interest, one
additional counsel to each group of similarly affected Indemnitees, taken as a
whole (and, if reasonably necessary, of one

 

121



--------------------------------------------------------------------------------

local counsel in any relevant material jurisdiction or one special counsel in
any relevant area of expertise to each group of similarly affected Indemnitees,
taken as a whole) and settlement costs) incurred by any Indemnitee or asserted
against any Indemnitee by any third party or by the Borrower or any other Loan
Party arising out of, in connection with, or as a result of (i) the execution or
delivery of this Agreement, any other Loan Document or any agreement or
instrument contemplated hereby or thereby, the performance by the parties hereto
of their respective obligations hereunder or thereunder, the consummation of the
transactions contemplated hereby or thereby, or, in the case of the
Administrative Agent (and any sub-agent thereof) and its Related Parties only,
the administration of this Agreement and the other Loan Documents, (ii) any Loan
or any Letter of Credit or the use or proposed use of the proceeds therefrom
(including any refusal by any L/C Issuer to honor a demand for payment under a
Letter of Credit if the documents presented in connection with such demand do
not strictly comply with the terms of such Letter of Credit), (iii) any actual
or alleged presence or release of Hazardous Materials on or from any property
owned or operated by the Parent or any of its Subsidiaries, or any Environmental
Liability related in any way to the Parent or any of its Subsidiaries, or
(iv) any actual or prospective claim, litigation, investigation or proceeding
relating to any of the foregoing, whether based on contract, tort or any other
theory, whether brought by a third party or by the Borrower or any other Loan
Party or any of the Borrower’s or such Loan Party’s directors, shareholders or
creditors, and regardless of whether any Indemnitee is a party thereto; provided
that such indemnity shall not, as to any Indemnitee, be available to the extent
that such losses, claims, damages, liabilities or related expenses (x) are
determined by a court of competent jurisdiction by final and nonappealable
judgment to have resulted from the gross negligence or willful misconduct of
such Indemnitee, (y) result from a claim brought by the Borrower or any other
Loan Party against an Indemnitee for material breach of such Indemnitee’s
obligations hereunder or under any other Loan Document, if the Borrower or such
other Loan Party has obtained a final and nonappealable judgment in its favor on
such claim as determined by a court of competent jurisdiction or (z) result from
a dispute solely amongst the Indemnitees (other than claims against an
Indemnitee in its capacity as Administrative Agent or as an Arranger) not
arising out of any act or omission of the Parent, the Borrower, or any
Subsidiary; provided further that this Section 10.04(b) shall not apply with
respect to Taxes other than any Taxes that represent losses, claims or damages
arising from any non-Tax claim.

(c) Reimbursement by Lenders. To the extent that the Parent and the Borrower for
any reason fail to indefeasibly pay any amount required under subsection (a) or
(b) of this Section to be paid by it to the Administrative Agent (or any
sub-agent thereof), any L/C Issuer, the Swing Line Lender or any Related Party
of any of the foregoing, each Lender severally agrees to pay to the
Administrative Agent (or any such sub-agent), such L/C Issuer, the Swing Line
Lender or such Related Party, as the case may be, such Lender’s Applicable
Percentage (determined as of the time that the applicable unreimbursed expense
or indemnity payment is sought) of such unpaid amount; provided that the
unreimbursed expense or indemnified loss, claim, damage, liability or related
expense, as the case may be, was incurred by or asserted against the
Administrative Agent (or any such sub-agent), such L/C Issuer or the Swing Line
Lender in its capacity as such, or against any Related Party of any of the
foregoing acting for the Administrative Agent (or any such sub-agent), such L/C
Issuer or the Swing Line Lender in connection with such capacity. To the extent
any L/C Issuer or the Swing Line Lender is

 

122



--------------------------------------------------------------------------------

entitled to indemnification under this Section solely in its capacity and role
as L/C Issuer or as the Swing Line Lender, as applicable, only the Revolving
Credit Lenders shall be required to indemnify such L/C Issuer or the Swing Line
Lender, as the case may be, in accordance with this Section 10.04(c) (determined
as of the time that the applicable payment is sought based on each Revolving
Credit Lender’s Revolving Credit Commitment at such time). The obligations of
the Lenders under this subsection (c) are subject to the provisions of
Section 2.12(e).

(d) Waiver of Consequential Damages, Etc. To the fullest extent permitted by
applicable Law, neither the Parent, the Borrower, the Administrative Agent, any
Lender nor any L/C Issuer shall assert, and each of them hereby waives, any
claim against any Person party to this Agreement or against any Indemnitee, on
any theory of liability, for special, indirect, consequential or punitive
damages (as opposed to direct or actual damages) arising out of, in connection
with, or as a result of, this Agreement, any other Loan Document or any
agreement or instrument contemplated hereby, the transactions contemplated
hereby or thereby, any Loan or Letter of Credit or the use of the proceeds
thereof. No Indemnitee referred to in subsection (b) above shall be liable for
any damages arising from the use by unintended recipients of any information or
other materials distributed to such unintended recipients by such Indemnitee
through telecommunications, electronic or other information transmission systems
in connection with this Agreement or the other Loan Documents or the
transactions contemplated hereby or thereby other than for direct or actual
damages resulting from the gross negligence or willful misconduct of such
Indemnitee as determined by a final and nonappealable judgment of a court of
competent jurisdiction.

(e) Payments. All amounts due under this Section shall be payable not later than
ten Business Days after demand therefor.

(f) Survival. The agreements in this Section shall survive the resignation of
the Administrative Agent, the Swing Line Lender and any L/C Issuer, the
replacement of any Lender, the termination of the Aggregate Commitments and the
repayment, satisfaction or discharge of all the other Obligations.

10.05 Payments Set Aside. To the extent that any payment by or on behalf of the
Borrower is made to the Administrative Agent, any L/C Issuer or any Lender, or
the Administrative Agent, any L/C Issuer or any Lender exercises its right of
setoff, and such payment or the proceeds of such setoff or any part thereof is
subsequently invalidated, declared to be fraudulent or preferential, set aside
or required (including pursuant to any settlement entered into by the
Administrative Agent, such L/C Issuer or such Lender in its discretion) to be
repaid to a trustee, receiver or any other party, in connection with any
proceeding under any Debtor Relief Law or otherwise, then (a) to the extent of
such recovery, the obligation or part thereof originally intended to be
satisfied shall be revived and continued in full force and effect as if such
payment had not been made or such setoff had not occurred, and (b) each Lender
and each L/C Issuer severally agrees to pay to the Administrative Agent upon
demand its applicable share (without duplication) of any amount so recovered
from or repaid by the Administrative Agent, plus interest thereon from the date
of such demand to the date such payment is made at a rate per annum equal to the
applicable Overnight Rate from time to time in effect, in the applicable
currency of such recovery or payment. The obligations of the Lenders and the L/C
Issuers under clause (b) of the preceding sentence shall survive the payment in
full of the Obligations and the termination of this Agreement.

 

123



--------------------------------------------------------------------------------

10.06 Successors and Assigns.

(a) Successors and Assigns Generally. The provisions of this Agreement shall be
binding upon and inure to the benefit of the parties hereto and their respective
successors and assigns permitted hereby, except that (x) neither the Borrower
nor the Parent may assign or otherwise transfer any of its rights or obligations
hereunder without the prior written consent of the Administrative Agent and each
Lender; provided that a merger or consolidation that complies with Section 7.04
shall not be construed as an assignment or transfer for purposes of this clause
(x) and (y) no Lender may assign or otherwise transfer any of its rights or
obligations hereunder except (i) to an assignee in accordance with the
provisions of subsection (b) of this Section, (ii) by way of participation in
accordance with the provisions of subsection (d) of this Section, (iii) by way
of pledge or assignment of a security interest subject to the restrictions of
subsection (f) of this Section or (iv) to an SPC in accordance with the
provisions of subsection (g) of this Section (and any other attempted assignment
or transfer by any party hereto shall be null and void). Nothing in this
Agreement, expressed or implied, shall be construed to confer upon any Person
(other than the parties hereto, their respective successors and assigns
permitted hereby, Participants to the extent provided in subsection (d) of this
Section and, to the extent expressly contemplated hereby, the Related Parties of
each of the Administrative Agent, the L/C Issuers and the Lenders) any legal or
equitable right, remedy or claim under or by reason of this Agreement.

(b) Assignments by Lenders. Any Lender may at any time assign to one or more
assignees all or a portion of its rights and obligations under this Agreement
(including all or a portion of its Commitments and the Loans (including for
purposes of this subsection (b), participations in Swing Line Loans and L/C
Obligations) at the time owing to it); provided that any such assignment shall
be subject to the following conditions:

(i) Minimum Amounts.

(A) in the case of an assignment of the entire remaining amount of the assigning
Lender’s Commitment under any Class and the Loans at the time owing to it under
any Class, or in the case of an assignment to a Lender, an Affiliate of a Lender
or an Approved Fund, no minimum amount need be assigned; and

(B) in any case not described in subsection (b)(i)(A) of this Section, the
aggregate amount of the Commitment (which for this purpose includes Loans
outstanding thereunder) or, if the Commitment is not then in effect, the
principal outstanding balance of the Loans of the assigning Lender subject to
each such assignment, determined as of the date the Assignment and Assumption
with respect to such assignment is delivered to the Administrative Agent or, if
“Trade Date” is specified in the Assignment and Assumption, as of the Trade
Date, shall not be less than $5,000,000, unless each of the Administrative Agent
and, so long as no Event of Default has occurred and is continuing, the Borrower
otherwise consents (each such consent not to be unreasonably withheld or
delayed);

 

124



--------------------------------------------------------------------------------

provided that concurrent assignments to members of an Assignee Group and
concurrent assignments from members of an Assignee Group to a single Eligible
Assignee (or to an Eligible Assignee and members of its Assignee Group) will be
treated as a single assignment for purposes of determining whether such minimum
amount has been met.

(ii) Proportionate Amounts. Each partial assignment shall be made as an
assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement with respect to the Loans or the Commitment
assigned, except that this clause (ii) shall not (A) apply to the Swing Line
Lender’s rights and obligations in respect of Swing Line Loans or (B) prohibit
any Lender from assigning all or a portion of its rights and obligations among
separate Facilities on a non-pro rata basis.

(iii) Required Consents. No consent shall be required for any assignment except
to the extent required by subsection (b)(i)(B) of this Section and, in addition:

(A) the consent of the Borrower (such consent not to be unreasonably withheld or
delayed; provided that the Borrower will be deemed to have consented to such
assignment if its response is not received by the Administrative Agent within
five days of its receipt of notice of such assignment) shall be required unless
(1) an Event of Default has occurred and is continuing at the time of such
assignment or (2) such assignment is to a Lender, an Affiliate of a Lender or an
Approved Fund;

(B) the consent of the Administrative Agent (such consent not to be unreasonably
withheld or delayed) shall be required for any assignment under any Facility to
a Person that is not a Lender, an Affiliate of a Lender or an Approved Fund; and

(C) the consent of the Swing Line Lender and each L/C Issuer (such consent not
to be unreasonably withheld or delayed) shall be required for any assignment
under the Revolving Credit Facility that increases the obligation of the
assignee to participate in (i) Swing Line Loans and/or (ii) exposure under one
or more Letters of Credit, as applicable (whether or not then outstanding).

(iv) Assignment and Assumption. The parties to each assignment shall execute and
deliver to the Administrative Agent an Assignment and Assumption, together with
a processing and recordation fee in the amount of $3,500; provided that the
Administrative Agent may, in its sole discretion, elect to waive such processing
and recordation fee in the case of any assignment. The assignee, if it is not a
Lender, shall deliver to the Administrative Agent an Administrative
Questionnaire. Following receipt by it of an Assignment and Assumption, the
Administrative Agent shall promptly, and in any event within 10 days of receipt,
deliver to the Borrower a fully executed copy of such Assignment and Assumption.

(v) No Assignment to Certain Persons. No such assignment shall be made (A) to
the Parent, the Borrower or any of the Parent’s or Borrower’s Affiliates or

 

125



--------------------------------------------------------------------------------

Subsidiaries, (B) to any Defaulting Lender or any of its Subsidiaries, or any
Person who, upon becoming a Lender hereunder, would constitute any of the
foregoing Persons described in this clause (B) or (C) to a natural person.

(vi) Certain Additional Payments. In connection with any assignment of rights
and obligations of any Defaulting Lender hereunder, no such assignment shall be
effective unless and until, in addition to the other conditions thereto set
forth herein, the parties to the assignment shall make such additional payments
to the Administrative Agent in an aggregate amount sufficient, upon distribution
thereof as appropriate (which may be outright payment, purchases by the assignee
of participations or subparticipationssub-participations, or other compensating
actions, including funding, with the consent of the Borrower and the
Administrative Agent, the applicable pro rata share of Loans previously
requested but not funded by the Defaulting Lender, to each of which the
applicable assignee and assignor hereby irrevocably consent), to (x) pay and
satisfy in full all payment liabilities then owed by such Defaulting Lender to
the Administrative Agent, each L/C Issuer, the Swing Line Lender and each other
Lender hereunder (and interest accrued thereon) and (y) acquire (and fund as
appropriate) its full pro rata share of all Loans and participations in Letters
of Credit and Swing Line Loans in accordance with its Applicable Percentage.
Notwithstanding the foregoing, in the event that any assignment of rights and
obligations of any Defaulting Lender hereunder shall become effective under
applicable Law without compliance with the provisions of this paragraph, then
the assignee of such interest shall be deemed to be a Defaulting Lender for all
purposes of this Agreement until such compliance occurs.

Subject to acceptance and recording thereof by the Administrative Agent pursuant
to subsection (c) of this Section, from and after the effective date specified
in each Assignment and Assumption, the Eligible Assignee thereunder shall be a
party to this Agreement and, to the extent of the interest assigned by such
Assignment and Assumption, have the rights and obligations of a Lender under
this Agreement, and the assigning Lender thereunder shall, to the extent of the
interest assigned by such Assignment and Assumption, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto) but shall continue
to be entitled to the benefits of Sections 3.01, 3.04, 3.05, and 10.04 with
respect to facts and circumstances occurring prior to the effective date of such
assignment; provided that, except to the extent otherwise expressly agreed by
the affected parties, no assignment by a Defaulting Lender will constitute a
waiver or release of any claim of any party hereunder arising from such Lender
having been a Defaulting Lender. Upon request, the Borrower (at its expense)
shall execute and deliver a Note to the assignee Lender. Any assignment or
transfer by a Lender of rights or obligations under this Agreement that does not
comply with this subsection shall be treated for purposes of this Agreement as a
sale by such Lender of a participation in such rights and obligations in
accordance with subsection (d) of this Section.

(c) Limitations on Rights of Eligible Assignees. If (i) a Lender assigns or
transfers any of its rights or obligations under this Agreement or under any
other Loan Document or changes its applicable Lending Office and (ii) as a
result of circumstances existing at the date

 

126



--------------------------------------------------------------------------------

of the assignment, transfer or change, the Borrower would be obliged to make a
payment to the relevant assignee, transferee or Lender acting through its new
Lending Office pursuant to Section 3.01 or Section 3.04, then the relevant
assignee, transferee or Lender acting through its new Lending Office is only
entitled to receive payment under those Sections as a result of those
circumstances to the same extent as the assignor, transferor or Lender acting
through its previous Lending Office would have been if the assignment, transfer
or change had not occurred. For the avoidance of doubt, this subsection
(c) shall not limit the Borrower’s obligations to make payments pursuant to
Section 3.01 or 3.04 in respect of Taxes or a Tax Deduction arising as a result
of a Change in Law after the date of the relevant assignment, transfer or change
in applicable Lending Office.

(d) Register. The Administrative Agent, acting solely for this purpose as a
non-fiduciary agent of the Borrower, shall maintain at the Administrative
Agent’s Office a copy of each Assignment and Assumption delivered to it and a
register for the recordation of the names and addresses of the Lenders, and the
Commitments of, and principal amounts and stated interest of the Loans and L/C
Obligations (specifying Unreimbursed Amounts), L/C Borrowings and other amounts
due under Section 2.03 owing to, each Lender pursuant to the terms hereof from
time to time (the “Register”). The entries in the Register shall be conclusive
absent manifest error, and the Parent, the Borrower, the Agents and the Lenders
may treat each Person whose name is recorded in the Register pursuant to the
terms hereof as a Lender hereunder for all purposes of this Agreement,
notwithstanding notice to the contrary. In addition, the Administrative Agent
shall maintain on the Register information regarding the designation, and
revocation of designation, of any Lender as a Defaulting Lender. The Register
shall be available for inspection by the Parent, the Borrower and any Lender
(but only, in the case of a Lender, at the Administrative Agent’s Office and
with respect to any entry relating to such Lender’s Commitments, Loans, L/C
Obligations and other Obligations), at any reasonable time and from time to time
upon reasonable prior notice.

(e) Participations. Any Lender may at any time, without the consent of, or
notice to, the Parent, the Borrower or the Administrative Agent, sell
participations to any Person (other than a natural person, or the Parent, the
Borrower or any of the Parent’s or Borrower’s Affiliates or Subsidiaries, or a
personPerson that the Administrative Agent has identified in a notice to the
Lenders as a Defaulting Lender) (each, a “Participant”) in all or a portion of
such Lender’s rights and/or obligations under this Agreement (including all or a
portion of its Commitment and/or the Loans (including such Lender’s
participations in Swing Line Loans and L/C Obligations) owing to it); provided
that (i) such Lender’s obligations under this Agreement shall remain unchanged,
(ii) such Lender shall remain solely responsible to the other parties hereto for
the performance of such obligations and (iii) the Parent, the Borrower, the
Administrative Agent, the Lenders and the L/C Issuers shall continue to deal
solely and directly with such Lender in connection with such Lender’s rights and
obligations under this Agreement. Each Lender that sells a participation shall,
acting solely for this purpose as a non-fiduciary agent of the Borrower,
maintain a register on which it enters the name and address of each Participant
and the principal amounts (and stated interest) of each Participant’s interest
in the Loans or other obligations under the Loan Documents (the “Participant
Register”); provided, that no Lender shall have any obligation to disclose all
or any portion of the Participant Register (including the identity of any
Participant or any information relating to a

 

127



--------------------------------------------------------------------------------

Participant’s interest in any Commitments, Loans, L/C Obligations or its other
obligations under any Loan Document) to any Person except to the extent that
such disclosure is necessary to establish that such Commitment, Loan, L/C
Obligation or other obligation is in registered form under Section 5f.103-1(c)
of the U.S. Treasury regulations. The entries in each Participant Register shall
be conclusive absent manifest error, and such Lender shall treat each Person
whose name is recorded in the Participant Register as the owner of such
participation for all purposes of this Agreement notwithstanding any notice to
the contrary. For the avoidance of doubt, the Administrative Agent (in its
capacity as Administrative Agent) shall have no responsibility for maintaining a
Participant Register.

Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification, consent or
waiver in respect of any provision of this Agreement; provided that such
agreement or instrument may provide that such Lender will not, without the
consent of the Participant, agree to any amendment, consent, waiver or other
modification requiring the consent of each Lender or the consent of each Lender
affected thereby that affects such Participant. Subject to subsection (e) of
this Section, the Borrower agrees that each Participant shall be entitled to the
benefits of Sections 3.01, 3.04 and 3.05 to the same extent as if it were a
Lender and had acquired its interest by assignment pursuant to subsection (b) of
this Section. To the extent permitted by law, each Participant also shall be
entitled to the benefits of Section 10.08 as though it were a Lender; provided
such Participant agrees to be subject to Section 2.13 as though it were a
Lender.

(f) Limitations upon Participant Rights. A Participant shall not be entitled to
receive any greater payment under Section 3.01 or 3.04 than the applicable
Lender would have been entitled to receive with respect to the participation
sold to such Participant, unless the sale of the participation to such
Participant is made with the Borrower’s prior written consent. A Participant
shall not be entitled to the benefits of Section 3.01 unless the Borrower is
notified of the participation sold to such Participant and such Participant
agrees, for the benefit of the Borrower, to comply with Section 3.01(e) and, if
applicable, Section 3.01(i) as though it were a Lender.

(g) Certain Pledges. Any Lender may at any time pledge or assign a security
interest in all or any portion of its rights under this Agreement (including
under its Note(s), if any) to secure obligations of such Lender, including any
pledge or assignment to secure obligations to a Federal Reserve Bank or any
central bank having jurisdiction over such Lender; provided that no such pledge
or assignment shall release such Lender from any of its obligations hereunder or
substitute any such pledgee or assignee for such Lender as a party hereto.

(h) Special Purpose Funding Vehicles. Notwithstanding anything to the contrary
contained herein, any Lender (a “Granting Lender”) may grant to a special
purpose funding vehicle identified as such in writing from time to time by the
Granting Lender to the Administrative Agent and the Borrower (an “SPC”) the
option to provide all or any part of any Loan that such Granting Lender would
otherwise be obligated to make pursuant to this Agreement; provided that
(i) nothing herein shall constitute a commitment by any SPC to fund

 

128



--------------------------------------------------------------------------------

any Loan, and (ii) if an SPC elects not to exercise such option or otherwise
fails to make all or any part of such Loan, the Granting Lender shall be
obligated to make such Loan pursuant to the terms hereof or, if it fails to do
so, to make such payment to the Administrative Agent as is required under
Section 2.12(c). Each party hereto hereby agrees that (i) neither the grant to
any SPC nor the exercise by any SPC of such option shall increase the costs or
expenses or otherwise increase or change the obligations of the Borrower under
this Agreement (including its obligations under Section 3.04), (ii) no SPC shall
be liable for any indemnity or similar payment obligation under this Agreement
for which a Lender would be liable, and (iii) the Granting Lender shall for all
purposes, including the approval of any amendment, waiver or other modification
of any provision of any Loan Document, remain the lender of record hereunder.
The making of a Loan by an SPC hereunder shall utilize the Commitment of the
Granting Lender to the same extent, and as if, such Loan were made by such
Granting Lender. In furtherance of the foregoing, each party hereto hereby
agrees (which agreement shall survive the termination of this Agreement) that,
prior to the date that is one year and one day after the payment in full of all
outstanding commercial paper or other senior debt of any SPC, it will not
institute against, or join any other Person in instituting against, such SPC any
bankruptcy, reorganization, arrangement, insolvency, or liquidation proceeding
under the laws of the United States or any State thereof. Notwithstanding
anything to the contrary contained herein, any SPC may (i) with notice to, but
without prior consent of the Borrower and the Administrative Agent and with the
payment of a processing fee in the amount of $3,500 (which processing fee may be
waived by the Administrative Agent in its sole discretion), assign all or any
portion of its right to receive payment with respect to any Loan to the Granting
Lender and (ii) disclose on a confidential basis any non-public information
relating to its funding of Loans to any rating agency, commercial paper dealer
or provider of any surety or Guarantee or credit or liquidity enhancement to
such SPC.

(i) Resignation as Swing Line Lender or L/C Issuer after Assignment.
Notwithstanding anything to the contrary contained herein, if at any time any
L/C Issuer or the Swing Line Lender assigns all of its Revolving Credit
Commitments (and all Committed Loans outstanding thereunder) pursuant to
subsection (b) above, such L/C Issuer or the Swing Line Lender may, upon 30
days’ notice to the Borrower, resign as the Swing Line Lender or as L/C Issuer.
In the event of any such resignation as the Swing Line Lender or as L/C Issuer,
the Borrower shall be entitled to appoint from among the Revolving Credit
Lenders a successor Swing Line Lender or L/C Issuer; provided that (a) no
failure by the Borrower to appoint any such successor shall affect the
resignation of the Swing Line Lender or such L/C Issuer and (b) no Lender shall
become the Swing Line Lender or L/C Issuer without such Lender’s consent
thereto. If any L/C Issuer resigns as an L/C Issuer, it shall retain all the
rights, powers, privileges and duties of an L/C Issuer hereunder with respect to
all Letters of Credit outstanding as of the effective date of its resignation as
L/C Issuer and all L/C Obligations with respect thereto (including the right to
require the Lenders to make Base Rate Loans or fund risk participations in
Unreimbursed Amounts pursuant to Section 2.03(c)). If the Swing Line Lender
resigns as the Swing Line Lender, it shall retain all the rights, powers,
privileges and duties of the Swing Line Lender provided for hereunder with
respect to the Swing Line Loans made by it and outstanding as of the effective
date of its resignation as the Swing Line Lender (including the right to require
the Lenders to make Base Rate Loans or fund risk participations in outstanding
Swing Line Loans pursuant to Section 2.04(c)). Upon the appointment of a

 

129



--------------------------------------------------------------------------------

successor Swing Line Lender and/or L/C Issuer, (a) such successor shall succeed
to and become vested with all of the rights, powers, privileges and duties of
the retiring Swing Line Lender and/or L/C Issuer, as the case may be, (b) the
retiring Swing Line Lender and/or L/C Issuer shall be discharged from all of its
duties and obligations hereunder or under the other Loan Documents and (c) the
successor L/C Issuer shall issue Letters of Credit in substitution for the
Letters of Credit, if any, outstanding at the time of such succession and issued
by the retiring L/C Issuer or make other arrangements satisfactory to the
retiring L/C Issuer to effectively assume the obligations of the retiring L/C
Issuer with respect to such Letters of Credit.

10.07 Treatment of Certain Information; Confidentiality. Each of the
Administrative Agent, the Lenders and each L/C Issuer agrees to maintain the
confidentiality of the Information (as defined below), except that Information
may be disclosed (a) to its Affiliates and to its and its Affiliates’ respective
partners, directors, officers, employees, agents, trustees, advisors and
representatives (it being understood that the Persons to whom such disclosure is
made will be informed of the confidential nature of such Information and
instructed to keep such Information confidential), (b) to the extent requested
by any regulatory or tax authority purporting to have jurisdiction over it
(including any self-regulatory authority, such as the National Association of
Insurance Commissioners), (c) to the extent required by applicable Laws or
regulations or by any subpoena or similar legal process, (d) to any other party
hereto, (e) in connection with the exercise of any remedies hereunder or under
any other Loan Document or any action or proceeding relating to this Agreement
or any other Loan Document or the enforcement of rights hereunder or thereunder,
(f) subject to an agreement containing provisions substantially the same as
those of this Section, to (i) any assignee of or Participant in, or any
prospective assignee of or Participant in, any of its rights or obligations
under this Agreement or any Eligible Assignee invited to be a Lender pursuant to
Section 2.14 or Section 2.17 or (ii) any actual or prospective counterparty (or
its advisors) to any swap or derivative transaction relating to the Borrower and
its obligations, (g) on a confidential basis to (i) any rating agency in
connection with rating the Parent or its Subsidiaries or the Facilities,
(ii) the CUSIP Service Bureau or any similar agency in connection with the
issuance and monitoring of CUSIP numbers with respect to the Facilities or
(iii) any credit insurance provider, (h) with the consent of the Borrower or the
Parent or (i) to the extent such Information (x) becomes publicly available
other than as a result of a breach of this Section or (y) becomes available to
the Administrative Agent, any Lender, any L/C Issuer or any of their respective
Affiliates on a nonconfidentialnon-confidential basis from a source other than
the Borrower or the Parent.

For purposes of this Section, “Information” means all information received from
the Parent, the Borrower or any Subsidiary relating to the Parent, the Borrower
or any Subsidiary or any of their respective businesses, other than any such
information that is available to the Administrative Agent, any Lender or any L/C
Issuer on a nonconfidentialnon-confidential basis prior to disclosure by the
Parent, the Borrower or any Subsidiary; provided that, in the case of
information received from the Parent, the Borrower or any Subsidiary after the
date hereof, such information is clearly identified at the time of delivery as
confidential. Any Person required to maintain the confidentiality of Information
as provided in this Section shall be considered to

 

130



--------------------------------------------------------------------------------

have complied with its obligation to do so if such Person has exercised the same
degree of care to maintain the confidentiality of such Information as such
Person would accord to its own confidential information.

Each of the Administrative Agent, the Lenders and the L/C Issuers acknowledges
that (a) the Information may include material non-public information concerning
the Parent, the Borrower or a Subsidiary, as the case may be, (b) it has
developed compliance procedures regarding the use of material non-public
information and (c) it will handle such material non-public information in
accordance with applicable Law, including United States Federal and state
securities Laws.

10.08 Right of Setoff. If an Event of Default shall have occurred and be
continuing, each Lender, each L/C Issuer and each of their respective Affiliates
is hereby authorized at any time and from time to time, to the fullest extent
permitted by applicable Law, to set off and apply any and all deposits (general
or special, time or demand, provisional or final, in whatever currency) at any
time held and other obligations (in whatever currency) at any time owing by such
Lender, such L/C Issuer or any such Affiliate to or for the credit or the
account of the Borrower or any other Loan Party against any and all of the
obligations of the Borrower or such Loan Party now or hereafter existing under
this Agreement or any other Loan Document to such Lender or such L/C Issuer,
irrespective of whether or not such Lender or such L/C Issuer shall have made
any demand under this Agreement or any other Loan Document and although such
obligations of the Borrower or such Loan Party may be contingent or unmatured or
are owed to a branch or office of such Lender or such L/C Issuer different from
the branch or office holding such deposit or obligated on such indebtedness;
provided that in the event that any Defaulting Lender shall exercise any such
right of setoff, (x) all amounts so set off shall be paid over immediately to
the Administrative Agent for further application in accordance with the
provisions of Section 2.16 and, pending such payment, shall be segregated by
such Defaulting Lender from its other funds and deemed held in trust for the
benefit of the Administrative Agent and the Lenders and (y) the Defaulting
Lender shall provide promptly to the Administrative Agent a statement describing
in reasonable detail the Obligations owing to such Defaulting Lender as to which
it exercised such right of setoff. The rights of each Lender, each L/C Issuer
and their respective Affiliates under this Section are in addition to other
rights and remedies (including other rights of setoff) that such Lender, such
L/C Issuer or their respective Affiliates may have. Each Lender and each L/C
Issuer agrees to notify the Borrower and the Administrative Agent promptly after
any such setoff and application; provided that the failure to give such notice
shall not affect the validity of such setoff and application.

10.09 Interest Rate Limitation. Notwithstanding anything to the contrary
contained in any Loan Document, the interest paid or agreed to be paid under the
Loan Documents shall not exceed the maximum rate of non-usurious interest
permitted by applicable Law (the “Maximum Rate”). If the Administrative Agent or
any Lender shall receive interest in an amount that exceeds the Maximum Rate,
the excess interest shall be applied to the principal of the Loans or, if it
exceeds such unpaid principal, refunded to the Borrower. In determining whether
the interest contracted for, charged,

 

131



--------------------------------------------------------------------------------

or received by the Administrative Agent or a Lender exceeds the Maximum Rate,
such Person may, to the extent permitted by applicable Law, (a) characterize any
payment that is not principal as an expense, fee, or premium rather than
interest, (b) exclude voluntary prepayments and the effects thereof, and
(c) amortize, prorate, allocate, and spread in equal or unequal parts the total
amount of interest throughout the contemplated term of the Obligations
hereunder.

10.10 Counterparts; Integration; Effectiveness. This Agreement may be executed
in counterparts (and by different parties hereto in different counterparts),
each of which shall constitute an original, but all of which when taken together
shall constitute a single contract. This Agreement and the other Loan Documents
constitute the entire contract among the parties relating to the subject matter
hereof and supersede any and all previous agreements and understandings, oral or
written, relating to the subject matter hereof. Except as provided in
Section 4.01, this Agreement shall become effective when it shall have been
executed by the Administrative Agent and when the Administrative Agent shall
have received counterparts hereof that, when taken together, bear the signatures
of each of the other parties hereto. Delivery of an executed counterpart of a
signature page of this Agreement by telecopy or other electronic imaging means
shall be effective as delivery of a manually executed counterpart of this
Agreement.

10.11 Survival of Representations and Warranties. All representations and
warranties made hereunder and in any other Loan Document or other document
delivered pursuant hereto or thereto or in connection herewith or therewith
shall survive the execution and delivery hereof and thereof. Such
representations and warranties have been or will be relied upon by the
Administrative Agent and each Lender, regardless of any investigation made by
the Administrative Agent or any Lender or on their behalf and notwithstanding
that the Administrative Agent or any Lender may have had notice or knowledge of
any Default at the time of any Credit Extension, and shall continue in full
force and effect as long as any Loan or any other Obligation hereunder shall
remain unpaid or unsatisfied or any Letter of Credit shall remain outstanding.

10.12 Severability. If any provision of this Agreement or the other Loan
Documents is held to be illegal, invalid or unenforceable, (a) the legality,
validity and enforceability of the remaining provisions of this Agreement and
the other Loan Documents shall not be affected or impaired thereby and (b) the
parties shall endeavor in good faith negotiations to replace the illegal,
invalid or unenforceable provisions with valid provisions the economic effect of
which comes as close as possible to that of the illegal, invalid or
unenforceable provisions. The invalidity of a provision in a particular
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction. Without limiting the foregoing provisions of this
Section 10.12, if and to the extent that the enforceability of any provisions in
this Agreement relating to Defaulting Lenders shall be limited by Debtor Relief
Laws, as determined in good faith by the Administrative Agent or any L/C Issuer,
as applicable, then such provisions shall be deemed to be in effect only to the
extent not so limited.

 

132



--------------------------------------------------------------------------------

10.13 Replacement of Lenders. If any Lender requests compensation under
Section 3.04, or if the Borrower is required to pay any additional amount to any
Lender or any Governmental Authority for the account of any Lender pursuant to
Section 3.01, or if any Lender is a Defaulting Lender, or if any Lender declines
to become an Extending Lender pursuant to Section 2.17, or if any circumstance
exists under the last paragraph of Section 10.01 that gives the Borrower the
right to replace a Lender as a party hereto, then the Borrower may, at its sole
expense and effort, upon notice to such Lender and the Administrative Agent,
require such Lender to assign and delegate, without recourse (in accordance with
and subject to the restrictions contained in, and consents required by,
Section 10.06), all of its interests, rights and obligations under this
Agreement and the related Loan Documents to an Eligible Assignee that shall
assume such obligations (which Eligible Assignee may be another Lender, if a
Lender accepts such assignment); provided that:

(a) the Borrower shall have paid to the Administrative Agent the assignment fee
specified in Section 10.06(b);

(b) such Lender shall have received payment of an amount equal to 100% of the
outstanding principal of its Loans and L/C Advances, accrued interest thereon,
accrued fees and all other amounts payable to it hereunder and under the other
Loan Documents (including any amounts under Section 3.05) from the assignee (to
the extent of such outstanding principal and accrued interest and fees) or the
Borrower (in the case of all other amounts);

(c) in the case of any such assignment resulting from a claim for compensation
under Section 3.04 or payments required to be made pursuant to Section 3.01,
such assignment will result in a reduction in such compensation or payments
thereafter;

(d) the Borrower or such Eligible Assignee shall have received all consents
required in accordance with Section 10.06; provided that such consents will not
be required in the case of any assignment resulting from a Lender declining to
become an Extending Lender pursuant to Section 2.17;

(e) if applicable, the replacement Eligible Assignee or Eligible Assignees shall
consent to such amendment or waiver, and such amendment or waiver shall, after
giving effect to such consent(s), be consummated; and

(f) such assignment does not conflict with applicable Laws.

A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Borrower to require such assignment and delegation
cease to apply.

Notwithstanding anything in this Section to the contrary, (i) no Revolving
Credit Lender that acts as an L/C Issuer may be replaced hereunder at any time
it has any Letter of Credit outstanding hereunder unless arrangements
satisfactory to such Lender (including the furnishing of a back-up standby
letter of credit in form and substance, and issued by an issuer, reasonably
satisfactory to such L/C Issuer or the depositing of Cash Collateral into a cash
collateral account

 

133



--------------------------------------------------------------------------------

in amounts and pursuant to arrangements reasonably satisfactory to such L/C
Issuer) have been made with respect to such outstanding Letter of Credit and
(ii) the Lender that acts as the Administrative Agent may not be replaced
hereunder except in accordance with the terms of Section 9.06.

Each Lender hereby grants to the Administrative Agent an irrevocable power of
attorney (which power is coupled with an interest) to execute and deliver, on
behalf of such Lender as assignor, any Assignment and Acceptance necessary to
effectuate any assignment of such Lender’s interests hereunder in the
circumstances contemplated by this Section 10.13.

10.14 Governing Law; Jurisdiction; Etc.

(a) GOVERNING LAW. THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK WITHOUT REGARD TO PRINCIPLES
OF CONFLICTS OF LAW THAT WOULD RESULT IN THE APPLICATION OF ANY LAW OTHER THAN
THE LAW OF THE STATE OF NEW YORK.

(b) SUBMISSION TO JURISDICTION. EACH OF THE PARTIES HERETO IRREVOCABLY AND
UNCONDITIONALLY SUBMITS, FOR ITSELF AND ITS PROPERTY, TO THE EXCLUSIVE
JURISDICTION OF THE COURTS OF THE STATE OF NEW YORK SITTING IN NEW YORK COUNTY
AND OF THE UNITED STATES DISTRICT COURT OF THE SOUTHERN DISTRICT OF NEW YORK,
AND ANY APPELLATE COURT FROM ANY THEREOF, IN ANY ACTION OR PROCEEDING ARISING
OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT, OR FOR
RECOGNITION OR ENFORCEMENT OF ANY JUDGMENT, AND EACH OF THE PARTIES HERETO
IRREVOCABLY AND UNCONDITIONALLY AGREES THAT ALL CLAIMS IN RESPECT OF ANY SUCH
ACTION OR PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH NEW YORK STATE COURT
OR, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, IN SUCH FEDERAL COURT.
EACH OF THE PARTIES HERETO AGREES THAT A FINAL JUDGMENT IN ANY SUCH ACTION OR
PROCEEDING SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER JURISDICTIONS BY
SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW.

(c) WAIVER OF VENUE. EACH OF THE PARTIES HERETO IRREVOCABLY AND UNCONDITIONALLY
WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY OBJECTION THAT IT
MAY NOW OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY ACTION OR PROCEEDING
ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT IN ANY
COURT REFERRED TO IN PARAGRAPH (b) OF THIS SECTION. EACH OF THE PARTIES HERETO
HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW,
THE DEFENSE OF AN INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH ACTION OR
PROCEEDING IN ANY SUCH COURT.

 

134



--------------------------------------------------------------------------------

(d) SERVICE OF PROCESS. EACH PARTY HERETO IRREVOCABLY CONSENTS TO SERVICE OF
PROCESS IN THE MANNER PROVIDED FOR NOTICES IN SECTION 10.02. NOTHING IN THIS
AGREEMENT WILL AFFECT THE RIGHT OF ANY PARTY HERETO TO SERVE PROCESS IN ANY
OTHER MANNER PERMITTED BY APPLICABLE LAW.

10.15 Waiver of Jury Trial. EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED
HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH
PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY
OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PERSON
WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND
(B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER
INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS BY, AMONG OTHER THINGS, THE
MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.

10.16 No Advisory or Fiduciary Responsibility. In connection with all aspects of
each transaction contemplated hereby (including in connection with any
amendment, waiver or other modification hereof or of any other Loan Document),
each of the Borrower and the Parent acknowledges and agrees, and acknowledges
its Affiliates’ understanding, that: (i) (A) the arranging and other services
regarding this Agreement provided by the Agents and the Lenders are arm’s-length
commercial transactions between the Parent, the Borrower and their respective
Affiliates, on the one hand, and the Agents and the Lenders, on the other hand,
(B) each of the Borrower and the Parent has consulted its own legal, accounting,
regulatory and tax advisors to the extent it has deemed appropriate, and
(C) each of the Borrower and the Parent is capable of evaluating, and
understands and accepts, the terms, risks and conditions of the transactions
contemplated hereby and by the other Loan Documents; (ii) (A) each of the Agents
and the Lenders is and has been acting solely as a principal and, except as
expressly agreed in writing by the relevant parties, has not been, is not, and
will not be acting as an advisor, agent or fiduciary for the Borrower, the
Parent or any of their respective Affiliates, or any other Person and (B) none
of the Agents nor the Lenders has any obligation to the Borrower, the Parent or
any of their respective Affiliates with respect to the transactions contemplated
hereby except those obligations expressly set forth herein and in the other Loan
Documents; and (iii) the Agents and the Lenders and their respective Affiliates
may be engaged in a broad range of transactions that involve interests that
differ from those of the Borrower, the Parent and their respective Affiliates,
and none of the Agents nor the Lenders has any obligation to disclose any of
such interests to the Borrower, the Parent or any of their respective
Affiliates. To the fullest extent permitted by Law, each of the Borrower and the
Parent hereby waives and releases any claims that it may have against each Agent
and each Lender with respect to any breach or alleged breach of agency or
fiduciary duty in connection with any aspect of any transaction contemplated
hereby.

 

135



--------------------------------------------------------------------------------

10.17 Electronic Execution of Assignments and Certain Other Documents. The words
“execution,” “signed,” “signature,” and words of like import in any Assignment
and Assumption or in any amendment or other modification hereof (including
waivers and consents) shall be deemed to include electronic signatures or the
keeping of records in electronic form, each of which shall be of the same legal
effect, validity or enforceability as a manually executed signature or the use
of a paper-based recordkeeping system, as the case may be, to the extent and as
provided for in any applicable Law, including the Federal Electronic Signatures
in Global and National Commerce Act, the New York State Electronic Signatures
and Records Act, or any other similar state laws based on the Uniform Electronic
Transactions Act.

10.18 USA PATRIOT Act. Each Lender that is subject to the Act (as hereinafter
defined) and the Administrative Agent (for itself and not on behalf of any
Lender) hereby notifies the Borrower, the Parent and each Guarantor that
pursuant to the requirements of the USA PATRIOT Act (Title III of Pub. L. 107-56
(signed into law October 26, 2001)) (the “USA Patriot Act”), it is required to
obtain, verify and record information that identifies the Borrower, the Parent
and each Guarantor, which information includes the name and address of the
Borrower, the Parent and each Guarantor, and other information that will allow
such Lender or the Administrative Agent, as applicable, to identify the
Borrower, the Parent or any Guarantor, as applicable, in accordance with the USA
Patriot Act. Each of the Borrower and the Parent and each Guarantor shall,
promptly following a request by the Administrative Agent or any Lender, provide
all documentation and other information that the Administrative Agent or such
Lender requests in order to comply with its ongoing obligations under applicable
“know your customer” and anti-money laundering rules and regulations, including
the USA Patriot Act.

10.19 Judgment Currency. If, for the purposes of obtaining judgment in any
court, it is necessary to convert a sum due hereunder or any other Loan Document
in one currency into another currency, the rate of exchange used shall be that
at which in accordance with normal banking procedures the Administrative Agent
could purchase the first currency with such other currency on the Business Day
preceding that on which final judgment is given. The obligation of the Borrower
in respect of any such sum due from it to the Administrative Agent or any Lender
or any L/C Issuer hereunder or under the other Loan Documents shall,
notwithstanding any judgment in a currency (the “Judgment Currency”) other than
that in which such sum is denominated in accordance with the applicable
provisions of this Agreement (the “Agreement Currency”), be discharged only to
the extent that on the Business Day following receipt by the Administrative
Agent, such Lender or such L/C Issuer, as the case may be, of any sum adjudged
to be so due in the Judgment Currency, the Administrative Agent, such Lender or
such L/C Issuer, as the case may be, may in accordance with normal banking
procedures purchase the Agreement Currency with the Judgment Currency. If the
amount of the Agreement Currency so purchased is less than the sum originally
due to the Administrative Agent, any Lender or any L/C Issuer from the Borrower
in

 

136



--------------------------------------------------------------------------------

the Agreement Currency, the Borrower agrees, as a separate obligation and
notwithstanding any such judgment, to indemnify the Administrative Agent, such
Lender or such L/C Issuer, as the case may be, against such loss. If the amount
of the Agreement Currency so purchased is greater than the sum originally due to
the Administrative Agent, any Lender or any L/C Issuer in such currency, the
Administrative Agent, such Lender or such L/C Issuer, as the case may be, agrees
to return the amount of any excess to the Borrower (or to any other Person who
may be entitled thereto under applicable Law).

[Signature pages follow]

 

137



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date first above written.

 

TRINITY ACQUISITION PLC, as Borrower

By:

 

 

Name:

 

 

Title:

 

 

signing under a power of attorney dated as of 16 December 2011

 

SIGNED AND DELIVERED for and on

behalf of and as the deed of

WILLIS GROUP HOLDINGS PUBLIC

LIMITED COMPANY, as Parent,

by its lawfully appointed attorney

in the presence of:

   

 

Name:

    Title:

 

    (Witness’ Signature)    

 

   

 

    (Witness’ Address)    

 

    (Witness’ Occupation)    



--------------------------------------------------------------------------------

BARCLAYS BANK PLC, as Administrative Agent, Swing Line Lender, L/C Issuer and
Lender By:  

 

Name:  

 

Title:  

 

SUNTRUST BANK, as Lender and L/C Issuer By:  

 

Name:  

 

Title:  

 

JPMORGAN CHASE BANK, N.A., as Lender By:  

 

Name:  

 

Title:  

 

LLOYDS TSB BANK PLC, as Lender By:  

 

Name:  

 

Title:  

 

WELLS FARGO BANK, N.A., as Lender By:  

 

Name:  

 

Title:  

 

BANK OF TOKYO-MITSUBISHI UFJ, LTD., as Lender By:  

 

Name:  

 

Title:  

 



--------------------------------------------------------------------------------

CITIBANK NA, LONDON, as Lender By:  

 

Name:  

 

Title:  

 

PNC BANK, N.A., as Lender By:  

 

Name:  

 

Title:  

 

COMERICA BANK, as Lender By:  

 

Name:  

 

Title:  

 

M&T BANK, as Lender By:  

 

Name:  

 

Title:  

 

BANK OF AMERICA N.A., as Lender By:  

 

Name:  

 

Title:  

 

MORGAN STANLEY BANK, as Lender By:  

 

Name:  

 

Title:  

 



--------------------------------------------------------------------------------

SCHEDULE 1.01(a)

MANDATORY COST FORMULAE

 

1. The Mandatory Cost (to the extent applicable) is an addition to the interest
rate to compensate Lenders for the cost of compliance with:

 

  (a) the requirements of the Bank of England and/or the Financial Services
Authority (or, in either case, any other authority which replaces all or any of
its functions); or

 

  (b) the requirements of the European Central Bank.

 

2. On the first day of each Interest Period (or as soon as possible thereafter)
the Administrative Agent shall calculate, as a percentage rate, a rate (the
“Additional Cost Rate”) for each Lender, in accordance with the paragraphs set
out below. The Mandatory Cost will be calculated by the Administrative Agent as
a weighted average of the Lenders’ Additional Cost Rates (weighted in proportion
to the percentage participation of each Lender in the relevant Loan) and will be
expressed as a percentage rate per annum. The Administrative Agent will, at the
request of the Borrower or any Lender, deliver to the Borrower or such Lender as
the case may be, a statement setting forth the calculation of any Mandatory
Cost.

 

3. The Additional Cost Rate for any Lender lending from a Lending Office in a
Participating Member State will be the percentage notified by that Lender to the
Administrative Agent. This percentage will be certified by such Lender in its
notice to the Administrative Agent to be its reasonable determination of the
cost (expressed as a percentage of such Lender’s participation in all Loans made
from such Lending Office) of complying with the minimum reserve requirements of
the European Central Bank in respect of Loans made from that Lending Office.

 

4. The Additional Cost Rate for any Lender lending from a Lending Office in the
United Kingdom will be calculated by the Administrative Agent as follows:

 

  (a) in relation to any Loan in Sterling:

AB+C(B-D)+E x 0.01 per cent per annum

        100 - (A+C)

 

  (b) in relation to any Loan in any currency other than Sterling:

E x 0.01          per cent per annum

    300



--------------------------------------------------------------------------------

Where:

 

“A” is the percentage of Eligible Liabilities (assuming these to be in excess of
any stated minimum) which that Lender is from time to time required to maintain
as an interest free cash ratio deposit with the Bank of England to comply with
cash ratio requirements.

 

“B” is the percentage rate of interest (excluding the Applicable Rate, the
Mandatory Cost and any interest charged on overdue amounts pursuant to the first
sentence of Section 2.08(b) and, in the case of interest (other than on overdue
amounts) charged at the Default Rate, without counting any increase in interest
rate effected by the charging of the Default Rate) payable for the relevant
Interest Period of such Loan.

 

“C” is the percentage (if any) of Eligible Liabilities which that Lender is
required from time to time to maintain as interest bearing Special Deposits with
the Bank of England.

 

“D” is the percentage rate per annum payable by the Bank of England to the
Administrative Agent on interest bearing Special Deposits.

 

“E” is designed to compensate Lenders for amounts payable under the Fees Rules
and is calculated by the Administrative Agent as being the average of the most
recent rates of charge supplied by the Lenders to the Administrative Agent
pursuant to paragraph 7 below and expressed in pounds per £1,000,000.

 

5. For the purposes of this Schedule:

 

  (a) “Eligible Liabilities” and “Special Deposits” have the meanings given to
them from time to time under or pursuant to the Bank of England Act 1998 or (as
may be appropriate) by the Bank of England;

 

  (b) “Fees Rules” means the rules on periodic fees contained in the FSA
Supervision Manual or such other law or regulation as may be in force from time
to time in respect of the payment of fees for the acceptance of deposits;

 

  (c) “Fee Tariffs” means the fee tariffs specified in the Fees Rules under the
activity group A.1 Deposit acceptors (ignoring any minimum fee or zero rated fee
required pursuant to the Fees Rules but taking into account any applicable
discount rate); and

 

  (d) “Tariff Base” has the meaning given to it in, and will be calculated in
accordance with, the Fees Rules.

 

6. In application of the above formulae, A, B, C and D will be included in the
formulae as percentages (i.e., 5% will be included in the formula as 5 and not
as 0.05). A negative result obtained by subtracting D from B shall be taken as
zero. The resulting figures shall be rounded to four decimal places.

 

7.

If requested by the Administrative Agent or the Borrower, each Lender with a
Lending Office in the United Kingdom or a Participating Member State shall, as
soon as practicable after publication by the Financial Services Authority,
supply to the Administrative Agent and



--------------------------------------------------------------------------------

  the Borrower, the rate of charge payable by such Lender to the Financial
Services Authority pursuant to the Fees Rules in respect of the relevant
financial year of the Financial Services Authority (calculated for this purpose
by such Lender as being the average of the Fee Tariffs applicable to such Lender
for that financial year) and expressed in pounds per £1,000,000 of the Tariff
Base of such Lender.

 

8. Each Lender shall supply any information required by the Administrative Agent
for the purpose of calculating its Additional Cost Rate. In particular, but
without limitation, each Lender shall supply the following information in
writing on or prior to the date on which it becomes a Lender:

 

  (a) the jurisdiction of the Lending Office out of which it is making available
its participation in the relevant Loan; and

 

  (b) any other information that the Administrative Agent may reasonably require
for such purpose.

Each Lender shall promptly notify the Administrative Agent in writing of any
change to the information provided by it pursuant to this paragraph.

 

9. The percentages of each Lender for the purpose of A and C above and the rates
of charge of each Lender for the purpose of E above shall be determined by the
Administrative Agent based upon the information supplied to it pursuant to
paragraphs 7 and 8 above and on the assumption that, unless a Lender notifies
the Administrative Agent to the contrary, each Lender’s obligations in relation
to cash ratio deposits and Special Deposits are the same as those of a typical
bank from its jurisdiction of incorporation with a lending office in the same
jurisdiction as its Lending Office.

 

10. The Administrative Agent shall have no liability to any Person if such
determination results in an Additional Cost Rate which over- or
under-compensates any Lender and shall be entitled to assume that the
information provided by any Lender pursuant to paragraphs 3, 7 and 8 above is
true and correct in all respects.

 

11. The Administrative Agent shall distribute the additional amounts received as
a result of the Mandatory Cost to the Lenders on the basis of the Additional
Cost Rate for each Lender based on the information provided by each Lender
pursuant to paragraphs 3, 7 and 8 above.

 

12. Any determination by the Administrative Agent pursuant to this Schedule in
relation to a formula, the Mandatory Cost, an Additional Cost Rate or any amount
payable to a Lender shall, in the absence of manifest error, be conclusive and
binding on all parties hereto.

 

13. The Administrative Agent may from time to time, after consultation with the
Borrower and the Lenders, determine and notify to all parties any amendments
which are required to be made to this Schedule in order to comply with any
change in law, regulation or any requirements from time to time imposed by the
Bank of England, the Financial Services Authority or the European Central Bank
(or, in any case, any other authority which replaces all or any of its
functions) and any such determination shall, in the absence of manifest error,
be conclusive and binding on all parties hereto.



--------------------------------------------------------------------------------

Exhibit B

LENDER CONSENT TO AMENDMENT AND

REVOLVING LENDER COMMITMENT UNDER THE

INCREMENTAL REVOLVING CREDIT FACILITY

LENDER CONSENT (this “Lender Consent”) to the First Amendment to Credit
Agreement dated as of July 23, 2013 (the “Amendment”) among, inter alios,
TRINITY ACQUISITION PLC, a public limited company organized under the laws of
England and Wales and having company number 03588435 (the “Borrower”), and
WILLIS GROUP HOLDINGS PUBLIC LIMITED COMPANY, a company organized under the laws
of the Republic of Ireland having company number 475616 (the “Parent”), BARCLAYS
BANK PLC (“Barclays”), and SUNTRUST BANK (“SunTrust”; together with Barclays,
the “Lead Arrangers”), and Barclays, as Administrative Agent (the
“Administrative Agent”), to the Credit Agreement dated as of December 16, 2011
(as amended, restated, supplemented or otherwise modified from time to time, the
“Credit Agreement”), among the Borrower, the Parent, and the Administrative
Agent. All capitalized terms used but not defined herein shall have the meaning
ascribed thereto in the Credit Agreement or the Amendment, as applicable.

Term Lenders

 

¨    The undersigned Term Lender hereby irrevocably and unconditionally approves
of and consents to the Amendment. ¨    The undersigned Term Lender hereby
irrevocably and unconditionally approves of and consents to the Amendment and
consents to convert 100% of the outstanding principal amount of the Term Loans
held by such Lender into a 2013 Term Loan in a like principal amount.

Revolving Credit Lenders

 

¨    The undersigned Revolving Credit Lender hereby irrevocably and
unconditionally approves of and consents to the Amendment. ¨    The undersigned
Revolving Credit Lender hereby irrevocably and unconditionally approves of and
consents to the Amendment and consents to convert 100% of the outstanding
principal amount of the Revolving Credit Commitments and Committed Loans held by
such Lender into a 2013 Revolving Credit Commitment and a 2013 Committed Loan,
respectively, in a like principal amount. ¨    The undersigned Revolving Credit
Lender hereby requests to purchase Revolving Credit Commitments under the
Incremental Revolving Credit Facility up to an aggregate principal amount no
greater than $        .

 

Lender Consent to Amendment



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has caused this Lender Consent to be duly
executed and delivered by its proper and duly authorized officer(s).

 

 

[NAME OF INSTITUTION] By:  

 

Name:   Title:   If a second signature is necessary: By:  

 

Name:   Title:  

 

Lender Consent to Amendment



--------------------------------------------------------------------------------

Exhibit C

JOINDER AGREEMENT

This Joinder Agreement, dated as of July [    ], 2013 (this “Agreement”), by and
among [New Lenders] (each a “New Lender” and collectively the “New Lenders”),
Trinity Acquisition plc, a company formed under the laws of England and Wales
having company number 03588435 (the “Borrower”), Willis Group Holdings Public
Limited Company, a company incorporated under the laws of Ireland having company
number 475616 (the “Parent”), each other lender from time to time party hereto,
and Barclays Bank PLC, as Administrative Agent.

RECITALS:

WHEREAS, reference is hereby made to the Credit Agreement, dated as of
December 16, 2011 (as may be amended, restated, amended and restated, extended,
supplemented or otherwise modified in writing from time to time in accordance
with its terms, the “Credit Agreement”; the terms defined therein being used
herein as therein defined), by and among the Borrower, the Parent, the Lenders
party thereto from time to time and Barclays Bank PLC, as Administrative Agent;
and

WHEREAS, subject to the terms and conditions of the Credit Agreement, Borrower
may increase the 2013 Revolving Credit Commitments by entering into one or more
Joinder Agreements with the New Lenders.

NOW, THEREFORE, in consideration of the premises and agreements, provisions and
covenants herein contained, the parties hereto agree as follows:

Each New Lender party hereto hereby agrees to commit to provide its respective
New Loan Commitment as set forth on Schedule A annexed hereto, on the terms and
subject to the conditions set forth below:

Each New Lender (i) confirms that it has received a copy of the Credit Agreement
and the other Loan Documents, together with copies of the financial statements
referred to therein and such other documents and information as it has deemed
appropriate to make its own credit analysis and decision to enter into this
Agreement and it is sophisticated with respect to decisions to make loans
similar to those contemplated to be made hereunder and it is experienced in
making loans of such type; (ii) agrees that it will, independently and without
reliance upon Administrative Agent or any other Lender or Agent and based on
such documents and information as it shall deem appropriate at the time,
continue to make its own credit decisions in taking or not taking action under
the Credit Agreement; (iii) appoints and authorizes the Administrative Agent to
take such action as agent on its behalf and to exercise such powers under the
Credit Agreement and the other Loan Documents as are delegated to the
Administrative Agent by the terms thereof, together with such powers as are
reasonably incidental thereto and (iv) agrees that it will perform in accordance
with their terms all of the obligations which by the terms of the Credit
Agreement are required to be performed by it as a Lender.

 

C-1



--------------------------------------------------------------------------------

Each New Lender hereby agrees to make its 2013 Revolving Credit Commitment on
the following terms and conditions:

 

1. New Lenders. Each New Lender acknowledges and agrees that upon its execution
of this Agreement and the making of 2013 Revolving Credit Commitments that such
New Lender shall become a “Lender” under, and for all purposes of, the Credit
Agreement and the other Loan Documents, and shall be subject to and bound by the
terms thereof, and shall perform all the obligations of and shall have all
rights of a Lender thereunder.

 

2. [Status of New Lender. The New Lender confirms, for the benefit of the
Administrative Agent and without liability to any Loan Party, that it is [not a
UK Qualifying Lender] [a UK Qualifying Lender (other than a UK Treaty Lender)][a
UK Treaty Lender].]1

 

3. [UK Tax Confirmation. The New Lender confirms that the person beneficially
entitled to interest payable to the New Lender in respect of an advance under
the Credit Agreement or under any other Loan Document is either (a) a company
resident in the United Kingdom for United Kingdom tax purposes, (b) a
partnership each member of which is (i) a company so resident in the United
Kingdom, or (ii) a company not so resident in the United Kingdom which carries
on a trade in the United Kingdom through a permanent establishment and which
brings into account in computing its chargeable profits (within the meaning of
section 19 of the CTA) the whole of any share of interest payable in respect of
that advance that falls to it by reason of Part 17 of the CTA, or (c) a company
not so resident in the United Kingdom which carries on a trade in the United
Kingdom through a permanent establishment and which brings into account interest
payable in respect of that advance in computing the chargeable profits (within
the meaning of section 19 of the CTA) of that company.]2

 

4. [HMRC DT Treaty Passport scheme. The New Lender confirms (for the benefit of
the Administrative Agent and without liability to any Loan Party) that it is a
UK Treaty Lender that holds a passport under the HMRC DT Treaty Passport scheme
(reference number [        ]) and is tax resident in [        ], so that
interest payable to it by borrowers is generally subject to full exemption from
UK withholding tax and notifies the Borrower that the Borrower must, to the
extent that the New Lender becomes a Lender under a Commitment or Loan which is
made available to the Borrower pursuant to the Credit Agreement, make an
application to HMRC under form DTTP2 within 30 days of the Increase Effective
Date.]3

 

5. US Tax Confirmation. The New Lender confirms that it has delivered executed
originals of IRS Form W-9 or the applicable IRS Form W-8 (with any required
attachments), as required by Section 3.01(e)(iv) of the Credit Agreement.

 

1  Insert bracketed language if the lending institution is not already a Lender.

2  Include only if the New Lender is a UK Qualifying Lender solely by virtue of
clause (a)(ii) of the definition of UK Qualifying Lender.

3  Insert bracketed language if the New Lender is not already a Lender, holds a
passport under the HMRC DT Treaty Passport scheme and wishes that scheme to
apply to the Credit Agreement.

 

C-2



--------------------------------------------------------------------------------

6. Credit Agreement Governs. Except as set forth in this Agreement, 2013
Revolving Credit Commitments shall otherwise be subject to the provisions of the
Credit Agreement and the other Loan Documents.

 

7. Borrower’s Certifications. By its execution of this Agreement, the
undersigned officer and Borrower hereby certify that:

 

  i. The representations and warranties of (i) the Parent and the Borrower
contained in Article V (other than the representation and warranty contained in
Section 5.04(b)) of the Credit Agreement and (ii) each Loan Party contained in
each other Loan Document or in any document furnished at any time under or in
connection with the Credit Agreement or any other Loan Document are true and
correct in all material respects (or, if such representation or warranty is
itself modified by materiality or Material Adverse Effect, it is true and
correct in all respects) on and as of the date hereof to the same extent as
though made on and as of the date hereof, except to the extent such
representations and warranties specifically relate to an earlier date, in which
case such representations and warranties were true and correct in all material
respects on and as of such earlier date;

 

  ii. No Default exists as of the date of the Effective Date or would result
from the consummation of the Proposed Borrowing contemplated hereby;

 

  iii. All fees and expenses due to the Administrative Agent and any Lender
(other than any Defaulting Lender) under the Credit Agreement and the other Loan
Documents have been paid; and

 

  iv. The 2013 Revolving Credit Commitments rank pari passu in right of payment
with all other Committed Loans and no 2013 Revolving Credit Commitments are
secured by or receive the benefit of any collateral, credit support or security
that does not secure or support the existing Committed Loans.

 

8. Borrower Covenants. By its execution of this Agreement, Borrower hereby
covenants that:

 

  i. Borrower shall make any payments required pursuant to Section 2.14 of the
Credit Agreement in connection with the 2013 Revolving Credit Commitments;

 

  ii. Borrower shall deliver or cause to be delivered the following legal
opinions and documents: Opinion of Weil, Gotshal & Manges LLP, together with all
other legal opinions and other documents reasonably requested by Administrative
Agent in connection with this Agreement;

 

  iii.

The Officer’s Certificate attached hereto and executed by a Responsible Officer
of the Borrower (A) sets forth the calculations (in reasonable

 

C-3



--------------------------------------------------------------------------------

  detail) demonstrating compliance with the financial tests described in
Section 7.08 of the Credit Agreement as of the date of this Agreement on a pro
forma basis and (B) certifies that each of the conditions of Section 4.02 of the
Credit Agreement have been met as of the date of the date of this Agreement; and

 

  iv. The proceeds of the 2013 Revolving Credit Commitments shall be used for
the purposes permitted under Section 6.08 of the Credit Agreement.

 

9. Eligible Assignee. By its execution of this Agreement, each New Lender
represents and warrants that it is an Eligible Assignee.

 

10. Notice. For purposes of the Credit Agreement, the initial notice address of
each New Lender shall be as set forth below its signature below.

 

11. Recordation of the New Loans. Upon execution and delivery hereof,
Administrative Agent will record the 2013 Revolving Credit Commitments made by
New Lenders in the Register.

 

12. Amendment, Modification and Waiver. This Agreement may not be amended,
modified or waived except by an instrument or instruments in writing signed and
delivered on behalf of each of the parties hereto.

 

13. Entire Agreement. This Agreement, the Credit Agreement and the other Loan
Documents constitute the entire agreement among the parties with respect to the
subject matter hereof and thereof and supersede all other prior agreements and
understandings, both written and verbal, among the parties or any of them with
respect to the subject matter hereof.

 

14. Loan Document. This Agreement is a “Loan Document.”

 

15. GOVERNING LAW. THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES
HEREUNDER SHALL BE GOVERNED BY, AND SHALL BE CONSTRUED AND ENFORCED IN
ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK WITHOUT REGARD TO CONFLICT OF
LAWS PRINCIPLES THEREOF THAT WOULD RESULT IN THE APPLICATION OF ANY LAW OTHER
THAN THE LAW OF THE STATE OF NEW YORK.

 

16. Severability. Any term or provision of this Agreement which is invalid or
unenforceable in any jurisdiction shall, as to that jurisdiction, be ineffective
to the extent of such invalidity or unenforceability without rendering invalid
or unenforceable the remaining terms and provisions of this Agreement or
affecting the validity or enforceability of any of the terms or provisions of
this Agreement in any other jurisdiction. If any provision of this Agreement is
so broad as to be unenforceable, the provision shall be interpreted to be only
so broad as would be enforceable.

 

C-4



--------------------------------------------------------------------------------

17. Counterparts. This Agreement may be executed in counterparts, each of which
shall be deemed to be an original, but all of which shall constitute one and the
same agreement.

[Remainder of page intentionally left blank]

 

C-5



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the undersigned has caused its duly authorized
officer to execute and deliver this Joinder Agreement as of [            ,
        ].

 

[NAME OF NEW LENDER] By:  

 

Name:   Title:  

Notice Address:   Attention:   Telephone:   Facsimile:  

TRINITY ACQUISITION PLC By:  

 

Name:  

 

Title:  

 

 

Consented to by:

BARCLAYS BANK PLC,

as Administrative Agent

By:  

 

Name:   Title:  

 

Joinder



--------------------------------------------------------------------------------

SCHEDULE A

TO JOINDER AGREEMENT

 

Name of New Lender

  

Type of Commitment

       Amount  

[                             ]

   2013 Revolving Credit Commitments      $                        

 

 

        Total:   $                        

 

 

 

 

Joinder



--------------------------------------------------------------------------------

Exhibit D

SCHEDULE 2.01

COMMITMENTS AND APPLICABLE PERCENTAGES

 

Name of Lender

   2013 Revolving
Credit
Commitment      2013 Revolving
Credit
Applicable
Percentage     2013 Term
Loan
Commitment      2013 Term Loan
Applicable
Percentage     Swing Line
Commitment      L/C
Commitment  

Barclays Bank PLC

   $ 95,913,750.00         $ 15,585,937.49         5.541666667 %    $ 50,000,000
      $ 50,000,000   

SunTrust Bank

   $ 81,265,312.50         10.15816406 %    $ 30,234,375.00         10.750000000
%    $ 50,000,000       $ 50,000,000   

JPMorgan Chase Bank, N.A.

   $ 81,265,312.50         10.15816406 %    $ 30,234,375.00         10.750000000
%    $ 0       $ 0   

Lloyds TSB Bank plc

   $ 81,265,312.50         10.15816406 %    $ 30,234,375.00         10.750000000
%    $ 0       $ 0   

Wells Fargo Bank, N.A.

   $ 81,265,312.50         10.15816406 %    $ 30,234,375.00         10.750000000
%    $ 0       $ 0   

The Bank of Tokyo-Mitsubishi UFJ, Ltd.

   $ 61,269,531.25         7.65869141 %    $ 23,730,468.75         8.437500000
%    $ 0       $ 0   

Citibank NA, London

   $ 42,169,531.25         5.27119141 %    $ 23,730,468.75         8.437500000
%    $ 0       $ 0   

PNC Bank, National Association

   $ 67,421,875.00         8.42773438 %    $ 17,578,125.00         6.250000000
%    $ 0       $ 0   

Comerica Bank

   $ 35,058,593.75         4.38232422 %    $ 14,941,406.25         5.312500000
%    $ 0       $ 0   

M&T Bank

   $ 45,058,593.75         5.63232422 %    $ 14,941,406.25         5.312500000
%    $ 0       $ 0   

Bank of America N.A.

   $ 21,210,937.50         2.65136719 %    $ 8,789,062.50         3.125000000 % 
  $ 0       $ 0   

Morgan Stanley Bank, N.A.

   $ 41,210,937.50         5.15136719 %    $ 8,789,062.50         3.125000000 % 
  $ 0       $ 0   

The Northern Trust Company

   $ 15,625,000.00         1.95312500 %    $ 8,789,062.50         3.125000000 % 
  $ 0       $ 0   

Scotia Bank (Ireland) Limited

   $ 0.00         0.00 %    $ 23,437,500.01         8.333333333 %    $ 0       $
0   

The Royal Bank of Scotland plc

   $ 50,000,000.00         6.25000000 %    $ 0.00         0.00 %    $ 0       $
0      

 

 

    

 

 

   

 

 

    

 

 

   

 

 

    

 

 

 

TOTAL

   $ 800,000,000.00         100.00000000 %    $ 281,250,000        
100.000000000 %    $ 100,000,000       $ 100,000,000      

 

 

    

 

 

   

 

 

    

 

 

   

 

 

    

 

 

 

 

Amended Schedule 2.01 to the Credit Agreement